   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 1 of 200




                  20 Civ. 06274 (LAK)
                      United States District Court

                                for the
                     Southern District of New York



                  IN RE TRANSCARE CORPORATION, ET AL.
                                                 DEBTORS,


           PATRIARCH PARTNERS AGENCY SERVICES, LLC, ET AL.

                                          DEFENDANTS-APPELLANTS,
                              —against—
           SALVATORE LAMONICA, AS CHAPTER 7 TRUSTEE OF THE JOINTLY-
          ADMINISTERED ESTATES OF TRANSCARE CORPORATION, ET AL.,

                                            PLAINTIFF-APPELLEE.



ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT FOR
    THE SOUTHERN DISTRICT OF NEW YORK (BERNSTEIN, J.)

IN RE: TRANSCARE CORPORATION, ET AL., CASE NO. 16-10407 (SMB)
   LAMONICA V. TILTON, ET AL., ADV. PROC. NO. 18-1021 (SMB)



           APPENDIX TO BRIEF FOR THE APPELLANTS


                 Volume XII- A2914-A3112
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 2 of 200




                                                                              [Execution Version]




                                       LOAN AND SECURITY AGREEMENT

                                                   by and among

                                               TransCare Corporation
                                              TransCare New York, Inc.
                                            TransCare Pennsylvania, Inc.
                                              TransCare Maryland, Inc.
                                                 TransCare ML, Inc.
                                        TC Hudson Valley Ambulance Corp.
                                            TC Billing and Services Corp.
                                             TC Ambulance Corporation
                                        TransCare Management Services, Inc.
                                               TCBA Ambulance, Inc.
                                          TransCare Westchester, Inc. and
                                           TransCare Harford County, Inc.

                                                   as Borrowers

                                                       and

                                           TC Ambulance Group, Inc. and
                                             TC Ambulance North, Inc.

                                                   as Guarantors

                                                       and

                                  WACHOVIA BANK, NATIONAL ASSOCIATION,
                                                as Lender



                                             Dated: October_, 2006




               707761.15

                                                                                                      JX 002
                                                                                               LaMonica v. Tilton, et al., 18-1021-smb




                                                      A2914
CONFIDENTIAL                                                                                           CURT1S_000736
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 3 of 200




                                                                 TABLE OF CONTENTS
                                                                                                                                                         Page


               SECTION 1. DEFINITIONS ......................................................................................................... 7


               SECTION 2. CREDIT FACILITIES ............................................................................................ 38
                           2.1    Loans ..................................................................................................................... 38
                           2.2    Letters of Credit. .................................................................................................... 38
                           2.3    Increase in Maximum Credit. ............................................................................... .41
                           2.4    Eligibility of Transportation/Management Service Accounts .............................. .41
                           2.5    Joint and Several Liability..................................................................................... 42


               SECTION 3. INTEREST AND FEES ......................................................................................... 43
                           3 .1   Interest. .................................................................................................................. 43
                           3.2    Unused Line Fee .................................................................................................... 44
                           3.3    Letter of Credit Fees .............................................................................................. 45
                           3.4    Changes in Laws and Increased Costs ofLoans ................................................... .45


               SECTION 4. CONDITIONS PRECEDENT ................................................................................ 47
                           4.1    Conditions Precedent to Initial Loans and Letters of Credit. ................................ 47
                           4.2    Conditions Precedent to All Loans and Letters of Credit ...................................... 50


               SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST ................................. 50
                           5.1    Grant of Security Interest. ..................................................................................... 50
                           5.2    Perfection of Security Interests.............................................................................. 52


               SECTION 6. COLLECTION AND ADMINISTRATION .......................................................... 56
                           6.1    Borrowers' Loan Accounts .................................................................................... 56
                           6.2    Statements .............................................................................................................. 56
                           6.3    Collection of Accounts .......................................................................................... 56
                           6.4    Payments ................................................................................................................ 58
                           6.5    Authorization to Make Loans ................................................................................ 59
                           6.6    Use of Proceeds ..................................................................................................... 59
               707761.15



                                                                                 A2915
CONFIDENTIAL                                                                                                                                                        CURT1S_000737
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 4 of 200




                           6. 7   Appointment of Administrative Borrower as Agent for Requesting
                                  Loans and Receipts of Loans and Statements ....................................................... 60


               SECTION 7. COLLATERAL REPORTING AND COVENANTS ............................................ 60
                           7.1    Collateral Reporting .............................................................................................. 60
                           7.2    Accounts Covenants.............................................................................................. 62
                           7 .3   Inventory Covenants.............................................................................................. 64
                           7.4    Equipment and Real Property Covenants.............................................................. 64
                           7.5    Power of Attorney ................................................................................................. 65
                           7.6    Right to Cure ......................................................................................................... 66
                           7. 7   Access to Premises ................................................................................................ 66


               SECTION 8. REPRESENTATIONS AND WARRANTIES ...................................................... 67
                           8.1    Corporate Existence, Power and Authority ........................................................... 67
                           8.2    Name; State of Organization; Chief Executive Office; Collateral
                                  Locations ............................................................................................................... 67
                           8.3    Financial Statements; No Material Adverse Change ............................................. 68
                           8.4    Priority of Liens; Title to Properties ...................................................................... 68
                           8.5    Tax Returns ............................................................................................................ 68
                           8.6    Litigation ............................................................................................................... 69
                           8.7    Compliance with Other Agreements and Applicable Laws .................................. 69
                           8.8    Environmental Compliance................................................................................... 69
                           8.9    Employee Benefits................................................................................................. 70
                           8.10   Bank Accounts ....................................................................................................... 71
                           8.11   Intellectual Property.............................................................................................. 71
                           8.12   Subsidiaries; Affiliates; Capitalization; Solvency................................................. 71
                           8.13   Labor Disputes ....................................................................................................... 72
                           8.14   Restrictions on Subsidiaries ................................................................................... 73
                           8.15   Material Contracts................................................................................................. 73
                           8.16   Payable Practices ................................................................................................... 73
                           8.17   Credit Card Agreements ........................................................................................ 73
                           8.18   Interrelated Businesses.......................................................................................... 74
                           8.19   HIPAA Compliance ............................................................................................... 74
                           8.20   Compliance with Health Care Laws ...................................................................... 74
               707761.15



                                                                                A2916
CONFIDENTIAL                                                                                                                                                      CURT1S_000738
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 5 of 200




                           8.21    License of Ambulances ......................................................................................... 76
                           8.22    Accuracy and Completeness oflnformation......................................................... 77
                           8.23    Survival of Warranties; Cumulative ...................................................................... 77


               SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS ............................................. 77
                           9.1     Maintenance of Existence ...................................................................................... 77
                           9.2     New Collateral Locations ...................................................................................... 78
                           9.3     Compliance with Laws, Regulations, Etc .............................................................. 78
                           9.4     Payment of Taxes and Claims ............................................................................... 79
                           9.5     Insurance ................................................................................................................ 79
                           9.6     Financial Statements and Other Information......................................................... 80
                           9.7     Sale of Assets, Consolidation, Merger, Dissolution, Etc ....................................... 82
                           9.8     Encumbrances........................................................................................................ 85
                           9.9     Indebtedness .......................................................................................................... 87
                           9.10    Loans, Investments, Etc ......................................................................................... 91
                           9.11    Dividends and Redemptions .................................................................................. 93
                           9.12    Transactions with Affiliates ................................................................................... 94
                           9.13    Compliance with ERISA....................................................................................... 95
                           9.14    End of Fiscal Years; Fiscal Quarters ..................................................................... 95
                           9.15    Credit Card Agreements ........................................................................................ 95
                           9.16    Change in Business ................................................................................................ 96
                           9.17    Limitation of Restrictions Affecting Subsidiaries ................................................. 96
                           9.18    Fixed Charge Coverage Ratio ................................................................................ 96
                           9.19    License Agreements .............................................................................................. 96
                           9.20    Inactive Subsidiaries .............................................................................................. 97
                           9.21    Foreign Assets Control Regulations, Etc ............................................................... 97
                           9.22    Costs and Expenses ............................................................................................... 98
                           9.23    Further Assurances ................................................................................................ 98


               SECTION 10. EVENTS OF DEFAULT AND REMEDIES ....................................................... 99
                           10 .1   Events of Default. .................................................................................................. 99
                           10.2    Remedies ............................................................................................................. 101


               707761.15



                                                                                 A2917
CONFIDENTIAL                                                                                                                                                       CURT1S_000739
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 6 of 200




               SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS;
                    GOVERNING LAW ....................................................................................................... 104
                           11.1   Governing Law; Choice of Forum; Service of Process; Jury Trial
                                  Waiver................................................................................................................. 104
                           11.2   Waiver of Notices ................................................................................................ 105
                           11.3   Amendments and Waivers ................................................................................... 105
                           11.4   Waiver of Counterclaims ..................................................................................... 106
                           11.5   Indemnification.................................................................................................... 106


               SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS .............................................. 106
                           12.1   Term ..................................................................................................................... 106
                           12.2   Interpretative Provisions ...................................................................................... 108
                           12.3   Notices ................................................................................................................. 110
                           12.4   Partial Invalidity.................................................................................................. 111
                           12.5   Successors ............................................................................................................ 11 l
                           12.6   Entire Agreement. ................................................................................................ 112
                           12.7   USA Patriot Act. .................................................................................................. 112
                           12.8   Confidentiality..................................................................................................... 112
                           12.9   Counterparts, Etc ................................................................................................. 113




               707761.15


                                                                                 A2918
CONFIDENTIAL                                                                                                                                                       CURT1S_000740
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 7 of 200




                                                       INDEX TO
                                                EXHIBITS AND SCHEDULES

                             Exhibit A             Information Certificate

                             Exhibit B             Form of Borrowing Base Certificate

                             Exhibit C             Form of Compliance Certificate

                             Schedule 1.134        List of Second Lien Documents

                             Schedule 8.17         Credit Card Agreements

                             Schedule 8.19         Business Associate Agreements

                             Schedule 8.20(a)      Medicare/Medicaid Provider Agreements

                             Schedule 8.20(e)      Pending Investigations

                             Schedule 8.20(f)      Participation Agreements

                             Schedule 8.20(g)      Agreements with Facilities

                             Schedule 9 .18        Fixed Charge Coverage Ratio




               707761.15



                                                           A2919
CONFIDENTIAL                                                                                CURT1S_000741
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 8 of 200




                                          LOAN AND SECURITY AGREEMENT
                       This Loan and Security Agreement, dated October_, 2006, is entered into by and
               among Wachovia Bank, National Association, a national banking association ("Lender" as
               hereinafter further defined), and TransCare Corporation, a Delaware corporation ("TransCare"),
               TransCare New York, Inc., a Delaware corporation ("TransCare NY"), TransCare Pennsylvania,
               Inc., a Delaware corporation ("TransCare PA"), TransCare Maryland, Inc., a Delaware
               corporation ("TransCare MD"), TransCare ML, Inc., a Delaware corporation ("TCML"), TC
               Hudson Valley Ambulance Corp., a Delaware corporation ("TC Hudson Valley"), TC Billing
               and Services Corp., a Delaware corporation ("TC Billing"), TC Ambulance Corporation, a
               Delaware corporation ("TC Corp"), TransCare Management Services, Inc., a Delaware
               corporation ("TC Management"), TCBA Ambulance, Inc., a Delaware corporation ("TCBA"),
               TransCare Westchester, Inc., a Delaware corporation ("TransCare Westchester"), TransCare
               Harford County, Inc., a Delaware corporation and ("TransCare Harford", and together with
               TransCare, TransCare NY, TransCare PA, TransCare MD, TCML, TC Hudson Valley, TC
               Billing, TC Corp, TC Management, TCBA, and TransCare Westchester, each individually a
               "Borrower" and collectively, "Borrowers" as hereinafter further defined), TC Ambulance Group,
               Inc., a Delaware corporation ("TC Group"), and TC Ambulance North, Inc., a Delaware
               corporation ("TC North" and together with TC North, each individually a "Guarantor" and
               collectively, "Guarantors" as hereinafter further defined).

                                                     W IT N E S S E TH:

                       WHEREAS, Borrowers and Guarantors have requested that Lender enter into financing
               arrangements with Borrowers pursuant to which Lender may make loans and provide other
               financial accommodations to Borrowers; and

                     WHEREAS, Lender is willing to agree to make such loans and provide such financial
               accommodations on the terms and conditions set forth herein;

                       NOW, THEREFORE, in consideration of the mutual conditions and agreements set forth
               herein, and for other good and valuable consideration, the receipt and sufficiency of which is
               hereby acknowledged, the parties hereto agree as follows:

               SECTION 1. DEFINITIONS

                       For purposes of this Agreement, the following terms shall have the respective meanings
               given to them below:

                       1.1    "Account Debtor" shall mean a person obligated on an Account, including,
               without limitation, an "account debtor" as such term is defined in the UCC, a Credit Card Issuer,
               a Credit Card Processor, a Facility, a Fiscal Intermediary, or other Third Party Payor.

                       1.2     "Accounts" shall mean, as to each Borrower and Guarantor, all present and future
               rights of such Borrower and Guarantor to payment of a monetary obligation, whether or not
               earned by performance, which is not evidenced by chattel paper or an instrument, (a) for
               property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b)
               for services rendered or to be rendered, (c) for a secondary obligation incurred or to be incurred,
               707761.15


                                                             A2920
CONFIDENTIAL                                                                                                         CURT1S_000742
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 9 of 200




               or (d) arising out of the use of a credit or charge card or information contained on or for use with
               the card. The term "Accounts" as used herein shall include, without limitation, all Medicare
               Accounts, Medicaid Accounts, CHAMPUS/CHAMPVA Accounts, Insurance Accounts, Facility
               Contract Accounts, Unbilled Accounts, Private Pay Accounts, Health Care Receivables, Credit
               Card Receivables, Paratransit Accounts, Pending Medicaid Accounts and
               Transportation/Management Service Accounts.

                       1.3     "Adjusted Eurodollar Rate" shall mean, with respect to each Interest Period for
               any Eurodollar Rate Loan comprising part of the same borrowing (including conversions,
               extensions and renewals), the rate per annum determined by dividing (a) the London Interbank
               Offered Rate for such Interest Period by (b) a percentage equal to: (i) one (1) minus (ii) the
               Reserve Percentage. For purposes hereof, "Reserve Percentage" shall mean for any day, that
               percentage (expressed as a decimal) which is in effect from time to time under Regulation D of
               the Board of Governors of the Federal Reserve System (or any successor), as such regulation
               may be amended from time to time or any successor regulation, as the maximum reserve
               requirement (including, without limitation, any basic, supplemental, emergency, special, or
               marginal reserves) applicable with respect to Eurocurrency liabilities as that term is defined in
               Regulation D (or against any other category of liabilities that includes deposits by reference to
               which the interest rate of Eurodollar Loans is determined), whether or not Lender has any
               Eurocurrency liabilities subject to such reserve requirement at that time. Eurodollar Loans shall
               be deemed to constitute Eurocurrency liabilities and as such shall be deemed subject to reserve
               requirements without benefits of credits for proration, exceptions or offsets that may be available
               from time to time to Lender. The Adjusted Eurodollar Rate shall be adjusted automatically on
               and as of the effective date of any change in the Reserve Percentage.

                      1.4     "Administrative Borrower" shall mean TransCare Corporation, a Delaware
               corporation, in its capacity as Administrative Borrower on behalf of itself and the other
               Borrowers pursuant to Section 6.7 hereof and it successors and assigns in such capacity.

                       1.5      "Affiliate" shall mean, with respect to a specified Person, any other Person which
               directly or indirectly, through one or more intermediaries, controls or is controlled by or is under
               common control with such Person, and without limiting the generality of the foregoing, includes
               (a) any Person which beneficially owns or holds ten (10%) percent or more of any class of
               Voting Stock of such Person or other equity interests in such Person, (b) any Person of which
               such Person beneficially owns or holds ten (10%) percent or more of any class of Voting Stock
               or in which such Person beneficially owns or holds ten (10%) percent or more of the equity
               interests and (c) any director or executive officer of such Person. For the purposes of this
               definition, the term "control" (including with correlative meanings, the terms "controlled by" and
               "under common control with"), as used with respect to any Person, means the possession,
               directly or indirectly, of the power to direct or cause the direction of the management and
               policies of such Person, whether through the ownership of Voting Stock, by agreement or
               otherwise.

                     1.6    "Ambulance" shall mean a ground vehicle owned, leased or operated by a
               Borrower or Guarantor that transports persons from one destination to another in medical
               emergency and non-emergency situations, including, any ambulance, ambulette and wheelchair
               van.

               707761.15


                                                              A2921
CONFIDENTIAL                                                                                                          CURT1S_000743
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 10 of 200




                       1. 7   "Ambulance Equipment and Supplies" shall mean, as to each Borrower and
               Guarantor, all emergency and non-emergency medical and paramedical equipment attached to or
               located in an Ambulance, including, without limitation, stretchers, linens, emergency medical
               supplies, oxygen equipment and other lifesaving emergency medical equipment, that may be
               used in connection with Ambulance Services.

                       1.8     "Ambulance Services" shall mean any ground Ambulance transports provided by
               a Borrower or Guarantor on behalf of person in medical emergency and non-emergency
               situations in an Ambulance, any standby ambulance services or employee shuttle services.

                       1.9    "Ambulance Transportation Services Agreement" shall mean, (a) an Ambulance
               Transportation Services Agreement entered into between a Borrower and a Facility, as the same
               may be amended, modified, supplemented, extended, renewed, restated or replaced or (b) an oral
               or written agreement between a Borrower and a Facility to provide Ambulance Services for or on
               behalf of such Facility.

                       1.10 "Approved Medicare Ambulance Provider" shall mean a provider or supplier of
               services certified to provide ambulance services to Medicare beneficiaries and to be paid therefor
               pursuant to Medicare Regulations.

                       1.11 "Approved Medicaid Ambulance Provider" shall mean a provider or supplier of
               services certified to provide ambulance services to Medicaid beneficiaries and to be paid therefor
               pursuant to Medicaid Regulations.

                       1.12 "Assignment of Claims Act" shall mean, collectively, the Federal Assignment of
               Claims Act of 1940, as amended, and any equivalent statute enacted by any State or other
               Governmental Authority, as the same now exists or may from time to time hereafter exist and be
               amended, modified, recodified or supplemented, together with all rules, regulations and
               interpretations thereunder or related thereto.

                        1.13 "Bank Products" shall mean any one or more of the following types or services or
               facilities provided to a Borrower by Wachovia or any Affiliate of Wachovia: (a) credit cards or
               stored value cards or (b) cash management or related services, including (i) the automated
               clearinghouse transfer of funds for the account of a Borrower pursuant to agreement or overdraft
               for any accounts of Borrowers maintained at Wachovia or any Affiliate of Wachovia that are
               subject to the control of Lender pursuant to any Deposit Account Control Agreement or
               otherwise, and (ii) controlled disbursement services and (c) hedge agreements between a
               Borrower or a Guarantor and Wachovia or any Affiliate of Wachovia if and to the extent
               permitted hereunder.

                       1.14 "Bankruptcy Code" shall mean the United States Bankruptcy Code, being Title 11
               of the United States Code as enacted in 1978, as the same has heretofore been or may hereafter
               be amended, recodified, modified or supplemented, together with all rules, regulations and
               interpretations thereunder or related thereto.

                           1.15   "Blocked Accounts" shall have the meaning set forth in Section 6.3 hereof.

                           1.16   "Borrowers" shall mean, collectively, the following (together with their respective
               707761.15


                                                                 A2922
CONFIDENTIAL                                                                                                            CURT1S_000744
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 11 of 200




               successors and assigns): (a) TransCare New York, Inc., a Delaware corporation, (b) TransCare
               Pennsylvania, Inc., a Delaware corporation, (c) TransCare Maryland, Inc., a Delaware
               corporation, (d) TransCare ML, Inc., a Delaware corporation, (e) TC Hudson Valley Ambulance
               Corp., a Delaware corporation (f) TC Billing and Services Corp., a Delaware corporation, (g)
               TransCare Corporation, a Delaware corporation, (h) TC Ambulance Corporation, a Delaware
               corporation, (i) TransCare Management Services, Inc. G) TCBA Ambulance, Inc., a Delaware
               corporation, (k) TransCare Westchester, Inc., a Delaware corporation, (1) TransCare Harford
               County, Inc., a Delaware corporation, and (m) any other Person that at any time after the date
               hereof becomes a Borrower; each sometimes being referred to herein individually as a
               "Borrower".

                           1.17   "Borrowing Base" shall mean, at any time, the amount equal to:

                                  (a)   the lesser of:

                                     (i) the sum of: (A) eighty-five (85%) percent of the Reimbursable
               Amount of Eligible Accounts of Borrowers, plus, (B) the lesser of (1) eighty-five (85%)
               percent of the Reimbursable Amount of Eligible Unbilled Accounts of Borrowers and (2)
               $5,000,000, plus (C) the lesser of (1) eighty-five (85%) percent of the Reimbursable Amount of
               Eligible Pending Medicaid Accounts and (2) $300,000, and

                                     (ii) the aggregate amount of the actual cash collections of Borrowers from
               payments on Medicare Accounts, Medicaid Accounts, CHAMPUS/CHAMPVA Accounts,
               Insurance Accounts, Facility Contract Accounts, Pending Medicaid Accounts, Paratransit
               Accounts, Private Pay Accounts and Transportation/Management Service Accounts during the
               immediately preceding sixty (60) days, minus

                                  (b) Reserves.

                      1.18 "Borrowing Base Certificate" shall mean a certificate substantially in the form of
               Exhibit B hereto, as such form may from time to time be modified by Lender, which is duly
               completed (including all schedules thereto) and executed by a Designated Officer on behalf of
               Administrative Borrower and delivered to Lender.

                       1.19 "Business Day" shall mean any day other than a Saturday, Sunday, or other day
               on which commercial banks are authorized or required to close under the laws of the State of
               New York or the State of North Carolina, and a day on which Lender is open for the transaction
               of business, except that if a determination of a Business Day shall relate to any Eurodollar Rate
               Loans, the term Business Day shall also exclude any day on which banks are closed for dealings
               in dollar deposits in the London interbank market or other applicable Eurodollar Rate market.

                      1.20 "Capital Leases" shall mean, as applied to any Person, any lease of (or any
               agreement conveying the right to use) any property (whether real, personal or mixed) by such
               Person as lessee which in accordance with GAAP, is required to be reflected as a liability on the
               balance sheet of such Person.

                       1.21 "Capital Stock" shall mean, with respect to any Person, any and all shares,
               interests, participations or other equivalents (however designated) of such Person's capital stock
               707761.15



                                                               A2923
CONFIDENTIAL                                                                                                        CURT1S_000745
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 12 of 200




               or partnership, limited liability company or other equity interests at any time outstanding, and
               any and all rights, warrants or options exchangeable for or convertible into such capital stock or
               other interests (but excluding any debt security that is exchangeable for or convertible into such
               capital stock).

                        1.22 "Cash Equivalents" shall mean, at any time, (a) any evidence of Indebtedness
               with a maturity date of ninety (90) days or less issued or directly and fully guaranteed or insured
               by the United States of America or any agency or instrumentality thereof; provided, that, the full
               faith and credit of the United States of America is pledged in support thereof; (b) certificates of
               deposit or bankers' acceptances with a maturity of ninety (90) days or less of any financial
               institution that is a member of the Federal Reserve System having combined capital and surplus
               and undivided profits of not less than $500,000,000; (c) commercial paper (including variable
               rate demand notes) with a maturity of ninety (90) days or less issued by a corporation (except an
               Affiliate of any Borrower or Guarantor) organized under the laws of any State of the United
               States of America or the District of Columbia and rated at least A-1 by Standard & Poor's
               Ratings Service, a division of The McGraw-Hill Companies, Inc. or at least P-1 by Moody's
               Investors Service, Inc.; (d) repurchase obligations with a term of not more than thirty (30) days
               for underlying securities of the types described in clause (a) above entered into with any
               financial institution having combined capital and surplus and undivided profits of not less than
               $500,000,000; (e) repurchase agreements and reverse repurchase agreements relating to
               marketable direct obligations issued or unconditionally guaranteed by the United States of
               America or issued by any governmental agency thereof and backed by the full faith and credit of
               the United States of America, in each case maturing within ninety (90) days or less from the date
               of acquisition; provided, that, the terms of such agreements comply with the guidelines set forth
               in the Federal Financial Agreements of Depository Institutions with Securities Dealers and
               Others, as adopted by the Comptroller of the Currency on October 31, 1985; and (t) investments
               in money market funds and mutual funds which invest substantially all of their assets in
               securities of the types described in clauses (a) through (e) above.

                       1.23 "C.F.R." shall mean the Code of Federal Regulations, as the same now exists or
               may from time to time hereafter be amended, modified, recodified or supplemented. All
               references to any section or part of the "C.F.R." contained herein shall mean such section or part
               and any successor or replacement section or part.

                      1.24 "CHAMPUS" shall mean the Civilian Health and Medical Program of the
               Uniformed Services under 10 U.S.C. §§ 1071 et seq., as the same now exists or may from time to
               time hereafter be amended, modified, recodified or supplemented.

                       1.25 "CHAMPYA" shall mean the Civilian Health and Medical Program of Veterans
               Affairs under 38 U.S.C. § 1713, as the same now exists or may from time to time hereafter be
               amended, modified, recodified or supplemented.

                       1.26 "CHAMPUS/CHAMPVA Account" shall mean, as to each Borrower and
               Guarantor, all Accounts of such Borrower or Guarantor arising pursuant to services rendered by
               such Borrower or Guarantor to eligible CHAMPUS or CHAMPYA beneficiaries to be paid by a
               Fiscal Intermediary, the United States Department of Veterans Affairs, the Department of
               Defense or the United States of America acting under the CHAMPUS program, the CHAMPYA

               707761.15


                                                              A2924
CONFIDENTIAL                                                                                                         CURT1S_000746
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 13 of 200




               program or any other Governmental Authority.

                       1.27 "CHAMPUS/CHAMPVA Regulations" means, collectively, all Federal statutes
               related to the health insurance program under CHAMPUS (including the TRICARE program of
               the Department of Defense) or CHAMPYA, as the same now exist or may from time to time
               hereafter be amended, modified, recodified or supplemented, together with all applicable
               provisions of all Federal rules, regulations, manuals and orders of all Governmental Authorities
               promulgated pursuant to or in connection with CHAMPUS or CHAMPYA, including, without
               limitation, all Federal administrative, reimbursement and other guidelines of all Governmental
               Authorities related to CHAMPUS or CHAMPYA, in each case as may be amended, modified,
               recodified or supplemented.

                       1.28 "Change of Control" shall mean (a) the transfer (in one transaction or a series of
               transactions) of all or substantially all of the assets of any Borrower or Guarantor to any Person
               or group (as such term is used in Section 13(d)(3) of the Exchange Act), other than as permitted
               in Section 9. 7 hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
               adoption of a plan by the stockholders of any Borrower or Guarantor relating to the dissolution
               or liquidation of such Borrower or Guarantor, other than as permitted in Section 9. 7 hereof; ( c)
               the acquisition by any Person or group (as such term is used in Section 13(d)(3) of the Exchange
               Act), except for a Permitted Holder, of beneficial ownership, directly or indirectly, of a majority
               of the voting power of the total outstanding Voting Stock of any Borrower or Guarantor or the
               Board of Directors of any Borrower or Guarantor; (d) during any period of two (2) consecutive
               years, individuals who at the beginning of such period constituted the Board of Directors of any
               Borrower or Guarantor (together with any new directors who have been appointed by a Permitted
               Holder, or whose nomination for election by the stockholders of such Borrower or Guarantor, as
               the case may be, was approved by a vote of at least a majority of the directors then still in office
               who were either directors at the beginning of such period or whose election or nomination for
               election was previously so approved) cease for any reason to constitute a majority of the Board
               of Directors of any Borrower or Guarantor then still in office; (e) the failure of a Permitted
               Holder to own directly or indirectly thirty (30%) percent of the voting power of the total issued
               and outstanding Voting Stock of Parent; or (f) the failure of Parent to own directly or indirectly
               one hundred (100%) percent of the voting power of the total outstanding Voting Stock of any
               other Borrower or Guarantor.

                       1.29 "CMS" shall mean the Centers for Medicare and Medicaid Services of the United
               States Department of Health and Human Services, formerly know as the Health Care Financing
               Administration, or any successor or replacement Governmental Authority with the same or
               similar powers and responsibilities.

                       1.30 "Code" shall mean the Internal Revenue Code of 1986, as the same now exists or
               may from time to time hereafter be amended, modified, recodified or supplemented, together
               with all rules, regulations and interpretations thereunder or related thereto.

                           1.31   "Collateral" shall have the meaning set forth in Section 5 hereof.

                      1.32 "Collateral Access Agreement" shall mean an agreement in writing, in form and
               substance satisfactory to Lender, from any lessor of premises to any Borrower or Guarantor, or
               any other person to whom any Collateral is consigned or who has custody, control or possession
               707761.15


                                                                 A2925
CONFIDENTIAL                                                                                                          CURT1S_000747
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 14 of 200




               of any such Collateral or is otherwise the owner or operator of any premises on which any of
               such Collateral is located, in favor of Lender with respect to the Collateral at such premises or
               otherwise in the custody, control or possession of such lessor, consignee or other person.

                       1.33 "Consolidated Net Income" shall mean, with respect to any Person for any period,
               the aggregate of the net income (loss) of such Person and its Subsidiaries, on a consolidated
               basis, for such period (and as to Borrowers and Guarantors, excluding to the extent included
               therein (i) any extraordinary, one-time or non-recurring gains, (ii) extraordinary, one-time or
               non-recurring non-cash losses or charges, and (iii) operations that have been discontinued on or
               before the date hereof) after deducting all charges which should be deducted before arriving at
               the net income (loss) for such period (but without regard to operations that have been
               discontinued on or before the date hereof) and after deducting the Provision for Taxes for such
               period, all as determined in accordance with GAAP; provided, that,

                              (a) the net income of any Person that is accounted for by the equity method of
               accounting shall be included only to the extent of the amount of dividends or distributions paid
               or payable to such Person or a Subsidiary of such Person;

                              (b) except to the extent included pursuant to the foregoing clause, the net income
               of any Person accrued prior to the date it becomes a Subsidiary of such Person or is merged into
               or consolidated with such Person or any of its Subsidiaries or that Person's assets are acquired by
               such Person or by any of its Subsidiaries shall be excluded;

                               ( c) the net income (if positive) of any wholly-owned Subsidiary to the extent that
               the declaration or payment of dividends or similar distributions by such wholly-owned
               Subsidiary to such Person or to any other wholly-owned Subsidiary of such Person is not at the
               time permitted by operation of the terms of its charter or any agreement, instrument, judgment,
               decree, order, statute, rule or governmental regulation applicable to such wholly-owned
               Subsidiary shall be excluded.

               For the purposes of this definition, net income excludes any gain and non-cash loss together with
               any related Provision for Taxes for such gain and non-cash loss realized upon the sale or other
               disposition of any assets that are not sold in the ordinary course of business or of any Capital
               Stock of such Person or a Subsidiary of such Person and any net income or non-cash loss
               realized as a result of changes in accounting principles or the application thereof to such Person
               and any net income realized as the result of the extinguishment of debt.

                       1.34 "Credit Card Acknowledgments" shall mean, collectively, the agreements by
               Credit Card Issuers or Credit Card Processors who are parties to Credit Card Agreements in
               favor of Lender acknowledging Lender's first priority security interest in the monies due and to
               become due to a Borrower (including, without limitation, credits and reserves) under the Credit
               Card Agreements, and agreeing to transfer all such amounts to the Blocked Accounts, as the
               same now exist or may hereafter be amended, modified, supplemented, extended, renewed,
               restated or replaced, sometimes being referred to herein individually as a "Credit Card
               Acknowledgment".

                      1.35 "Credit Card Agreements" shall mean all agreements now or hereafter entered into
               by any Borrower or for the benefit of any Borrower, in each case with any Credit Card Issuer or
               707761.15


                                                              A2926
CONFIDENTIAL                                                                                                         CURT1S_000748
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 15 of 200




               any Credit Card Processor, as the same now exist or may hereafter be amended, modified,
               supplemented, extended, renewed, restated or replaced, including, but not limited to, the
               agreements set forth on Schedule 8.17 hereto.

                       1.36 "Credit Card Issuer" shall mean any person (other than a Borrower) who issues or
               whose members issue credit cards, including, without limitation, MasterCard or VISA bank
               credit or debit cards or other bank credit or debit cards issued through MasterCard International,
               Inc., Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners Club,
               Carte Blanche and other non-bank credit or debit cards, including, without limitation, credit or
               debit cards issued by or through American Express Travel Related Services Company, Inc. and
               Novus Services, Inc ..

                        1.37 "Credit Card Processor" shall mean any servicing or processing agent or any factor
               or financial intermediary who facilitates, services, processes or manages the credit authorization,
               billing transfer or payment procedures with respect to any Borrower's transactions involving
               credit card or debit card purchases of services by customers using credit cards or debit cards
               issued by any Credit Card Issuer.

                       1.38 "Credit Card Receivables" shall mean, collectively, (a) all present and future rights
               of any Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card Processor or
               other third party arising from sales of goods or rendition of services to customers who have
               purchased such goods or services using a credit card or debit card and (b) all present and future
               rights of any Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card
               Processor or other third party in connection with the sale or transfer of Accounts arising pursuant
               to the sale of goods or rendition of services to customers who have purchased such goods or
               services using a credit card or a debit card, including, but not limited to, all amounts at any time
               due or to become due from any Credit Card Issuer or Credit Card Processor under the Credit
               Card Agreements or otherwise.

                       1.39 "Credit Facility" shall mean the Loans and Letters of Credit provided to or for the
               benefit of any Borrower pursuant to Sections 2.1 and 2.2 hereof.

                       1.40 "Default" shall mean an act, condition or event which with notice or passage of
               time or both would constitute an Event of Default.

                       1.41 "Deposit Account Control Agreement" shall mean an agreement in writing, in
               form and substance satisfactory to Lender in good faith, by and among Lender, the Second Lien
               Agent, the Borrower or Guarantor with a deposit account, other than an Excluded Deposit
               Account, at any bank and the bank at which such deposit account is at any time maintained
               which provides that such bank will comply with instructions originated by Lender directing
               disposition of the funds in the deposit account without further consent by such Borrower or
               Guarantor and has such other terms and conditions as Lender may require.

                       1.42 "Designated Officer" shall mean the Chairman, President, Chief Executive
               Officer, Chief Financial Officer or Chief Operating Officer or Vice President of a Borrower or
               such other officer, agent or representative of a Borrower that Lender may agree to from time to
               time in writing, at the request of such Borrower.

               707761.15


                                                              A2927
CONFIDENTIAL                                                                                                          CURT1S_000749
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 16 of 200




                        1.43 "EBITDA" shall mean, as to any Person, with respect to any period, an amount
               equal to: (a) the Consolidated Net Income of such Person and its Subsidiaries for such period,
               plus (b) depreciation and amortization and other non-cash charges including imputed interest,
               deferred compensation and in the case of Borrowers and Guarantors or other Subsidiary of
               Parent (to the extent deducted in the computation of Consolidated Net Income of such Person),
               all in accordance with GAAP, plus (c) Interest Expense for such period (to the extent deducted in
               the computation of Consolidated Net Income of such Person), plus (d) the Provision for Taxes
               for such period (to the extent deducted in the computation of Consolidated Net Income of such
               Person).

                       1.44 "Eligible Accounts" shall mean Medicaid Accounts, Medicare Accounts, Facility
               Contract Accounts, Insurance Accounts, Paratransit Accounts, Pending Medicaid and
               CHAMPUS/CHAMPVA Accounts of Borrowers arising in the ordinary course of the respective
               businesses of Borrowers which are and at all times continue to be acceptable to Lender in its
               good faith based on the criteria contained herein. In general, except in Lender's discretion,
               Facility Contract Accounts, Insurance Accounts, Medicaid Accounts, Medicare Accounts,
               Paratransit Accounts and CHAMPUS/CHAMPVA Accounts and shall be an Eligible Account if:

                               (a)    such Accounts arise from the actual and bona fide delivery of Ambulance
               Services or Paratransit Accounts, as the case may be, by such Borrower in the ordinary course of
               its business (other than such Accounts described in paragraph (ee) of this definition of Eligible
               Accounts);

                             (b)    as to Medicare Accounts, such Accounts are not unpaid more than one
               hundred twenty (120) days after the date submitted for reimbursement or payment;

                             (c)    as to Paratransit Accounts, such Accounts are not unpaid more than one
               hundred twenty (120) days after the date submitted for reimbursement or payment;

                              (d)    as to Medicaid Accounts, CHAMPUS/CHAMPVA Accounts, Facility
               Contract Accounts, Insurance Accounts, such Accounts are not unpaid more than one hundred
               eighty (180) days after the date submitted for reimbursement or payment;

                              (e)    such Accounts comply in all respects with the representations and
               warranties contained in Section 7.2(b) hereof;

                             (f)     such Accounts arise from Ambulance Services or Paratransit Services, as
               the case may be (other than such Accounts described in paragraph (ee) of this definition of
               Eligible Accounts), provided by such Borrower within the United States of America;

                               (g)    such Accounts do not arise from sales on consignment, guaranteed sale,
               sale and return, sale on approval, or other terms under which payment by the Account Debtor
               may be conditional or contingent;

                              (h)     such Accounts do not consist of progress billings (such that the obligation
               of the Account Debtors with respect to such Accounts is conditioned upon such Borrower's
               satisfactory completion of any further performance under the agreement giving rise thereto), bill
               and hold invoices, retainage invoices or Unbilled Accounts;
               707761.15



                                                             A2928
CONFIDENTIAL                                                                                                        CURT1S_000750
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 17 of 200




                               (i)     as to Facility Contract Accounts, Insurance Accounts and Paratransit
               Accounts, the Account Debtor with respect to such Accounts has not asserted a counterclaim,
               defense or dispute and is not owed or does not claim to be owed any amounts that may give rise
               to any right of setoff or recoupment against such Accounts (but the portion of the Accounts of
               such Account Debtor in excess of the amount at any time and from time to time owed by such
               Borrower to such Account Debtor or claimed owed by such Account Debtor may be deemed
               Eligible Accounts);

                               G) as to Medicare Accounts, Medicaid Accounts and
               CHAMPUS/CHAMPYA Accounts, (i) such Account is not owed to a Borrower that is under any
               investigation (other than the periodic audits or reviews conducted by a Fiscal Intermediary or
               Program Integrity Contractor in the ordinary course of business); (ii) such Account is not subject
               to any action or proceeding concerning the status of such Borrower as an Approved Medicaid
               Ambulance Provider, Approved Medicare Ambulance Provider or, if applicable, an approved
               provider of Ambulance Services under CHAMPUS or CHAMPYA; (iii) the payments to such
               Borrower under Medicare, Medicaid, CHAMPUS or CHAMPYA have not been suspended,
               delayed, deferred, postponed, recouped or offset by a Fiscal Intermediary, Program Integrity
               Contractor, CMS or other Person that has the right to so suspend, delay, defer, postpone, recoup
               or offset; and (iv) the payments to such Borrower under Medicare, Medicaid, CHAMPUS or
               CHAMPYA have not been contested, disputed or challenged due to any investigation, action or
               proceeding by a Fiscal Intermediary, Program Integrity Contractor, CMS or other Person that has
               the right to contest, dispute or challenge such payments; provided, that, if such payments have
               been so contested, disputed or challenged, such Account will nevertheless continue to be deemed
               an Eligible Account so long as (A) Lender has received notice from such Borrower of the
               amount and nature of the payment being contested, disputed or challenged, together with any
               notices or other documents received by such Borrower from the Fiscal Intermediary, Program
               Integrity Contractor, CMS or such other Person that has initiated such investigation, action or
               proceeding, (B) such Borrower is diligently pursuing all of its rights and remedies to contest any
               right to suspend, delay, defer, postpone, recoup or offset the full amount of such payment, and
               (C) the right of such Fiscal Intermediary, Program Integrity Contractor, CMS or other Person to
               suspend, delay, defer, postpone, recoup or offset any such payments may not under the Medicare
               Regulations, Medicaid Regulations or other applicable law be exercised such that payments to
               such Borrower may in fact be suspended, delayed, deferred, postponed, recouped or offset (but
               the portion of the Accounts of such Account Debtor in excess of the amount at any time so
               suspended, delayed, deferred, postponed, recouped or offset by such Account Debtor may be
               deemed Eligible Accounts);

                               (k)     there are no facts, events or occurrences which would (i) impair the
               validity, enforceability or collectability of such Accounts or (ii) reduce the amount payable or
               delay payment under such Accounts, other than the facts, events or circumstances specifically
               contemplated by, and to the extent provided in, paragraphs (i) and G) of this definition of Eligible
               Accounts;

                               (1)     such Accounts are subject to the first priority, valid and perfected security
               interest of Lender and were not, subject to any liens except those permitted by this Agreement
               that are subject to the Second Lien Intercreditor Agreement or other intercreditor agreement in


               707761.15



                                                               A2929
CONFIDENTIAL                                                                                                           CURT1S_000751
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 18 of 200




               form and substance satisfactory to Lender in its good faith judgment between the holder of such
               security interest or lien and Lender;

                              (m)     neither the Account Debtor nor any officer or employee of the Account
               Debtor with respect to such Accounts is an officer, director, employee, agent, or other Affiliate
               of any Borrower or Guarantor (other than (i) employees of an Affiliate of any Borrower or
               Guarantor in the ordinary course of business or (ii) an Account Debtor that is an Affiliate of, and
               controlled by, Patriarch Partners Agency Services, LLC acceptable to Lender so long as the
               Ambulance Services or Paratransit Services provided to such Account Debtor are on fair and
               reasonable terms no less favorable to such Borrower that such Borrower would obtain in a
               comparable arms' length transaction with an unaffiliated person as determined by Lender in
               good faith);

                               (n)     there are no proceedings or actions which are threatened or pending
               against the Account Debtors with respect to such Accounts which might reasonably be expected
               to result in any material adverse change in any such Account Debtor's financial condition
               (including, without limitation, any bankruptcy, dissolution, liquidation, reorganization or similar
               proceeding);

                              (o)   as to Medicare Accounts, such Accounts are not due from a Third Party
               Payor who is obligated to reimburse Borrowers for Accounts that have been unpaid more than
               one hundred twenty (120) days after the date such Accounts are submitted for reimbursement
               which constitute more than fifty (50%) percent of the total Accounts due from such Third Party
               Payor;

                              (p)   as to CHAMPUS/CHAMPVA Accounts, such Accounts are not due from
               a Third Party Payor who is obligated to reimburse Borrowers for Accounts that have been
               unpaid more than one hundred twenty (120) days after the date such Accounts are submitted for
               reimbursement which constitute more than fifty (50%) percent of the total Accounts due from
               such Third Party Payor;

                             (q)    as to Medicaid Accounts, such Accounts are not due from a Third Party
               Payor who is obligated to reimburse Borrowers for Accounts that have been unpaid more than
               one hundred eighty (180) days after the date such Accounts are submitted for reimbursement
               which constitute more than fifty (50%) percent of the total Accounts due from such Third Party
               Payor;

                              (r)     as to Facility Contract Accounts and Insurance Accounts, such Accounts
               are not owed by an Account Debtor who has Accounts unpaid more than one hundred eighty
               (180) days after the date such Accounts are submitted for reimbursement which constitute more
               than fifty (50%) percent of the total Accounts of such Account Debtor;

                              (s)     the Account Debtor is not located in a state requiring the filing of a Notice
               of Business Activities Report or similar report in order to permit such Borrower to seek judicial
               enforcement in such State of payment of such Account, unless such Borrower has qualified to do
               business in such state or has filed a Notice of Business Activities Report or equivalent report for
               the then current year or such failure to file and inability to seek judicial enforcement is capable
               of being remedied without any material delay or material cost;
               707761.15


                                                              A2930
CONFIDENTIAL                                                                                                          CURT1S_000752
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 19 of 200




                                (t)     such Accounts are owed by Account Debtors whose total indebtedness to
               such Borrower does not exceed the credit limit (if any) with respect to such Account Debtors as
               determined by such Borrower from time to time, to the extent such credit limit as to any Account
               Debtor is established consistent with the current practices of such Borrower as of the date hereof
               and such credit limit is acceptable to Lender (but the portion of the Accounts not in excess of
               such credit limit shall be deemed Eligible Accounts to the extent such Account otherwise
               satisfies the eligibility criteria hereunder); and

                             (u)    such Accounts are owed by Account Debtors deemed creditworthy at all
               times by Lender in good faith;

                             (v)      as to Accounts arising from Ambulance Services, the Ambulance Service
               rendered giving rise to such Account has been posted to the computer billing system maintained
               by such Borrower in a manner and within the time period consistent with the practices of such
               Borrower as of the date hereof previously disclosed to Lender in writing;

                            (w)    such Accounts do not constitute Private Pay Accounts, Unbilled Accounts
               or Pending Medicaid Accounts;

                              (x) if such Account was originally an Eligible Unbilled Account, such Account is
               no longer an Eligible Unbilled Account;

                                (y) as to Medicaid Accounts, (i) the Ambulance Service giving rise to such
               Medicaid Account has been billed or submitted within the time period required by the ambulance
               claims processing rules under the Medicaid Regulations and within the time period consistent
               with such Borrower's claims processing practices as of the date hereof; (ii) the person to whom
               the Ambulance Services are rendered giving rise to such Account is an eligible Medicaid
               beneficiary at the time the Ambulance Services are rendered; (iii) such Borrower shall have
               agreed to accept an assignment of such beneficiary's right to payment under Medicaid in
               accordance with the applicable Medicaid Regulations; (iv) such Accounts comply with the
               representations and warranties contained in Section 7.2(e) hereof; and (v) the amount of such
               Account does not exceed the amounts to which the Borrower providing such Ambulance Service
               is entitled to reimbursement for such eligible Medicaid beneficiary under applicable Medicaid
               Regulations;

                                (z) as to Medicare Accounts, (i) the Ambulance Service giving rise to such
               Medicare Account has been billed or submitted within the time period required by the ambulance
               claims processing rules under the Medicare Regulations and within the time period consistent
               with such Borrower's claims processing practices as of the date hereof previously disclosed to
               Lender in writing; (ii) the person to whom the Ambulance Services are rendered giving rise to
               such Account is an eligible Medicare beneficiary at the time the Ambulance Services are
               rendered; (iii) such Borrower shall have agreed to accept an assignment of such beneficiary's
               right to payment under Medicare in accordance with the applicable Medicare Regulations; (iv)
               such Account complies with the representations and warranties contained in Section 7 .2(d)
               hereof; and (v) the amount of such Account does not exceed the amounts to which the Borrower
               providing such Ambulance Service is entitled to reimbursement for such eligible Medicare
               beneficiary under applicable Medicare Regulations;

               707761.15



                                                             A2931
CONFIDENTIAL                                                                                                        CURT1S_000753
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 20 of 200




                               (aa) as to CHAMPUS/CHAMPYA Accounts, (i) the Ambulance Service giving
               rise to such CHAMPUS/CHAMPYA Account has been billed or submitted within the time
               period required by the ambulance claims processing rules under the CHAMPUS/CHAMPYA
               Regulations and within the time period consistent with such Borrower's claims processing
               practices as of the date hereof previously disclosed to Lender in writing; (ii) the person to whom
               the Ambulance Services are rendered giving rise to such Account is an eligible CHAMPUS or
               CHAMPYA beneficiary at the time the Ambulance Services are rendered; (iii) such Borrower
               shall have agreed to accept an assignment of such beneficiary's right to payment under
               CHAMPUS or CHAMPY A in accordance with the applicable CHAMPUS/CHAMPYA
               Regulations; (iv) such Account complies with the representations and warranties contained in
               Section 7 .2(h) hereof; and (v) the amount of such Account does not exceed the amounts to which
               the Borrower providing such Ambulance Service is entitled to reimbursement for such eligible
               CHAMPUS or CHAMPYA beneficiary under applicable CHAMPUS/CHAMPYA Regulations;

                               (bb) as to Facility Contract Accounts, (i) the Borrower providing such
               Ambulance Service has a valid and enforceable Ambulance Transportation Services Agreement
               with the Account Debtor with respect thereto providing for payment to such Borrower, or, ifno
               Ambulance Transportation Services Agreement exists, such other arrangements acceptable to
               Lender with the Facility that is the Account Debtor with respect thereto providing for payment to
               such Borrower; (ii) the claim giving rise to such Account shall have been submitted to the
               Facility who is the Account Debtor for payment within the time period required under the
               Ambulance Transportation Services Agreement (or if no Ambulance Transportation Services
               Agreement, such other arrangement with the Facility previously disclosed to Lender); (iii) such
               Accounts comply with the representations and warranties contained in Section 7.2(t) hereof; (iv)
               the Account Debtor with respect to such Facility Contract Accounts is not a Governmental
               Authority unless, at the request of Lender, such Borrower shall comply in all respects with the
               applicable Assignment of Claims Act with respect to such Accounts in a manner satisfactory to
               Lender; (v) the Ambulance Services giving rise to such Account are of the type that are covered
               under the Ambulance Transportation Services Agreement (or ifno Ambulance Transportation
               Services Agreement, such other arrangement with the Facility previously disclosed to Lender)
               and the party receiving such Ambulance Services is entitled to coverage under such agreement
               (or such other arrangements); and (vi) the amount of such Account does not exceed the amounts
               to which the Borrower providing such Ambulance Service is entitled to reimbursement for the
               Ambulance Services provided under the terms of the Ambulance Transportation Services
               Agreement (or if no Ambulance Transportation Services Agreement, such other arrangement
               with the Facility previously disclosed to Lender);

                               (cc) as to Insurance Accounts, (i) the Borrower providing the Ambulance
               Services giving rise to such Account has either a valid agreement valid and enforceable
               agreement with the insurance company that is the Third Party Payor or a valid assignment of
               insurance providing for payment to such Borrower or such Borrower is otherwise entitled to
               payment from such Third Party Payor; (ii) the Ambulance Services provided by such Borrower
               giving rise to such Account are of the type that are covered under the agreement or assignment or
               other entitlement to payment with such Third Party Payor and the person receiving such
               Ambulance Services is entitled to coverage under such agreement or assignment; (iii) such
               Accounts comply with the representations and warranties contained in Section 7 .2(g) hereof;
               (iv) the Borrower providing such Ambulance Services is entitled to reimbursement for such
               707761.15



                                                             A2932
CONFIDENTIAL                                                                                                        CURT1S_000754
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 21 of 200




               Account from such Third Party Payor; (v) the amount of such Account does not exceed the
               amounts to which the Borrower rendering such service is entitled to reimbursement or payment
               from such Third Party Payor for Ambulance Services under the terms of such agreements or
               arrangements or entitlement to payment; and (vi) there are no contractual or statutory limitations
               or restrictions on the rights of the Borrower providing such Ambulance Services to assign its
               rights to payment arising as a result thereof or to grant any security interest therein;

                              (dd) as to Paratransit Accounts, upon the request of Lender, (i) such Borrower
               shall comply in all respects with the applicable Assignment of Claims Act with respect to such
               Accounts in a manner satisfactory to Lender and (ii) if such Account Debtor is a Governmental
               Authority organized under the laws of the State of New York, such Borrower shall, to the extent
               applicable, comply in all respects with the New York State Finance Law Section 138 New York
               and General Municipal Law Section 109 with respect to such Accounts in a manner satisfactory
               to Lender;

                               (ee) as to Facility Accounts arising from such Borrower's standby services
               under its agreements or arrangements with a Facility, such Borrower is actually entitled to bill
               such Facility that is the Account Debtor and is entitled at such time to receive payment in
               accordance with such agreements or arrangements previously disclosed to Lender in writing; and

                               (ft)   if all or a portion of such Account is a Credit Card Receivable, such
               Account complies with the representations and warranties in Section 8.17 hereof and covenants
               in Section 9 .15 hereof.

               The criteria for Eligible Accounts set forth above may only be changed and any new criteria for
               Eligible Accounts may only be established by Lender in good faith based on either: (i) an event,
               condition or other circumstance arising after the date hereof, or (ii) an event, condition or other
               circumstance existing on the date hereof to the extent Lender has no written notice thereof from a
               Borrower prior to the date hereof, in either case under clause (i) or (ii) which adversely affects or
               could reasonably be expected to adversely affect the Accounts in the good faith determination of
               Lender. Any Medicare Accounts, Medicaid Accounts, CHAMPUS /CHAMPYA Accounts,
               Facility Contract Accounts, Insurance Accounts or Paratransit Accounts that are not Eligible
               Accounts shall nevertheless be part of the Collateral.

                        1.45 "Eligible Pending Medicaid Accomts" shall mean Pending Medicaid Accomts of
               Borrowers arising in the ordinary course of the respective businesses of Borrowers which are and
               at all times continue to be acceptable to Lender in good faith based on the criteria contained
               herein. In general, except in Lender's discretion, a Pending Medicaid Account shall be a Eligible
               Pending Medicaid Account if:

                             (a)    such Accomts arise from the actual and bona fide delivery of Ambulance
               Services by such Borrower in the ordinary course of its business;

                             (b)     the Ambulance Services with respect to such Accomt has been completed
               by such Borrower;

                              (c)     such Accounts are not Private Pay Accounts or Unbilled Accounts;

               707761.15


                                                              A2933
CONFIDENTIAL                                                                                                           CURT1S_000755
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 22 of 200




                            (d)       such Accounts constitute valid, enforceable rights to receive payment from
               an Account Debtor;

                               (e)    such Accounts are not unpaid more than one hundred eighty (180) days
               after the date submitted for reimbursement or payment;

                               (f)     such Accounts are subject to the first priority, valid and perfected security
               interest of Lender and were not, subject to any liens except those permitted by this Agreement
               that are subject to the Second Lien Intercreditor Agreement or other intercreditor agreement in
               form and substance satisfactory to Lender in its good faith judgment between the holder of such
               security interest or lien and Lender; and

                              (g)   all documents and records with respect to such Account are properly
               maintained in accordance with the practices of such Borrower as of the date hereof previously
               disclosed to Lender.

               The criteria for Eligible Pending Medicaid Accounts set forth above may only be changed and
               any new criteria for Eligible Pending Medicaid Accounts may only be established by Lender in
               good faith based on either: (i) an event, condition or other circumstance arising after the date
               hereof, or (ii) an event, condition or other circumstance existing on the date hereof to the extent
               Lender has no written notice thereof from a Borrower prior to the date hereof, in either case
               under clause (i) or (ii) which adversely affects or could reasonably be expected to adversely
               affect the Accounts in the good faith determination of Lender. Any Pending Medicaid Accounts
               that are not Eligible Pending Medicaid Accounts shall nevertheless be part of the Collateral.

                       1.46 "Eligible Unbilled Accounts" shall mean Unbilled Accounts of Borrowers arising
               in the ordinary course of the respective businesses of Borrowers which are and at all times
               continue to be acceptable to Lender in good faith based on the criteria contained herein. In
               general, except in Lender's discretion, an Unbilled Account shall be an Eligible Unbilled
               Account if:

                              (a)     such Accounts arise from the actual and bona fide delivery of Ambulance
               Services or Paratransit Services by such Borrower in the ordinary course of its business;

                             (b)   the Ambulance Services or Paratransit Services with respect to such
               Account has been completed by such Borrower or Borrower;

                              (c)     such Accounts are not Private Pay Accounts or Pending Medicaid
               Accounts;

                            (d)       such Accounts constitute valid, enforceable rights to receive payment from
               an Account Debtor;

                               (e)     such Accounts are subject to the first priority, valid and perfected security
               interest of Lender and were not, subject to any liens except those permitted by this Agreement
               that are subject to the Second Lien Intercreditor Agreement or other intercreditor agreement in
               form and substance satisfactory to Lender in its good faith judgment between the holder of such
               security interest or lien and Lender;
               707761.15


                                                               A2934
CONFIDENTIAL                                                                                                           CURT1S_000756
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 23 of 200




                               (f)   such Account shall not remain unbilled for more than sixty (60) days after
               the date that the Ambulance Services were provided by such Borrower; and

                              (g)   all documents and records with respect to such Account are properly
               maintained in accordance with the practices of such Borrower as of the date hereof previously
               disclosed to Lender.

               The criteria for Eligible Unbilled Accounts set forth above may only be changed and any new
               criteria for Eligible Unbilled Accounts may only be established by Lender in good faith based on
               either: (i) an event, condition or other circumstance arising after the date hereof, or (ii) an event,
               condition or other circumstance existing on the date hereof to the extent Lender has no written
               notice thereof from a Borrower prior to the date hereof, in either case under clause (i) or (ii)
               which adversely affects or could reasonably be expected to adversely affect the Accounts in the
               good faith determination of Lender. Any Unbilled Accounts that are not Eligible Unbilled
               Accounts shall nevertheless be part of the Collateral.

                        1.47 "Environmental Laws" shall mean all foreign, Federal, State and local laws
               (including common law), legislation, rules, codes, licenses, permits (including any conditions
               imposed therein), authorizations, judicial or administrative decisions, injunctions or agreements
               between any Borrower or Guarantor and any Governmental Authority, (a) relating to pollution
               and the protection, preservation or restoration of the environment (including air, water vapor,
               surface water, ground water, drinking water, drinking water supply, surface land, subsurface
               land, plant and animal life or any other natural resource), or to human health or safety, (b)
                relating to the exposure to, or the use, storage, recycling, treatment, generation, manufacture,
               processing, distribution, transportation, handling, labeling, production, release or disposal, or
               threatened release, of Hazardous Materials, or (c) relating to all laws with regard to
               recordkeeping, notification, disclosure and reporting requirements respecting Hazardous
               Materials. The term "Environmental Laws" includes (i) the Federal Comprehensive
               Environmental Response, Compensation and Liability Act of 1980, the Federal Superfund
               Amendments and Reauthorization Act, the Federal Water Pollution Control Act of 1972, the
               Federal Clean Water Act, the Federal Clean Air Act, the Federal Resource Conservation and
               Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments thereto), the
               Federal Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
               Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
               (ii) applicable state counterparts to such laws and (iii) any common law or equitable doctrine that
               may impose liability or obligations for injuries or damages due to, or threatened as a result of,
               the presence of or exposure to any Hazardous Materials.

                       1.48 "Equipment" shall mean, as to each Borrower and Guarantor, all of such
               Borrower's and Guarantor's now owned and hereafter acquired equipment, wherever located,
               including machinery, data processing and computer equipment (whether owned or licensed and
               including embedded software), vehicles, tools, furniture, fixtures, all attachments, accessions and
               property now or hereafter affixed thereto or used in connection therewith, and substitutions and
               replacements thereof, wherever located, including, without limitation, all Ambulances.

                      1.49 "BRISA" shall mean the Employee Retirement Income Security Act of 1974,
               together with all rules, regulations and interpretations thereunder or related thereto.

               707761.15


                                                               A2935
CONFIDENTIAL                                                                                                            CURT1S_000757
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 24 of 200




                       1.50 "ERISA Affiliate" shall mean any person required to be aggregated with any
               Borrower, any Guarantor or any of its or their respective Subsidiaries under Sections 414(b),
               414(c), 414(m) or 414(0) of the Code.

                       1.51 "ERISA Event" shall mean (a) any "reportable event", as defined in Section
               4043(c) of BRISA or the regulations issued thereunder, with respect to a Pension Plan, other than
               events as to which the requirement of notice has been waived in regulations by the Pension
               Benefit Guaranty Corporation; (b) the adoption of any amendment to a Pension Plan that would
               require the provision of security pursuant to Section 401(a)(29) of the Code or Section 307 of
               BRISA; (c) a complete or partial withdrawal by any Borrower, Guarantor or any BRISA Affiliate
               from a Multiemployer Plan or a cessation of operations which is treated as such a withdrawal or
               notification that a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
               terminate, the treatment of a Pension Plan amendment as a termination under Section 4041 or
               4041A of BRISA, or the commencement of proceedings by the Pension Benefit Guaranty
               Corporation to terminate a Pension Plan; (e) an event or condition which might reasonably be
               expected to constitute grounds under Section 4042 ofERISA for the termination of, or the
               appointment of a trustee to administer, any Plan; (f) the imposition of any liability under Title IV
               of BRISA, other than the Pension Benefit Guaranty Corporation premiums due but not
               delinquent under Section 4007 of BRISA, upon any Borrower, Guarantor or any ERISA Affiliate
               in excess of $500,000 and (g) any other event or condition with respect to a Plan including any
               Pension Plan subject to Title IV of BRISA maintained, or contributed to, by any ERISA Affiliate
               that could reasonably be expected to result in liability of any Borrower in excess of $500,000.

                        1.52 "Eurodollar Rate Loans" shall mean any Loans or portion thereof on which
               interest is payable based on the Adjusted Eurodollar Rate in accordance with the terms hereof.

                       1.53 "Event of Default" shall mean the occurrence or existence of any event or
               condition described in Section 10.1 hereof.

                       1.54 "Excess Availability" shall mean the amount, as determined by Lender, calculated
               at any date, equal to:

                              (a) the Borrowing Base after giving effect to any Reserves other than any
               Reserves in respect of Letter of Credit Obligations, minus

                              (b) the sum of:

                                      (i) the amount of all then outstanding and unpaid Obligations (but not
               including for this purpose Obligations of a Borrower arising pursuant to any guarantees in favor
               of Lender of the Obligations of the other Borrowers or any outstanding Letter of Credit
               Obligations), plus

                                      (ii) the amount of all Reserves then established in respect of Letter of
               Credit Obligations, plus

                                     (iii) the aggregate amount of all then outstanding and unpaid trade
               payables owed to suppliers which are outstanding more than sixty (60) days past due as of the
               end of the immediately preceding month or at Lender's option, as of a more recent date based on
               707761.15



                                                              A2936
CONFIDENTIAL                                                                                                          CURT1S_000758
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 25 of 200




               such reports as Lender may from time to time specify (other than trade payables or other
               obligations being contested or disputed by Borrowers in good faith), plus

                                     (iv) without duplication, the amount of checks issued by Borrowers to pay
               trade payables owed to suppliers (including, without limitations held checks) as of the end of the
               immediately preceding month or at Lender's option, as of a more recent date based on such
               reports as Lender may from time to time specify (other than trade payables being contested or
               disputed by Borrowers in good faith), but not yet sent.

                        1.55 "Exchange Act" shall mean the Securities Exchange Act of 1934, together with
               all rules, regulations and interpretations thereunder or related thereto.

                           1.56   "Excluded Collateral" shall have the meaning set forth in Section 5.1 hereof.

                      1.57 "Excluded Deposit Accounts" shall mean (a) any Medicare/Medicaid Payment
               Account, (b) any deposit account specifically and exclusively used for payroll, payroll taxes and
               other employee wage and benefit payments and (c) a deposit account of Borrowers and
               Guarantors that is an operating account maintained at a bank to be used for petty cash so long as
               the amounts in such deposit account do not exceed $25,000 at any one time.

                       1.58 "Facility" shall mean a hospital, nursing care facility or other public or private,
               profit or non-profit agency, organization, corporation, partnership or other entity to which a
               Borrower or Guarantor furnishes Ambulances Services or provides employee shuttle services for
               such entity from one location to another location.

                       1.59 "Facility Contract Accounts" shall mean, as to each Borrower and Guarantor, all
               Accounts of such Borrower or Guarantor arising pursuant to Ambulance Services or employee
               shuttle services rendered by such Borrower or Guarantor to a Facility pursuant to the applicable
               Ambulance Transportation Services Agreement with such Facility.

                       1.60 "Financing Agreements" shall mean, collectively, this Agreement and all notes,
               guarantees, security agreements, deposit account control agreements, investment property control
               agreements, intercreditor agreements and all other agreements, documents and instruments now
               or at any time hereafter executed or delivered by any Borrower or Guarantor in connection with
               this Agreement.

                      1.61 "Fiscal Intermediary" shall mean any "carrier" or other qualified insurance
               company or financial institution that has entered into an ongoing relationship with any
               Governmental Authority to make payments to payees under Medicare, Medicaid or any other
               Federal, State or local public health care or medical assistance program pursuant to any of the
               Health Care Laws.

                      1.62 "Fixed Charge Coverage Ratio" shall mean, with respect to any date of
               determination, the ratio of(a) the amount equal to EBITDA of any Person and its Subsidiaries,
               on a consolidated basis, as of the end of a fiscal period (or in the case of Section 9.18 hereof,
               such other period as may be provided for therein) to (b) Fixed Charges of such Person and its
               Subsidiaries, on a consolidated basis, for such period.

               707761.15


                                                                 A2937
CONFIDENTIAL                                                                                                        CURT1S_000759
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 26 of 200




                       1.63 "Fixed Charges" shall mean, as to any Person and its Subsidiaries, on a
               consolidated basis, with respect to any period, the sum of, without duplication, (a) all cash
               Interest Expense, plus (b) all regularly scheduled (as determined at the beginning of the
               respective period) principal payments oflndebtedness for borrowed money, Indebtedness for the
               deferred purchase price of any property or services (other than an account payable to a trade
               creditor (whether or not an Affiliate) incurred in the ordinary course of business of such Person
               and payable in accordance with customary trade practices, and Indebtedness with respect to
               Capital Leases (and without duplicating in items (a) and (b) of this definition, the interest
               component with respect to Indebtedness under Capital Leases), plus (c) Provision for Taxes to
               the extent actually paid in cash during such period, plus (d) dividends and other distributions in
               respect of Capital Stock paid during such period plus (e) all prepayments of principal of the
               Second Lien Debt to the extent permitted under and in accordance with Section 9.9(g) hereof.

                           1.64   "Funding Bank" shall have the meaning given to such term in Section 3.7 hereof.

                       1.65 "GAAP" shall mean generally accepted accounting principles in the United States
               of America as in effect from time to time as set forth in the opinions and pronouncements of the
               Accounting Principles Board and the American Institute of Certified Public Accountants and the
               statements and pronouncements of the Financial Accounting Standards Board which are
               applicable to the circumstances as of the date of determination consistently applied, except that,
               for purposes of Section 9 .18 hereof, GAAP shall be determined on the basis of such principles in
               effect on the date hereof and consistent with those used in the preparation of the most recent
               audited financial statements delivered to Lender prior to the date hereof.

                       1.66 "Governmental Authority" shall mean any nation or government, any state,
               province, or other political subdivision thereof, any central bank (or similar monetary or
               regulatory authority) thereof, and any entity exercising executive, legislative, judicial, regulatory
               or administrative functions of or pertaining to government, including, without limitation, the
               Department of Health and Humans Services, its Office of the Inspector General, the Centers for
               Medicare and Medicaid Services, CMS or any successor or replacement authority or entity
               succeeding to the functions of any of the foregoing.

                        1.67 "Guarantors" shall mean, collectively, the following (together with their
               respective successors and assigns): (a) TC Ambulance Group, Inc., a Delaware corporation, and
               (b) TC Ambulance North, Inc., a Delaware corporation, and (c) any other Person that at any time
               after the date hereof becomes party to a guarantee in favor of Lender or otherwise liable on or
               with respect to the Obligations or who is the owner of any property which is security for the
               Obligations (other than Borrowers), each sometimes being referred to herein individually as a
               "Guarantor".

                       1.68 "Hazardous Materials" shall mean any hazardous, toxic or dangerous substances,
               materials and wastes, including hydrocarbons (including naturally occurring or man-made
               petroleum and hydrocarbons), flammable explosives, asbestos, urea formaldehyde insulation,
               radioactive materials, biological substances, polychlorinated biphenyls, pesticides, herbicides
               and any other kind and/or type of pollutants or contaminants (including materials which include
               hazardous constituents), sewage, sludge, industrial slag, solvents and/or any other similar
               substances, materials, or wastes and including any other substances, materials or wastes that are

               707761.15


                                                                A2938
CONFIDENTIAL                                                                                                           CURT1S_000760
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 27 of 200




               or become regulated under any Environmental Law (including any that are or become classified
               as hazardous or toxic under any Environmental Law).

                        1.69 "Health Care Laws" shall mean all Federal, State and local laws, rules,
               regulations, interpretations, guidelines, ordinances and decrees relating to any health care
               provider, medical assistance and cost reimbursement program, as now or at any time hereafter in
               effect, applicable to the Ambulances Services, Ambulances or any other part of the businesses
               and facilities of Borrowers and Guarantors, including, without limitation, the Social Security
               Act, the Social Security Amendments of 1972, the Medicare-Medicaid Anti-Fraud and Abuse
               Amendments of 1977, the Medicare and Medicaid Patient and Program Protection Act of 1987,
               the Balanced Medicare Prescription Drug, Improvement and Modernization Act of 2003, the
               Deficit Reduction Act of 2005, HIPAA, CHAMPUS and CHAMPVA.

                       1. 70 "Health Care Receivables" shall mean, as to each Borrower and Guarantor, any
               interest or claim under a policy of insurance which is a right to payment of a monetary
               obligations for health care goods or services provided by such Borrower or Guarantor.

                       1. 71 "HIPAA" shall mean the Health Insurance Portability and Accountability Act of
               1996, 42. U.S.C. § § 1171, et~-, as the same now exists or may from time to time hereafter be
               amended, modified, recodified or supplemented, together with all rules, regulations and
               interpretations thereunder or related thereto.

                       1.72 "Inactive Subsidiary" shall mean, collectively, (a) Montgomery County
               Ambulance, Inc., a Delaware corporation, TransCare West Virginia, Inc., Nassau Ambulance -
               Ambulette, Inc., Nationwide Nassau Ambulance, Inc. and Allstate Ambulance & Medical
               Services, Inc. and (b) a Subsidiary of Parent designated in writing by Administrative Borrower to
               Lender after the date hereof as an Inactive Subsidiary and agreed to by Lender; provided, that,
               such Subsidiary so designated after the date hereof shall only be considered an Inactive
               Subsidiary to the extent that the representations with respect thereto set forth in Section 8.12(f)
               hereof are true and correct with respect to such Subsidiary and Lender shall have received such
               evidence thereof as it may require.

                       1.73 "Indebtedness" shall mean, with respect to any Person, any liability, whether or
               not contingent, (a) in respect of borrowed money (whether or not the recourse of the lender is to
               the whole of the assets of such Person or only to a portion thereof) or evidenced by bonds, notes,
               debentures or similar instruments; (b) representing the balance deferred and unpaid of the
               purchase price of any property or services (other than an account payable to a trade creditor
               (whether or not an Affiliate) incurred in the ordinary course of business of such Person and
               payable in accordance with customary trade practices); (c) all obligations as lessee under leases
               which have been, or should be, in accordance with GAAP recorded as Capital Leases; (d) any
               contractual obligation, contingent or otherwise, of such Person to pay or be liable for the
               payment of any indebtedness described in this definition of another Person, including, without
               limitation, any such indebtedness, directly or indirectly guaranteed, or any agreement to
               purchase, repurchase, or otherwise acquire such indebtedness, obligation or liability or any
               security therefor, or to provide funds for the payment or discharge thereof, or to maintain
               solvency, assets, level of income, or other financial condition; (e) all obligations with respect to
               redeemable stock and redemption or repurchase obligations under any Capital Stock or other

               707761.15


                                                              A2939
CONFIDENTIAL                                                                                                          CURT1S_000761
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 28 of 200




               equity securities issued by such Person; (t) all reimbursement obligations and other liabilities of
               such Person with respect to surety bonds (whether bid, performance or otherwise), letters of
               credit, banker's acceptances, drafts or similar documents or instruments issued for such Person's
               account; (g) all indebtedness of such Person in respect of indebtedness of another Person for
               borrowed money or indebtedness of another Person otherwise described in this definition which
               is secured by any consensual lien, security interest, collateral assignment, conditional sale,
               mortgage, deed of trust, or other encumbrance on any asset of such Person, whether or not such
               obligations, liabilities or indebtedness are assumed by or are a personal liability of such Person,
               all as of such time; (h) all obligations, liabilities and indebtedness of such Person (marked to
               market) arising under swap agreements, cap agreements and collar agreements and other
               agreements or arrangements designed to protect such person against fluctuations in interest rates
               or currency or commodity values; (i) all obligations owed by such Person under License
               Agreements with respect to non-refundable, advance or minimum guarantee royalty payments;
               G) indebtedness of any partnership or joint venture in which such Person is a general partner or
               joint venturer to the extent such Person is liable therefor as a result of such Person's ownership
               interest in such entity, except to the extent that the terms of such indebtedness expressly provide
               that such Person is not liable therefor or such Person has no liability therefor as a matter of law
               and (k) the principal and interest portions of all rental obligations of such Person under any
               synthetic lease or similar off-balance sheet financing where such transaction is considered to be
               borrowed money for tax purposes but is classified as an operating lease in accordance with
               GAAP.

                       1. 74 "Information Certificate" shall mean the Information Certificate of Parent
               attached hereto as Exhibit A containing material or other information with respect to Borrowers
               and Guarantors, their respective businesses and assets provided by or on behalf of Borrowers and
               Guarantors to Lender.

                       1.75 "Insurance Account" shall mean, as to each Borrower and Guarantor, all
               Accounts of such Borrower or Guarantor arising pursuant to services rendered by such Borrower
               or Guarantor to a person eligible for reimbursement for such services under an insurance policy
               or other agreement with an insurance company.

                      1.76 "Insurance Premium Finance Agreements" shall mean, collectively, all
               agreements, documents and instruments executed or delivered by Borrowers and Guarantor in
               favor of Insurance Premium Finance Party in connection with or related to the insurance
               premium finance as the same now exist or may hereafter be amended, modified, supplemented,
               extended, renewed, restated or replaced.

                       1.77 "Insurance Premium Collateral" shall mean (a) the right or claim of the Insurance
               Premium Finance Party to receive and be paid any and all unearned premiums financed by the
               Insurance Premium Finance Party that are paid by or on behalf of the insurance company issuing
               the policy described in the insurance premium finance agreements between the Insurance
               Premium Finance Party and Parent and (b) the right of the Insurance Premium Finance Party to
               receive the proceeds of insurance if an event of default exists or has occurred and is continuing
               under the Insurance Premium Finance Agreements; provided, that, the right or claim of the
               Insurance Premium Finance Party shall not apply to any of the other Collateral.


               707761.15


                                                              A2940
CONFIDENTIAL                                                                                                         CURT1S_000762
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 29 of 200




                       1.78 "Insurance Premium Finance Party" shall mean an insurance company or a third
               party that enters into arrangements to allow any Borrower or Guarantor to pay all or a portion of
               the applicable insurance premiums on such insurance policies in installments, and its successors
               and assigns.

                       1.79 "Intellectual Property" shall mean, as to each Borrower and Guarantor, such
               Borrower's and Guarantor's now owned and hereafter arising or acquired: patents, patent rights,
               patent applications, copyrights, works which are the subject matter of copyrights, copyright
               applications, copyright registrations, trademarks, servicemarks, trade names, trade styles,
               trademark and service mark applications, and licenses and rights to use any of the foregoing and
               all applications, registrations and recordings relating to any of the foregoing as may be filed in
               the United States Copyright Office, the United States Patent and Trademark Office or in any
               similar office or agency of the United States, any State thereof, any political subdivision thereof
               or in any other country or jurisdiction, together with all rights and privileges arising under
               applicable law with respect to any Borrower's or Guarantor's use of any of the foregoing; all
               extensions, renewals, reissues, divisions, continuations, and continuations-in-part of any of the
               foregoing; all rights to sue for past, present and future infringement of any of the foregoing;
               inventions, trade secrets, formulae, processes, compounds, drawings, designs, blueprints,
               surveys, reports, manuals, and operating standards; goodwill (including any goodwill associated
               with any trademark or servicemark, or the license of any trademark or servicemark); customer
               and other lists in whatever form maintained; trade secret rights, copyright rights, rights in works
               of authorship, domain names and domain name registration; software and contract rights relating
               to computer software programs, in whatever form created or maintained.

                       1.80 "Interest Expense" shall mean, for any period, as to any Person and its
               Subsidiaries, all of the following as determined in accordance with GAAP: (a) total interest
               expense, whether paid or accrued (including the interest component of Capitalized Lease
               obligations for such period), including, without limitation, all bank fees, commissions, discounts
               and other fees and charges owed with respect to letters of credit, banker's acceptances or similar
               instruments, but excluding (i) amortization of discount and amortization of deferred financing
               fees and closing costs, (ii) interest paid in property other than cash and (iii) any other interest
               expense not payable in cash, minus (b) any net payments received during such period as interest
               income received in respect of its investments in cash and cash equivalents.

                       1.81 "Interest Period" shall mean for any Eurodollar Rate Loan, a period of
               approximately one (1), two (2), or three (3) months duration as any Borrower (or Administrative
               Borrower on behalf of such Borrower) may elect, the exact duration to be determined in
               accordance with the customary practice in the applicable Eurodollar Rate market; provided, that,
               such Borrower (or Administrative Borrower on behalf of such Borrower) may not elect an
               Interest Period which will end after the last day of the then-current term of this Agreement.

                           1.82   "Interest Rate" shall mean,

                                  (a)    Subject to clause (b) of this definition below:

                                         (i) as to Prime Rate Loans, a rate equal to the Prime Rate,


               707761.15


                                                                  A2941
CONFIDENTIAL                                                                                                         CURT1S_000763
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 30 of 200




                                     (ii) as to Eurodollar Rate Loans, a rate equal to two (2%) percent per
               annum in excess of the Adjusted Eurodollar Rate (in each case, based on the London Interbank
               Offered Rate applicable for the Interest Period selected by a Borrower, or by Administrative
               Borrower on behalf of such Borrower, as in effect two (2) Business Days prior to the
               commencement of the Interest Period, whether such rate is higher or lower than any rate
               previously quoted to any Borrower or Guarantor).

                               (b)     Notwithstanding anything to the contrary contained in clause (a) of this
               definition, the Interest Rate shall mean the rate of two (2%) percent per annum in excess of the
               Prime Rate as to Prime Rate Loans and the rate of four (4%) percent per annum in excess of the
               Adjusted Eurodollar Rate as to Eurodollar Rate Loans, at Lender's option, without notice, (i)
               either (A) for the period on and after the date of termination or non-renewal hereof until such
               time as all Obligations are indefeasibly paid and satisfied in full in immediately available funds,
               or (B) for the period from and after the date of the occurrence of any Event of Default, and for so
               long as such Event of Default is continuing as determined by Lender and (ii) on the Revolving
               Loans to any Borrower at any time outstanding in excess of the Borrowing Base (whether or not
               such excess(es) arise or are made with or without Lender's knowledge or consent and whether
               made before or after an Event of Default).

                       1.83 "Inventory" shall mean, as to each Borrower and Guarantor, all of such
               Borrower's and Guarantor's now owned and hereafter existing or acquired goods, wherever
               located, which (a) are leased by such Borrower or Guarantor as lessor; (b) are held by such
               Borrower for sale or lease or to be furnished under a contract of service; (c) are furnished by
               such Borrower or Guarantor under a contract of service; or (d) consist of raw materials, work in
               process, finished goods or materials used or consumed in its business.

                       1.84 "Investment Property Control Agreement" shall mean an agreement in writing, in
               form and substance satisfactory to Lender, by and among Lender, any Borrower or Guarantor (as
               the case may be) and any securities intermediary, commodity intermediary or other person who
               has custody, control or possession of any investment property of such Borrower or Guarantor
               acknowledging that such securities intermediary, commodity intermediary or other person has
               custody, control or possession of such investment property on behalf of Lender, that it will
               comply with entitlement orders originated by Lender with respect to such investment property, or
               other instructions of Lender, and has such other terms and conditions as Lender may require.

                       1.85 "Lender" shall mean Wachovia Bank, National Association, a national banking
               association, and its successors and assigns.

                       1.86 "Lender Payment Account" shall mean account no. 5000000030279 of Lender at
               Wachovia Bank, National Association or such other account of Lender as Lender may from time
               to time designate to Administrative Borrower as the Lender Payment Account for purposes of
               this Agreement and the other Financing Agreements.

                      1.87 "Letter of Credit Documents" shall mean, with respect to any Letter of Credit,
               such Letter of Credit, any amendments thereto, any documents delivered in connection
               therewith, any application therefor, and any agreements, instruments, guarantees or other
               documents (whether general in application or applicable only to such Letter of Credit) governing
               or providing for (a) the rights and obligations of the parties concerned or at risk or (b) any
               707761.15


                                                              A2942
CONFIDENTIAL                                                                                                         CURT1S_000764
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 31 of 200




               collateral security for such obligations.

                           1.88   "Letter of Credit Limit" shall mean $5,000,000.

                       1.89 "Letter of Credit Obligations" shall mean, at any time, the sum of (a) the
               aggregate undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
               aggregate amount of all drawings under Letters of Credit for which Lender has not at such time
               been reimbursed.

                       1.90 "Letters of Credit" shall mean all letters of credit (whether documentary or stand-
               by and whether for the purchase of inventory, equipment or otherwise) issued by Lender for the
               account of any Borrower pursuant to this Agreement, and all amendments, renewals, extensions
               or replacements thereof and including, but not limited to, the Existing Letters of Credit.

                           1.91   "License Agreements" shall have the meaning set forth in Section 8.11 hereof.

                           1.92   "Loans" shall mean the Revolving Loans.

                        1.93 "London Interbank Offered Rate" shall mean, with respect to any Eurodollar Loan
               for the Interest Period applicable thereto, the rate of interest per annum (rounded upwards, if
               necessary, to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor page)
               as the London interbank offered rate for deposits in U.S. Dollars at approximately 11 :00 A.M.
               (London time) two (2) Business Days prior to the first day of such Interest Period for a term
               comparable to such Interest Period; provided, that, if more than one rate is specified on Telerate
               Page 3750, the applicable rate shall be the arithmetic mean of all such rates. If, for any reason,
               such rate is not available, the term "London Interbank Offered Rate" shall mean, with respect to
               any Eurodollar Loan for the Interest Period applicable thereto, the rate of interest per annum
               (rounded upwards, if necessary, to the nearest 1/100 of 1% ) appearing on Reuters Screen LIBO
               Page as the London interbank offered rate for deposits in Dollars at approximately 11 :00 A.M.
               (London time) two (2) Business Days prior to the first day of such Interest Period for a term
               comparable to such Interest Period; provided, however, if more than one rate is specified on
               Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of all such rates.

                      1.94 "Management Agreement" shall mean the consulting agreement dated March 14,
               2006, among Patriarch Partners Management Group, LLC and Parent, as the same now exists or
               may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced.

                       1.95 "Material Adverse Effect" shall mean a material adverse effect on (a) the financial
               condition, business, performance or operations of the Borrowers and the Guarantors taken as a
               whole; (b) the legality, validity or enforceability of a material provision of this Agreement or any
               of the other Financing Agreements; (c) the legality, validity, enforceability, perfection or priority
               of the security interests and liens of Lender upon Collateral (d) any Collateral having a value in
               excess of $500,000; (e) the ability of the Borrowers and the Guarantors taken as a whole, to
               repay the Obligations or of the Borrowers and the Guarantors, taken as whole, to perform their
               obligations under this Agreement or any of the other Financing Agreements as and when to be
               performed; or (f) the ability of Lender to enforce the Obligations or realize upon the Collateral or
               to exercise the rights and remedies under this Agreement or any of the other Financing
               Agreements.
               707761.15


                                                                 A2943
CONFIDENTIAL                                                                                                           CURT1S_000765
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 32 of 200




                       1.96 "Material Contract" shall mean (a) any contract or other agreement, or series of
               contracts or agreements (other than the Financing Agreements or the agreements in respect of
               Indebtedness permitted by Section 9.9 of this Agreement), written or oral, of any Borrower or
               Guarantor involving monetary liability of or to any Person (or Affiliates of such Person) in an
               amount in excess of $6,000,000 in any fiscal year and (b) any other contract or other agreement
               (other than the Financing Agreements or the agreements in respect of Indebtedness permitted by
               Section 9.9 of this Agreement), whether written or oral, to which any Borrower or Guarantor is a
               party as to which the breach, nonperformance, cancellation or failure to renew by any party
               thereto would have a Material Adverse Effect.

                     1.97 "Maximum Credit" shall mean the amount of $20,000,000, or such greater
               amount to the extent increased in accordance with the terms and conditions of Section 2.3 hereof.

                      1.98 "Medicaid" shall mean the medical financial assistance program jointly financed
               and administered by the Federal and state governments under Title XIX of the Social Security
               Act (42 U.S.C. §§ 1396 et seq.), as the same now exists or may from time to time hereafter be
               amended, modified, recodified or supplemented.

                       1.99 "Medicaid Account" shall mean, as to each Borrower and Guarantor, all Accounts
               of such Borrower or Guarantor arising pursuant to services rendered by such Borrower or
               Guarantor to eligible Medicaid beneficiaries to be paid by a Fiscal Intermediary or by the United
               States of America acting under the Medicaid program, any State or the District of Columbia
               acting pursuant to a health plan adopted pursuant to Title XIX of the Social Security Act or any
               other Governmental Authority under Medicaid; provided, that, a Medicaid Account shall not
               include a Pending Medicaid Account.

                    1.100 "Medicaid Regulations" shall mean, collectively, (a) all Federal statutes related to
           the medical assistance program established by Title XIX of the Social Security Act (42 U.S.C. §§
           1396 et seq.), as the same now exist or may from time to time hereafter be amended, modified,
           recodified or supplemented, together with all applicable provisions of all Federal rules,
           regulations, manuals and orders of all Governmental Authorities promulgated pursuant to or in
           connection with Medicaid, including, without limitation, all Federal administrative,
           reimbursement and other guidelines of all Governmental Authorities related to Medicaid and (b)
           all State and local statutes and plans for medical assistance enacted in connection with Medicaid,
           together with all applicable provisions of all rules, regulations, manuals and orders of all
           Governmental Authorities promulgated pursuant to or in connection with such State statutes and
           plans, including, without limitation, all State administrative, reimbursement and other guidelines
           of all Governmental Authorities related to Medicaid, in each case as may be amended, modified,
           recodified or supplemented.

                  1.101 "Medicare" shall mean the medical financial assistance program under Title
           XVIII of the Social Security Act (42 U.S.C. §§ 1395 et seq.), as the same now exists or may
           from time to time hereafter be amended, modified, recodified or supplemented.

                   1.102 "Medicare Account" shall mean, as to each Borrower and Guarantor, all Accounts
           of such Borrower or Guarantor arising pursuant to services rendered by such Borrower or
           Guarantor to eligible Medicare beneficiaries to be paid by a Fiscal Intermediary or by the United
           States of America acting under the Medicare program or any other Governmental Authority
           707761.15



                                                             A2944
CONFIDENTIAL                                                                                                       CURT1S_000766
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 33 of 200




               under Medicare.

                      1.103 "Medicare/Medicaid Payment Accounts" shall have the meaning set forth in
               Section 6.3 hereof.

                        1.104 "Medicare/Medicaid Payment Direction Letters" shall mean a payment direction
               letter in writing, in form and substance satisfactory to Lender, by and among Lender, the Second
               Lien Agent, the Borrower or Guarantor with a Medicare/Medicaid Payment Account at any bank
               and the bank at which such Medicare/Medicaid Payment Account is at any time maintained with
               respect to which Borrower instructs such Bank to remit all funds in the Medicare/Medicaid
               Payment Account to the Lender Payment Account and has such other terms and conditions as
               Lender may require.

                       1.105 "Medicare Regulations" means, collectively, all Federal statutes related to the
               health insurance program for the aged and disabled established by Title XVIII of the Social
               Security Act (42 U.S.C. §§ 1395 et seq.), as the same now exist or may from time to time
               hereafter be amended, modified, recodified or supplemented, together with all applicable
               provisions of all Federal rules, regulations, manuals and orders of all Governmental Authorities
               promulgated pursuant to or in connection with Medicare, including, without limitation, all
               Federal administrative, reimbursement and other guidelines of all Governmental Authorities
               related to Medicare, in each case as may be amended, modified, recodified or supplemented.

                       1.106 "Multiemployer Plan" shall mean a "multi-employer plan" as defined in Section
               4001(a)(3) ofERlSA which is or was at any time during the current year or the immediately
               preceding six (6) years contributed to by any Borrower, Guarantor or any ERISA Affiliate or
               with respect to which any Borrower, Guarantor or any ERISA Affiliate may incur any liability.

                        1.107 "Obligations" shall mean any and all Loans, Letter of Credit Obligations, Bank
               Products and all other obligations, liabilities and indebtedness of every kind, nature and
               description owing by any or all of Borrowers to Lender or any of its Affiliates, including
               principal, interest, charges, fees, costs and expenses, however evidenced, whether as principal,
               surety, endorser, guarantor or otherwise, arising under this Agreement or any of the other
               Financing Agreements or on account of any Letter of Credit and all other Letter of Credit
               Obligations, whether now existing or hereafter arising, whether arising before, during or after the
               initial or any renewal term of this Agreement or after the commencement of any case with
               respect to such Borrower under the United States Bankruptcy Code or any similar statute
               (including the payment of interest and other amounts which would accrue and become due but
               for the commencement of such case, whether or not such amounts are allowed or allowable in
               whole or in part in such case), whether direct or indirect, absolute or contingent,joint or several,
               due or not due, primary or secondary, liquidated or unliquidated, or secured or unsecured.

                       1.108 "Paratransit Accounts" shall mean, as to each Borrower and Guarantor, all
               Accounts of such Borrower or Guarantor arising pursuant to the rendition of Paratransit Services
               (but not Ambulance Services) pursuant to a Paratransit Services Agreement.

                      1.109 "Paratransit Services" shall mean shall mean any ground transports provided by a
               Borrower or Guarantor on behalf of disabled, handicapped or other persons in paratransit buses
               and other vehicles pursuant to a Paratransit Services Agreement.
               707761.15


                                                              A2945
CONFIDENTIAL                                                                                                          CURT1S_000767
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 34 of 200




                       1.110 "Paratransit Services Agreement" shall mean an agreement entered into between a
               Borrower and a Governmental Authority or other Account Debtor to pursuant to which such
               Borrower provides transports of disabled, handicapped or other persons in paratransit buses and
               other vehicles pursuant to a fee schedule, as the same may be amended, modified, supplemented,
               extended, renewed, restated or replaced.

                      1.111 "Parent" shall mean TransCare Corporation, a Delaware corporation, and its
               successors and assigns.

                       1.112 "Participant" shall mean any financial institution that acquires and holds a
               participation in the interest of Lender in any of the Loans and Letters of Credit in conformity
               with the provisions of Section 12. 5 of this Agreement governing participations ..

                       1.113 "Pending Medicaid Account" shall mean, as to each Borrower and Guarantor, all
               Accounts of such Borrower or Guarantor arising pursuant to Ambulances Services rendered by
               such Borrower or Guarantor to a person who the Borrower or Guarantor has been advised by
               such person and the applicable Facility that such person has duly filed an application to become
               an eligible Medicaid beneficiary under the Medicaid program.

                       1.114 "Pension Plan" shall mean a pension plan (as defined in Section 3(2) ofERISA)
               subject to Title IV of ERISA which any Borrower or Guarantor sponsors, maintains, or to which
               any Borrower, Guarantor or BRISA Affiliate makes, is making, or is obligated to make
               contributions, other than a Multiemployer Plan.

                       1.115 "Permitted Holder" shall mean each of (a) Patriarch Partners Agency Services,
               LLC, a Delaware limited liability company, (b) ARK Investment Partners II, L.P., (c) ARK II
               CLO 2001-1, Limited, (d) any Affiliates of the foregoing controlled by Patriarch Partners LLC or
               Patriarch Partners Agency Services, LLC, and (e) any other Affiliate controlled by Patriarch
               Partners LLC.

                        1.116 "Person" or "person" shall mean any individual, sole proprietorship, partnership,
               corporation (including any corporation which elects subchapter S status under the Code), limited
               liability company, limited liability partnership, business trust, unincorporated association, joint
               stock corporation, trust, joint venture or other entity or any government or any agency or
               instrumentality or political subdivision thereof.

                   1.117 "Plan" shall mean an employee benefit plan (as defined in Section 3(3) ofERISA)
           which any Borrower or Guarantor sponsors, maintains, or to which it makes, is making, or is
           obligated to make contributions, or in the case of a Multiemployer Plan has made contributions
           at any time during the immediately preceding six (6) plan years or with respect to which any
           Borrower or Guarantor may incur liability.

                   1.118 "Prime Rate" shall mean the rate from time to time publicly announced by
           Lender, or its successors, as its prime rate, whether or not such announced rate is the best rate
           available at such bank.

                  1.119 "Prime Rate Loans" shall mean any Loans or portion thereof on which interest is
           payable based on the Prime Rate in accordance with the terms thereof.
           707761.15



                                                              A2946
CONFIDENTIAL                                                                                                         CURT1S_000768
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 35 of 200




                  1.120 "Private Pay Accounts" shall mean, as to each Borrower and Guarantor, all
           Accounts of such Borrower or Guarantor arising pursuant to services rendered by such Borrower
           or Guarantor to any person who will pay such Account directly to such Borrower or Guarantor
           providing such services and not through any Third Party Payor.

                  1.121 "Program Integrity Contractors" shall mean "program safeguard contractors" or
           such other Persons authorized under the applicable Medicare Regulations, Medicaid Regulations
           or CHAMPUS/CHAMPVA Regulations to conduct investigations to identify overpayments,
           abuse or fraud under Medicare, Medicaid or CHAMPUS/CHAMPVA.

                  1.122 "Provision for Taxes" shall mean an amount equal to all taxes imposed on or
           measured by net income, whether Federal, State, county or local, and whether foreign or
           domestic, that are paid or payable by any Person in respect of any period in accordance with
           GAAP.

                   1.123 "Real Property" shall mean all now owned and hereafter acquired real property of
           each Borrower and Guarantor, including leasehold interests, together with all buildings,
           structures, and other improvements located thereon and all licenses, easements and
           appurtenances relating thereto, wherever located.

                    1.124 "Receivables" shall mean all of the following now owned or hereafter arising or
           acquired property of each Borrower and Guarantor: (a) all Accounts; (b) all interest, fees, late
           charges, penalties, collection fees and other amounts due or to become due or otherwise payable
           in connection with any Account; (c) all payment intangibles of such Borrower or Guarantor; (d)
           letters of credit, indemnities, guarantees, security or other deposits and proceeds thereof issued
           payable to any Borrower or Guarantor or otherwise in favor of or delivered to any Borrower or
           Guarantor in connection with any Account; or (e) all other accounts, contract rights, chattel
           paper, instruments, notes, general intangibles, revenue and other forms of obligations owing to
           any Borrower or Guarantor, whether from the rendition of Ambulance Services or other services,
           the operation of Equipment, the sale and lease of goods or other property, licensing of any
           property (including Intellectual Property or other general intangibles) or from loans or advances
           by any Borrower or Guarantor or to or for the benefit of any third person (including loans or
           advances to any Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
           with any Accounts, Inventory, Equipment or general intangibles of any Borrower or Guarantor
           (including, without limitation, choses in action, causes of action, tax refunds, tax refund claims,
           any funds which may become payable to any Borrower or Guarantor in connection with the
           termination of any Plan or other employee benefit plan and any other amounts payable to any
           Borrower or Guarantor from any Plan or other employee benefit plan, rights and claims against
           carriers and shippers, rights to indemnification, business interruption insurance and proceeds
           thereof, casualty or any similar types of insurance and any proceeds thereof and proceeds of
           insurance covering the lives of employees on which any Borrower or Guarantor is a beneficiary).

                  1.125 "Records" shall mean, as to each Borrower and Guarantor, all of such Borrower's
           and Guarantor's present and future books of account of every kind or nature, purchase and sale
           agreements, invoices, ledger cards, bills of lading and other shipping evidence, statements,
           correspondence, memoranda, credit files and other data relating to the Collateral or any Account
           Debtor, together with the tapes, disks, diskettes and other data and software storage media and

           707761.15



                                                          A2947
CONFIDENTIAL                                                                                                     CURT1S_000769
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 36 of 200




           devices, file cabinets or containers in or on which the foregoing are stored (including any rights
           of any Borrower or Guarantor with respect to the foregoing maintained with or by any other
           person).

                   1.126 "Reimbursable Amount" shall mean the net amount of Eligible Medicaid
           Accounts, Eligible Medicare Accounts, Eligible CHAMPUS/CHAMPVA Accounts, Eligible
           Insurance Accounts, Eligible Facility Contract Accounts, Eligible Paratransit Accounts, Eligible
           Unbilled Accounts and Eligible Pending Medicaid Accounts, which amount shall be net of any
           deductible or co-payment by any person for whom such Ambulance Services are provided by a
           Borrower, which amounts are within the usual and customary fee schedules for the types of
           Ambulance Services rendered by Borrowers giving rise to such Accounts established from time
           to time by the appropriate Governmental Authority or other Third Party Payor who is the
           Account Debtor with respect thereto and determined by such Governmental Authority or other
           Third Party Payor to be reimbursable or payable under Medicare, Medicaid,
           CHAMPUS/CHAMPVA, Ambulance Transportation Services Agreements or insurance policies
           and contracts or otherwise if no Ambulance Transportation Services Agreement, insurance
           policy or contract exists.

                       1.127 "Renewal Date" shall have the meaning set forth in Section 12.1 hereof.

                   1.128 "Reserves" shall mean as of any date of determination, such amounts as Lender
           may from time to time establish and revise in good faith reducing the amount of Revolving
           Loans and Letters of Credit which would otherwise be available to any Borrower under the
           lending formula(s) provided for herein: (a) to reflect events, conditions, contingencies or risks
           which, as determined by Lender in good faith, adversely affect, or would have a reasonable
           likelihood of adversely affecting, either (i) the Collateral or any other property which is security
           for the Obligations, its value or the amount that might be received by Lender from the sale or
           other disposition or realization upon such Collateral, or (ii) the assets, business or prospects of
           any Borrower or Guarantor or (iii) the security interests and other rights of Lender in the
           Collateral (including the enforceability, perfection and priority thereof) or (b) to reflect Lender's
           good faith belief that any collateral report or financial information furnished by or on behalf of
           any Borrower or Guarantor to Lender is or may have been incomplete, inaccurate or misleading
           in any material respect or (c) to reflect outstanding Letters of Credit as provided in Section 2.2
           hereof or (d) in respect of any state of facts which Lender determines in good faith constitutes a
           Default or an Event of Default. Without limiting the generality of the foregoing, Reserves may,
           at Lender's option, be established to reflect: dilution with respect to the Accounts as calculated
           by Lender for any period is or is reasonably anticipated to be greater than five (5%) percent;
           discounts, claims, credits and allowances of any nature that are not paid pursuant to the reduction
           of Accounts; sales, excise or similar taxes included in the amount of any Accounts reported to
           Lender; amounts due or to become due to owners and lessors of premises any Collateral is
           located, other than for those locations where Lender has received a Collateral Access Agreement
           that Lender has accepted in writing. The amount of any Reserve established by Lender shall
           have a reasonable relationship to the event, condition or other matter which is the basis for such
           reserve as determined by Lender in good faith and to the extent that such Reserve is in respect of
           amounts that may be payable to third parties Lender may, at its option, deduct such Reserve from
           the Maximum Credit, at any time that such limit is less than the amount of the Borrowing Base.


           707761.15



                                                            A2948
CONFIDENTIAL                                                                                                       CURT1S_000770
                       Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 37 of 200




                   1.129 "Restricted Subsidiary" shall mean each direct or indirect Subsidiary of Parent,
           other than the Unrestricted Subsidiaries.

                      1.130 "Revolving Loans" shall mean the loans now or hereafter made by or on behalf of
               Lender for the account of any Borrower on a revolving basis (involving advances, repayments
               and readvances) as set forth in Section 2.1 hereof.

                      1.131 "Second Lien Agent" shall mean Patriarch Partners Agency Services, LLC, a
               Delaware limited liability company, in its capacity as agent for Second Lien Lenders under the
               Second Lien Agreement, and its successors and assigns, and any successor or replacement agent
               appointed pursuant to the terms and conditions of the Second Lien Agreement.

                       1.132 "Second Lien Debt" shall mean all obligations, liabilities and indebtedness of
               every kind, nature and description owing by Borrowers and Guarantors to Second Lien Agent
               and Second Lien Lenders, including principal, interest, charges, fees, premiums, indemnities,
               costs and expenses, however evidenced, whether as principal, surety, endorser, guarantor or
               otherwise, arising under or in connection with the Second Lien Loan Documents.

                   1.13 3 "Second Lien Agreement" shall mean the Credit Agreement, dated as of August
           4, 2003, by and among TransCare, Second Lien Agent and Second Lien Lenders, as amended by
           First Amendment to Credit Agreement, dated as of March 8, 2004, the letter agreement, dated
           December 7, 2004, the letter agreement, dated April 7, 2005, the letter agreement, dated August
           1, 2005, Second Amendment to Credit Agreement, dated as of October 27, 2005, Waiver and
           Third Amendment to Credit Agreement, dated as of March 14, 2006, Fourth Amendment to
           Credit Agreement dated as of May 8, 2006, Fifth Amendment to Credit Agreement, dated as of
           July 31, 2006, and Sixth Amendment to Credit Agreement, dated as of September 22, 2006, and
           the Seventh Amendment to Credit Agreement, dated as of the date hereof, as the same now exists
           or may hereafter be amended, modified, supplemented, extended, renewed, restated or replaced.

                   1.134 "Second Lien Documents" shall mean, collectively, the following (as the same
           now exist or may hereafter exist upon the execution and delivery thereof and may hereafter or
           thereafter, as the case may be, be amended, modified, supplemented, extended, renewed, restated
           or replaced): (i) the Second Lien Agreement, (ii) each of the documents listed on the Schedule
           1.134 hereto, and (iii) all agreements, documents, and instruments executed or delivered in
           connection with any of the foregoing.

                   1.13 5 "Second Lien Intercreditor Agreement" shall mean the Intercreditor Agreement,
           dated as of the date hereof, by and between Lender and Second Lien Agent, as acknowledged
           and agreed to by Borrowers and Guarantors, as the same now exists or may hereafter be
           amended, modified, supplemented, extended, renewed, restated or replaced.

                   1.136 "Second Lien Lenders" shall mean, collectively, the lenders from time to time
           party to the Second Lien Loan Agreement as lenders, and their respective successors and assigns.

                   1.13 7 "Solvent" shall mean, at any time with respect to any Person, that at such time
           such Person (a) is able to pay its debts as they mature and has (and has a reasonable basis to
           believe it will continue to have) sufficient capital (and not unreasonably small capital) to carry
           on its business consistent with its practices as of the date hereof, and (b) the assets and properties
               707761.15



                                                             A2949
CONFIDENTIAL                                                                                                        CURT1S_000771
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 38 of 200




           of such Person at a fair valuation (and including as assets for this purpose at a fair valuation all
           rights of subrogation, contribution or indemnification arising pursuant to any guarantees given
           by such Person) are greater than the Indebtedness of such Person, and including subordinated
           and contingent liabilities (without duplication) computed at the amount which, such person has a
           reasonable basis to believe, represents an amount which can reasonably be expected to become
           an actual or matured liability (and including as to contingent liabilities, without duplication,
           arising pursuant to any guarantee the face amount of such liability as reduced to reflect the
           probability of it becoming a matured liability).

                   1.13 8 "Subsidiary" or "subsidiary" shall mean, with respect to any Person, any
           corporation, limited liability company, limited liability partnership or other limited or general
           partnership, trust, association or other business entity of which an aggregate of at least a majority
           of the outstanding Capital Stock or other interests entitled to vote in the election of the board of
           directors of such corporation (irrespective of whether, at the time, Capital Stock of any other
           class or classes of such corporation shall have or might have voting power by reason of the
           happening of any contingency), managers, trustees or other controlling persons, or an equivalent
           controlling interest therein, of such Person is, at the time, directly or indirectly, owned by such
           Person and/or one or more subsidiaries of such Person.

                  1.139 "Third Party Payor" shall mean any Person, including, without limitation, a Fiscal
           Intermediary, health insurance provider or private health insurance company, which is obligated
           to reimburse or otherwise make payments to Persons providing Ambulance Services, Paratransit
           Services, health care services, medical care or medical assistance for eligible patients under
           Medicare, Medicaid, CHAMPUS/CHAMPVA or any private insurance contract or to make
           payments that are Transportation/Management Service Accounts.

                   1.140 "Transportation/Management Service Accounts" shall mean, collectively, as to
           any Borrower or Guarantor, (a) all Accounts of such Borrower or Guarantor arising pursuant to
           transportation management or consulting services, operation or management of call centers for
           third parties for the use of employees and transportation and medical billing services and (b) all
           Accounts of such Borrower or Guarantor arising pursuant to any other Ambulance Services
           provided by such Borrower or Guarantor, other than Medicare Accounts, Medicaid Accounts,
           CHAMPUS/CHAMPVA Accounts, Insurance Accounts, Facility Contract Accounts, Unbilled
           Accounts, Private Pay Accounts and Paratransit Accounts.

                   1.141 "UCC" shall mean the Uniform Commercial Code as in effect in the State of New
           York , and any successor statute, as in effect from time to time (except that terms used herein
           which are defined in the Uniform Commercial Code as in effect in the State of New York on the
           date hereof shall continue to have the same meaning notwithstanding any replacement or
           amendment of such statute except as Lender may otherwise determine).

                    1.142 "Unbilled Accounts" shall mean Medicare Accounts, Medicaid Accounts,
           Insurance Accounts, Facility Contract Accounts, CHAMPUS/CHAMPVA Accounts, Paratransit
           Accounts and Pending Medicaid Accounts of Borrowers with respect to which the Ambulance
           Services have been completed and such Borrower has otherwise fully and completely performed
           its obligations to the Account Debtor sufficient to entitle it to payment and to create a valid and
           legally enforceable indebtedness, but for which an invoice or other billing document or

           707761.IS


                                                           A2950
CONFIDENTIAL                                                                                                       CURT1S_000772
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 39 of 200




               instrument evidencing such Account has not been generated and rendered to the Account Debtor.

                        1.143 "Unrestricted Subsidiary" shall mean any direct or indirect Subsidiary of Parent,
               any Borrower or any Guarantor designated as such by Administrative Borrower; provided, that,
               (i) in no event shall any Unrestricted Subsidiary include any Subsidiary of Parent that is a
               Borrower or Guarantor on the date hereof, (ii) an Inactive Subsidiary may become an
               Unrestricted Subsidiary if the terms and conditions hereunder are satisfied for being designated
               an Unrestricted Subsidiary, (ii) the representations and warranties with respect to any such
               Unrestricted Subsidiary set forth in Section 8.12(e) hereof are true and correct with respect to
               such Unrestricted Subsidiary.

                       1.144 "Voting Stock" shall mean with respect to any Person, (a) one ( 1) or more classes
               of Capital Stock of such Person having general voting powers to elect at least a majority of the
               board of directors, managers or trustees of such Person, irrespective of whether at the time
               Capital Stock of any other class or classes have or might have voting power by reason of the
               happening of any contingency, and (b) any Capital Stock of such Person convertible or
               exchangeable without restriction at the option of the holder thereof into Capital Stock of such
               Person described in clause (a) of this definition.

                      1.145 "Wachovia" shall mean Wachovia Bank, National Association, a national
               banking association, in its individual capacity, and its successors and assigns.

               SECTION 2. CREDIT FACILITIES

                       2.1    Loans.

                          (a)    Subject to and upon the terms and conditions contained herein, Lender
           agrees to make Revolving Loans to Borrowers from time to time in amounts requested by a
           Borrower (or Administrative Borrower on behalf of such Borrower) up to the amount
           outstanding at any time equal to the lesser of: (i) the Borrowing Base or (ii) the Maximum
           Credit.

                          (b)    Except in Lender's discretion or as otherwise provided herein, (i) the
           aggregate amount of the Loans and the Letter of Credit Obligations outstanding at any time shall
           not exceed the Maximum Credit, and (ii) the aggregate principal amount of the Revolving Loans
           and Letter of Credit Obligations outstanding at any time to a Borrower shall not exceed the
           Borrowing Base.

                           (c)   In the event that (i) the aggregate amount of the Loans and the Letter of
           Credit Obligations outstanding at any time exceed the Maximum Credit, or (ii) except as
           otherwise provided herein, the aggregate principal amount of the Revolving Loans and Letter of
           Credit Obligations outstanding to a Borrower exceed the Borrowing Base, such event shall not
           limit, waive or otherwise affect any rights of Lender in such circumstances or on any future
           occasions and Borrowers shall, upon demand by Lender, which may be made at any time or from
           time to time, immediately repay to Lender the entire amount of any such excess(es) for which
           payment is demanded.

                       2.2    Letters of Credit.
           707761.15


                                                             A2951
CONFIDENTIAL                                                                                                      CURT1S_000773
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 40 of 200




                          (a)     Subject to and upon the terms and conditions contained herein and in the
           Letter of Credit Documents, at the request of a Borrower (or Administrative Borrower on behalf
           of such Borrower), Lender agrees to issue for the account of such Borrower one or more Letters
           of Credit, containing terms and conditions acceptable to Lender in good faith.

                           (b)    The Borrower requesting such Letter of Credit (or Administrative
           Borrower on behalf of such Borrower) shall give Lender three (3) Business Days' prior written
           notice of such Borrower's request for the issuance of a Letter of Credit. Such notice shall be
           irrevocable and shall specify the original face amount of the Letter of Credit requested, the
           effective date (which date shall be a Business Day and in no event shall be a date less than ten
           (10) days prior to the end of the then current term ofthis Agreement) of issuance of such
           requested Letter of Credit, whether such Letter of Credit may be drawn in a single or in partial
           draws, the date on which such requested Letter of Credit is to expire (which date shall be a
           Business Day and shall not be more than one year from the date of issuance), the purpose for
           which such Letter of Credit is to be issued, and the beneficiary of the requested Letter of Credit.
           The Borrower requesting the Letter of Credit (or Administrative Borrower on behalf of such
           Borrower) shall attach to such notice the proposed terms of the Letter of Credit. The renewal or
           extension of any Letter of Credit shall, for purposes hereof, be treated in all respects the same as
           the issuance of a new Letter of Credit hereunder.

                           (c)      In addition to being subject to the satisfaction of the applicable conditions
           precedent contained in Section 4 hereof and the other terms and conditions contained herein, no
           Letter of Credit shall be available unless each of the following conditions precedent have been
           satisfied in a manner satisfactory to Lender: (i) the Borrower requesting such Letter of Credit (or
           Administrative Borrower on behalf of such Borrower) shall have delivered to the Lender at such
           times and in such manner Lender may require, an application, in form and substance satisfactory
           to Lender, for the issuance of the Letter of Credit and such other Letter of Credit Documents as
           may be required pursuant to the terms thereof, and the form and terms of the proposed Letter of
           Credit shall be satisfactory to Lender, (ii) as of the date of issuance, no order of any court,
           arbitrator or other Governmental Authority shall purport by its terms to enjoin or restrain money
           center banks generally from issuing letters of credit of the type and in the amount of the
           proposed Letter of Credit, and no law, rule or regulation applicable to money center banks
           generally and no request or directive (whether or not having the force oflaw) from any ,
           Governmental Authority with jurisdiction over money center banks generally shall prohibit, or
           request that Lender refrain from, the issuance ofletters of credit generally or the issuance of such
           Letter of Credit, (iii) after giving effect to the issuance of such Letter of Credit, the Letter of
           Credit Obligations shall not exceed the Letter of Credit Limit, and (iv) the Excess Availability
           prior to giving effect to any Reserves with respect to such Letter of Credit, on the date of the
           proposed issuance of any Letter of Credit shall be in an amount equal to one hundred ( 100%)
           percent of the Letter of Credit Obligations with respect thereto. Effective on the issuance of each
           Letter of Credit, a Reserve shall be established in the amount set forth in Section 2.2(c)(iv).

                          (d)    Except in Lender's discretion, the amount of all outstanding Letter of
           Credit Obligations shall not at any time exceed the Letter of Credit Limit.

                          (e)     Each Borrower shall reimburse immediately Lender for any draw under
           any Letter of Credit issued for the account of such Borrower and pay Lender the amount of all

           707761.15



                                                           A2952
CONFIDENTIAL                                                                                                        CURT1S_000774
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 41 of 200




           other charges and fees payable to Lender in connection with any Letter of Credit issued for the
           account of such Borrower immediately when due, irrespective of any claim, setoff, defense or
           other right which such Borrower may have at any time against Lender or any other Person. Each
           drawing under any Letter of Credit or other amount payable in connection therewith when due
           shall constitute a request by the Borrower for whose account such Letter of Credit was issued to
           Lender for a Prime Rate Loan in the amount of such drawing or other amount then due. The date
           of such Loan shall be the date of the drawing or as to other amounts, the due date therefor. Any
           payments made to reimburse Lender in connection with any Letter of Credit shall constitute
           additional Revolving Loans to such Borrower pursuant to this Section 2.

                           (f)     Borrowers and Guarantors shall indemnify and hold Lender harmless from
           and against any and all losses, claims, damages, liabilities, costs and expenses which Lender may
           suffer or incur in connection with any Letter of Credit and any documents, drafts or acceptances
           relating thereto, including any losses, claims, damages, liabilities, costs and expenses due to any
           action taken by Lender or correspondent with respect to any Letter of Credit, except for such
           losses, claims, damages, liabilities, costs or expenses that are a direct result of the gross
           negligence or willful misconduct of Lender as determined pursuant to a final non-appealable
           order of a court of competent jurisdiction. Each Borrower and Guarantor assumes all risks with
           respect to the acts or omissions of the drawer under or beneficiary of any Letter of Credit and for
           such purposes the drawer or beneficiary shall be deemed such Borrower's agent. Each Borrower
           and Guarantor assumes all risks for, and agrees to pay, all foreign, Federal, State and local taxes,
           duties and levies relating to any goods subject to any Letter of Credit or any documents, drafts or
           acceptances thereunder. Each Borrower and Guarantor hereby releases and holds Lender
           harmless from and against any acts, waivers, errors, delays or omissions, with respect to or
           relating to any Letter of Credit, except for the gross negligence or willful misconduct of Lender
           as determined pursuant to a final, non-appealable order of a court of competent jurisdiction. The
           provisions of this Section 2.2(±) shall survive the payment of Obligations and the termination of
           this Agreement.

                           (g)    In connection with Inventory purchased pursuant to any Letter of Credit,
           Borrowers and Guarantors shall, at Lender's request, instruct all suppliers, carriers, forwarders,
           customs brokers, warehouses or others receiving or holding cash, checks, Inventory, documents
           or instruments in which Lender holds a security interest that upon Lender's request, such items
           are to be delivered to Lender and/or subject to Lender's order, and if they shall come into such
           Borrower's or Guarantor's possession, to deliver them, upon Lender's request, to Lender in their
           original form. Except as otherwise provided herein, Lender shall not exercise such right to
           request such items so long as no Default or Event of Default shall exist or have occurred and be
           continuing. Except as Lender may otherwise specify, Borrowers and Guarantors shall designate
           Lender as the consignee on all bills of lading and other negotiable and non-negotiable
           documents.

                            (h)    Each Borrower and Guarantor hereby irrevocably authorizes and directs
           Lender to name such Borrower or Guarantor as the account party therein and to deliver to Lender
           all instruments, documents and other writings and property received by issuer pursuant to the
           Letter of Credit and to accept and rely upon Lender's instructions and agreements with respect to
           all matters arising in connection with the Letter of Credit or the Letter of Credit Documents with
           respect thereto. Nothing contained herein shall be deemed or construed to grant any Borrower or
           707761.15



                                                          A2953
CONFIDENTIAL                                                                                                      CURT1S_000775
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 42 of 200




               Guarantor any right or authority to pledge the credit of Lender in any manner. Borrowers and
               Guarantors shall be bound by any reasonable interpretation made in good faith by Lender under
               or in connection with any Letter of Credit or any documents, drafts or acceptances thereunder,
               notwithstanding that such interpretation may be inconsistent with any instructions of any
               Borrower or Guarantor.

                              (i)    The obligations of Borrowers to pay each Letter of Credit Obligations shall
               be absolute, unconditional and irrevocable and shall be performed strictly in accordance with the
               terms of this Agreement under any and all circumstances, whatsoever.

                           2.3   Increase in Maximum Credit.

                               (a)    Administrative Borrower may, time from time to time, deliver a written
               request to Lender to increase the Maximum Credit. Any such written request shall specify the
               amount of the increase in the Maximum Credit that Borrowers are requesting; provided, that, (i)
               the aggregate amount of any such increase in the Maximum Credit shall not cause the Maximum
               Credit to exceed $25,000,000, (ii) such request shall be for an increase of not less than
               $1,000,000 or any integral multiple of $500,000 in excess thereof, (iii) such request shall be
               irrevocable, (iv) Lender shall have received such written request at least five (5) Business Days
               before the effective date of the requested increase and (iv) Lender shall receive no more than one
               such request each month.

                             (b)     The Maximum Credit may be increased by Lender by the amount
               requested upon satisfaction of each of the following conditions as determined by Lender in good
               faith:

                                   (i) the conditions precedent to the making of Loans set forth in Section
           4.2 hereof shall be satisfied as of the date of the increase in the Maximum Credit, both before
           and after giving effect to such increase;

                                      (ii) Borrowers shall have paid to Lender a line increase fee in the amount
               equal to three-quarters of one (3/4%) percent of the principal amount of such increase, which fee
               shall be fully earned and payable as of the effective date of such increase;

                                       (iii) such increase shall have been approved internally by Lender; and

                                      (iv) no Default or Event of Default shall exist or have occurred and be
               continuing at the time of and after giving effect to such increase.

                               (c)   As of the effective date of any such increase in the Maximum Credit, each
               reference to the term Maximum Credit herein and in any of the other Financing Agreements shall
               be deemed amended to mean the amount of the Maximum Credit specified in the most recent
               written notice from Borrower to Administrative Borrower requesting an increase in the
               Maximum Credit and approved by Lender.

                      2.4    Eligibility of Transportation/Management Service Accounts. Borrowers may
               request and Lender may in its discretion, agree to include Transportation/Management Service

               707761.15


                                                               A2954
CONFIDENTIAL                                                                                                        CURT1S_000776
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 43 of 200




           Accounts as Eligible Accounts so long as each of the following shall be fully satisfied, as
           determined by:

                         (a)   Lender shall have received not less than thirty (30) days prior written
           notice from Borrowers and Guarantors requesting that Lender include
           Transportation/Management Service Accounts as Eligible Accounts;

                          (b)     Borrower shall have Transportation/Management Service Accounts
           outstanding of not less than $50,000;

                          (c)     Lender shall have completed any due diligence covering such Accounts
           including, but not limited to, a field examination, site visits and review of books and records in
           respect thereof and obtained the internal approval of Lender;

                          (d)    Lender shall have received the original of all Financing Agreements that
           Lender determines in its good faith judgment are necessary to realize on and collect any such
           Transportation/Management Service Accounts, in form and substance satisfactory to Lender in
           good faith, duly executed and delivered by Borrower;

                           (e)     Lender shall have a valid perfected and first priority security interests in
           and liens upon any such Transportation/Management Service Accounts, subject only to the
           security interests and liens (if any) permitted herein;

                             (t)  at Lender's request, Borrower shall deliver to Lender in form and
           substance satisfactory to Lender, such agreements, documents or instruments as evidence of the
           subsistence of corporate authorizing resolutions and an opinion of counsel to Borrower with
           respect to the Financing Agreements and the transactions contemplated thereby, and such other
           matters as Lender shall reasonably require, in form and substance and satisfactory to Lender; and

                             (g)    all of the conditions precedent set forth in Section 4.2 hereof shall have
           been satisfied.

                       2.5   Joint and Several Liability.

                           (a)     Each Borrower shall be jointly and severally liable for all amounts due to
           Lender under this Agreement and the other Financing Agreements, regardless of which Borrower
           actually receives the Loans or Letter of Credit Accommodations hereunder or the amount of such
           Loans received or the manner in which Lender accounts for such Loans, Letter of Credit
           Accommodations or other extensions of credit on its books and records. All references herein or
           in any of the other Financing Agreements to any of the obligation of Borrowers to make any
           payment hereunder or thereunder shall constitute joint and several obligations of Borrowers. The
           Obligations with respect to Loans made to a Borrower, and the Obligations arising as a result of
           the joint and several liability of a Borrower hereunder, with respect to Loans made to the other
           Borrowers, shall be separate and distinct obligations, but all such other Obligations shall be
           primary obligations of all Borrowers.

                        (b)    The Obligations arising as a result of the joint and several liability of a
           Borrower hereunder with respect to Loans, Letter of Credit Accommodations or other extensions
           707761.15



                                                             A2955
CONFIDENTIAL                                                                                                      CURT1S_000777
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 44 of 200




           of credit made to the other Borrowers shall, to the fullest extent permitted by law, be
           unconditional irrespective of (i) the validity or enforceability, avoidance or subordination of the
           Obligations of the other Borrowers or of any promissory note or other document evidencing all
           or any part of the Obligations of the other Borrowers, (ii) the absence of any attempt to collect
           the Obligations from the other Borrowers, any Guarantor or any other security therefor, or the
           absence of any other action to enforce the same, (iii) the waiver, consent, extension, forbearance
           or granting of any indulgence by Lender with respect to any provisions of any instrument
           evidencing the Obligations of the other Borrowers, or any part thereof, or any other agreement
           now or hereafter executed by the other Borrowers and delivered to Lender, (iv) the failure by
           Lender to take any steps to perfect and maintain its security interest in, or to preserve its rights
           and maintain its security or collateral for the Obligations of the other Borrowers, (v) the election
           of Lender in any proceeding instituted under the Bankruptcy Code, of the application of Section
           l 11 l(b)(2) of the Bankruptcy Code, (vi) the disallowance of all or any portion of the claim(s) of
           Lender for the repayment of the Obligations of the other Borrowers under Section 502 of the
           Bankruptcy Code, or (vii) any other circumstances which might constitute a legal or equitable
           discharge or defense of a Guarantor or of the other Borrowers. With respect to the Obligations
           arising as a result of the joint and several liability of a Borrower hereunder with respect to Loans,
           Letter of Credit Accommodations or other extensions of credit made to the other Borrowers
           hereunder, each Borrower waives, until the Obligations shall have been paid in full and this
           Agreement shall have been terminated, any right to enforce any right of subrogation or any
           remedy which Lender now has or may hereafter have against any Borrower or Obligor and any
           benefit of, and any right to participate in, any security or collateral given to Lender. If an Event
           of Default exists or has occurred and is continuing, Lender may proceed directly and at once,
           without notice, against any Borrower to collect and recover the full amount, or any portion of the
           Obligations, without first proceeding against the other Borrowers or any other Person, or against
           any security or collateral for the Obligations. Each Borrower consents and agrees that Lender
           shall be under no obligation to marshall any assets in favor of Borrower(s) or against or in
           payment of any or all of the Obligations.

           SECTION 3. INTEREST AND FEES

                       3 .1   Interest.

                          (a)    Borrowers shall pay to Lender interest on the outstanding principal
           amount of the Loans at the Interest Rate. All interest accruing hereunder on and after of an
           Event of Default has occurred and for so long as it is continuing or on and after the date of
           termination of this Agreement shall be payable on demand.

                           (b)     Each Borrower (or Administrative Borrower on behalf of such Borrower)
           may from time to time request Eurodollar Rate Loans or may request that Prime Rate Loans be
           converted to Eurodollar Rate Loans or that any existing Eurodollar Rate Loans continue for an
           additional Interest Period. Such request from a Borrower (or Administrative Borrower on behalf
           of such Borrower) shall specify the amount of the Eurodollar Rate Loans or the amount of the
           Prime Rate Loans to be converted to Eurodollar Rate Loans or the amount of the Eurodollar Rate
           Loans to be continued (subject to the limits set forth below) and the Interest Period to be
           applicable to such Eurodollar Rate Loans. Subject to the terms and conditions contained herein,
           three (3) Business Days after receipt by Lender of such a request from a Borrower (or

           707761.15



                                                           A2956
CONFIDENTIAL                                                                                                       CURT1S_000778
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 45 of 200




           Administrative Borrower on behalf of such Borrower), such Eurodollar Rate Loans shall be
           made or Prime Rate Loans shall be converted to Eurodollar Rate Loans or such Eurodollar Rate
           Loans shall continue, as the case may be, provided, that, (i) no Default or Event of Default shall
           exist or have occurred and be continuing, (ii) no party hereto shall have sent any notice of
           termination of this Agreement, (iii) such Borrower (or Administrative Borrower on behalf of
           such Borrower) shall have complied with such customary procedures as are established by
           Lender and specified by Lender to Administrative Borrower from time to time for requests by
           Borrowers for Eurodollar Rate Loans, (iv) no more than four (4) Interest Periods may be in effect
           at any one time, (v) the aggregate amount of the Eurodollar Rate Loans must be in an amount not
           less than $1,000,000 or an integral multiple of$1,000,000 in excess thereof, (vi) the maximum
           amount of the Eurodollar Rate Loans in the aggregate at any time requested by Borrowers shall
           not exceed the amount equal to eighty (80%) percent of the lowest principal amount of the
           Revolving Loans which it is anticipated will be outstanding during the applicable Interest Period,
           in each case as determined by Lender in good faith (but with no obligation of Lender to make
           such Loans), and (vii) Lender shall have determined that the Interest Period or Adjusted
           Eurodollar Rate is available to Lender and can be readily determined as of the date of the request
           for such Eurodollar Rate Loan by Borrower. Any request by or on behalf of a Borrower for
           Eurodollar Rate Loans or to convert Prime Rate Loans to Eurodollar Rate Loans or to continue
           any existing Eurodollar Rate Loans shall be irrevocable. Notwithstanding anything to the
           contrary contained herein, Lender shall not be required to purchase United States Dollar deposits
           in the London interbank market or other applicable Eurodollar Rate market to fund any
           Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as if Lender had
           purchased such deposits to fund the Eurodollar Rate Loans.

                           (c)     Any Eurodollar Rate Loans shall automatically convert to Prime Rate
           Loans upon the last day of the applicable Interest Period, unless Lender has received and
           approved a request to continue such Eurodollar Rate Loan at least three (3) Business Days prior
           to such last day in accordance with the terms hereof. Any Eurodollar Rate Loans shall, at
           Lender's option, upon notice by Lender to Parent, be subsequently converted to Prime Rate
           Loans in the event that this Agreement shall terminate or not be renewed. Borrowers shall pay to
           Lender, upon demand by Lender (or Lender may, at its option, charge any loan account of any
           Borrower) any amounts required to compensate Lender or Participant for any loss (including loss
           of anticipated profits), cost or expense incurred by such person, as a result of the conversion of
           Eurodollar Rate Loans to Prime Rate Loans pursuant to any of the foregoing.

                            (d)     Interest shall be payable by Borrowers to Lender monthly in arrears not
           later than the first day of each calendar month and shall be calculated on the basis of a three
           hundred sixty (360) day year and actual days elapsed. The interest rate on non-contingent
           Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an amount equal to
           each increase or decrease in the Prime Rate effective on the day of any change in such Prime
           Rate. In no event shall charges constituting interest payable by Borrowers to Lender exceed the
           maximum amount or the rate permitted under any applicable law or regulation, and if any such
           part or provision of this Agreement is in contravention of any such law or regulation, such part or
           provision shall be deemed amended to conform thereto.

                   3.2     Unused Line Fee. Borrowers shall pay to Lender monthly an unused line fee at a
           rate equal to one quarter of one (1/4%) percent per annum calculated upon the amount by which
           707761.15


                                                          A2957
CONFIDENTIAL                                                                                                     CURT1S_000779
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 46 of 200




           the Maximum Credit exceeds the average daily principal balance of the outstanding Revolving
           Loans and Letters of Credit during the immediately preceding month (or part thereof) while this
           Agreement is in effect and for so long thereafter as any of the Obligations are outstanding, which
           fee shall be payable on the first day of each month in arrears.

                       3 .3   Letter of Credit Fees.

                           (a)     Borrowers shall pay to Lender a fee at a rate equal to two (2%) percent per
           annum on the average daily maximum amount available to be drawn under all of such Letters of
           Credit for the immediately preceding month (or part thereof), payable in arrears as of the first
           day of each succeeding month, computed for each day from the date of issuance to the date of
           expiration; except that Borrowers shall pay, at Lender's option, without notice, such fee at a rate
           two (2%) percent greater than the otherwise applicable rate on such average daily maximum
           amount for: (a) the period from and after the date of termination or non-renewal hereof until
           Lender has received full and final payment of all Obligations (notwithstanding entry of a
           judgment against Borrowers) and (b) the period from and after the date of the occurrence of an
           Event of Default for so long as such Event of Default is continuing as determined by Lender.
           Such letter of credit fees shall be calculated on the basis of a three hundred sixty (360) day year
           and actual days elapsed and the obligation of Borrowers to pay such fee shall survive the
           termination or non-renewal of this Agreement.

                          (b)      In addition to the letter of credit fees provided above, Borrowers shall pay
           to Lender the letter of credit fronting and negotiation fees agreed to by Borrowers and Lender
           from time to time and the customary charges from time to time of Lender with respect to the
           issuance, amendment, transfer, administration, cancellation and conversion of, and drawings
           under, such Letters of Credit.

                       3 .4   Changes in Laws and Increased Costs of Loans.

                            (a)       If after the date hereof, either (i) any change in, or in the interpretation of,
           any law or regulation is introduced, including, without limitation, with respect to reserve
           requirements, applicable to Lender or any banking or financial institution from whom Lender
           borrows funds or obtains credit (a "Funding Bank"), or (ii) a Funding Bank or Lender complies
           with any future guideline or request from any central bank or other Governmental Authority or
           (iii) a Funding Bank or Lender determines that the adoption of any applicable law, rule or
           regulation regarding capital adequacy, or any change therein, or any change in the interpretation
           or administration thereof by any Governmental Authority, central bank or comparable agency
           charged with the interpretation or administration thereof has or would have the effect described
           below, or a Funding Bank or Lender complies with any request or directive regarding capital
           adequacy (whether or not having the force of law) of any such authority, central bank or
           comparable agency, and in the case of any event set forth in this clause (iii), such adoption,
           change or compliance has or would have the direct or indirect effect of reducing the rate of
           return on Lender's capital as a consequence of its obligations hereunder to a level below that
           which Lender could have achieved but for such adoption, change or compliance (taking into
           consideration the Funding Bank's or Lender's policies with respect to capital adequacy) by an
           amount deemed by Lender to be material, and the result of any of the foregoing events described
           in clauses (i), (ii) or (iii) is or results in an increase in the cost to Lender of funding or

           707761.15



                                                              A2958
CONFIDENTIAL                                                                                                             CURT1S_000780
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 47 of 200




           maintaining the Loans or the Letters of Credit, then Borrowers and Guarantors shall from time to
           time upon demand by Lender pay to Lender additional amounts sufficient to indemnify Lender
           against such increased cost on an after-tax basis (after taking into account applicable deductions
           and credits in respect of the amount indemnified). A certificate as to the amount of such
           increased cost shall be submitted to Administrative Borrower by Lender and shall be conclusive,
           absent manifest error.

                          (b) If prior to the first day of any Interest Period, (i) Lender shall have determined
           in good faith (which determination shall be conclusive and binding upon Borrowers and
           Guarantors) that, by reason of circumstances affecting the relevant market, adequate and
           reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for such Interest
           Period, (ii) Lender determines that the Adjusted Eurodollar Rate determined or to be determined
           for such Interest Period will not adequately and fairly reflect the cost to Lender of making or
           maintaining Eurodollar Rate Loans during such Interest Period, or (iii) Dollar deposits in the
           principal amounts of the Eurodollar Rate Loans to which such Interest Period is to be applicable
           are not generally available in the London interbank market, Lender shall give telecopy or
           telephonic notice thereof to Administrative Borrower as soon as practicable thereafter, and will
           also give prompt written notice to Administrative Borrower when such conditions no longer
           exist. If such notice is given (A) any Eurodollar Rate Loans requested to be made on the first
           day of such Interest Period shall be made as Prime Rate Loans, (B) any Loans that were to have
           been converted on the first day of such Interest Period to or continued as Eurodollar Rate Loans
           shall be converted to or continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate
           Loan shall be converted, on the last day of the then-current Interest Period thereof, to Prime Rate
           Loans. Until such notice has been withdrawn by Lender, no further Eurodollar Rate Loans shall
           be made or continued as such, nor shall any Borrower (or Administrative Borrower on behalf of
           any Borrower) have the right to convert Prime Rate Loans to Eurodollar Rate Loans.

                          (c) Notwithstanding any other provision herein, if the adoption of or any change in
           any law, treaty, rule or regulation or final, non-appealable determination of an arbitrator or a
           court or other Governmental Authority or in the interpretation or application thereof occurring
           after the date hereof shall make it unlawful for Lender to make or maintain Eurodollar Rate
           Loans as contemplated by this Agreement, (i) Lender shall promptly give written notice of such
           circumstances to Administrative Borrower (which notice shall be withdrawn whenever such
           circumstances no longer exist), (ii) the commitment of Lender hereunder to make Eurodollar
           Rate Loans, continue Eurodollar Rate Loans as such and convert Prime Rate Loans to Eurodollar
           Rate Loans shall forthwith be canceled and, until such time as it shall no longer be unlawful for
           Lender to make or maintain Eurodollar Rate Loans, Lender shall then have a commitment only
           to make a Prime Rate Loan when a Eurodollar Rate Loan is requested and (iii) Loans then
           outstanding as Eurodollar Rate Loans, if any, shall be converted automatically to Prime Rate
           Loans on the respective last days of the then current Interest Periods with respect to such Loans
           or within such earlier period as required by law. If any such conversion of a Eurodollar Rate
           Loan occurs on a day which is not the last day of the then current Interest Period with respect
           thereto, Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may be
           required pursuant to Section 3.3(d) hereof.

                        (d) Borrowers and Guarantors shall indemnify Lender and to hold Lender harmless
           from any loss or expense which Lender may sustain or incur as a consequence of (i) default by
           707761.15



                                                           A2959
CONFIDENTIAL                                                                                                       CURT1S_000781
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 48 of 200




           any Borrower in making a borrowing of, conversion into or extension of Eurodollar Rate Loans
           after such Borrower has given a notice requesting the same in accordance with the provisions of
           this Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar Rate
           Loan after such Borrower (or Administrative Borrower on behalf of such Borrower) has given a
           notice thereof in accordance with the provisions of this Agreement, and (iii) the making of a
           prepayment of Eurodollar Rate Loans on a day which is not the last day of an Interest Period
           with respect thereto. With respect to Eurodollar Rate Loans, such indemnification may include
           an amount equal to the excess, if any, of (A) the amount of interest which would have accrued on
           the amount so prepaid, or not so borrowed, converted or extended, for the period from the date of
           such prepayment or of such failure to borrow, convert or extend to the last day of the applicable
           Interest Period (or, in the case of a failure to borrow, convert or extend, the Interest Period that
           would have commenced on the date of such failure) in each case at the applicable rate of interest
           for such Eurodollar Rate Loans provided for herein over (B) the amount of interest (as
           determined by such Lender) which would have accrued to Lender on such amount by placing
           such amount on deposit for a comparable period with leading banks in the interbank Eurodollar
           market. This covenant shall survive the termination or non-renewal of this Agreement and the
           payment of the Obligations.

           SECTION 4. CONDITIONS PRECEDENT

                   4.1     Conditions Precedent to Initial Loans and Letters of Credit. The obligation of
           Lender to make the initial Loans or to issue the initial Letters of Credit hereunder is subject to
           the satisfaction of, or waiver of, immediately prior to or concurrently with the making of such
           Loan or the issuance of such Letter of Credit of each of the following conditions precedent:

                          (a) all requisite corporate action and proceedings in connection with this
           Agreement and the other Financing Agreements shall be satisfactory in form and substance to
           Lender in good faith, and Lender shall have received all information and copies of all
           documents, including records of requisite corporate action and proceedings which Lender may
           have requested in connection therewith, such documents where requested by Lender or its
           counsel to be certified by appropriate corporate officers or Governmental Authority, which shall
           set forth the same complete corporate name of such Borrower or Guarantor as is set forth herein
           and such document as shall set forth the organizational identification number of each Borrower
           or Guarantor that is not a Delaware corporation, if one is issued in its jurisdiction of
           incorporation);

                         (b) no material adverse change shall have occurred in the assets, business or
           prospects of Borrowers since the date of Lender's latest field examination (not including for this
           purpose the field review referred to in clause (d) below) and no change or event shall have
           occurred which would impair the ability of any Borrower or Guarantor to perform its obligations
           hereunder or under any of the other Financing Agreements to which it is a party or of Lender to
           enforce the Obligations or realize upon the Collateral;

                         (c) Lender shall have completed a field review of the Records and such other
           information with respect to the Collateral as Lender may require to determine the amount of
           Loans available to Borrowers (including, without limitation, current perpetual inventory records
           and/or roll-forwards of Accounts and Inventory through the date of closing and test counts of the

           707761.15


                                                           A2960
CONFIDENTIAL                                                                                                      CURT1S_000782
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 49 of 200




               Inventory in a manner satisfactory to Lender, together with such supporting documentation as
               may be necessary or appropriate, and other documents and information that will enable Lender to
               accurately identify and verify the Collateral), the results of which each case shall be satisfactory
               to Lender, not more than three (3) Business Days prior to the date hereof or such earlier date as
               Lender may agree;

                             (d) Lender shall have received, in form and substance satisfactory to Lender, all
               consents, waivers, acknowledgments and other agreements from third persons which Lender may
               deem necessary or desirable in order to permit, protect and perfect its security interests in and
               liens upon the Collateral or to effectuate the provisions or purposes of this Agreement and the
               other Financing Agreements, other than Collateral Access Agreements with respect to leased
               locations of Borrowers or Guarantors;

                             (e) the Excess Availability as determined by Lender, as of the date hereof, shall be
               not less than $2,000,000 after giving effect to the initial Loans made or to be made and Letters of
               Credit issued or to be issued in connection with the initial transactions hereunder;

                             (f) Lender shall have received evidence, in form and substance satisfactory to
               Lender, that Lender has a valid perfected first priority security interest in all of the Collateral
               (other than the Collateral in which the Second Lien Agent has a first priority security interest in
               accordance with the Second Lien Intercreditor Agreement);

                              (g) Lender shall have received and reviewed lien and judgment search results for
               the jurisdiction of organization of each Borrower and Guarantor, the jurisdiction of the chief
               executive office of each Borrower and Guarantor and all jurisdictions in which assets of
               Borrowers and Guarantors are located, which search results shall be in form and substance
               satisfactory to Lender;

                             (h) Lender shall have received copies of the shares of the stock certificates
               representing all of the issued and outstanding shares of the Capital Stock of each Borrower and
               Guarantor (other than Parent) and owned by any Borrower or Guarantor, in each case together
               with copies of stock powers duly executed in blank with respect thereto;

                             (i) Lender shall have received a Borrowing Base Certificate setting forth the Loans
               available to Borrowers as of the date hereof as completed in a manner satisfactory to Lender and
               duly authorized, executed and delivered on behalf of Administrative Borrower;

                              G) Lender shall have received evidence of insurance and loss payee endorsements
               required hereunder and under the other Financing Agreements, in form and substance
               satisfactory to Lender, and certificates of insurance policies and endorsements naming Lender as
               loss payee;

                             (k) Lender shall have received true, correct and complete copies of each of the
               Second Lien Loan Documents set forth on Schedule 1.134, as duly authorized, executed and
               delivered by each of the parties thereto, which shall be on terms and conditions reasonably
               acceptable to Lender;


               707761.15


                                                               A2961
CONFIDENTIAL                                                                                                          CURT1S_000783
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 50 of 200




                        (I) Lender shall have received, in form and substance acceptable to Lender, the
           Second Lien Intercreditor Agreement, duly authorized executed and delivered by Second Lien
           Agent and Second Lien Lenders, as the case may be;

                         (m) Lender shall have received, in form and substance acceptable to Lender,
           evidence of the requisite approval by the stockholders of Parent of the financing contemplated by
           this Agreement as required by the terms and conditions of (i) the Amended and Restated By-
           Laws of Parent and (ii) Section 8.1 of the Stockholders Agreement, dated as of August 4, 2003,
           Parent and the Persons party thereto as stockholders;

                         (n) Lender shall have received, in form and substance acceptable to Lender,
           evidence that any existing Medicare or Medicaid deposit accounts maintained by Borrowers or
           Guarantors with Lender shall have been closed;

                          (o) Lender shall have received, in form and substance satisfactory to Lender, all
           releases, terminations and such other documents as Lender may request to evidence and
           effectuate the termination of any interest in and to any assets and properties of each Borrower and
           Guarantor, except for the interests expressly permitted hereunder, duly authorized, executed and
           delivered by the holder of such interest, including, but not limited to, UCC termination statements
           for UCC financing statements previously filed by a holder of such interest, or its predecessor, as
           secured party and any Borrower or Guarantor, as debtor;

                            (p) Lender shall have received, in form and substance acceptable to Lender, audited
           consolidated financial statements and unaudited consolidating financial statements of Parent and
           its Restricted Subsidiaries (including in each case balance sheets, statements of income and loss,
           statements of cash flow, and statements of shareholders' equity), and the accompanying notes
           thereto, all in reasonable detail, fairly presenting in all material respects the financial position and
           the results of the operations of Parent and its Restricted Subsidiaries as of the end of and for each
           of the fiscal years ended December 31, 2004 and December 31, 2005, together with the
           unqualified opinion of independent certified public accountants with respect to such audited
           consolidated financial statements, which accountants shall be an independent accounting firm
           selected by Administrative Borrower and acceptable to Lender, that such audited consolidated
           financial statements have been prepared in accordance with GAAP and present fairly in all
           material respects the results of operations and financial condition of Parent and its Restricted
           Subsidiaries as of the end of and for the fiscal years ended December 31, 2004 and December 31,
           2005;

                          (q) Lender shall have received, in form and substance satisfactory to Lender, (i) an
           opinion letters of counsel to Borrowers and Guarantors with respect to the Financing Agreements
           and such other matters as Lender or its counsel may request and (ii) an opinion letter of counsel
           to Borrowers and Guarantors with respect to the certain Health Care Laws and such other matters
           as Lender or its counsel may request; and

                          (r) the other Financing Agreements and all instruments and documents hereunder
           and thereunder shall have been duly executed and delivered to Lender, in form and substance
           satisfactory to Lender.


           707761.15


                                                             A2962
CONFIDENTIAL                                                                                                          CURT1S_000784
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 51 of 200




                    4.2     Conditions Precedent to All Loans and Letters of Credit. The obligation of
           Lender to make the Loans, including the initial Loans, or to issue any Letter of Credit, including
           the initial Letters of Credit, is subject to the further satisfaction of, or waiver of, immediately
           prior to or concurrently with the making of each such Loan or the issuance of such Letter of
           Credit of each of the following conditions precedent:

                           (a)    all representations and warranties contained herein and in the other
           Financing Agreements shall be true and correct in all material respects with the same effect as
           though such representations and warranties had been made on and as of the date of the making of
           each such Loan or providing each such Letter of Credit and after giving effect thereto, except to
           the extent that such representations and warranties expressly relate solely to an earlier date (in
           which case such representations and warranties shall have been true and accurate on and as of
           such earlier date);

                           (b)     no law, regulation, order, judgment or decree of any Governmental
           Authority shall exist, and no action, suit, investigation, litigation or proceeding shall be pending
           or threatened in any court or before any arbitrator or Governmental Authority, which (i) purports
           to enjoin, prohibit, restrain or otherwise affect (A) the making of the Loans or providing the
           Letter of Credit, or (B) the consummation of the transactions contemplated pursuant to the terms
           hereof or the other Financing Agreements or (ii) had or has a reasonable likelihood of having a
           Material Adverse Effect; and

                          (c)     no Default or Event of Default shall exist or have occurred and be
           continuing on and as of the date of the making of such Loan or providing each such Letter of
           Credit and after giving effect thereto.

           SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

                   5.1     Grant of Security Interest. To secure payment and performance of all Obligations,
           each Borrower and Guarantor hereby grants to Lender, a continuing security interest in, a lien
           upon, and a right of set off against, and hereby assigns to Lender, as security, all personal and
           real property and fixtures, and interests in property and fixtures, of each Borrower and
           Guarantor, whether now owned or hereafter acquired or existing, and wherever located (together
           with all other collateral security for the Obligations at any time granted to or held or acquired by
           Lender, collectively, the "Collateral"), including:

                                  (i) all Accounts;

                                  (ii) all general intangibles, including, without limitation, all Intellectual
           Property;

                                  (iii) all goods, including, without limitation, Inventory and Equipment;

                                  (iv) all Real Property and fixtures;

                                  (v) all chattel paper, including, without limitation, all tangible and
           electronic chattel paper;

           707761.15


                                                           A2963
CONFIDENTIAL                                                                                                      CURT1S_000785
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 52 of 200




                                      (vi) all instruments, including, without limitation, all promissory notes;

                                      (vii)all documents;

                                      (viii)   all deposit accounts;

                                       (ix) all letters of credit, banker's acceptances and similar instruments and
               including all letter-of-credit rights;

                                       (x) all supporting obligations and all present and future liens, security
               interests, rights, remedies, title and interest in, to and in respect of Receivables and other
               Collateral, including (A) rights and remedies under or relating to guaranties, contracts of
               suretyship, letters of credit and credit and other insurance related to the Collateral, (B) rights of
               stoppage in transit, replevin, repossession, reclamation and other rights and remedies of an
               unpaid vendor, lienor or secured party, (C) goods described in invoices, documents, contracts or
               instruments with respect to, or otherwise representing or evidencing, Receivables or other
               Collateral, including returned, repossessed and reclaimed goods, and (D) deposits by and
               property of Account Debtors or other persons securing the obligations of Account Debtors;

                                       (xi) all (A) investment property (including securities, whether certificated
               or uncertificated, securities accounts, security entitlements, commodity contracts or commodity
               accounts) and (B) monies, credit balances, deposits and other property of any Borrower or
               Guarantor now or hereafter held or received by or in transit to Lender or its Affiliates or at any
               other depository or other institution from or for the account of any Borrower or Guarantor,
               whether for safekeeping, pledge, custody, transmission, collection or otherwise;

                                       (xii)all commercial tort claims, including, without limitation, those
               identified in the Information Certificate;

                                      (xiii)   to the extent not otherwise described above, all Receivables;

                                      (xiv)    all Records; and

                                     (xv) all products and proceeds of the foregoing, in any form, including
               insurance proceeds and all claims against third parties for loss or damage to or destruction of or
               other involuntary conversion of any kind or nature of any or all of the other Collateral.

                              (b) Notwithstanding anything to the contrary set forth in Section 5.l(a) hereof, the
               types or items of Collateral shall not include any rights or interests in any contract or lease
               (including Capital Leases) covering any Equipment (including, without limitation, Ambulances
               or other vehicles) if under the terms of such contract, financing arrangement or lease (including
               Capital Leases), or applicable law with respect thereto, the valid grant of a security interest or
               lien therein or in any Equipment financed thereunder (and the proceeds arising from the sale of
               such Equipment or proceeds of casualty insurance) to Lender is prohibited and such prohibition
               has not been or is not waived or the consent of the other party to such contract or lease (including
               Capital Leases) has not been or is not otherwise obtained or under applicable law such
               prohibition cannot be waived; provided, that, the foregoing exclusion shall in no way be
               construed (i) to apply if any such prohibition is unenforceable under Sections 9-406, 9-407 or 9-
               707761.15



                                                               A2964
CONFIDENTIAL                                                                                                           CURT1S_000786
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 53 of 200




               408 of the UCC or other applicable law or (ii) so as to limit, impair or otherwise affect Lender's
               unconditional continuing security interests in and liens upon any rights or interests of a Borrower
               or Guarantor in or to monies due or to become due under any such contract, lease, permit,
               license, charter or license agreement (including, without limitation, any Accounts or Receivables
               arising from the use or operation of any such Equipment that may be subject to such contract,
               lease, permit, license, charter or license agreement).

                              (c) Nothing contained herein shall be deemed to be (i) an assignment or grant of a
               power of attorney as to Medicare Accounts in violation of the Social Security Act Amendments
               of 1972, as amended, 42 U.S.C. S 1395g, or any similar state statute applicable to Borrowers or
               Guarantors, as amended, and the rules and regulations promulgated thereunder, (ii) an
               assignment or grant of a power of attorney as to Medicaid Accounts in violation of the Social
               Security Act Amendments of 1972, 42 U.S.C. S 1396(a)(32), or any similar state statute
               applicable to Borrowers or Guarantors, as amended, and the rules and regulations promulgated
               thereunder, (iii) an assignment or grant of a power of attorney as to CHAMPUS/CHAMPVA
               Accounts in violation of the Civilian Health and Medical Program of the Uniformed Services
               under 10 U.S.C. §§ 1071 et seq. or the Civilian Health and Medical Program of Veterans Affairs
               under 38 U.S.C. § 1713, as the case may be, or any similar state statute applicable to Borrowers
               or Guarantors, as amended, and the rules and regulations promulgated thereunder or (iv) an
               assignment, control or grant of a power of attorney as to a Medicare/Medicaid Payment Account
               in violation of the Social Security Act Amendments of 1972, as amended, 42 U.S.C. S 1395g,
               Civilian Health and Medical Program of the Uniformed Services under 10 U.S.C. §§ 1071 et seq.
               or the Civilian Health and Medical Program of Veterans Affairs under 38 U.S.C. § 1713, or any
               similar state or local statute, rule or regulation applicable to Borrowers or Guarantors, as
               amended, and the rules and regulations promulgated thereunder.

                           5.2   Perfection of Security Interests.

                              (a)Each Borrower and Guarantor irrevocably and unconditionally authorizes
               Lender (or its agent) to file at any time and from time to time such financing statements with
               respect to the Collateral naming Lender or its designee as the secured party and such Borrower or
               Guarantor as debtor, as Lender may require, and including any other information with respect to
               such Borrower or Guarantor or otherwise required by part 5 of Article 9 of the Uniform
               Commercial Code of such jurisdiction as Lender may determine, together with any amendment
               and continuations with respect thereto, which authorization shall apply to all financing
               statements so filed on, prior to or after the date hereof. Each Borrower and Guarantor hereby
               ratifies and approves all financing statements naming Lender or its designee as secured party and
               such Borrower or Guarantor, as the case may be, as debtor with respect to the Collateral (and any
               amendments with respect to such financing statements) filed by or on behalf of Lender prior to
               the date hereof and ratifies and confirms the authorization of Lender to file such financing
               statements (and amendments, if any), copies of which shall be provided to Administrative
               Borrower. Each Borrower and Guarantor hereby authorizes Lender to adopt on behalf of such
               Borrower and Guarantor any symbol required for authenticating any electronic filing. In the
               event that the description of the collateral in any financing statement naming Lender or its
               designee as the secured party and any Borrower or Guarantor as debtor includes assets and
               properties of such Borrower or Guarantor that do not at any time constitute Collateral, whether
               hereunder, under any of the other Financing Agreements or otherwise, the filing of such
               707761.15



                                                                 A2965
CONFIDENTIAL                                                                                                         CURT1S_000787
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 54 of 200




               financing statement shall nonetheless be deemed authorized by such Borrower or Guarantor to
               the extent of the Collateral included in such description and it shall not render the financing
               statement ineffective as to any of the Collateral or otherwise affect the financing statement as it
               applies to any of the Collateral. In no event shall any Borrower or Guarantor at any time file, or
               permit or cause to be filed, any correction statement or termination statement with respect to any
               financing statement (or amendment or continuation with respect thereto) naming Lender or its
               designee as secured party and such Borrower or Guarantor as debtor.

                               (b)Each Borrower and Guarantor does not have any chattel paper (whether
               tangible or electronic) or instruments as of the date hereof, except as set forth in the Information
               Certificate. In the event that any Borrower or Guarantor shall be entitled to or shall receive any
               chattel paper or instrument after the date hereof, Borrowers and Guarantors shall promptly notify
               Lender thereof in writing. Promptly upon the receipt thereof by or on behalf of any Borrower or
               Guarantor (including by any agent or representative), such Borrower or Guarantor shall deliver,
               or cause to be delivered to Lender, all tangible chattel paper and instruments that such Borrower
               or Guarantor has or may at any time acquire, accompanied by such instruments of transfer or
               assignment duly executed in blank as Lender may from time to time specify, in each case except
               as Lender may otherwise agree. At Lender's option, each Borrower and Guarantor shall, or
               Lender may at any time on behalf of any Borrower or Guarantor, cause the original of any such
               instrument or chattel paper to be conspicuously marked in a form and manner acceptable to
               Lender with the following legend referring to chattel paper or instruments as applicable: "This
               [chattel paper][instrument] is subject to the security interest of Wachovia Bank, National
               Association and any sale, transfer, assignment or encumbrance ofthis [chattel paper][instrument]
               violates the rights of such secured party."

                              (c) In the event that any Borrower or Guarantor shall at any time hold or acquire an
               interest in any electronic chattel paper or any "transferable record" (as such term is defined in
               Section 201 of the Federal Electronic Signatures in Global and National Commerce Act or in
               Section 16 of the Uniform Electronic Transactions Act as in effect in any relevant jurisdiction),
               such Borrower or Guarantor shall promptly notify Lender thereof in writing. Promptly upon
               Lender's request, such Borrower or Guarantor shall take, or cause to be taken, such actions as
               Lender may request in good faith to give Lender control of such electronic chattel paper under
               Section 9-105 of the UCC and control of such transferable record under Section201 of the
               Federal Electronic Signatures in Global and National Commerce Act or, as the case may be,
               Section 16 of the Uniform Electronic Transactions Act, as in effect in such jurisdiction.

                              (d)Each Borrower and Guarantor does not have any deposit accounts as of the date
               hereof, except as set forth in the Information Certificate. Borrowers and Guarantors shall not,
               directly or indirectly, after the date hereof open, establish or maintain any deposit account unless
               each of the following conditions is satisfied: (i) Lender shall have received not less than five (5)
               Business Days prior written notice of the intention of any Borrower or Guarantor to open or
               establish such account which notice shall specify in reasonable detail and specificity acceptable
               to Lender the name of the account, the owner of the account, the name and address of the bank at
               which such account is to be opened or established, the individual at such bank with whom such
               Borrower or Guarantor is dealing and the purpose of the account, (ii) the bank where such
               account is opened or maintained shall be acceptable to Lender in good faith, and (iii) on or
               before the opening of such deposit account, such Borrower or Guarantor shall as Lender may
               707761.15



                                                             A2966
CONFIDENTIAL                                                                                                          CURT1S_000788
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 55 of 200




               specify either (A) deliver to Lender a Deposit Account Control Agreement with respect to such
               deposit account duly authorized, executed and delivered by such Borrower or Guarantor and the
               bank at which such deposit account is opened and maintained or (B) arrange for Lender to
               become the customer of the bank with respect to the deposit account on terms and conditions
               acceptable to Lender. The terms of this subsection (d) shall not apply to any Excluded Deposit
               Accounts ..

                               (e)No Borrower or Guarantor owns or holds, directly or indirectly, beneficially or
               as record owner or both, any investment property, as of the date hereof, or have any investment
               account, securities account, commodity account or other similar account with any bank or other
               financial institution or other securities intermediary or commodity intermediary as of the date
               hereof, in each case except as set forth in the Information Certificate.

                                       (i) In the event that any Borrower or Guarantor shall be entitled to or
               shall at any time after the date hereof hold or acquire any certificated securities, such Borrower
               or Guarantor shall promptly endorse, assign and deliver the same to Lender, accompanied by
               such instruments of transfer or assignment duly executed in blank as Lender may from time to
               time specify. If any securities, now or hereafter acquired by any Borrower or Guarantor are
               uncertificated and are issued to such Borrower or Guarantor or its nominee directly by the issuer
               thereof, such Borrower or Guarantor shall immediately notify Lender thereof and shall as Lender
               may specify, either (A) cause the issuer to agree to comply with instructions from Lender as to
               such securities, without further consent of any Borrower or Guarantor or such nominee, or (B)
               arrange for Lender to become the registered owner of the securities.

                                       (ii) Borrowers and Guarantors shall not, directly or indirectly, after the
               date hereof open, establish or maintain any investment account, securities account, commodity
               account or any other similar account (other than a deposit account) with any securities
               intermediary or commodity intermediary at which accounts such Borrower or Guarantor
               maintains individually or in the aggregate more than $50,000, unless each of the following
               conditions is satisfied: (A) Lender shall have received not less than five (5) Business Days prior
               written notice of the intention of Borrower or Guarantor to open or establish such account which
               notice shall specify in reasonable detail and specificity acceptable to Lender the name of the
               account, the owner of the account, the name and address of the securities intermediary or
               commodity intermediary at which such account is to be opened or established, the individual at
               such intermediary with whom such Borrower or Guarantor is dealing and the purpose of the
               account, (B) the securities intermediary or commodity intermediary (as the case may be) where
               such account is opened or maintained shall be acceptable to Lender, and (C) on or before the
               opening of such investment account, securities account or other similar account with a securities
               intermediary or commodity intermediary, such Borrower or Guarantor shall as Lender may
               specify either (1) execute and deliver, and cause to be executed and delivered to Lender, an
               Investment Property Control Agreement with respect thereto duly authorized, executed and
               delivered by such Borrower or Guarantor and such securities intermediary or commodity
               intermediary or (2) arrange for Lender to become the entitlement holder with respect to such
               investment property on terms and conditions acceptable to Lender.

                             (f) Borrowers and Guarantors are not the beneficiary or otherwise entitled to any
               right to payment under any letter of credit, banker's acceptance or similar instrument as of the

               707761.15



                                                             A2967
CONFIDENTIAL                                                                                                        CURT1S_000789
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 56 of 200




               date hereof, except as set forth in the Information Certificate. In the event that any Borrower or
               Guarantor shall be entitled to or shall receive any right to payment under any letter of credit,
               banker's acceptance or any similar instrument, whether as beneficiary thereof or otherwise after
               the date hereof, such Borrower or Guarantor shall promptly notify Lender thereof in writing.
               Such Borrower or Guarantor shall promptly, as Lender may specify, either (i) deliver, or cause to
               be delivered to Lender, with respect to any such letter of credit, banker's acceptance or similar
               instrument, the written agreement of the issuer and any other nominated person obligated to
               make any payment in respect thereof (including any confirming or negotiating bank), in form
               and substance satisfactory to Lender, consenting to the assignment of the proceeds of the letter of
               credit to Lender by such Borrower or Guarantor and agreeing to make all payments thereon
               directly to Lender or as Lender may otherwise direct or (ii) cause Lender to become, at
               Borrowers' expense, the transferee beneficiary of the letter of credit, banker's acceptance or
               similar instrument (as the case may be).

                              (g)Borrowers and Guarantors do not have any commercial tort claims as of the
               date hereof, except as set forth in the Information Certificate. In the event that any Borrower or
               Guarantor shall at any time after the date hereof have any commercial tort claims, such Borrower
               or Guarantor shall promptly notify Lender thereof in writing, which notice shall (i) set forth in
               reasonable detail the basis for and nature of such commercial tort claim and (ii) include the
               express grant by such Borrower or Guarantor to Lender of a security interest in such commercial
               tort claim (and the proceeds thereof). In the event that such notice does not include such grant of
               a security interest, the sending thereof by such Borrower or Guarantor to Lender shall be deemed
               to constitute such grant to Lender. Upon the sending of such notice, any commercial tort claim
               described therein shall constitute part of the Collateral and shall be deemed included therein.
               Without limiting the authorization of Lender provided in Section 5 .2(a) hereof or otherwise
               arising by the execution by such Borrower or Guarantor of this Agreement or any of the other
               Financing Agreements, Lender is hereby irrevocably authorized from time to time and at any
               time to file such financing statements naming Lender or its designee as secured party and such
               Borrower or Guarantor as debtor, or any amendments to any financing statements, covering any
               such commercial tort claim as Collateral. In addition, each Borrower and Guarantor shall
               promptly upon Lender's request, execute and deliver, or cause to be executed and delivered, to
               Lender such other agreements, documents and instruments as Lender may require in connection
               with such commercial tort claim.

                              (h)Borrowers and Guarantors do not have any goods, documents oftitle or other
               Collateral in the custody, control or possession of a third party as of the date hereof, except as set
               forth in the Information Certificate and except for goods located in the United States in transit to
               a location of a Borrower or Guarantor permitted herein in the ordinary course of business of such
               Borrower or Guarantor in the possession of the carrier transporting such goods. In the event that
               any goods, documents of title or other Collateral are at any time after the date hereof in the
               custody, control or possession of any other person not referred to in the Information Certificate
               or such carriers, Borrowers and Guarantors shall promptly notify Lender thereof in writing.
               Promptly upon Lender's request, Borrowers and Guarantors shall deliver to Lender a Collateral
               Access Agreement duly authorized, executed and delivered by such person and the Borrower or
               Guarantor that is the owner of such Collateral.



               707761.15



                                                              A2968
CONFIDENTIAL                                                                                                            CURT1S_000790
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 57 of 200




                               (i) Borrowers and Guarantors shall take any other actions reasonably requested by
               Lender from time to time to cause the attachment, perfection and first priority (subject to the
               terms of the Second Lien Intercreditor Agreement) of, and the ability of Lender to enforce, the
               security interest of Lender in any and all of the Collateral, including, without limitation, (i)
               executing, delivering and, where appropriate, filing financing statements and amendments
               relating thereto under the UCC or other applicable law, to the extent, if any, that any Borrower's
               or Guarantor's signature thereon is required therefor, (ii) except to the extent prohibited by the
               terms of the and conditions of the financing of Ambulances permitted by and in accordance with
               Section 9.9(b) hereof and consistent with the terms of Section 5.1 hereof) causing Lender's name
               to be noted as secured party on any certificate of title for a titled good if such notation is a
               condition to attachment, perfection or priority of, or ability of Lender to enforce, the security
               interest of Lender in such Collateral, (iii) complying with any provision of any statute, regulation
               or treaty of the United States as to any Collateral if compliance with such provision is a
               condition to attachment, perfection or priority of, or ability of Lender to enforce, the security
               interest of Lender in such Collateral, and (iv) obtaining the consents and approvals of any
               Governmental Authority or third party, including, without limitation, any consent of any
               licensor, lessor (other than the leased premises of Borrowers and Guarantors on the date hereof
               located in Brooklyn, New York and Mount Vernon New York to the extent that the landlord
               under the lease refuses to execute and deliver a Collateral Access Agreement acceptable to
               Lender) or other person obligated on Collateral, and taking all actions required by any earlier
               versions of the UCC or by other law, as applicable in any relevant jurisdiction.

               SECTION 6. COLLECTION AND ADMINISTRATION

                       6.1     Borrowers' Loan Accounts. Lender shall maintain one or more loan account(s)
               on its books in which shall be recorded (a) all Loans, Letters of Credit and other Obligations and
               the Collateral, (b) all payments made by or on behalf of any Borrower or Guarantor and (c) all
               other appropriate debits and credits as provided in this Agreement, including fees, charges, costs,
               expenses and interest. All entries in the loan account(s) shall be made in accordance with
               Lender's customary practices as in effect from time to time.

                       6.2     Statements. Lender shall render to Administrative Borrower each month a
               statement setting forth the balance in the Borrowers' loan account(s) maintained by Lender for
               Borrowers pursuant to the provisions of this Agreement, including principal, interest, fees, costs
               and expenses. Each such statement shall be subject to subsequent adjustment by Lender but
               shall, absent manifest errors or omissions, be considered correct and deemed accepted by
               Borrowers and Guarantors and conclusively binding upon Borrowers and Guarantors as an
               account stated except to the extent that Lender receives a written notice from Administrative
               Borrower of any specific exceptions of Administrative Borrower thereto within thirty (30) days
               after the date such statement has been received by Parent. Until such time as Lender shall have
               rendered to Administrative Borrower a written statement as provided above, the balance in any
               Borrower's loan account(s) shall be presumptive evidence of the amounts due and owing to
               Lender by Borrowers and Guarantors.

                           6.3   Collection of Accounts.



               707761.15



                                                              A2969
CONFIDENTIAL                                                                                                          CURT1S_000791
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 58 of 200




                               (a)Borrowers shall establish and maintain, at their expense, blocked accounts or
               lockboxes and related blocked accounts (in either case, "Blocked Accounts"), as Lender may
               specify, with such banks as are acceptable to Lender in good faith into which Borrowers shall
               promptly deposit and direct their respective Account Debtors to directly remit all payments on
               Receivables and all payments constituting proceeds of other Collateral, other than Medicare
               Accounts, Medicaid Accounts or CHAMPUS/CHAMPVA Accounts, in the identical form in
               which such payments are made, whether by cash, check or other manner. Within ninety (90)
               days after the date hereof, as to any deposit account and other bank accounts maintained by any
               Borrower or Guarantor, other than Excluded Deposit Accounts, Borrowers and Guarantors shall
               close all such existing deposit and other bank accounts maintained at a bank, other than Lender
               and open new deposit accounts with Lender. At the request of Lender, Borrowers and Guarantors
               shall deliver to Lender a Deposit Account Control Agreement, duly authorized, executed and
               delivered, by such Borrowers and Guarantors, as the case may be, with respect to such Blocked
               Accounts with Lender. If Lender determines at any time after such ninety (90) day period that a
               Borrower or Guarantor may maintain a Blocked Account at a bank other than Lender that is
               acceptable to Lender, then such Borrower or Guarantor shall deliver, or cause to be delivered to
               Lender a Deposit Account Control Agreement, duly authorized, executed and delivered by each
               bank where a Blocked Account is maintained as provided in Section 5.2 hereof or at any time
               and from time to time Lender may become the bank's customer with respect to any of the
               Blocked Accounts and promptly upon Lender's request, Borrowers shall execute and deliver
               such agreements and documents as Lender may require in connection therewith. Each Borrower
               and Guarantor agrees that all payments made to such Blocked Accounts or other funds received
               and collected by Lender, whether in respect of the Receivables, as proceeds of Collateral or
               otherwise shall be treated as payments to Lender in respect of the Obligations and therefore shall
               constitute the property of Lender to the extent of the then outstanding Obligations.

                              (b)Borrowers shall establish and maintain, at their expense, a separate lockbox and
               related deposit account into which such Borrower shall promptly deposit, and shall direct each
               Fiscal Intermediary or other Third Party Payor in accordance with the applicable Medicare
               Regulations, Medicaid Regulations and CHAMPUS/CHAMPVA Regulations to directly remit,
               all payments in respect of any Medicare Accounts, Medicaid Accounts or
               CHAMPUS/CHAMPVA Accounts (collectively, the "Medicare/Medicaid Payment Accounts").
               Such separate deposit accounts and lockboxes shall only be used for purposes of receiving
               payments in respect of Medicare Accounts, Medicaid Accounts and CHAMPUS/CHAMPVA
               Accounts and shall be under the sole control and dominion of the applicable Borrower.
               Borrowers agree to instruct the depository banks at which the Medicare/Medicaid Payment
               Accounts are maintained to remit by federal funds wire transfer all funds received or deposited
               into such Medicare/Medicaid Payment Accounts amounts on deposit in such accounts on a daily
               basis to the Lender Payment Account or such bank account Lender as Lender may from time to
               time designate for such purpose pursuant to a Medicare/Medicaid Payment Direction Letter.
               Each Borrower agrees to provide Lender at least three (3) Business Days' prior written notice of
               the intention of such Borrower to change such payment instructions. Any change in such
               instructions without the prior written consent of Lender or the failure by Borrowers to cause such
               payments to be remitted to the Medicare/Medicaid Payment Accounts shall constitute an Event
               of Default.


               707761.15


                                                             A2970
CONFIDENTIAL                                                                                                        CURT1S_000792
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 59 of 200




                              (c) For purposes of calculating the amount of the Loans available to Borrowers,
               such payments will be applied (conditional upon final collection) to the Obligations on the
               Business Day of receipt by Lender of immediately available funds in the Lender Payment
               Account provided such payments and notice thereof are received in accordance with Lender's
               usual and customary practices as in effect from time to time and within sufficient time to credit
               such Borrower's loan account on such day, and if not, then on the next Business Day. For the
               purposes of calculating interest on the Obligations, such payments or other funds received will
               be applied (conditional upon final collection) to the Obligations on the same Business Day of
               receipt of immediately available funds by Lender in the Lender Payment Account provided such
               payments or other funds and notice thereof are received in accordance with Lender's usual and
               customary practices as in effect from time to time and within sufficient time to credit such
               Borrower's loan account on such day, and if not, then on the next Business Day. In the event that
               at any time or from time to time there are no Revolving Loans outstanding, Lender shall be
               entitled to an administrative fee in an amount calculated based on the Interest Rate for Prime
               Rate Loans (on a per annum basis) multiplied by the amount of the funds received in the Blocked
               Accounts and Medicare/Medicaid Payment Accounts for such day as calculated by Lender in
               accordance with its customary practice.

                               (d)Each Borrower and Guarantor and their respective employees, agents and
               Subsidiaries shall, acting as trustee for Lender, receive, as the property of Lender, any monies,
               checks, notes, drafts or any other payment relating to proceeds of Accounts or other Collateral
               which come into their possession or under their control and immediately upon receipt thereof,
               shall deposit or cause the same to be deposited in the Blocked Accounts, or remit the same or
               cause the same to be remitted, in kind, to Lender. In no event shall the same be commingled
               with any Borrower's or Guarantor's own funds. Borrowers agree to reimburse Lender on
               demand for any amounts owed or paid to any bank or other financial institution at which a
               Blocked Account or any other deposit account or investment account is established or any other
               bank, financial institution or other person involved in the transfer of funds to or from the
               Blocked Accounts arising out of Lender's payments to or indemnification of such bank, financial
               institution or other person. The obligations of Borrowers to reimburse Lender for such amounts
               pursuant to this Section 6.3 shall survive the termination of this Agreement.

                           6.4   Payments.

                               (a)All Obligations shall be payable to the Lender Payment Account as provided in
               Section 6.3 hereof or such other place as Lender may designate from time to time. Subject to the
               other terms and conditions contained herein, including, without limitation, Sections 9.5 and 9.7
               hereof and in the Second Lien Intercreditor Agreement, Lender shall apply payments received or
               collected from any Borrower or Guarantor or for the account of any Borrower or Guarantor
               (including the monetary proceeds of collections or of realization upon any Collateral) as follows:
               first, to pay any fees, indemnities or expense reimbursements then due to Lender from any
               Borrower or Guarantor; second, to pay interest due in respect of any Loans or Letter of Credit
               Obligations; third, to pay or prepay principal in respect of the Loans; fourth, to pay or prepay any
               other Obligations whether or not then due, in such order and manner as Lender determines and at
               any time an Event of Default exists or has occurred and is continuing, to provide cash collateral
               for any Letter of Credit Obligations. Notwithstanding anything to the contrary contained in this
               Agreement, (i) unless so directed by Administrative Borrower, or unless a Default or an Event of
               707761.15


                                                             A2971
CONFIDENTIAL                                                                                                          CURT1S_000793
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 60 of 200




               Default shall exist or have occurred and be continuing, Lender shall not apply any payments
               which it receives to any Eurodollar Rate Loans, except (A) on the expiration date of the Interest
               Period applicable to any such Eurodollar Rate Loans or (B) in the event that there are no
               outstanding Prime Rate Loans and (ii) to the extent any Borrower uses any proceeds of the Loans
               or Letters of Credit to acquire rights in or the use of any Collateral or to repay any Indebtedness
               used to acquire rights in or the use of any Collateral, payments in respect of the Obligations shall
               be deemed applied first to the Obligations arising from Loans and Letters of Credit that were not
               used for such purposes and second to the Obligations arising from Loans and Letters of Credit
               the proceeds of which were used to acquire rights in or the use of any Collateral in the
               chronological order in which such Borrower acquired such rights in or the use of such Collateral.

                               (b) At Lender's option, all principal, interest, fees, costs, expenses and other
               charges provided for in this Agreement or the other Financing Agreements may be charged
               directly to the loan account( s) of any Borrower maintained by Lender. If after receipt of any
               payment of, or proceeds of Collateral applied to the payment of, any of the Obligations, Lender
               is required to surrender or return such payment or proceeds to any Person for any reason, then
               the Obligations intended to be satisfied by such payment or proceeds shall be reinstated and
               continue and this Agreement shall continue in full force and effect as if such payment or
               proceeds had not been received by Lender. Borrowers and Guarantors shall be liable to pay to
               Lender, and do hereby indemnify and hold Lender harmless for the amount of any payments or
               proceeds surrendered or returned. This Section 6.4(b) shall remain effective notwithstanding any
               contrary action which may be taken by Lender in reliance upon such payment or proceeds. This
               Section 6.4 shall survive the payment of the Obligations and the termination of this Agreement.

                       6.5     Authorization to Make Loans. Lender is authorized to make the Loans based
               upon telephonic or other instructions received from anyone purporting to be an officer of
               Administrative Borrower or any Borrower or other authorized person or, at the discretion of
               Lender, if such Loans are necessary to satisfy any Obligations. All requests for Loans or Letters
               of Credit hereunder shall specify the date on which the requested advance is to be made (which
               day shall be a Business Day) and the amount of the requested Loan. Requests received after
               11 :00 a.m. New York City time on any day shall be deemed to have been made as of the opening
               of business on the immediately following Business Day. All Loans and Letters of Credit under
               this Agreement shall be conclusively presumed to have been made to, and at the request of and
               for the benefit of, any Borrower or Guarantor when deposited to the credit of any Borrower or
               Guarantor or otherwise disbursed or established in accordance with the instructions of any
               Borrower or Guarantor or in accordance with the terms and conditions of this Agreement.

                       6.6    Use of Proceeds. Borrowers shall use the initial proceeds of the Loans and
               Letters of Credit hereunder only for: (a) payments to Second Lien Agent on behalf of Second
               Lien Lenders in respect of the Second Lien Debt and to each of the other persons listed in and in
               the amounts set forth on the disbursement direction letter furnished by Borrowers to Lender on
               or about the date hereof and (b) costs, expenses and fees in connection with the preparation,
               negotiation, execution and delivery of this Agreement and the other Financing Agreements. All
               other Loans made or Letters of Credit provided to or for the benefit of any Borrower pursuant to
               the provisions hereof shall be used by such Borrower only for general operating, working capital
               and other proper corporate purposes of such Borrower not otherwise prohibited by the terms
               hereof. None of the proceeds will be used, directly or indirectly, for the purpose of purchasing or
               707761.15


                                                             A2972
CONFIDENTIAL                                                                                                          CURT1S_000794
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 61 of 200




               carrying any margin security or for the purposes of reducing or retiring any indebtedness which
               was originally incurred to purchase or carry any margin security or for any other purpose which
               might cause any of the Loans to be considered a "purpose credit" within the meaning of
               Regulation U of the Board of Governors of the Federal Reserve System, as amended.

                      6. 7   Appointment of Administrative Borrower as Agent for Requesting Loans and
               Receipts of Loans and Statements.

                              (a)Each Borrower hereby irrevocably appoints and constitutes Administrative
               Borrower as its agent and attorney-in-fact to request and receive Loans and Letters of Credit
               pursuant to this Agreement and the other Financing Agreements from Lender in the name or on
               behalf of such Borrower. Lender may disburse the Loans to such bank account of
               Administrative Borrower or a Borrower or otherwise make such Loans to a Borrower and
               provide such Letters of Credit to a Borrower as Administrative Borrower may designate or
               direct, without notice to any other Borrower or Guarantor. Notwithstanding anything to the
               contrary contained herein, Lender may at any time and from time to time require that Loans to or
               for the account of any Borrower be disbursed directly to an operating account of such Borrower.

                               (b)Administrative Borrower hereby accepts the appointment by Borrowers to act
               as the agent and attorney-in-fact of Borrowers pursuant to this Section 6.7. Administrative
               Borrower shall ensure that the disbursement of any Loans to each Borrower requested by or paid
               to or for the account of Parent, or the issuance of any Letter of Credit for a Borrower hereunder,
               shall be paid to or for the account of such Borrower.

                             (c)Each Borrower and other Guarantor hereby irrevocably appoints and constitutes
               Administrative Borrower as its agent to receive statements on account and all other notices from
               Lender with respect to the Obligations or otherwise under or in connection with this Agreement
               and the other Financing Agreements.

                             (d) Any notice, election, representation, warranty, agreement or undertaking by or
               on behalf of any other Borrower or any Guarantor by Administrative Borrower shall be deemed
               for all purposes to have been made by such Borrower or Guarantor, as the case may be, and shall
               be binding upon and enforceable against such Borrower or Guarantor to the same extent as if
               made directly by such Borrower or Guarantor.

                             (e) No purported termination of the appointment of Administrative Borrower as
               agent as aforesaid shall be effective, except after ten (10) days' prior written notice to Lender.

               SECTION 7. COLLATERAL REPORTING AND COVENANTS

                           7 .1   Collateral Reporting.

                              (a)Borrowers shall provide Lender with the following documents in a form
               satisfactory to Lender:

                                 (i) on a weekly basis (but in any event by the third (3rd) Business Day after
               the end of each week) or more frequently at Borrower's option or as Lender may request, a
               _Borrowing Base Certificate setting forth Borrower's calculation of the Revolving Loans and
               707761.15



                                                              A2973
CONFIDENTIAL                                                                                                        CURT1S_000795
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 62 of 200




               Letter of Credit Accommodations available to Borrower pursuant to the terms and conditions
               contained herein as of the last business day of the immediately preceding period as to the
               Accounts, duly completed and executed on behalf of Administrative Borrower by a Designated
               Officer, together with all schedules required pursuant to the terms of the Borrowing Base
               Certificate duly completed; provided, that, without limiting any other rights of Lender, upon
               Lender's request, Borrowers shall provide Lender on a daily basis with a schedule of Accounts,
               collections received and credits issued;

                                   (ii) as soon as possible after the end of each month (but in any event within
               ten (I 0) Business Days after the end of the month), on a monthly basis or more frequently as
               Lender may request, (A) agings of accounts receivable, (B) agings of accounts payable (and
               including information indicating the amounts owing to lessors of any Ambulances that leased by
               any Borrower or Guarantors, owners and lessors of the leased premises, warehouses, processors
               and other third parties from time to time in possession of any Collateral), and (C) the amount of
               checks held by Borrowers and Guarantors;

                                   (iii)   as soon as possible after the end of each month (but in any event
               within thirty (30) days after the end of the month), on a monthly basis or more frequently as
               Lender may request, (A) a reconciliation of the then current months' aging of accounts
               receivable to the general ledger and (B) the amount of all accrual accounts of Borrowers and
               Guarantors that represent liabilities and non-cash-based assets;

                                   (iv)   upon Lender's good faith request, copies in electronic form, if that is
               the only medium in which Borrowers and Guarantors store any of the following, otherwise
               copies in electronic form or photocopies as so requested by Lender, of the following (A) any
               Medicare or Medicaid submissions for payment or claims for reimbursement in respect of
               Medicare Accounts and Medicaid Accounts, all invoices issued under Ambulance Transportation
               Services Contracts and to insurance companies in respect of Insurance Contracts, , and (B) any
               Ambulance Transportation Services Agreements, provider agreements, leases for Ambulances,
               purchase orders or invoices for Inventory and Equipment acquired by any Borrower or
               Guarantor; and

                                   (v)such other reports and information as to the Collateral as Lender shall
               request in good faith from time to time.

                             (b) Nothing contained in any Borrowing Base Certificate shall be deemed to limit,
               impair or otherwise affect the rights of Lender contained herein and in the event of any conflict
               or inconsistency between the calculation of the Revolving Loans and Letter of Credit Obligations
               available to Borrowers as set forth in any Borrowing Base Certificate and as determined by
               Lender in accordance with the terms and conditions of this Agreement, the determination of
               Lender shall govern and be conclusive and binding upon Borrowers. Without limiting the
               foregoing, Borrowers shall furnish to Lender any information which Lender may reasonably
               request regarding the determination and calculation of any of the amounts set forth in the
               Borrowing Base Certificate. If any records or reports of Borrowers of the Collateral are prepared
               or maintained by an accounting service, contractor, shipper or other agent, Borrowers hereby
               irrevocably authorize such service, contractor, shipper or agent to deliver such records, reports


               707761.15


                                                             A2974
CONFIDENTIAL                                                                                                        CURT1S_000796
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 63 of 200




               and related documents to Lender and to follow Lender's instructions with respect to further
               services at any time that an Event of Default exists or has occurred and is continuing.

                           7.2   Accounts Covenants.

                               (a) Borrowers shall notify Lender promptly of: (i) any material delay in any
               Borrower's performance of any of its material obligations to any Account Debtor or the assertion
               of any material claims, offsets, defenses or counterclaims by any Account Debtor, or any
               material disputes with Account Debtors, or any settlement, adjustment or compromise thereof
               involving amounts in excess of $250,000 individually or in the aggregate for all Accounts, other
               than Private Pay Accounts, (ii) all material adverse information known to any Borrower or
               Guarantor relating to the financial condition of any Account Debtor whose accounts exceed
               $100,000, (iii) any event or circumstance which, to the best of any Borrower's or Guarantor's
               knowledge, would cause Lender to consider any then existing Accounts in excess of$100,000 as
               no longer constituting Eligible Accounts, (iv) any notice of determination from a Third Party
               Payor or a Program Integrity Contractor that a Borrower or Guarantor has received any
               overpayments under Medicare, Medicaid, CHAMPUS/CHAMPVA in excess of $250,000
               individually or in the aggregate, (v) any right that may be exercised to recoup or offset any
               payments due to any Borrower under the Medicare Regulations, Medicaid Regulations, or the
               CHAMPUS/CHAMPVA Regulations in excess of $100,000, individually or in the aggregate,
               (vi) any right that may be exercised to suspend, delay, defer or postpone any payments due to
               any Borrower under the Medicare Regulations, Medicaid Regulations, or the
               CHAMPUS/CHAMPVA Regulations and (vii) any notice from any Credit Card Issuer or Credit
               Card Processor that such person is ceasing or suspending, or will cease or suspend, any present
               or future payments due or to become due to any Borrower from such person, or that such person
               is terminating or will terminate any of the Credit Card Agreements. Except to the extent
               permitted by this Section 7.2(a), no credit, discount, allowance or extension or agreement for any
               of the foregoing in excess of $250,000 individually or in the aggregate shall be granted to any
               Account Debtor without Lender's consent, except (i) in the ordinary course of a Borrower's or
               Guarantor's business in accordance with practices and policies previously disclosed in writing to
               Lender, and (ii) as set forth in the schedules delivered to Lender pursuant to Section 7.l(a)
               hereof. So long as no Event of Default exists or has occurred and is continuing, Borrowers and
               Guarantors may settle, adjust or compromise any claim, offset, counterclaim or dispute with any
               Account Debtor, including, without limitation, any Account Debtor obligated on any Private Pay
               Account. At any time that an Event of Default exists or has occurred and is continuing, Lender
               shall, at its option, have the exclusive right to settle, adjust or compromise any claim, offset,
               counterclaim or dispute with Account Debtors or grant any credits, discounts or allowances with
               respect to Accounts, other than Medicare Accounts, Medicaid Accounts and
               CHAMPUS/CHAMPVA Accounts unless Lender shall have taken such action as may be
               required under the applicable Medicare Regulations, Medicaid Regulations or
               CHAMPUS/CHAMPVA Regulations in order to exercise its rights of enforcement with respect
               to such Medicare Accounts, Medicaid Accounts or CHAMPUS/CHAMPVA Accounts, as the
               case maybe.

                             (b) With respect to each Account: (i) the amounts shown on any submission for
               payment or reimbursement or any invoice delivered to Lender or schedule thereof delivered to
               Lender shall be true and complete, (ii) no payments shall be made thereon except payments
               707761.15



                                                            A2975
CONFIDENTIAL                                                                                                        CURT1S_000797
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 64 of 200




               immediately delivered to Lender pursuant to the terms of this Agreement, (iii) no credit,
               discount, allowance or extension or agreement for any of the foregoing shall be granted to any
               Account Debtor except in accordance with this Agreement and except for credits, discounts,
               allowances or extensions made or given in the ordinary course of each Borrower's business in
               accordance with practices and policies previously disclosed to Lender, (iv) there shall be no
               setoffs, deductions, contras, defenses, counterclaims or disputes existing or asserted with respect
               thereto in excess of $100,000, except as reported to Lender in accordance with the terms of this
               Agreement, and (v) none of the services provided or transactions giving rise thereto will violate
               any applicable foreign, Federal, State or local laws or regulations, all documentation relating
               thereto will be legally sufficient under such laws and regulations and all such documentation will
               be legally enforceable in accordance with its terms.

                            (c) Lender shall have the right at any time or times, in Lender's name or in the
               name of a nominee of Lender, to verify the validity, amount or any other matter relating to any
               Receivables or other Collateral, by mail, telephone, facsimile transmission or otherwise.

                            (d) For each Medicare Account included as an Eligible Account in the most recent
               Borrowing Base Certificate delivered to Lender, all required authorizations and submissions
               have been made in accordance with applicable Medicare Regulations in order for the Borrower
               providing such Ambulance Service to be reimbursed and paid for such Account.

                            (e) For each Medicaid Account included as an Eligible Account in the most recent
               Borrowing Base Certificate delivered to Lender, all required authorizations and submissions
               have been made in accordance with applicable Medicaid Regulations in order for the Borrower
               providing such Ambulance Service to be reimbursed and paid for such Account.

                            (f) For each Facility Contract Account included as an Eligible Account in the most
               recent Borrowing Base Certificate delivered to Lender, all applicable procedures have been
               completed and documentation obtained and submitted that are required in order for the Borrower
               providing such ambulance or other service to be reimbursed and paid for such Account.

                            (g) For each Insurance Account included as an Eligible Account in the most recent
               Borrowing Base Certificate delivered to Lender, the patient to whom the Borrower has provided
               Ambulance Services is entitled to coverage by the applicable insurance company and such
               Borrower has complied in all material respects with the applicable authorizations, procedures
               and documentation that are required in order for such Borrower such Ambulance Service to be
               reimbursed and paid for such Account.

                             (h) For each CHAMPUS/CHAMPVA Account included as an Eligible Account in
               the most recent Borrowing Base Certificate delivered to Lender, all required authorizations and
               submissions have been made in accordance with applicable CHAMPUS/CHAMPVA
               Regulations in order for the Borrower providing such Ambulance Service to be reimbursed and
               paid for such Account.

                            (i) For each Paratransit Contract Account included as an Eligible Account in the
               most recent Borrowing Base Certificate delivered to Lender, all applicable procedures have been
               completed and documentation obtained and submitted that are required in order for the Borrower
               providing such Paratransit Service or to be reimbursed and paid for such Account.
               707761.IS


                                                             A2976
CONFIDENTIAL                                                                                                         CURT1S_000798
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 65 of 200




                             G) Borrowers and Guarantors have established and will maintain a compliance
               program to ensure that the practices and policies of Borrowers and Guarantors with respect to the
               businesses of Borrowers and Guarantors adhere to and comply with the Medicare Regulations,
               Medicaid Regulations, CHAMPUS/CHAMPVA Regulations and all other applicable Health Care
               Laws and applicable insurance law in order to ensure that Borrowers and Guarantors will be
               reimbursed and paid for claims submitted to the applicable Third Party Payor. Notwithstanding
               the foregoing provisions of Sections 7.2(b) through (h), Borrowers shall not be deemed be in
               breach of any representation or warranty set forth in such Sections to the extent that a breach
               thereof arises from (i) a subsequent change in the Third Party Payor with respect to any Accounts
               (including any resulting change in the classification of such Accounts) included in a Borrowing
               Base Certificate previously delivered to Lender and (ii) any adjustments resulting from billing
               and documentation errors and corrections in the ordinary course of such Borrower's or
               Guarantor's business, provided, that, as to either of the foregoing clause (i) or (ii), (A) such
               change or adjustments do not affect an aggregate of more than $250,000 of Accounts included in
               any single Borrowing Base Certificate delivered to Lender and (B) any such change or
               adjustments are reflected or disclosed in the first Borrowing Base Certificate delivered to Lender
               after Borrower has notice of, is advised of, or has actual knowledge of the need to make such
               change or adjustment. Nothing contained in this Section 7.20) shall limit any of the rights of
               Lender with respect to any Revolving Loans in excess of the Borrowing Base as a result of such
               changes or adjustments to the Borrowing Base.

                        7.3    Inventory Covenants. With respect to the Inventory: (a) each Borrower and
               Guarantor shall at all times maintain inventory records reasonably satisfactory to Lender; (b)
               each Borrower and Guarantor shall maintain Inventory at the locations set forth herein, except
               for (i) Inventory in Ambulances that used or consumed in Ambulance Services in the ordinary
               course of its business, (ii) Inventory moved from one location permitted herein to another such
               location and (iii) Inventory in transit to the locations set forth or permitted herein; (c) Borrowers
               and Guarantors shall use, store and maintain the Inventory with all reasonable care and caution
               and in accordance with applicable standards of any insurance and in conformity with applicable
               laws; (d) none of the Inventory or other Collateral constitutes farm products or the proceeds
               thereof; (e) each Borrower and Guarantor shall be responsible for any liability arising from or
               relating to the use, sale or other disposition of the Inventory; (f) Borrowers and Guarantors shall
               not sell Inventory to any customer on approval, or any other basis which entitles the customer to
               return or may obligate any Borrower or Guarantor to repurchase such Inventory; (g) Borrowers
               and Guarantors shall keep the Inventory in good condition; and (h) Borrowers and Guarantors
               shall not, without prior written notice to Lender or the specific identification of such Inventory in
               a report with respect thereto provided by Administrative Borrower to Lender pursuant to Section
               7.l(a) hereof, acquire or accept any Inventory on consignment or approval.

                       7.4    Equipment and Real Property Covenants. With respect to the Equipment and Real
               Property: (a) Borrowers and Guarantors shall keep the Equipment, including, without limitation,
               all Ambulances and Ambulance related Equipment in good order, repair, running and marketable
               condition (ordinary wear and tear excepted), except for Ambulances and service vehicles that a
               Borrower or Guarantor determines in good faith are no longer necessary to use in order to
               conduct its business; (b) Borrowers and Guarantors shall use the Equipment and Real Property
               with all reasonable care and caution and in accordance with applicable standards of any
               insurance and in conformity in all material respects with all applicable laws; (c) the Equipment is
               707761.IS



                                                              A2977
CONFIDENTIAL                                                                                                           CURT1S_000799
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 66 of 200




               and shall be used in the business of Borrowers and Guarantors and not for personal, family,
               household or farming use; (d) Borrowers and Guarantors shall not remove any Equipment from
               the locations set forth or permitted herein, except to the extent necessary to have any Equipment
               repaired or maintained in the ordinary course of its business or to move Equipment directly from
               one location set forth or permitted herein to another such location and except for the movement
               of Ambulances and other motor vehicles, including Inventory and Equipment located therein,
               used by or for the benefit of such Borrower or Guarantor in the ordinary course of business; (e)
               the Equipment is now and shall remain personal property and Borrowers and Guarantors shall
               not permit any of the Equipment to be or become a part of or affixed to real property; and (f)
               each Borrower and Guarantor shall be responsible for any liability arising from its use of the
               Equipment and Real Property.

                       7.5     Power of Attorney. Except with respect to Medicare Accounts, Medicaid
               Accounts and CHAMPUS/CHAMPVA Accounts or any other Account where the Account
               Debtor is a Governmental Authority and such designation or appointment is prohibited by
               applicable law (provided, that, the foregoing exception shall be deemed to limit Lender's rights
               or remedies to the extent that Lender has complied with the applicable Medicare Regulations,
               Medicaid Regulations or CHAMPUS/CHAMPVA Regulations, as the case may be, in order to
               exercise its rights and remedies under applicable law), each Borrower and Guarantor hereby
               irrevocably designates and appoints Lender (and all persons designated by Lender) as such
               Borrower's and Guarantor's true and lawful attorney-in-fact, and authorizes Lender, in such
               Borrower's, Guarantor's or Lender's name, to: (a) at any time an Event of Default exists or has
               occurred and is continuing (i) demand payment on Receivables or other Collateral, (ii) enforce
               payment of Receivables by legal proceedings or otherwise, (iii) exercise all of such Borrower's
               or Guarantor's rights and remedies to collect any Receivable or other Collateral, (iv) sell or
               assign any Receivable upon such terms, for such amount and at such time or times as the Lender
               deems advisable, (v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
               release any Receivable, (vii) prepare, file and sign such Borrower's or Guarantor's name on any
               proof of claim in bankruptcy or other similar document against an Account Debtor or other
               obligor in respect of any Receivables or other Collateral, (viii) notify the post office authorities
               to change the address for delivery of remittances from Account Debtors or other obligors in
               respect of Receivables or other proceeds of Collateral to an address designated by Lender, and
               open and dispose of all mail addressed to such Borrower or Guarantor and handle and store all
               mail relating to the Collateral; and (ix) do all acts and things which are necessary, in Lender's
               good faith determination, to fulfill such Borrower's or Guarantor's obligations under this
               Agreement and the other Financing Agreements and (b) at any time to (i) take control in any
               manner of any item of payment in respect of Receivables or constituting Collateral or otherwise
               received in or for deposit in the Blocked Accounts or otherwise received by Lender, (ii) have
               access to any lockbox or postal box into which remittances from Account Debtors or other
               obligors in respect of Receivables or other proceeds of Collateral are sent or received, (iii)
                endorse such Borrower's or Guarantor's name upon any items of payment in respect of
               Receivables or constituting Collateral or otherwise received by Lender and deposit the same in
               Lender's account for application to the Obligations, (iv) endorse such Borrower's or Guarantor's
               name upon any chattel paper, document, instrument, invoice, or similar document or agreement
               relating to any Receivable or any goods pertaining thereto or any other Collateral, including any
               warehouse or other receipts, or bills of lading and other negotiable or non-negotiable documents,
               (v) clear Inventory the purchase of which was financed with a Letter of Credit through U.S.
               707761.15



                                                              A2978
CONFIDENTIAL                                                                                                          CURT1S_000800
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 67 of 200




               Customs or foreign export control authorities in such Borrower's or Guarantor's name, Lender's
               name or the name of Lender's designee, and to sign and deliver to customs officials powers of
               attorney in such Borrower's or Guarantor's name for such purpose, and to complete in such
               Borrower's or Guarantor's or Lender's name, any order, sale or transaction, obtain the necessary
               documents in connection therewith and collect the proceeds thereof, and (vi) sign such
               Borrower's or Guarantor's name on any verification of Receivables and notices thereof to
               Account Debtors or any secondary obligors or other obligors in respect thereof. Each Borrower
               and Guarantor hereby releases Lender and its officers, employees and designees from any
               liabilities arising from any act or acts under this power of attorney and in furtherance thereof,
               whether of omission or commission, except as a result of Lender's own gross negligence or
               willful misconduct as determined pursuant to a final non-appealable order of a court of
               competent jurisdiction.

                        7.6     Right to Cure. Lender may, at its option, upon notice to Administrative
               Borrower, (a) cure any default by any Borrower or Guarantor under any material agreement with
               a third party that affects the Collateral, its value or the ability of Lender to collect, sell or
               otherwise dispose of the Collateral or the rights and remedies of Lender therein or the ability of
               any Borrower or Guarantor to perform its obligations hereunder or under any of the other
               Financing Agreements, (b) pay or bond on appeal any judgment entered against any Borrower or
               Guarantor, (c) discharge taxes, liens, security interests or other encumbrances at any time levied
               on or existing with respect to the Collateral and (d) pay any amount, incur any expense or
               perform any act which, in Lender's judgment, is necessary or appropriate to preserve, protect,
               insure or maintain the Collateral and the rights of Lender with respect thereto; provided, that so
               long as no Default or Event of Default exists or has occurred and is continuing, Lender agrees to
               first request that Borrowers or Guarantors take the action referred to in the immediately
               preceding clauses (a) through (c), and Borrowers and Guarantors shall have failed to take such
               action within ten (10) Business Days. Lender may add any amounts so expended to the
               Obligations and charge any Borrower's account therefor, such amounts to be repayable by
               Borrowers on demand. Lender shall be under no obligation to effect such cure, payment or
               bonding and shall not, by doing so, be deemed to have assumed any obligation or liability of any
               Borrower or Guarantor. Any payment made or other action taken by Lender under this Section
               shall be without prejudice to any right to assert an Event of Default hereunder and to proceed
               accordingly.

                       7.7     Access to Premises. From time to time as requested by Lender, at the cost and
               expense of Borrowers, (a) Lender or its designee shall have complete access to all of each
               Borrower's and Guarantor's premises during normal business hours and after notice to Parent, or
               at any time and without notice to Administrative Borrower if an Event of Default exists or has
               occurred and is continuing, for the purposes of inspecting, verifying and auditing the Collateral
               and all of each Borrower's and Guarantor's books and records, including the Records, and (b)
               each Borrower and Guarantor shall promptly furnish to Lender such copies of such books and
               records or extracts therefrom as Lender may request in good faith, and (c) Lender or Lender's
               designee may use during normal business hours such of any Borrower's and Guarantor's
               personnel, equipment, supplies and premises as may be reasonably necessary for the foregoing
               and if an Event of Default exists or has occurred and is continuing for the collection of
               Receivables and realization of other Collateral.

               707761.15


                                                             A2979
CONFIDENTIAL                                                                                                        CURT1S_000801
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 68 of 200




               SECTION 8. REPRESENTATIONS AND WARRANTIES
                      Each Borrower and Guarantor hereby represents and warrants to Lender the following
               (which shall survive the execution and delivery of this Agreement):

                       8.1     Corporate Existence. Power and Authority. Each Borrower and Guarantor is a
               corporation duly organized and in good standing under the laws of its jurisdiction of organization
               and is duly qualified as a foreign corporation and in good standing in all states or other
               jurisdictions where the nature and extent of the business transacted by it or the ownership of
               assets makes such qualification necessary, except for those jurisdictions in which the failure to so
               qualify would not have a material adverse effect on such Borrower's or Guarantor's financial
               condition, results of operation or business or the rights of Lender in or to any of the Collateral.
               The execution, delivery and performance of this Agreement, the other Financing Agreements and
               the transactions contemplated hereunder and thereunder (a) are all within each Borrower's and
               Guarantor's corporate powers, (b) have been duly authorized, (c) are not in contravention of any
               law or the terms of any Borrower's or Guarantor's certificate of incorporation, by-laws, or other
               organizational documentation, or any material indenture, agreement or undertaking to which any
               Borrower or Guarantor is a party or by which any Borrower or Guarantor or its property are
               bound and (d) will not result in the creation or imposition of, or require or give rise to any
               obligation to grant, any lien, security interest, charge or other encumbrance upon any property of
               any Borrower or Guarantor. This Agreement and the other Financing Agreements to which any
               Borrower or Guarantor is a party constitute legal, valid and binding obligations of such Borrower
               and Guarantor enforceable in accordance with their respective terms.

                           8.2   Name; State of Organization; Chief Executive Office; Collateral Locations.

                             (a) The exact legal name of each Borrower and Guarantor is as set forth on the
               signature page of this Agreement and in the Information Certificate. No Borrower or Guarantor
               has, during the five years prior to the date of this Agreement, been known by or used any other
               corporate or fictitious name or been a party to any merger or consolidation, or acquired all or
               substantially all of the assets of any Person, or acquired any of its property or assets out of the
               ordinary course of business, except as set forth in the Information Certificate.

                              (b) Each Borrower and Guarantor is an organization of the type and organized in
               the jurisdiction set forth in the Information Certificate. The Information Certificate accurately
               sets forth the organizational identification number of each Borrower and Guarantor that is not a
               Delaware corporation or accurately states that such Borrower or Guarantor has none and
               accurately sets forth the federal employer identification number of each Borrower and Guarantor.

                              (c) The chief executive office and mailing address of each Borrower and Guarantor
               and each Borrower's and Guarantor's Records concerning Accounts are located only at the
               address identified as such in Schedule 8.2 to the Information Certificate and, as of the date
               hereof, its only other places of business and the only other locations of Collateral, if any, are the
               addresses set forth in Schedule 8.2 to the Information Certificate, except for (i) any call centers
               from time to time located at any Facility and (ii) the movement of Ambulances and other
               vehicles, and any Inventory and Equipment located therein, in the ordinary course of business,
               and subject to the rights of any Borrower or Guarantor to establish new locations in accordance

               707761.15


                                                               A2980
CONFIDENTIAL                                                                                                           CURT1S_000802
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 69 of 200




               with Section 9.2 hereof. The Information Certificate correctly identifies any of such locations
               which are not owned by a Borrower or Guarantor and sets forth the owners or operators thereof.

                           8.3   Financial Statements; No Material Adverse Change.

                              (a) The audited consolidated financial statements of Parent and its Subsidiaries for
               the fiscal years ending December 31, 2004 and December 31, 2005, including the consolidated
               balance sheets, statements of income, operating summary by business segment, cash flows and
               changes in stockholders' equity for the fiscal years ended on such dates used to prepare such
               audited financial statements, and the unaudited consolidated financial statements of Parent and
               its Subsidiaries for the six-month period ended June 30, 2006, including the unaudited
               consolidated balance sheets, statements of income, operating summary by business segment,
               cash flows and changes in stockholder's equity for the six-month period ended on such date (the
               "Interim Financial Statements"), copies of which have been delivered to Lender, have been
               prepared in accordance with GAAP, consistently applied (except as to the Interim Financial
               Statements, to the extent such statements are subject to normal year-end adjustments and do not
               include any notes) and fairly present in all material respects the financial position of the Parent
               and its Subsidiaries on a consolidated basis at such dates and the results of their operations for
               such periods. Since the December 31, 2005, there has been no Material Adverse Change in the
               financial condition of Borrowers and Guarantors from that shown in the December 31, 2005
               financial statements delivered to Lender, except as disclosed in the Interim Financial Statements.

                              (b) The projections dated June 1, 2006 of the Parent and its Subsidiaries on a
               consolidated basis for the fiscal years ending December 31, 2006 and December 31, 2007 that
               have been furnished to Lender on or prior to the date hereof, have been prepared in good faith,
               based on estimates and assumptions believed by Borrowers to be reasonable at the time being
               made (it being understood that actual results may differ from those set forth in such projected
               financial statements but the fact that such difference may result will not entitle Borrowers and
               Guarantor to a defense against any right or remedy that Lender may have if such projections
               were not prepared in accordance with this Section 8.3(b)).

                        8.4      Priority of Liens; Title to Properties. The security interests and liens granted to
               Lender under this Agreement and the other Financing Agreements constitute valid and perfected
               first priority liens and security interests in and upon the Collateral subject only to the liens
               indicated on Schedule 8.4 to the Information Certificate and the other liens permitted under
               Section 9.8 hereof. Each Borrower and Guarantor has (a) good and marketable fee simple title to
               or a valid leasehold interest in all of its Real Property that is necessary for the conduct of the
               business and operations of such Borrower and Guarantor and (a) good, valid and merchantable
               title to or a valid leasehold interest in or a license to all of its other properties and assets, in each
               case, subject to no liens, mortgages, pledges, security interests, encumbrances or charges of any
               kind, except those granted to Lender and such others as are specifically listed on Schedule 8.4 to
               the Information Certificate or permitted by Section 9.8 hereof.

                       8.5    Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed, in a
               timely manner all tax returns, reports and declarations which are required to be filed by it. All
               information in such tax returns, reports and declarations is complete and accurate in all material
               respects. Each Borrower and Guarantor has paid or caused to be paid all taxes due and payable

               707761.15



                                                                A2981
CONFIDENTIAL                                                                                                               CURT1S_000803
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 70 of 200




               or claimed due and payable in any assessment received by it, except taxes the validity of which
               are being contested in good faith by appropriate proceedings diligently pursued and available to
               such Borrower or Guarantor and with respect to which adequate reserves have been set aside on
               its books. Adequate provision has been made for the payment of all accrued and unpaid Federal,
               State, county, local, foreign and other taxes whether or not yet due and payable and whether or
               not disputed.

                        8.6    Litigation. Except as set forth on Schedule 8.6 to the Information Certificate, (a)
               there is no investigation by any Governmental Authority pending, or to the best of any
               Borrower's or Guarantor's knowledge threatened, against or affecting any Borrower or
               Guarantor, its or their assets or business and (b) there is no action, suit, proceeding or claim by
               any Person pending, or to the best of any Borrower's or Guarantor's knowledge threatened,
               against any Borrower or Guarantor or its or their assets or goodwill, or against or affecting any
               transactions contemplated by this Agreement, in each case, which if adversely determined
               against such Borrower or Guarantor has or could reasonably be expected to have a Material
               Adverse Effect.

                           8.7    Compliance with Other Agreements and Applicable Laws.

                             (a) Borrowers and Guarantors are not in default in any respect under, or in
               violation in any respect of the terms of, any material agreement, contract, instrument, lease or
               other commitment to which it is a party or by which it or any of its assets are bound where such
               default or violation has or could reasonably be expected to have a Material Adverse Effect.
               Borrowers and Guarantors are in compliance with the requirements of all applicable laws, rules,
               regulations and orders of any Governmental Authority relating to their respective businesses,
               including, without limitation, those set forth in or promulgated pursuant to the Occupational
               Safety and Health Act of 1970, as amended, the Fair Labor Standards Act of 1938, as amended,
               ERISA, the Code, as amended, and the rules and regulations thereunder, and all Environmental
               Laws, except where the failure to so comply does not or could not reasonably be expected to
               have a Material Adverse Effect.

                             (b) Borrowers and Guarantors have obtained all material permits, licenses,
               approvals, consents, certificates, orders or authorizations of any Governmental Authority
               required for the lawful conduct of its business (the "Permits"). All of the Permits are valid and
               subsisting and in full force and effect. There are no actions, claims or proceedings pending or to
               the best of any Borrower's or Guarantor's knowledge, threatened that seek the revocation,
               cancellation, suspension or modification of any of the Permits where the revocation,
               cancellation, suspension or modification of any of the Permits has or could reasonably be
               expected to have a Material Adverse Effect.

                                 8.8 Environmental Compliance.

                              (a) Except as set forth on Schedule 8.8 to the Information Certificate, Borrowers,
               Guarantors and any Subsidiary of any Borrower or Guarantor have not generated, used, stored,
               treated, transported, manufactured, handled, produced or disposed of any Hazardous Materials,
               on or off its premises (whether or not owned by it) in any manner which at any time violates in
               any material respect any applicable Environmental Law or Permit, and the operations of
               Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor complies in all material
               707761.15


                                                             A2982
CONFIDENTIAL                                                                                                         CURT1S_000804
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 71 of 200




               respects with all Environmental Laws and all Permits, except where the failure to so comply does
               not or could not reasonably be expected to have a Material Adverse Effect.

                              (b) Except as set forth on Schedule 8.8 to the Information Certificate, (i) there has
               been no investigation by any Governmental Authority or any proceeding, complaint, order,
               directive, claim, citation or notice by any Governmental Authority or any other person nor is any
               pending or to the best of any Borrower's or Guarantor's knowledge threatened, with respect to
               any non-compliance with or violation of the requirements of any Environmental Law by any
               Borrower or Guarantor and any Restricted Subsidiary of any Borrower or Guarantor that has or
               could reasonably be expected to have a Material Adverse Effect, or (ii) there has been no release,
               spill or discharge, threatened or actual, of any Hazardous Material or the generation, use, storage,
               treatment, transportation, manufacture, handling, production or disposal of any Hazardous
               Materials or any other environmental, health or safety matter in violation of any applicable
               Environmental Law that has or could reasonably be expected to have a Material Adverse Effect.

                              (c) Except as set forth on Schedule 8.8 to the Information Certificate, to the best of
               their knowledge, Borrowers, Guarantors and their Restricted Subsidiaries have no material
               liability (contingent or otherwise) in connection with a release, spill or discharge, threatened or
               actual, of any Hazardous Materials or the generation, use, storage, treatment, transportation,
               manufacture, handling, production or disposal of any Hazardous Materials in violation of any
               Environmental Law.

                             (d) Borrowers, Guarantors and their Restricted Subsidiaries have all Permits
               required to be obtained or filed in connection with the operations of Borrowers and Guarantors
               under any Environmental Law are valid and in full force and effect, except where the failure to
               obtain or maintain all such Permits does not or could not reasonably be expected to have a
               Material Adverse Effect.

                           8.9   Employee Benefits.

                             (a) Each Plan is in compliance in all material respects with the applicable
               provisions ofERISA, the Code and other Federal or State law. Each Plan which is intended to
               qualify under Section 401(a) of the Code has received a favorable determination letter from the
               Internal Revenue Service and to the best of any Borrower's or Guarantor's knowledge, nothing
               has occurred which would cause the loss of such qualification. Each Borrower and its ERISA
               Affiliates have made all required contributions to any Plan subject to Section 412 of the Code,
               and no application for a funding waiver or an extension of any amortization period pursuant to
               Section 412 of the Code has been made with respect to any Plan.

                             (b) There are no pending, or to the best of any Borrower's or Guarantor's
               knowledge, threatened claims, actions or lawsuits, or action by any Governmental Authority,
               with respect to any Plan. There has been no prohibited transaction or violation of the fiduciary
               responsibility rules with respect to any Plan.

                              (c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) based
               on the latest valuation of each Pension Plan and on the actuarial methods and assumptions
               employed for such valuation (determined in accordance with the assumptions used for funding
               such Pension Plan pursuant to Section 412 of the Code), the aggregate current value of
               707761.15



                                                              A2983
CONFIDENTIAL                                                                                                           CURT1S_000805
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 72 of 200




               accumulated benefit liabilities of such Pension Plan under Section 4001 (a)( 16) of ERIS A does
               not exceed the aggregate current value of the assets of such Pension Plan; (iii) each Borrower
               and Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably expect to
               incur, any liability under Title IV ofERISA with respect to any Plan (other than premiums due
               and not delinquent under Section 4007 ofERISA); (iv) each Borrower and Guarantor, and their
               ERISA Affiliates, have not incurred and do not reasonably expect to incur, any liability (and no
               event has occurred which, with the giving of notice under Section 4219 of ERISA, would result
               in such liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan;
               and (v) each Borrower and Guarantor, and their ERISA Affiliates, have not engaged in a
               transaction that would be subject to Section 4069 or 4212(c) of ERISA.

                       8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
               accounts in the name of or used by any Borrower or Guarantor maintained at any bank or other
               financial institution are set forth on Schedule 8.10 to the Information Certificate, subject to the
               right of each Borrower and Guarantor to establish new accounts in accordance with Section 5.2
               hereof.

                        8.11 Intellectual Property. Each Borrower and Guarantor owns or licenses or
               otherwise has the right to use all Intellectual Property necessary for the operation of its business
               as presently conducted or proposed to be conducted. As of the date hereof, Borrowers and
               Guarantors do not have any material Intellectual Property necessary to conduct their business
               registered, or subject to pending applications, in the United States Patent and Trademark Office
               or any similar office or agency in the United States, any State thereof, any political subdivision
               thereof or in any other country, other than those described in Schedule 8.11 to the Information
               Certificate and has not granted any licenses with respect thereto other than as set forth in
               Schedule 8.11 to the Information Certificate. No event has occurred which permits or would
               permit after notice or passage of time or both, the revocation, suspension or termination of such
               rights that are material to the conduct of the business of Borrowers and Guarantors. To the best
               of any Borrower's and Guarantor's knowledge, no slogan or other advertising device, product,
               process, method, substance or other Intellectual Property or goods bearing or using any such
               material Intellectual Property presently contemplated to be used by any Borrower or Guarantor
               infringes any patent, trademark, servicemark, tradename, copyright, license or other Intellectual
               Property owned by any other Person presently and no claim or litigation is pending or, to the best
               of each Borrower's and Guarantor's knowledge, threatened against or affecting any Borrower or
               Guarantor contesting its right to sell or use any such material Intellectual Property. Schedule
               8.11 to the Information Certificate sets forth all of the agreements or other arrangements of each
               Borrower and Guarantor pursuant to which such Borrower or Guarantor has a license or other
               right to use any trademarks, logos, designs, representations or other Intellectual Property that are
               material to the operation of the business of each Borrower and Guarantor that are owned by
               another person as in effect on the date hereof and the dates of the expiration of such agreements
               or other arrangements of such Borrower or Guarantor as in effect on the date hereof (collectively,
               together with such agreements or other arrangements as may be entered into by any Borrower or
               Guarantor after the date hereof, collectively, the "License Agreements" and individually, a
               "License Agreement"), except for such licensed software that is generally commercially
               available for a fee.

                           8.12   Subsidiaries: Affiliates: Capitalization: Solvency.
               707761.15



                                                                 A2984
CONFIDENTIAL                                                                                                          CURT1S_000806
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 73 of 200




                             (a) As of the date hereof, no Borrower or Guarantor (i) has any direct or indirect
               Subsidiaries or Affiliates that are stockholders of Parent (except in the case of Parent, Affiliates
               not known by Parent to be an Affiliate of a stockholder) or (ii) is engaged in any joint venture or
               partnership, except, in each case as set forth in Schedule 8.12 to the Information Certificate.

                             (b) Each Borrower and Guarantor is the record and beneficial owner of all of the
               issued and outstanding shares of Capital Stock of each of the Subsidiaries listed on Schedule
               8.12 to the Information Certificate as being owned as of the date hereof by such Borrower or
               Guarantor and there are no proxies, irrevocable or otherwise, with respect to such shares and no
               equity securities of any of the Subsidiaries are or may become required to be issued by reason of
               any options, warrants, rights to subscribe to, calls or commitments of any kind or nature and
               there are no contracts, commitments, understandings or arrangements by which any Subsidiary is
               or may become bound to issue additional shares of it Capital Stock or securities convertible into
               or exchangeable for such shares.

                             (c) The issued and outstanding shares of Capital Stock of each Borrower (other
               than Parent) and Guarantor are directly and beneficially owned and held by the persons indicated
               in the Information Certificate. The record owners of the issued and outstanding shares of Capital
               Stock of Parent are indicated in the Information Certificate. The issued and outstanding shares
               of Capital Stock as of the date hereof of each Borrower and Guarantor have been duly authorized
               and are fully paid and non-assessable, free and clear of all claims, liens, pledges and
               encumbrances of any kind, except as disclosed in the Information Certificate or as permitted by
               Section 9.8 hereof.

                             (d) Borrowers and Guarantors taken as a whole are Solvent and will continue to be
               Solvent after the creation of the Obligations, the security interests of Lender and the other
               transaction contemplated hereunder.

                               (e) The Unrestricted Subsidiaries do not own any assets or have any liabilities and
               are not engaged in any business or commercial activities, except for any Unrestricted Subsidiary
               so designated after the date hereof and agreed to by Lender after the date hereof, that (i) does not
               own any assets with a book value greater than $50,000, (ii) is not liable for any obligations,
               liabilities or indebtedness except as Lender and Administrative Borrower may agree to in
               writing, and (iii) is only engaged in business or commercial activities as Lender and
               Administrative Borrower may agree in writing. No Borrower, Guarantor or Restricted
               Subsidiary has any obligation or liability (contingent or otherwise) with respect to any
               Unrestricted Subsidiary.

                                (f) The Inactive Subsidiaries (i) are not engaged in any business or commercial
               activities, (ii) do not own any assets with a book value greater than $50,000 individually or
               $100,000 in the aggregate and (iii) are not obligated or liable, directly or indirectly, contingently
               or otherwise, in respect of any Indebtedness or other obligations other than taxes and other
               obligations to maintain their existence in excess of $5,000.

                           8.13   Labor Disputes.

                             (a) Set forth on Schedule 8.13 to the Information Certificate is a list (including
               dates of termination) of all collective bargaining or similar labor agreements between or
               707761.15



                                                              A2985
CONFIDENTIAL                                                                                                           CURT1S_000807
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 74 of 200




               applicable to any Borrower or Guarantor and any union, labor organization or other bargaining
               agent in respect of the employees of any Borrower or Guarantor on the date hereof.

                              (b) There is (i) no significant unfair labor practice complaint pending against any
               Borrower or Guarantor or, to the best of any Borrower's or Guarantor's knowledge, threatened
               against it, before the National Labor Relations Board, and no significant grievance or significant
               arbitration proceeding arising out of or under any collective bargaining agreement is pending on
               the date hereof against any Borrower or Guarantor or, to best of any Borrower's or Guarantor's
               knowledge, threatened against it, and (ii) no significant strike, labor dispute, slowdown or
               stoppage is pending against any Borrower or Guarantor or, to the best of any Borrower's or
               Guarantor's knowledge, threatened against any Borrower or Guarantor.

                        8.14 Restrictions on Subsidiaries. Except for restrictions contained in this Agreement
               or any other agreement with respect to Indebtedness of any Borrower or Guarantor permitted
               hereunder, there are no contractual or consensual restrictions on any Borrower or Guarantor or
               any of its Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or other assets
               (i) between any Borrower or Guarantor and any of its or their Subsidiaries or (ii) between any
               Subsidiaries of any Borrower or Guarantor or (b) the ability of any Borrower or Guarantor or any
               of its or their Subsidiaries to incur Indebtedness or grant security interests to Lender in the
               Collateral.

                       8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth all
               Material Contracts to which any Borrower or Guarantor is a party or is bound as of the date
               hereof. Borrowers and Guarantors have delivered true, correct and complete copies of such
               Material Contracts to Lender on or before the date hereof. Borrowers and Guarantors are not in
               breach or in default in any material respect of or under any Material Contract and have not
               received any notice of the intention of any other party thereto to terminate any Material Contract.

                       8.16 Payable Practices. Each Borrower and Guarantor has not made any material
               change in the historical accounts payable practices from those in effect immediately prior to the
               date hereof.

                        8.17 Credit Card Agreements. Set forth in Schedule 8.17 hereto is a correct and
               complete list of all of the Credit Card Agreements existing as of the date hereof between or
               among any Borrower or any Guarantor, the Credit Card Issuers and the Credit Card Processors.
               The Credit Card Agreements constitute all of such agreements necessary for each Borrower to
               operate its business as presently conducted with respect to credit cards and debit cards and no
               Receivables of any Borrower arise from purchases by customers of Inventory with credit cards or
               debit cards, other than those which are issued by Credit Card Issuers with whom such Borrower
               has entered into one of the Credit Card Agreements set forth on Schedule 8.17 hereto or with
               whom Borrower has entered into a Credit Card Agreement in accordance with Section 9 .15
               hereof. Each of the Credit Card Agreements constitutes the legal, valid and binding obligations
               of the Borrower that is party thereto and to the best of each Borrower's and Guarantor's
               knowledge, the other parties thereto, enforceable in accordance with their respective terms and is
               in full force and effect. Each Borrower and Guarantor has complied in all material respects with
               all of the terms and conditions of the Credit Card Agreements to the extent necessary for such
               Borrower to be entitled to receive all payments thereunder. Borrowers have delivered, or caused

               707761.15


                                                              A2986
CONFIDENTIAL                                                                                                           CURT1S_000808
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 75 of 200




               to be delivered to Lender, true, correct and complete copies of all of the Credit Card Agreements
               in effect as of the date hereof.

                       8.18 Interrelated Businesses. Borrowers and Guarantors make up a related
               organization of various entities constituting a single economic and business enterprise so that
               Borrowers and Guarantors share an identity of interests such that any benefit received by any one
               of them benefits the others. Borrowers and Guarantors render services to or for the benefit of the
               other Borrowers or Guarantors, as the case may be, purchase or sell and supply goods to or from
               or for the benefit of the others, make loans, advances and provide other financial
               accommodations to or for the benefit of the other Borrowers and Guarantors and provide
               administrative, marketing, payroll and management services to or for the benefit of the other
               Borrowers and Guarantors. Borrowers and Guarantors have the same chief executive office,
               certain centralized billing, accounting and legal services, certain common officers and directors
               and generally do not provide consolidating financial statements to creditors.

                           8.19   HIP AA Compliance.

                             (a) To the extent that and for so long as any Borrower or Guarantor is a "covered
               entity" within the meaning of HIP AA, such Borrower or Guarantor (i) has undertaken or will
               undertake all surveys, audits, inventories, reviews, analyses and/or assessments (including any
               necessary risk assessments) of its business and operations as and to the extent required by
               HIPAA; (ii) has developed or will promptly develop an appropriate plan and time line for
               becoming HIPAA Compliant (a "HIPAA Compliance Plan"); and (iii) has implemented or will
               implement those provisions of such HIP AA Compliance Plan, to the extent not HIPAA
               Compliant in all material respects necessary to ensure that such Borrower or Guarantor is or
               becomes HIPAA Compliant.

                             (b) For purposes hereof, "HIPAA Compliant' shall mean that a Borrower or
               Guarantor (i) is or will be in compliance in all material respects with each of the applicable
               requirements of the so-called "Administrative Simplification" provisions of HIPAA on and as of
               each date that any part thereof, or any final rule or regulation thereunder, becomes effective in
               accordance with its or their terms, as the case may be (each such date, a "HIPAA Compliance
               Date") and (ii) is not and could not reasonably be expected to become, as of any date following
               any such HIPAA Compliance Date, the subject of any civil or criminal penalty, process, claim,
               action or proceeding, or any administrative or other regulatory review, survey, process or
               proceeding (other than routine surveys or reviews conducted by any government health plan or
               other accreditation entity) that has or could reasonably be expected to have a Material Adverse
               Effect.

                            (c) Schedule 8.19 hereto sets forth substantially all the "business associate
               agreements" (as such term is defined in HIPAA) that any Borrower or Guarantor has entered into
               with any Facility.

                       8.20 Compliance with Health Care Laws. Without limiting the generality of Sections
               8.1, 8.7, 8.18 or 8.19, or any other representation or warranty made herein or in any of the other
               Financing Agreements:


               707761.15



                                                            A2987
CONFIDENTIAL                                                                                                        CURT1S_000809
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 76 of 200




                              (a) Schedule 8.20(a) hereto sets forth each Borrower and Guarantor that is an
               Approved Medicare Ambulance Provider and Approved Medicaid Ambulance Provider and
               which is designated as eligible to receive reimbursement or payment for ambulance services
               under the Medicare Regulations and Medicaid Regulations and, if applicable, under the existing
               provider or other agreements with the Medicare and Medicaid programs through the applicable
               Fiscal Intermediary or other Third Party Payor for the states or regions indicated in Schedule
               8.20(a) hereto.

                             (b) Each Borrower and Guarantor who is an Approved Medicare Ambulance
               Provider and Approved Medicaid Ambulance Provider is in compliance with all Health Care
               Laws, including, without limitation, all Medicare Regulations, Medicaid Regulations and
               CHAMPUS/CHAMPVA Regulations applicable to them, in each case where the failure to so
               comply has or could reasonably be expected to have a Material Adverse Effect.. No Borrower or
               Guarantor has received notice by a Governmental Authority of any violation of any provisions of
               the Medicare and Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of the Social
               Security Act, as amended, or the Medicare and Medicaid Patient and Program Protection Act of
               1987 that has not been resolved, except as set forth on the Information Certificate.

                              (c) Each Borrower and Guarantor provides Ambulance Services to persons in
               accordance with the Medicare, Medicaid, CHAMPUS and CHAMPYA program rules to ensure
               that such Borrower or Guarantor will obtain reimbursement for providing such ambulance
               transport and services covered by Medicare, Medicaid, CHAMPUS or CHAMPYA programs to
               persons. Each Borrower and Guarantor has maintained in all material respects all documents,
               reports and records required to be maintained by the Federal and State Medicare and Medicaid
               programs as required by the Health Care Laws necessary to provide ambulance services and
               necessary to be reimbursed or paid for providing Ambulance Services, including, without
               limitation, the national fee schedule for ambulance services furnished as a benefit under Medicare
               Part B under Section 1834(1) of the Social Security Act, as added by Section 4531 of the
               Balanced Budget Act of 1997, and the Medicaid Regulations thereunder.

                              (d) Each Borrower and Guarantor has all necessary permits, licenses, franchises,
               certificates and other approvals or authorizations of Governmental Authority as are required
               under applicable Medicare Regulations, Medicaid Regulations and other Health Care Laws to
               provide ambulance services in each state and other jurisdictions in which each Borrower or
               Guarantor provides such services that are necessary to conduct its business as presently
               conducted or proposed to be conducted.

                              (e) Each Borrower and Guarantor has in a timely manner filed all reports, claims
               and other reports required to be filed in connection with all Medicare, Medicaid and
               CHAMPUS/CHAMPVA programs due on or before the date hereof that are required for such
               Borrower or Guarantor to be entitled to be reimbursed or paid the amount requested to be paid for
               any Medicare Accounts, Medicaid Accounts or CHAMPUS/CHAMPVA Accounts all of which
               are complete and correct in all material respects. Except as set forth on Schedule 8.20(e) hereto,
               there are no investigations, claims, actions or appeals pending before any Fiscal Intermediary, the
               Provider Reimbursement Review Board, the Administrator of CMS, the Department of Defense
               or the United States Department of Veterans Affairs or other Governmental Authority with
               respect to any Medicare, Medicaid, CHAMPUS or CHAMPYA payments, ambulance fee
               707761.15



                                                             A2988
CONFIDENTIAL                                                                                                         CURT1S_000810
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 77 of 200




               schedule, cost reports or claims filed by any Borrower or Guarantor, other than routine
               investigations or claims in the ordinary course of business involving amounts of less than
               $250,000 individually or in the aggregate. There currently exist no restrictions, deficiencies,
               required plans of correction actions or other such remedial measures with respect to Federal and
               State Medicare and Medicaid certifications or licensure with respect to the Ambulance Services
               of any Borrower or Guarantor.

                              (f) Schedule 8.20(f) hereto sets forth as of the date hereof a current list of
               substantially all participation agreements of any Borrower or Guarantor with health maintenance
               organizations, insurance programs, preferred provider organizations and other Third Party Payors
               and all such agreements are in full force and effect and no material default exists thereunder.

                              (g) Schedule 8.20(g) hereto sets forth as of the date hereof an accurate, complete
               and current list of substantially all Facilities with whom Borrowers and Guarantors have
               agreements to provide Ambulance Services or Paratransit Services where the payment will
               exceed $250,000 in any calendar year.

                              (h) Each of Borrowers and Guarantors who is a an Approved Medicare Ambulance
               Provider and Approved Medicaid Ambulance Provider has in a timely manner filed all requisite
               reports, claims and other documents required to be filed to remain an Approved Medicare
               Ambulance Provider and an Approved Medicaid Provider in connection with all Medicare and
               Medicaid programs due on or before the date hereof, all of which are complete and correct in all
               material respects. No validation review or program or corporate integrity review or program
               related to Borrowers or Guarantors that may adversely affect the providing of Ambulances
               Services or any of the assets or business of Borrowers or Guarantors has been conducted by any
               Third Party Payor or Governmental Authority in connection with Medicare, Medicare,
               CHAMPUS or CHAMPYA programs, other than the Corporate Integrity Agreement, dated May
               8, 2003, between TransCare NY and the Office of the Inspector General of the Department of
               Health and Human Services, and to the best of Borrowers' and Guarantors' knowledge no such
               reviews are scheduled, pending or threatened against or affecting Borrowers or Guarantors, or
               any of their assets, or the consummation of the transactions contemplated hereby.

                              (i) Except a set forth in the Information Certificate as of the date hereof, there are
               no pending or, to the best of Borrowers' and Guarantors' knowledge, threatened investigations,
               actions or proceedings (other than routine audits or reviews) as result of the Ambulance Services
               or other health care activities, programs and practices of Borrowers or Guarantors for any
               violations of or failure to comply with any Health Care Laws, including, without limitation, any
               Medicare Regulations or Medicaid Regulations.

                       8.21 License of Ambulances. All Ambulances that are used by Borrowers or
               Guarantors in their business have all necessary licenses and certifications to provide Ambulance
               Services in those States and local jurisdictions in which such Borrower or Guarantor provides
               Ambulance Services, except where the failure to have such licenses and certifications would not
               affect more than five (5%) percent of the Ambulances operated by such Borrower or Guarantor.
               All Ambulances satisfy all applicable vehicle requirements, other than those licenses,
               certifications and requirements for which a Borrower or Guarantor has obtained a valid waiver
               from the applicable Governmental Authority, to provide Ambulance Services in accordance with

               707761.15


                                                               A2989
CONFIDENTIAL                                                                                                           CURT1S_000811
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 78 of 200




               all applicable Federal, State and local emergency and non-emergencies ambulance transportation
               service Health Care Laws, except where the failure to comply with such requirements would not
               affect more than five (5%) percent of the Ambulances operated by such Borrower or Guarantor.
               All Ambulances of Borrowers and Guarantors are operated by personnel who are duly licensed
               and certified, or otherwise permitted, to provide ambulance services in the State and local
               jurisdictions in which such Borrowers and Guarantors provide Ambulance Services.

                       8.22 Accuracy and Completeness of Information. All information furnished by or on
               behalf of any Borrower or Guarantor in writing to Lender in connection with this Agreement or
               any of the other Financing Agreements or any transaction contemplated hereby or thereby,
               including all information on the Information Certificate is true and correct in all material respects
               on the date as of which such information is dated or certified and does not omit any material fact
               necessary in order to make such information not misleading as of the date of which such
               information is dated or certified, other than in the case of projections to the extent set forth in
               Section 8.3(b) hereof. No event or circumstance has occurred since December 31, 2005 which
               has had or could reasonably be expected to have a Material Adverse Affect, which has not been
               fully and accurately disclosed to Lender in writing prior to the date hereof.

                       8.23 Survival of Warranties: Cumulative. All representations and warranties contained
               in this Agreement or any of the other Financing Agreements shall survive the execution and
               delivery of this Agreement and shall be deemed to have been made again to Lender on the date
               of each additional borrowing or other credit accommodation hereunder and shall be conclusively
               presumed to have been relied on by Lender regardless of any investigation made or information
               possessed by Lender (except to the extent any such representation or warranty was expressly
               made as of a specified date including the date hereof, in which case it shall only be deemed made
               as of such date). The representations and warranties set forth herein shall be cumulative and in
               addition to any other representations or warranties which any Borrower or Guarantor shall now
               or hereafter give, or cause to be given, to Lender.

               SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

                           9.1   Maintenance of Existence.

                              (a) Each Borrower and Guarantor shall at all times preserve, renew and keep in full
               force and effect its corporate existence and rights and franchises with respect thereto and
               maintain in full force and effect all licenses, trademarks, tradenames, approvals, authorizations,
               leases, contracts and Permits necessary to carry on the business as presently or proposed to be
               conducted, except as and to the extent permitted in accordance with the terms and conditions of
               Section 9. 7 hereof.

                             (b) No Borrower or Guarantor shall change its name unless each of the following
               conditions is satisfied: (i) Lender shall have received not less than thirty (30) days prior written
               notice from Administrative Borrower of such proposed change in its corporate name, which
               notice shall accurately set forth the new name; and (ii) Lender shall have received a copy of the
               amendment to the Certificate of Incorporation of such Borrower or Guarantor providing for the
               name change certified by the Secretary of State of the jurisdiction of incorporation or
               organization of such Borrower or Guarantor promptly after it is available.

               707761.15



                                                              A2990
CONFIDENTIAL                                                                                                           CURT1S_000812
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 79 of 200




                              (c) No Borrower or Guarantor shall change its chief executive office or the mailing
               address thereof or organizational identification number (or if it does not have one, shall not
               acquire one) unless Lender shall have received not less than ten ( 10) days' prior written notice
               from Administrative Borrower of such proposed change, which notice shall set forth such
               information with respect thereto as Lender may require and Lender shall have received such
               agreements as Lender may reasonably require in connection therewith. No Borrower or
               Guarantor shall change its type of organization, jurisdiction of organization or other legal
               structure, except as and to the extent permitted in accordance with the terms and conditions of
               Section 9. 7 hereof.

                       9.2      New Collateral Locations. Each Borrower and Guarantor may only open any new
               location within the continental United States provided such Borrower or Guarantor (a) gives
               Lender ten (10) days prior written notice of the intended opening of any such new location and
               (b) executes and delivers, or causes to be executed and delivered, to Lender such agreements,
               documents, and instruments as Lender may deem reasonably necessary or desirable to protect its
               interests in the Collateral at such location; provided, that, Borrowers and Guarantors shall not be
               required to give notice of the location of a call center at a Facility, unless Lender requests such
               information and notice at any time a Default or Event of Default exists or has occurred and is
               continuing.

                           9.3   Compliance with Laws, Regulations, Etc.

                               (a)     Each Borrower and Guarantor shall, and shall cause any Restricted
               Subsidiary to, at all times, comply in all material respects with all laws, rules, regulations,
               licenses, approvals, orders and other Permits applicable to it and duly observe all requirements
               of any foreign, Federal, State or local Governmental Authority, except where the failure to so
               comply or observe does not or could not reasonably expected to have a Material Adverse Effect.

                               (b)   Borrowers and Guarantors shall give written notice to Lender promptly
               upon any Borrower's or Guarantor's receipt of any notice of, or any Borrower's or Guarantor's
               otherwise obtaining knowledge of, (i) the occurrence of any event involving the release, spill or
               discharge, threatened or actual, of any Hazardous Material in violation of any Environmental
               Law or (ii) any investigation, proceeding, complaint, order, directive, claims, citation or notice
               with respect to: (A) any non-compliance with or violation of any Environmental Law by any
               Borrower or Guarantor or (B) the release, spill or discharge, threatened or actual, of any
               Hazardous Material other than in the ordinary course of business and other than as permitted
               under any applicable Environmental Law. Copies of all environmental surveys, audits,
               assessments, feasibility studies and results of remedial investigations shall be promptly
               furnished, or caused to be furnished, by such Borrower or Guarantor to Lender. Each Borrower
               and Guarantor shall take prompt action to respond to any material non-compliance with any of
               the Environmental Laws and, upon request, shall report to Lender on such response.

                              (c)    Without limiting the generality of the foregoing, whenever Lender
               reasonably determines that there is non-compliance, or any condition which requires any action
               by or on behalf of any Borrower or Guarantor in order to avoid any non-compliance, with any
               Environmental Law, Borrowers shall, at Lender's request and Borrowers' expense: (i) cause an
               independent environmental engineer reasonably acceptable to Lender to conduct such tests of

               707761.15



                                                             A2991
CONFIDENTIAL                                                                                                         CURT1S_000813
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 80 of 200




               the site where non-compliance or alleged non-compliance with such Environmental Laws has
               occurred as to such non-compliance and prepare and deliver to Lender a report as to such non-
               compliance setting forth the results of such tests, a proposed plan for responding to any
               environmental problems described therein, and an estimate of the costs thereof and (ii) provide
               to Lender a supplemental report of such engineer whenever the scope of such non-compliance,
               or such Borrower's or Guarantor's response thereto or the estimated costs thereof, shall change
               in any material respect.

                               (d)     Each Borrower and Guarantor shall indemnify and hold harmless Lender
               and its directors, officers, employees, agents, invitees, representatives, successors and assigns,
               from and against any and all losses, claims, damages, liabilities, costs, and expenses (including
               reasonable attorneys' fees and expenses) directly or indirectly arising out of or attributable to the
               use, generation, manufacture, reproduction, storage, release, threatened release, spill, discharge,
               disposal or presence of a Hazardous Material, including the costs of any required or necessary
               repair, cleanup or other remedial work with respect to any property of any Borrower or
               Guarantor and the preparation and implementation of any closure, remedial or other required
               plans. All representations, warranties, covenants and indemnifications in this Section 9 .3 shall
               survive the payment of the Obligations and the termination of this Agreement.

                       9.4    Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
               cause any Restricted Subsidiary to, duly pay and discharge all taxes, assessments, contributions
               and governmental charges upon or against it or its properties or assets, except for taxes the
               validity of which are being contested in good faith by appropriate proceedings diligently pursued
               and available to such Borrower, Guarantor or Restricted Subsidiary, as the case may be, and with
               respect to which adequate reserves have been set aside on its books. Each Borrower and
               Guarantor shall be liable for any tax or penalties imposed on Lender as a result of the financing
               arrangements provided for herein and each Borrower and Guarantor agrees to indemnify and
               hold Lender harmless with respect to the foregoing, and to repay to Lender on demand the
               amount thereof, and until paid by such Borrower or Guarantor such amount shall be added and
               deemed part of the Loans, provided, that, nothing contained herein shall be construed to require
               any Borrower or Guarantor to pay any income or franchise taxes attributable to the income of
               Lender from any amounts charged or paid hereunder to Lender. The foregoing indemnity shall
               survive the payment of the Obligations and the termination of this Agreement.

                           9.5   Insurance.

                              (a) Each Borrower and Guarantor shall, and shall cause any Restricted Subsidiary
               to, at all times, maintain with financially sound and reputable insurers insurance with respect to
               the Collateral against loss or damage and all other insurance of the kinds and in the amounts
               customarily insured against or carried by corporations of established reputation engaged in the
               same or similar businesses and similarly situated. Said policies of insurance shall be reasonably
               satisfactory to Lender as to form, amount and insurer. Borrowers and Guarantors shall furnish
               certificates, policies or endorsements to Lender as Lender shall reasonably require as proof of
               such insurance, and, if any Borrower or Guarantor fails to do so within five (5) days after
               written request by Lender, Lender is authorized, but not required, to obtain such insurance at the
               expense of Borrowers. All policies shall provide for at least thirty (30) days prior written notice
               to Lender of any cancellation or reduction of coverage and that Lender may act as attorney for

               707761.15



                                                              A2992
CONFIDENTIAL                                                                                                           CURT1S_000814
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 81 of 200




               each Borrower and Guarantor in obtaining, and at any time an Event of Default exists or has
               occurred and is continuing, adjusting, settling, amending and canceling such insurance.
               Borrowers and Guarantors shall cause Lender to be named as a loss payee and an additional
               insured (but without any liability for any premiums) under such insurance policies and
               Borrowers and Guarantors shall obtain non-contributory lender's loss payable endorsements to
               all insurance policies in form and substance satisfactory to Lender. Such lender's loss payable
               endorsements shall specify that the proceeds of such insurance shall be payable to Lender as its
               interests may appear and further specify that Lender shall be paid regardless of any act or
               omission by any Borrower, Guarantor or any of its or their Affiliates. Subject to the terms of
               Section 9.5(b) hereof, any insurance proceeds received by Lender at any time may be applied to
               payment of the Obligations, whether or not then due, in any order and in such manner as Lender
               may determine; provided, that, to the extent that Second Lien Creditor has a security interest or
               lien senior to the security interest or lien of Lender in such Collateral, such proceeds shall be
               applied in accordance with the terms of the Second Lien Intercreditor Agreement. If such
               proceeds are applied to the Revolving Loans, Revolving Loans shall be made available subject
               and pursuant to the terms of this Section 9.5(a) to be used for the costs of repair or replacement
               of the Collateral lost or damages resulting in the payment of such insurance proceeds.

                             (b) If any of the Equipment or Inventory is lost, physically damaged or destroyed,
               Borrowers and Guarantors shall be entitled to receive the cash proceeds in respect of any
               property or casualty insurance claim(s) to replace or repair the equipment or inventory so lost,
               damaged or destroyed so long as the following conditions are satisfied: (i) the net insurance
               proceeds with respect to such insurance claim(s) is $2,000,000 or less in any twelve (12) month
               period; (ii) Borrowers and Guarantors use such insurance proceeds to repair, refurbish or
               replace the Equipment or Inventory so lost, damaged or destroyed; and (iii) no Default or Event
               of Default exists or has occurred and is continuing unless Second Lien Creditor has otherwise
               agreed to permit Borrowers and Guarantors to use such net cash proceeds to so replace such
               Equipment or Inventory as provided by and in accordance with the terms and conditions of the
               Second Lien Intercreditor Agreement.

                           9.6   Financial Statements and Other Information.

                             (a) Each Borrower and Guarantor shall, and shall cause any Restricted Subsidiary
               to, keep proper books and records in which true and complete entries shall be made of all
               dealings or transactions of or in relation to the Collateral and the business of such Borrower,
               Guarantor and its Subsidiaries in accordance with GAAP. Borrowers and Guarantors shall
               promptly furnish to Lender all such financial and other information as Lender shall reasonably
               request relating to the Collateral and the assets, business and operations of Borrowers and
               Guarantors, and to notify the auditors and accountants of Borrowers and Guarantors that Lender
               is authorized to obtain such information directly from them. Without limiting the foregoing,
               Administrative Borrower shall furnish or cause to be furnished to Lender, the following:

                                      (i) within thirty (30) days after the end of each fiscal month, monthly
               unaudited consolidated financial statements (including balance sheets, statements of income and
               loss, operating summary by business segment, statements of cash flow, and statements of
               shareholders' equity), all in reasonable detail, fairly presenting in all material respects the
               financial position and the results of the operations of Parent and its Subsidiaries as of the end of

               707761.15


                                                              A2993
CONFIDENTIAL                                                                                                          CURT1S_000815
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 82 of 200




               and through such fiscal month, certified to be correct by the Designated Officer on behalf of
               Parent, subject to normal year-end adjustments and accompanied by a compliance certificate
               substantially in the form of Exhibit B hereto, along with a schedule in form reasonably
               satisfactory to Lender of the calculations used in determining, as of the end of such month,
               whether Borrowers and Guarantors were in compliance with the covenant set forth in Section
               9 .18 of this Agreement for such month; and

                                       (ii) within one hundred twenty (120) days after the end of each fiscal
               year, audited consolidated financial statements of Parent and its Subsidiaries (including in each
               case balance sheets, statements of income and loss, operating summary by business segment,
               statements of cash flow, and statements of shareholders' equity), and the accompanying notes
               thereto, all in reasonable detail, fairly presenting in all material respects the financial position
               and the results of the operations of Parent and its Subsidiaries as of the end of and for such fiscal
               year, together with the unqualified opinion of independent certified public accountants with
               respect to the audited consolidated financial statements, which accountants shall be an
               independent accounting firm selected by Administrative Borrower and acceptable to Lender
               (Lender acknowledges that for the present, J.H. Cohn is an accounting firm acceptable to Lender,
               but Lender reserves the right to suggest or require such other accountants as Lender may
               determine in good faith), that such audited consolidated financial statements have been prepared
               in accordance with GAAP, and present fairly in all material respects the results of operations and
               financial condition of Parent and its Subsidiaries on a consolidated basis as of the end of and for
               the fiscal year then ended; and

                                       (iii) at such time as available, but in no event later than the last day of each
               fiscal year (commencing with the fiscal year of Borrowers ending December 31, 2006), projected
               consolidated financial statements (including in each case, forecasted balance sheets and
               statements of income and loss, statements of cash flow, and statements of shareholders' equity)
               of Parent and its Subsidiaries for the next fiscal year, all in reasonable detail, and in a format
               consistent with the projections delivered by Borrowers to Lender prior to the date hereof,
               together with such supporting information as Lender may reasonably request. Such projected
               financial statements shall be prepared on a monthly basis for the next succeeding year. Such
               projections shall represent the reasonable best estimate made at the time by Borrowers and
               Guarantors of the future financial performance of Parent and its Subsidiaries for the periods set
               forth therein and shall have been prepared on the basis of the estimates and assumptions set forth
               therein which Borrowers and Guarantors believe are fair and reasonable as of the date of
               preparation in light of current and reasonably foreseeable business conditions (it being
               understood that actual results may differ from those set forth in such projected financial
               statements but the fact that such difference may result will not entitle Borrowers and Guarantor
               to a defense against any right or remedy that Lender may have if such projections were not
               prepared in accordance with this Section 9.6(a)(iii)). Borrowers shall provide to Lender an
               update with respect to such projections promptly whenever Borrowers update such projections
               from time to time or at any time a Default or Event of Default exists or has occurred and is
               continuing, upon the request of Lender as Lender may require in good faith.

                              (b) Borrowers and Guarantors shall promptly notify Lender in writing of the details
               of (i) any loss, damage, investigation, action, suit, proceeding or claim relating to Collateral
               having a value of more than $250,000 (other than personal injury actions against Borrowers and
               707761.15



                                                               A2994
CONFIDENTIAL                                                                                                              CURT1S_000816
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 83 of 200




               Guarantors covered by insurance) or which if adversely determined would result in any material
               adverse change in the business, properties, assets, goodwill or condition, financial or otherwise
               of Borrowers and Guarantors taken as a whole, (ii) any Material Contract being terminated, (iii)
                any order, judgment or decree in excess of $250,000 shall have been entered against any
               Borrower or Guarantor any of its or their properties or assets, (iv) any notification of a material
               violation of laws or regulations received by any Borrower or Guarantor, (v) any BRISA Event,
               and (vi) the occurrence of any Default or Event of Default. Borrowers and Guarantors shall
               notify Lender in writing within thirty (30) days after such Borrower or Guarantor enters into any
               new Material Contract (in which event Borrowers and Guarantors shall provide Lender with a
               copy of such Material Contract).

                                (c) Promptly after the sending or filing thereof, Borrowers shall send to Lender
               copies of (i) all reports which Parent or any of its Subsidiaries sends to its security holders
               generally (ii) all reports and registration statements which Parent or any of its Subsidiaries files
               with the Securities Exchange Commission, any national or foreign securities exchange or the
               National Association of Securities Dealers, Inc., and such other reports as Lender may hereafter
               specifically identify to Administrative Borrower that Lender will require be provided to Lender,
               (iii) all press releases and (iv) all other statements concerning material changes or developments
               in the business of a Borrower or Guarantor made available by any Borrower or Guarantor to the
               public.

                             (d) Borrowers and Guarantors shall furnish or cause to be furnished to Lender such
               budgets, forecasts, projections and other information respecting the Collateral and the business of
               Borrowers and Guarantors, as Lender may, from time to time, reasonably request. Lender is
               hereby authorized to deliver a copy of any financial statement or any other information relating
               to the business of Borrowers and Guarantors to any court or other Governmental Authority or to
               any Lender or Participant or prospective Lender or Participant or any Affiliate of any Lender or
               Participant, subject to the provisions set forth in Section 12.9 hereof and in compliance with any
               "business associate agreement" (as defined in HIPAA) entered into among Borrowers and
               Guarantors and Lender. Each Borrower and Guarantor hereby irrevocably authorizes and directs
               all accountants or auditors to deliver to Lender, at Borrowers' expense, copies of the financial
               statements of any Borrower and Guarantor and any reports or management letters prepared by
               such accountants or auditors on behalf of any Borrower or Guarantor and to disclose to Lender
               such information as they may have regarding the business of any Borrower and Guarantor. Any
               documents, schedules, invoices or other papers delivered to Lender may be destroyed or
               otherwise disposed ofby Lender one (1) year after the same are delivered to Lender, except as
               otherwise designated by Administrative Borrower to Lender in writing.

                     9.7     Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
               Guarantor shall not, and shall not permit any Restricted Subsidiary to, directly or indirectly,

                              (a)   merge into or with or consolidate with any other Person or permit any
               other Person to merge into or with or consolidate with it except that

                                     (i) a wholly-owned Subsidiary of Parent (other than a Borrower) may
               merge with and into or consolidate with any other wholly-owned Subsidiary of Parent (other than
               a Borrower); provided, that, each of the following conditions is satisfied as determined by

               707761.15



                                                             A2995
                                                                                                                      CURT1S_000817
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 84 of 200




               Lender in good faith: (A) Lender shall have received not less than ten (10) Business Days' prior
               written notice of the intention of such Subsidiaries to so merge or consolidate, which notice shall
               set forth in reasonable detail satisfactory to Lender, the persons that are merging or
               consolidating, which person will be the surviving entity, the locations of the assets of the persons
               that are merging or consolidating, and the material agreements and documents relating to such
               merger or consolidation, (B) Lender shall have received such other information with respect to
               such merger or consolidation as Lender may reasonably request, (C) as of the effective date of
               the merger or consolidation and after giving effect thereto, no Default or Event of Default shall
               exist or have occurred and be continuing, (D) Lender shall have received, true, correct and
               complete copies of all agreements, documents and instruments relating to such merger or
               consolidation, including, but not limited to, the certificate or certificates of merger to be filed
               with each appropriate Secretary of State (with a copy as filed promptly after such filing), and (E)
               the surviving corporation shall expressly confirm, ratify and assume the Obligations and the
               Financing Agreements to which it is a party in writing, in form and substance satisfactory to
               Lender, and Borrowers and Guarantors shall execute and deliver such other agreements,
               documents and instruments as Lender may request in connection therewith; and

                                        (ii) any Guarantor may merge with and into or consolidate with any
               Borrower or another Guarantor and any Borrower may merge with and into or consolidate with
               any Borrower; provided, that, each of the following conditions is satisfied as determined by
               Lender in good faith: (A) Lender shall have received not less than ten (10) Business Days' prior
               written notice of the intention of such Borrower or Guarantor to so merge or consolidate, which
               notice shall set forth in reasonable detail satisfactory to Lender, the persons that are merging or
               consolidating, which person will be the surviving entity, the locations of the assets of the persons
               that are merging or consolidating, and the material agreements and documents relating to such
               merger or consolidation, (B) Lender shall have received such other information with respect to
               such merger or consolidation as Lender may reasonably request, (C) as of the effective date of
               the merger or consolidation and after giving effect thereto, no Default or Event of Default shall
               exist or have occurred and be continuing, (D) Lender shall have received, true, correct and
               complete copies of all agreements, documents and instruments relating to such merger or
               consolidation, including, but not limited to, the certificate or certificates of merger to be filed
               with each appropriate Secretary of State (with a copy as filed promptly after such filing), and (E)
               the surviving corporation shall expressly confirm, ratify and assume the Obligations and the
               Financing Agreements to which it is a party in writing, in form and substance satisfactory to
               Lender, and Borrowers and Guarantors shall execute and deliver such other agreements,
               documents and instruments as Lender may request in connection therewith; and

                              (b)    sell, issue, assign, lease, license, transfer, abandon or otherwise dispose of,
               as the case may be, any Capital Stock or Indebtedness to any other Person or any of its assets to
               any other Person, except for

                                    (i) sales, transfers or other dispositions of assets other than Accounts or
               Receivables by a Borrower or a Guarantor to another Borrower or Guarantor;

                                      (ii) sales of Inventory in the ordinary course of business,



               707761.15



                                                             A2996
                                                                                                                       CURT1S_000818
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 85 of 200




                                      (iii) the sale or other disposition of Equipment, including, without
               limitation Ambulances (including worn-out or obsolete Equipment or Equipment no longer used
               or useful in the business of any Borrower or Guarantor) so long as (A) with respect to any
               Equipment other than Ambulances, the aggregate fair market value of such Equipment does not
               exceed $200,000 for all such Equipment disposed of in any fiscal year of Borrowers or as Lender
               may otherwise agree or (B) with respect to any Equipment consisting of Ambulances, (1) the net
               cash proceeds with respect to such sale or disposition does not exceed $500,000, (2) Borrowers
               and Guarantors apply the net sale proceeds to replace the Ambulance so sold or disposed of; and
               (3) no Default or Event of Default exists or has occurred and is continuing unless Second Lien
               Creditor has otherwise agreed to permit Borrowers and Guarantors to use such net cash proceeds
               to so replace such ambulance as provided by and in accordance with the terms and conditions of
               the Second Lien Intercreditor Agreement; and

                                       (iv) the issuance and sale by any Borrower or Guarantor of Capital Stock
               of such Borrower or Guarantor after the date hereof; provided, that, (A) Lender shall have
               received not less than ten (10) Business Days' prior written notice of such issuance and sale by
               such Borrower or Guarantor, which notice shall specify the parties to whom such shares are to be
               sold, the terms of such sale, the total amount which it is anticipated will be realized from the
               issuance and sale of such stock and the net cash proceeds which it is anticipated will be received
               by such Borrower or Guarantor from such sale, (B) such Borrower or Guarantor shall not be
               required to pay any cash dividends or repurchase or redeem such Capital Stock or make any
               other payments in respect thereof, except as otherwise permitted in Section 9.11 hereof, (C) the
               terms of such Capital Stock, and the terms and conditions of the purchase and sale thereof, shall
               not include any terms that include any limitation on the right of any Borrower to request or
               receive Loans or Letters of Credit or the right of any Borrower and Guarantor to amend or
               modify any of the terms and conditions of this Agreement or any of the other Financing
               Agreements or otherwise in any way relate to or affect the arrangements of Borrowers and
               Guarantors with Lender or are more restrictive or burdensome to any Borrower or Guarantor
               than the terms of any Capital Stock in effect on the date hereof, (D) except as Lender may
               otherwise agree in writing, all of the proceeds of the sale and issuance of such Capital Stock shall
               be paid to Lender for application to the Obligations in such order and manner as Lender may
               determine or at Lender's option, to be held as cash collateral for the Obligations if any contingent
               Obligations owed to Lender are then outstanding, and (E) as of the date of such issuance and sale
               and after giving effect thereto, no Default or Event of Default shall exist or have occurred and be
               continuing;

                                      (v) the issuance of Capital Stock of any Borrower or Guarantor consisting
               of common stock pursuant to an employee stock option or grant or similar equity plan or 401(k)
               plans of such Borrower or Guarantor for the benefit of its employees, directors and consultants,
               provided, that, in no event shall such Borrower or Guarantor be required to issue, or shall such
               Borrower or Guarantor issue, Capital Stock pursuant to such stock plans or 401 (k) plans which
               would result in a Change of Control or other Event of Default;

                                    (vi) the sale or lease by one Borrower to another Borrower or the grant by
               one Borrower to another Borrower of the use of Equipment or Inventory in the ordinary course
               of business of Borrowers and Guarantors;


               707761.15



                                                            A2997
                                                                                                                      CURT1S_000819
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 86 of 200




                                     (vii)the sale of Capital Stock to the extent permitted by and in accordance
               with the terms and conditions of Section 9. 7 hereof and intercompany loans and dividends
               permitted by Section 9.11 hereof; and

                                     (viii) the discount of Accounts by Borrowers or Guarantors in the
               ordinary course of business to the extent permitted by and in accordance with the terms and
               conditions of Sections 7.2(a) and (b) hereof;

                               (c) wind up, liquidate or dissolve except that any Guarantor (other than Parent)
               may wind up, liquidate and dissolve, provided, that, each of the following conditions is satisfied,
               (i) the winding up, liquidation and dissolution of such Guarantor shall not violate any law or any
               order or decree of any court or other Governmental Authority in any material respect and shall
               not conflict with or result in the breach of, or constitute a default under, any indenture, mortgage,
               deed of trust, or any other agreement or instrument to which any Borrower or Guarantor is a
               party or may be bound, (ii) such winding up, liquidation or dissolution shall be done in
               accordance with the requirements of all applicable laws and regulations, (iii) effective upon such
               winding up, liquidation or dissolution, all of the assets and properties of such Guarantor shall be
               duly and validly transferred and assigned to a Borrower, free and clear of any liens, restrictions
               or encumbrances other than the security interest and liens of Lender (and Lender shall have
               received such evidence thereof as Lender may require) and Lender shall have received such
               deeds, assignments or other agreements as Lender may request to evidence and confirm the
               transfer of such assets of such Guarantor to a Borrower, (iv) Lender shall have received all
               material documents and agreements that any Borrower or Guarantor has filed with any
               Governmental Authority or as are otherwise required to effectuate such winding up, liquidation
               or dissolution, (v) no Borrower or Guarantor shall assume any Indebtedness, obligations or
               liabilities as a result of such winding up, liquidation or dissolution, or otherwise become liable in
               respect of any obligations or liabilities of the entity that is winding up, liquidating or dissolving,
               unless such Indebtedness is otherwise expressly permitted hereunder, (vi) Lender shall have
               received not less than ten (10) Business Days' prior written notice of the intention of such
               Guarantor to wind up, liquidate or dissolve, and (vii) as of the date of such winding up,
               liquidation or dissolution and after giving effect thereto, no Default or Event of Default shall
               exist or have occurred; or

                             (d) agree to do any of the foregoing (unless conditioned upon Lender's consent).

                       9.8     Encumbrances. Each Borrower and Guarantor shall not, and shall not permit any
               Restricted Subsidiary to, create, incur, assume or suffer to exist any security interest, mortgage,
               pledge, lien, charge or other encumbrance of any nature whatsoever on any of its assets or
               properties, including the Collateral, or file or permit the filing of, or permit to remain in effect,
               any financing statement or other similar notice of any security interest or lien with respect to any
               such assets or properties, except:

                             (a) the security interests and liens of Lender;

                              (b) liens securing the payment of taxes, assessments or other governmental charges
               or levies either not yet overdue or the validity of which are being contested in good faith by
               appropriate proceedings diligently pursued and available to such Borrower, or Guarantor or

               707761.15



                                                              A2998
                                                                                                                        CURT1S_000820
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 87 of 200




               Subsidiary, as the case may be and with respect to which adequate reserves have been set aside
               on its books;

                              (c) non-consensual statutory liens (other than liens securing the payment of taxes)
               arising in the ordinary course of such Borrower's, Guarantor's or Subsidiary's business to the
               extent: (i) such liens secure Indebtedness which is not overdue or (ii) such liens secure
               Indebtedness relating to claims or liabilities which are fully insured and being defended at the
               sole cost and expense and at the sole risk of the insurer or being contested in good faith by
               appropriate proceedings diligently pursued and available to such Borrower, Guarantor or such
               Subsidiary, in each case prior to the commencement of foreclosure or other similar proceedings
               and with respect to which adequate reserves have been set aside on its books;

                             (d) zoning restrictions, easements, licenses, covenants and other restrictions
               affecting the use of Real Property which do not interfere in any material respect with the use of
               such Real Property or ordinary conduct of the business of such Borrower, Guarantor or such
               Subsidiary as presently conducted thereon or materially impair the value of the Real Property (or
               in the case of any leasehold interest, the value of such Borrower's or Guarantor's interest in the
               Real Property) that is subject thereto;

                             (e) purchase money security interests and liens in Equipment (including Capital
               Leases) and the proceeds thereof and purchase money mortgages on Real Property and the
               proceeds thereof to secure Indebtedness permitted by and in accordance with the terms of
               Section 9.9(b) hereof; provided, that; (i) such security interests, liens and mortgages do not
               apply to any property of such Borrower, Guarantor or Subsidiary other than the Equipment or
               Real Property so acquired, (ii) to the extent that such security interests, liens and mortgages may
               extend to proceeds, such security interest, lien or mortgage does not apply to any Accounts or
               other Receivables of such Borrower, Guarantor or Subsidiary, and (iii) the Indebtedness secured
               thereby does not exceed the cost of the Equipment or Real Property so acquired, as the case may
               be, except that, the security interests and liens in respect of any one or more Ambulances or other
               vehicles and the proceeds thereof (but not proceeds consisting of any Accounts or other
               Receivables of such Borrower, Guarantor or Subsidiary) may secure Indebtedness of any one or
               more Borrowers or Guarantors that is permitted by Section 9.9(b) or Section 9.9(h) hereof and is
               owed to the same Person in connection with the financing (including Capital Leases) of
               Ambulances or other vehicles;

                             (f) pledges and deposits of cash by any Borrower or Guarantor after the date
               hereof in the ordinary course of business in connection with workers' compensation,
               unemployment insurance and other types of social security benefits consistent with the current
               practices of such Borrower or Guarantor as of the date hereof;

                             (g) pledges and deposits of cash by any Borrower or Guarantor after the date
               hereof to secure the performance of tenders, bids, leases, trade contracts (other than for the
               repayment oflndebtedness), statutory obligations and other similar obligations in each case in
               the ordinary course of business consistent with the current practices of such Borrower or
               Guarantor as of the date hereof; provided, that, in connection with any performance bonds issued
               by a surety or other person, the issuer of such bond shall have waived in writing any rights in or


               707761.15


                                                            A2999
                                                                                                                     CURT1S_000821
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 88 of 200




               to, or other interest in, any of the Collateral in an agreement, in form and substance satisfactory
               to Lender;

                              (h) liens arising from (i) operating leases and the precautionary UCC financing
               statement filings in respect thereof (including operating leases for Ambulances) and (ii)
               equipment or other materials which are not owned by any Borrower or Guarantor located on the
               premises of such Borrower or Guarantor (but not in connection with, or as part of, the financing
               thereof) from time to time in the ordinary course of business and consistent with current
               practices of such Borrower or Guarantor and the precautionary UCC financing statement filings
               in respect thereof; provided, that; (A) such liens do not apply to any property of such Borrower,
               Guarantor or Subsidiary, including, without limitation, any Accounts or other Receivables of
               such Borrower, Guarantor or Subsidiary and (B) such liens arising from operating leases for
               Ambulances secure or relate to indebtedness to the extent permitted by and in accordance with
               the terms of Section 9. 9(b) hereof;

                             (i) judgments and other similar liens arising in connection with court proceedings
               that do not constitute an Event of Default; provided, that, (i) such liens are being contested in
               good faith and by appropriate proceedings diligently pursued, (ii) adequate reserves or other
               appropriate provision, if any, as are required by GAAP have been made therefor, (iii) a stay of
               enforcement of any such liens is in effect and (iv) Lender may establish a Reserve with respect
               thereto;

                             G) liens, encumbrances or rights in favor of Insurance Premium Finance Party
               securing the Indebtedness to the extent permitted by Section 9.9G) hereof; provided, that, such
               encumbrances or rights shall extend only to the Insurance Premium Collateral;

                            (k) the liens and security interests granted to Second Lien Agent and Second Lien
               Lenders as set forth in the Second Lien Documents to secure the indebtedness arising under the
               Second Lien Documents to the extent permitted by Section 9.9(g) hereof and subject to the
               Second Lien Intercreditor Agreement; and

                              (1) pledges by Borrowers to insurance companies of cash collateral to secure the
               contingent obligations of Borrowers to pay deductibles under insurance policies in the ordinary
               course of business not to exceed $500,000 in the aggregate to the extent permitted by Section
               9 .9(k) hereof; provided, that, if Borrowers arrange for the issuance of a Letter of Credit
               hereunder to replace such cash collateral, Borrowers will direct such insurance companies to
               remit the amount of such cash collateral so pledged to the Lender Payment Account.

                       9.9     Indebtedness. Each Borrower and Guarantor shall not, and shall not permit any
               Restricted Subsidiary to, incur, create, assume, become or be liable in any manner with respect
               to, or permit to exist, any Indebtedness, or guarantee, assume, endorse, or otherwise become
               responsible for (directly or indirectly), the Indebtedness, performance, obligations or dividends
               of any other Person, except:

                             (a) the Obligations;

                             (b) purchase money or other Indebtedness (including Capital Leases and operating
               leases that constitute Indebtedness, if any) arising after the date hereof to the extent secured by
               707761.15



                                                             A3000
                                                                                                                     CURT1S_000822
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 89 of 200




               purchase money security interests in Equipment, including, without limitation Ambulances
               (including Capital Leases and operating leases that constitute Indebtedness, if any) and purchase
               money mortgages on Real Property not to exceed $7,500,000 in the aggregate at any time
               outstanding to the extent provided in Section 9.8(e) hereof;

                            (c) guarantees by any Borrower or Guarantor of the Obligations of the other
               Borrowers or Guarantors in favor of Lender;

                             (d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
               Guarantor pursuant to loans or advances by any Borrower or Guarantor permitted under Section
               9. lO(g) hereof;

                              (e) unsecured Indebtedness of any Borrower or Guarantor arising after the date
               hereof to any third person (but not to any other Borrower or Guarantor); provided, that, each of
               the following conditions is satisfied as determined by Lender: (i) such Indebtedness shall be on
               terms and conditions acceptable to Lender and shall be subject and subordinate in right of
               payment to the right of Lender to receive the prior indefeasible payment and satisfaction in full
               payment of all of the Obligations pursuant to the terms of an intercreditor agreement between
               Lender and such third party, in form and substance satisfactory to Lender, (ii) Lender shall have
               received not less than ten (10) days prior written notice of the intention of such Borrower or
               Guarantor to incur such Indebtedness, which notice shall set forth in reasonable detail
               satisfactory to Lender the amount of such Indebtedness, the person or persons to whom such
               Indebtedness will be owed, the interest rate, the schedule of repayments and maturity date with
               respect thereto and such other information as Lender may request with respect thereto, (iii)
               Lender shall have received true, correct and complete copies of all material agreements,
               documents and instruments evidencing or otherwise related to such Indebtedness, (iv) except as
               Lender may otherwise agree in writing, all of the proceeds of the loans or other accommodations
               giving rise to such Indebtedness shall be paid to Lender for application to the Obligations in such
               order and manner as Lender may determine or at Lender's option, to be held as cash collateral for
               the Obligations, (v) in no event shall the aggregate principal amount of such Indebtedness
               incurred during the term of this Agreement exceed $5,000,000, (vi) as of the date of incurring
               such Indebtedness and after giving effect thereto, no Default or Event of Default shall exist or
               have occurred and be continuing, (vii) such Borrower and Guarantor shall not, directly or
               indirectly, (A) amend, modify, alter or change the terms of such Indebtedness or any agreement,
               document or instrument related thereto, except, that, such Borrower or Guarantor may, after prior
               written notice to Lender, amend, modify, alter or change the terms thereof so as to extend the
               maturity thereof, or defer the timing of any payments in respect thereof, or to forgive or cancel
               any portion of such Indebtedness (other than pursuant to payments thereof), or to reduce the
               interest rate or any fees in connection therewith, or (B) redeem, retire, defease, purchase or
               otherwise acquire such Indebtedness (except pursuant to regularly scheduled payments permitted
               herein), or set aside or otherwise deposit or invest any sums for such purpose, and (viii)
               Borrowers and Guarantors shall furnish to Lender all material notices or demands in connection
               with such Indebtedness either received by any Borrower or Guarantor or on its behalf promptly
               after the receipt thereof, or any material notices or demands sent by any Borrower or Guarantor
               or on its behalf concurrently with the sending thereof, as the case may be;



               707761.15



                                                            A3001
                                                                                                                     CURT1S_000823
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 90 of 200




                              (f) Indebtedness of Borrowers and Guarantors to any Insurance Premium Finance
               Party with respect to loans or other financial accommodations provided by Insurance Premium
               Finance Party to Borrowers and Guarantors to finance the insurance premiums of Borrowers and
               Guarantors payable on certain insurance policies maintained by Borrowers and Guarantors as set
               forth in the Insurance Premium Finance Agreements; provided, that, (i) the outstanding
               principal amount of such Indebtedness shall not exceed $14,000,000 in the aggregate (after
               deducting the amount of all premiums paid by Borrowers and Guarantors), (ii) such
               Indebtedness shall be secured only by the Insurance Premium Collateral, (iii) Borrowers and
               Guarantors may only make the regularly scheduled monthly payments in accordance with the
               payment schedule set forth in the Insurance Premium Finance Agreements with respect to such
               Indebtedness, (iv) upon the request of Lender, Borrowers shall deliver to Lender an agreement,
               in form and substance satisfactory to Lender, providing that, among other things, Insurance
               Premium Finance Party shall provide Lender with not less than thirty (30) days' prior written
               notice of a default under the Insurance Premium Finance Agreements and the intent of Insurance
               Premium Finance Party to cancel the policies, (v) upon the request of Lender, Borrower shall
               deliver to Lender, true, correct and complete copies of all the Insurance Premium Finance
               Agreements, as duly authorized, executed and delivered by the parties thereto, and (vi)
               Borrowers and Guarantors shall not, directly or indirectly, (A) amend, modify, alter or change
               the material terms of the Insurance Premium Finance Agreements, except, that, such Borrower or
               Guarantor may amend, modify, alter or change the terms thereof so as to extend the maturity
               thereof, or defer the timing of any payments in respect thereof, or to forgive or cancel any
               portion of such Indebtedness ( other than pursuant to payments thereof), or to reduce the interest
               rate or any fees in connection therewith, or (B) redeem, retire, defease, purchase or otherwise
               acquire such Indebtedness (except pursuant to regularly scheduled payments permitted herein),
               or set aside or otherwise deposit or invest any sums for such purpose;

                           (g) the Indebtedness of Borrowers and Guarantors owed to Second Lien Agent and
               Second Lien Lenders in respect of the Second Lien Debt evidenced by and as set forth in the
               Second Lien Documents as in effect on the date hereof; provided, that,

                                      (i) Borrowers and Guarantors may enter into amendments to the Second
               Lien Documents with Second Lien Agent and Second Lien Lenders to make available such
               additional loans and advances as Second Lien Agent, Second Lien Loan Lenders, Borrowers and
               Guarantors may agree so long as the following conditions shall have been satisfied as determined
               by Lender in good faith:

                                               (A)    the proposed amendments to the Second Lien Documents
               do not result in terms that are more burdensome or restrictive than the terms of the Second Lien
               Debt as in effect as of the date hereof; and

                                             (B)    Lender shall have received copies of the executed
               amendments to the Second Lien Documents and all other documents or agreements executed or
               delivered in connection with such additional Second Lien Debt;

                                     (ii) Borrowers and Guarantors shall not, directly or indirectly, make any
               payments in respect of such indebtedness, including, but not limited to, any prepayments or other
               non-mandatory payments, except that,

               707761.15



                                                            A3002
                                                                                                                    CURT1S_000824
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 91 of 200




                                               (A)    Borrowers may make regularly scheduled payments of
               interest and fees in respect of the Second Lien Debt so long as of the date of any such payment
               and after giving effect thereto, no Default or Event of Default exists or has occurred and is
               continuing; provided, that, if a Default or an Event of Default exists or has occurred and is
               continuing, Borrowers may nevertheless make payments of interest in cash using sources of
               funds other than the proceeds of Revolving Loans in accordance with the Second Lien
               Intercreditor Agreement so long as Lender has not accelerated the Obligations; and

                                               (B)    Borrowers may make payments or prepayments of
               principal in respect of the Second Lien Debt so long as of the date of any such payment and after
               giving effect thereto, (1) the aggregate amount of the Excess Availability of Borrowers on such
               date and the immediately preceding thirty (30) consecutive days before such payment shall be
               not less than $2,000,000 and (2) no Default or Event of Default exists or has occurred and is
               continuing; provided, that, (I) in connection with any mandatory prepayment of Second Lien
               Debt from sales or dispositions of, or any loss or damage to, any "Term Loan Priority Collateral"
               (as defined in the Second Lien Intercreditor Agreement), Second Lien Agent and Second Lien
               Lenders may apply proceeds of such sales or other dispositions or proceeds of insurance paid in
               respect of such loss or damage to the outstanding amount of Second Lien Debt in accordance
               with the terms and conditions of the Second Lien Intercreditor Agreement and (II) if a Default or
               Event of Default exists or has occurred and is continuing, Borrowers may nevertheless make
               payments of principal in cash using sources of funds other than the proceeds of Revolving Loans
               in accordance with the Second Lien Intercreditor Agreement so long as Lender has not
               accelerated the Obligations;

                                       (iii) Borrowers and Guarantors shall not, directly or indirectly, (A)
               amend, modify, alter or change any material terms of such indebtedness, except, that, Borrowers
               and Guarantors may amend, modify, alter or change the terms thereof so as to extend the
               maturity thereof or defer the timing of any payments in respect thereof, or to forgive or cancel
               any portion of such indebtedness (other than pursuant to payments thereof), or to reduce the
               interest rate or any fees in connection therewith, or to release any liens or security interests in
               any assets and properties of Borrowers and Guarantors, or to make available additional advances
               or loans available to Borrowers or to make any covenants contained therein less restrictive or
               burdensome as to Borrowers and Guarantors or otherwise more favorable to Borrowers and
               Guarantors so long as Lender shall have received notification of such amendment, modification,
               alteration or change not later than two (2) Business Days thereafter, together with the agreement,
               documents and instruments executed or delivered in connection therewith, or (B) except as
               provided in clause (ii) of this Section 9.9(g), redeem, retire, defease, purchase or otherwise
               acquire such indebtedness, or set aside or otherwise deposit or invest any sums for such purpose;
               and

                                      (iv) Borrowers and Guarantors shall furnish to Lender all material notices,
               demands or other materials received after the date hereof concerning such indebtedness either
               received by any of Borrowers or Guarantors or on its or their behalf, promptly after receipt
               thereof, or sent by any of Borrowers or Guarantors or on its or their behalf, concurrently with the
               sending thereof, as the case may be;



               707761.15



                                                             A3003
                                                                                                                     CURT1S_000825
CONFIDENTIAL
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 92 of 200




                             (h) the outstanding Indebtedness set forth on Schedule 9.9 to the Information
               Certificate permitted by Section 9.9(b), (f), (g), G) or (k) hereof;

                              (i) unsecured Indebtedness of any Borrower or Guarantor not otherwise permitted
               under this Agreement arising after the date hereof to any third person (but not to any other
               Borrower or Guarantor); provided, that, each of the following conditions is satisfied as
               determined by Lender: (i) such Indebtedness does not exceed $250,000 in the aggregate, (ii)
               Lender shall have received not less than ten (10) days prior written notice of the intention of such
               Borrower or Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
               detail satisfactory to Lender the amount of such Indebtedness, the person or persons to whom
               such Indebtedness will be owed, the interest rate, the schedule of repayments and maturity date
               with respect thereto and such other information as Lender may request with respect thereto, (iii)
               Borrowers and Guarantors may only make regularly scheduled payments of principal and interest
               in respect of such Indebtedness in accordance with the terms of the agreement or instrument
               evidencing or giving rise to such Indebtedness as in effect on the date hereof, (iv) Borrowers and
               Guarantors shall not, directly or indirectly, (A) amend, modify, alter or change the terms of such
               Indebtedness or any agreement, document or instrument related thereto as in effect on the date
               hereof except, that, Borrowers and Guarantors may, after prior written notice to Lender, amend,
               modify, alter or change the terms thereof so as to extend the maturity thereof, or defer the timing
               of any payments in respect thereof, or to forgive or cancel any portion of such Indebtedness
               (other than pursuant to payments thereof), or to reduce the interest rate or any fees in connection
               therewith, or (B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness, or set
               aside or otherwise deposit or invest any sums for such purpose, and (v) Borrowers and
               Guarantors shall furnish to Lender all material notices or demands in connection with such
               Indebtedness either received by any Borrower or Guarantor or on its behalf, promptly after the
               receipt thereof, or sent by any Borrower or Guarantor or on its behalf, concurrently with the
               sending thereof, as the case may be;

                              G) guarantees by any Borrower or Guarantor of the Indebtedness arising in
               connection with the Second Lien Debt in favor of Second Lien Agent and Second Lien Lenders
               to the extent permitted by Section 9.9(g) hereof; and

                            (k) contingent obligations of Borrowers and Guarantors owed to insurance
               companies in respect of deductibles payable by Borrowers under insurance policies in the
               ordinary course of business of Borrowers and Guarantors.

                       9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall not
               permit any Restricted Subsidiary to, directly or indirectly, make any loans or advance money or
               property to any person, or invest in (by capital contribution, dividend or otherwise) or purchase
               or repurchase the Capital Stock or Indebtedness or all or a substantial part of the assets or
               property of any person, or form or acquire any Subsidiary, or agree to do any of the foregoing
               (unless conditioned upon Lender's consent), except:

                              (a) the endorsement of instruments for collection or deposit in the ordinary course
               of business;

                            (b) investments in cash or Cash Equivalents ofless than $10,000 in the aggregate
               or investments held in deposit accounts described in clauses (b) and (c) of the definition of
               707761.15



                                                             A3004
                                                                                                                      CURT1S_000826
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 93 of 200




               Excluded Deposit Accounts, and conditions and investments in cash or Cash Equivalents in
               excess of $10,000; provided, that (i) no Loans are outstanding at such time and (ii) the terms and
               conditions of Section 5 .2 hereof shall have been satisfied with respect to the deposit account,
               investment account or other account in which such cash or Cash Equivalents;

                              (c) the existing equity investments of each Borrower and Guarantor on and after
               the date hereof in its Subsidiaries, provided, that, (i) to the extent that such investment gives rise
               to any Indebtedness, such Indebtedness is permitted hereunder, (ii) to the extent that such
               investment gives rise to the issuance of any shares of Capital Stock, such issuance is permitted
               hereunder and (iii) to the extent of any investments by a Borrower or Guarantor in a Subsidiary
               of Parent that is not a Borrower or Guarantor, the aggregate amount of such Investments shall
               not exceed $10,000 at any time outstanding and as of the date of any such Investment and after
               giving effect thereto, no Default or Event of Default shall exist or have occurred and be
               continuing;

                             (d) loans and advances by any Borrower or Guarantor to employees of such
               Borrower or Guarantor in accordance with applicable law not to exceed the principal amount of
               $200,000 in the aggregate at any time outstanding for: (i) reasonably and necessary work-related
               travel or other ordinary business expenses to be incurred by such employee in connection with
               their work for such Borrower or Guarantor and (ii) reasonable and necessary relocation expenses
               of such employees (including home mortgage financing for relocated employees);

                             (e) stock or obligations issued to any Borrower or Guarantor by any Person (or the
               representative of such Person) in respect of Indebtedness of such Person owing to such Borrower
               or Guarantor in connection with the insolvency, bankruptcy, receivership or reorganization of
               such Person or a composition or readjustment of the debts of such Person; provided, that, the
               original of any such stock or instrument evidencing such obligations shall be promptly delivered
               to Lender, upon Lender's request, together with such stock power, assignment or endorsement by
               such Borrower or Guarantor as Lender may request;

                             (f) obligations of Account Debtors to any Borrower or Guarantor arising from
               Accounts which are past due evidenced by a promissory note made by such Account Debtor
               payable to such Borrower or Guarantor; provided, that, promptly upon the receipt of the original
               of any such promissory note by such Borrower or Guarantor, such promissory note shall be
               endorsed to the order of Lender by such Borrower or Guarantor and promptly delivered to
               Lender as so endorsed;

                             (g) loans and advances by a Borrower to a Guarantor or loans or advances by a
               Guarantor to a Borrower or another Guarantor after the date hereof; provided, that, as to all of
               such loans and advances (i) upon the request of Lender, Borrowers shall provide to Lender a
               report in form and substance satisfactory to Lender of the outstanding amount of such loans or
               advances as of the last day of the immediately preceding month and indicating any loans or
               advances made and payments received during the period requested, (ii) the Indebtedness arising
               pursuant to any such loan or advance shall not be evidenced by a promissory note or other
               instrument, unless the single original of such note or other instrument is promptly delivered to
               Lender upon its request to hold as part of the Collateral, with such endorsement and or
               assignment by the payee of such note or other instrument as Lender may require, and (iii) as of

               707761.15


                                                              A3005
                                                                                                                        CURT1S_000827
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 94 of 200




               the date of any such loan or advance and after giving effect thereto, no Default or Event of
               Default shall exist or have occurred and be continuing; provided, further, that, as to loans by a
               Guarantor to a Borrower, (A) the Indebtedness arising pursuant to such loan shall be subject to,
               and subordinate in right of payment to, the right of Lender to receive the prior final payment and
               satisfaction in full of all of the Obligations, except for payments permitted by clause (C) below,
               on terms and conditions acceptable to Lender, (B) promptly upon Lender's request, Lender shall
               have received a subordination agreement, in form and substance satisfactory to Lender,
               providing for the terms of the subordination in right of payment of such Indebtedness of such
               Borrower to the prior final payment and satisfaction in full of all of the Obligations, duly
               authorized, executed and delivered by such Guarantor and such Borrower, and (C) such
               Borrower shall not, directly or indirectly make, or be required to make, any payments in respect
               of such Indebtedness at any time that a Default or Event of Default shall exist or have occurred
               and be continuing;

                              (h) the loans and advances set forth on Schedule 9.10 to the Information
               Certificate; provided, that, as to such loans and advances, (i) Borrowers and Guarantors shall not,
               directly or indirectly, amend, modify, alter or change the terms of such loans and advances or
               any agreement, document or instrument related thereto and (ii) Borrowers and Guarantors shall
               furnish to Lender all material notices or demands in connection with such loans and advances
               either received by any Borrower or Guarantor or on its behalf, promptly after the receipt thereof,
               or sent by any Borrower or Guarantor or on its behalf, concurrently with the sending thereof, as
               the case may be;

                             (i) investments after the date hereof by a Borrower or Guarantor to any Person,
               other than an Affiliate of any Borrower or Guarantor that is not a Borrower or Guarantor;
               provided, that, each of the following conditions shall be satisfied:

                                       (i) Lender shall have received (A) not less than ten (10) Business Days'
               prior written notice thereof setting forth in reasonable detail the nature and terms thereof, (B)
               true, correct and complete copies of all agreements, documents and instruments relating thereto
               and (C) such other information with respect thereto as I ,ender may request in good faith;

                                      (ii) the aggregate amount of all such investments shall not exceed
               $750,000 in the aggregate, and the terms and conditions of such investment shall be acceptable
               to Lender in its good faith judgment;

                                       (iii) as of the date of any such investment, and after giving effect thereto,
               the aggregate amount of Excess Availability shall have been not less than $2,000,000 for each of
               the immediately preceding thirty (30) consecutive days and as of the date of any such investment
               and after giving effect thereto, the aggregate amount of the Excess Availability shall be not less
               than $2,000,000; and

                                     (iv) as of the date of any such investment, and after giving effect thereto,
               no Default or Event of Default shall exist or have occurred and be continuing.

                      9.11     Dividends and Redemptions. Each Borrower and Guarantor shall not, directly or
               indirectly, declare or pay any dividends on account of any shares of class of any Capital Stock of
               such Borrower or Guarantor now or hereafter outstanding, or set aside or otherwise deposit or
               707761.15



                                                             A3006
                                                                                                                       CURT1S_000828
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 95 of 200




               invest any sums for such purpose, or redeem, retire, defease, purchase or otherwise acquire any
               shares of any class of Capital Stock (or set aside or otherwise deposit or invest any sums for such
               purpose) for any consideration or apply or set apart any sum, or make any other distribution (by
               reduction of capital or otherwise) in respect of any such shares or agree to do any of the
               foregoing, except that:

                              (a) any Borrower or Guarantor may declare and pay such dividends or redeem,
               retire, defease, purchase or otherwise acquire any shares of any class of Capital Stock for
               consideration in the form of shares of common stock (so long as after giving effect thereto no
               Change of Control or other Default or Event of Default shall exist or have occurred and be
               continuing);

                             (b) Borrowers and Guarantors may pay dividends to the extent permitted in
               Section 9 .12 hereof;

                           (c) any Borrower, any Guarantor or any Subsidiary of a Borrower or Guarantor
               may pay dividends to any Borrower;

                              (d) Borrowers and Guarantors may repurchase Capital Stock consisting of
               common stock held by employees pursuant to any employee stock ownership plan thereof upon
               the termination, retirement or death of any such employee in accordance with the provisions of
               such plan, provided, that, as to any such repurchase, each of the following conditions is satisfied:
               (i) as of the date of the payment for such repurchase and after giving effect thereto, no Default or
               Event of Default shall exist or have occurred and be continuing, (ii) such repurchase shall be
               paid with funds legally available therefor, (iii) such repurchase shall not violate any law or
               regulation or the terms of any indenture, agreement or undertaking to which such Borrower or
               Guarantor is a party or by which such Borrower or Guarantor or its or their property are bound,
               and (iv) the aggregate amount of all payments for such repurchases in any calendar year shall not
               exceed $250,000.

                       9 .12   Transactions with Affiliates. Each Borrower and Guarantor shall not, directly or
               indirectly:

                             (a) purchase, acquire or lease any property from, or sell, transfer or lease any
               property to, any officer, director or other Affiliate of such Borrower or Guarantor (other than a
               Borrower or Guarantor but only to the extent any such transaction is otherwise expressly
               permitted by the terms and conditions of Section 9.7, 9.9 or 9.10 hereof and in accordance with
               applicable law), except in the ordinary course of and pursuant to the reasonable requirements of
               such Borrower's or Guarantor's business (as the case may be) and upon fair and reasonable terms
               no less favorable to such Borrower or Guarantor than such Borrower or Guarantor would obtain
               in a comparable arm's length transaction with an unaffiliated person; or

                              (b) make any payments (whether by dividend, loan or otherwise) of management,
               consulting or other fees for management or similar services, or of any Indebtedness owing to any
               officer, employee, shareholder, director or any other Affiliate of such Borrower or Guarantor,
               except (i) reasonable compensation to officers, employees and directors for services rendered to
               such Borrower or Guarantor in the ordinary course of business in accordance with applicable
               law, (ii) payments by a Borrower or Guarantor to another Borrower or Guarantor for actual and
               707761.15



                                                             A3007
                                                                                                                      CURT1S_000829
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 96 of 200




               necessary reasonable out-of-pocket legal and accounting, insurance, marketing, payroll and
               similar types of services paid for by Parent on behalf of such Borrower or Guarantor, in the
               ordinary course of their respective businesses or as the same may be directly attributable to such
               Borrower or Guarantor to the extent not covered by the Management Agreement and consistent
               with the terms and conditions of this Agreement to the extent applicable to such payment and in
               accordance with applicable law, (iii) payments by any such Borrower or Guarantor to Patriarch
               Partners Management Group LLC in respect amounts due under the Management Agreement in
               the ordinary course of business when due in accordance with the terms and conditions of the
               Management Agreement; provided, that, (A) the aggregate amount of all such payments in any
               calendar year shall not exceed $500,000 and (B) as of the date of any such payment and after
               giving effect thereto, no Default or Event of Default shall exist or have occurred and be
               continuing and (iv) payments to Second Lien Agent and Second Lien Lenders to the extent
               permitted by and in accordance with the terms and conditions of Section 9. 9(g) hereof.

                        9.13 Compliance with ERIS A. Each Borrower and Guarantor shall, and shall cause
               each of its ERISA Affiliates to: (a) maintain each Plan in compliance in all material respects
               with the applicable provisions of ERISA, the Code and other Federal and State law; (b) cause
               each Plan which is qualified under Section 401(a) of the Code to maintain such qualification; (c)
               not terminate any Pension Plan so as to incur any material liability to the Pension Benefit
               Guaranty Corporation; (d) not allow or suffer to exist any prohibited transaction involving any
               Plan or any trust created thereunder which would subject such Borrower, Guarantor or such
               ERISA Affiliate to a material tax or other material liability on prohibited transactions imposed
               under Section 4975 of the Code or ERISA; (e) make all required contributions to any Plan which
               it is obligated to pay under Section 302 of ERISA, Section 412 of the Code or the terms of such
               Plan; (f) not allow or suffer to exist any accumulated funding deficiency, whether or not waived,
               with respect to any such Pension Plan; (g) not engage in a transaction that could be subject to
               Section 4069 or 4212(c) of ERISA; or (h) not allow or suffer to exist any occurrence of a
               reportable event or any other event or condition which presents a material risk of termination by
               the Pension Benefit Guaranty Corporation of any Plan that is a single employer plan, which
               termination could result in any material liability to the Pension Benefit Guaranty Corporation.

                       9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor shall, for
               financial reporting purposes, cause its, and each of its Subsidiaries' (a) fiscal years to end on
               December 31 of each year and (b) fiscal quarters to end on March 31, June 30, September 30 and
               December 31 of each year.

                       9.15 Credit Card Agreements. Each Borrower shall (a) observe and perform all material
               terms, covenants, conditions and provisions of the Credit Card Agreements to be observed and
               performed by it at the times set forth therein; (b) at all times maintain in full force and effect the
               Credit Card Agreements and not terminate any of the Credit Card Agreements, except, that, any
               Borrower may terminate or cancel any of the Credit Card Agreements in the ordinary course of
               the business of such Borrower; (c) not enter into any new Credit Card Agreements with any new
               Credit Card Issuer unless (i) Lender shall have received not less than thirty (30) days prior
               written notice of the intention of such Borrower to enter into such agreement and (ii) such
               Borrower delivers, or causes to be delivered to Lender, a Credit Card Acknowledgment in favor
               of Lender; and (d) furnish to Lender, promptly upon the request of Lender, such information and
               evidence as Lender may require in good faith from time to time concerning the observance,
               707761.15



                                                              A3008
                                                                                                                        CURT1S_000830
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 97 of 200




               performance and compliance by such Borrower or the other party or parties thereto with the
               terms, covenants or provisions of the Credit Card Agreements.

                       9 .16 Change in Business. No Borrower or Guarantor shall engage in any business
               other than the business of any Borrower or Guarantor on the date hereof, including any
               Ambulance Services and services giving rise to Paratransit Accounts and
               Transportation/Management Service Accounts and any business reasonably related, ancillary or
               complimentary to such business or substantially similar to a line of business, that any Guarantor
               or Borrower is engaged on the date hereof

                        9.17 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and Guarantor
               shall not, directly, or indirectly, create or otherwise cause or suffer to exist any encumbrance or
               restriction which prohibits or limits the ability of any Subsidiary of such Borrower or Guarantor,
               to (a) pay dividends or make other distributions or pay any Indebtedness owed to such Borrower
               or Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or advances to
               such Borrower or Guarantor or any Subsidiary of such Borrower or Guarantor, (c) transfer any of
               its properties or assets to such Borrower or Guarantor or any Subsidiary of such Borrower or
               Guarantor; or (d) create, incur, assume or suffer to exist any lien upon any of its property, assets
               or revenues, whether now owned or hereafter acquired, other than encumbrances and restrictions
               arising under (i) applicable law, (ii) this Agreement, the Second Lien Documents or Indebtedness
               to the extent permitted by Sections 9.8 and Section 9.9 hereof, (iii) customary provisions
               restricting subletting or assignment of any lease governing a leasehold interest of such Borrower
               or Guarantor or any Subsidiary of such Borrower or Guarantor, (iv) customary restrictions on
               dispositions of real property interests found in reciprocal easement agreements of such Borrower
               or Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement relating to
               permitted Indebtedness incurred by a Subsidiary of such Borrower or Guarantor prior to the date
               on which such Subsidiary was acquired by such Borrower or such Guarantor and outstanding on
               such acquisition date, and (vi) the extension or continuation of contractual obligations in
               existence on the date hereof; provided, that, any such encumbrances or restrictions contained in
               such extension or continuation are no less favorable to Lender than those encumbrances and
               restrictions under or pursuant to the contractual obligations so extended or continued.

                       9.18 Fixed Charge Coverage Ratio. Parent and its Subsidiaries shall not permit the
               Fixed Charge Coverage Ratio of Parent and its Subsidiaries to be less than the ratio set forth on
               Schedule 9.18 hereto the next to the end of such measurement period set forth on Schedule 9.18
               hereto.

                           9.19   License Agreements.

                              (a) Each Borrower and Guarantor shall (i) promptly observe and perform all of the
               material terms, covenants, conditions and provisions of the material License Agreements to
               which it is a party to be observed and performed by it, at the times set forth therein, if any, (ii)
                not do, permit, suffer or refrain from doing anything that could reasonably be expected to result
               in a default under or breach of any of the terms of any material License Agreement that has or
               could reasonably be expected to have a Material Adverse Effect, (iii) not cancel, surrender,
               modify, amend, waive or release any material License Agreement in any material respect or any
               term, provision or right of the licensee thereunder in any material respect, or consent to or permit

               707761.15


                                                             A3009
                                                                                                                      CURT1S_000831
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 98 of 200




               to occur any of the foregoing; except, that, subject to Section 9.19(b) hereof, such Borrower or
               Guarantor may cancel, surrender or release any material License Agreement (A) in the ordinary
               course of the business of such Borrower or Guarantor or (B) if such License Agreement is no
               longer used or necessary in the business of such Borrower or Guarantor; provided, that, such
               Borrower or Guarantor (as the case may be) shall give Lender not less than thirty (30) days prior
               written notice of its intention to so cancel, surrender and release any such material License
               Agreement, (iv) give Lender prompt written notice of any material License Agreement entered
               into by such Borrower or Guarantor after the date hereof, together with a true, correct and
               complete copy thereof and such other information with respect thereto as Lender may request in
               good faith, (v) give Lender prompt written notice of any material breach or any material default,
               by any party under any material License Agreement, and deliver to Lender a copy of such notice
               received or delivered by such Borrower or Guarantor in connection with any material License
               Agreement which relates to the right of such Borrower or Guarantor to continue to use the
               property subject to such License Agreement which has or could reasonably be expected to have a
               Material Adverse Effect, and (vi) furnish to Lender, promptly upon the request of Lender, such
               information and evidence as Lender may reasonably require from time to time concerning the
               observance, performance and compliance by such Borrower or Guarantor or the other party or
               parties thereto with the material terms, covenants or provisions of any material License
               Agreement.

                              (b) Each Borrower and Guarantor will either exercise any option to renew or
               extend the term of each License Agreement to which it is a party that is material to its business at
               the time of renewal or extensions in such manner as will cause the term of such material License
               Agreement to be effectively renewed or extended for the period provided by such option and
               give prompt written notice thereof to Lender or give Lender prior written notice that such
               Borrower or Guarantor does not intend to renew or extend the term of any such material License
               Agreement or that the term thereof shall otherwise be expiring, not less than thirty (30) days
               prior to the date of any such non-renewal or expiration. In the event of the failure of such
               Borrower or Guarantor to extend or renew any material License Agreement to which it is a party,
               Lender shall have, and is hereby granted, the irrevocable right and authority, at its option, to
               renew or extend the term of such material License Agreement, whether in its own name and
               behalf, or in the name and behalf of a designee or nominee of Lender or in the name and behalf
               of such Borrower or Guarantor, as Lender shall determine at any time that an Event of Default
               shall exist or have occurred and be continuing. Lender may, but shall not be required to, perform
               any or all of such obligations of such Borrower or Guarantor under any of the License
               Agreements, including, but not limited to, the payment of any or all sums due from such
               Borrower or Guarantor thereunder. Any sums so paid by Lender shall constitute part of the
               Obligations.

                       9.20 Inactive Subsidiaries. Borrowers and Guarantors will not permit any Inactive
               Subsidiary to (i) engage in any business or conduct any operations, (ii) own assets with a book
               value of more than $10,000 in the aggregate or (iii) incur any obligations or liabilities in respect
               of any Indebtedness.

                       9.21 Foreign Assets Control Regulations. Etc. No request for borrowing or the
               borrowing of the Loans or the request for issuance, extension or renewal of any Letter of Credit
               or the use of the proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
               707761.15


                                                             A3010
                                                                                                                      CURT1S_000832
CONFIDENTIAL
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 99 of 200




               §1 et seq., as amended) (the "Trading With the Enemy Act") or any of the foreign assets control
               regulations of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
               amended) (the "Foreign Assets Control Regulations") or any enabling legislation or executive
               order relating thereto (including, but not limited to (a) Executive order 13224 of September 21,
               2001 Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten to
               Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the "Executive Order") and (b) the
               Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and
               Obstruct Terrorism Act of2001 (Public Law 107-56). None of Borrowers or any of their
               Subsidiaries or other Affiliates is or will become a "blocked person" as described in the
               Executive Order, the Trading with the Enemy Act or the Foreign Assets Control Regulations or
               engages or will engage in any dealings or transactions, or be otherwise associated, with any such
               "blocked person".

                       9 .22 Costs and Expenses. Borrowers and Guarantors shall pay to Lender on demand
               all costs, expenses, filing fees and taxes paid or payable in connection with the preparation,
               negotiation, execution, delivery, recording, syndication, administration, collection, liquidation,
               enforcement and defense of the Obligations, Lender's rights in the Collateral, this Agreement, the
               other Financing Agreements and all other documents related hereto or thereto, including any
               amendments, supplements or consents which may hereafter be contemplated (whether or not
               executed) or entered into in respect hereof and thereof, including: (a) all costs and expenses of
               filing or recording (including Uniform Commercial Code financing statement filing taxes and
               fees, documentary taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
               (b) costs and expenses and fees for insurance premiums, environmental audits, title insurance
               premiums, surveys, assessments, engineering reports and inspections, appraisal fees and search
               fees, background checks, costs and expenses ofremitting loan proceeds, collecting checks and
               other items of payment, and establishing and maintaining the Blocked Accounts, together with
               Lender's customary charges and fees with respect thereto; (c) charges, fees or expenses charged
               by any bank or issuer in connection with any Letter of Credit; (d) costs and expenses of
               preserving and protecting the Collateral; (e) costs and expenses paid or incurred in connection
               with obtaining payment of the Obligations, enforcing the security interests and liens of Lender,
               selling or otherwise realizing upon the Collateral, and otherwise enforcing the provisions of this
               Agreement and the other Financing Agreements or defending any claims made or threatened
               against Lender arising out of the transactions contemplated hereby and thereby (including
               preparations for and consultations concerning any such matters); (f) all out-of-pocket expenses
               and costs heretofore and from time to time hereafter incurred by Lender during the course of
               periodic field examinations of the Collateral and such Borrower's or Guarantor's operations, plus
               a per diem charge at Lender's then standard rate for Lender's examiners in the field and office
               (which rate as of the date hereof is $850 per person per day); and (g) the reasonable fees and
               disbursements of counsel (including legal assistants) to Lender in connection with any of the
               foregoing.

                       9.23 Further Assurances. At the request of Lender at any time and from time to time,
               Borrowers and Guarantors shall, at their expense, duly execute and deliver, or cause to be duly
               executed and delivered, such further agreements, documents and instruments, and do or cause to
               be done such further acts as may be necessary or proper to evidence, perfect, maintain and
               enforce the security interests and the priority thereof in the Collateral and to otherwise effectuate
               the provisions or purposes of this Agreement or any of the other Financing Agreements. Lender
               707761.15


                                                              A3011
                                                                                                                       CURT1S_000833
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 100 of 200




           may at any time and from time to time request a certificate from an officer of any Borrower or
           Guarantor representing that all conditions precedent to the making of Loans and providing
           Letters of Credit contained herein are satisfied. In the event of such request by Lender, Lender
           may, at Lender's option, cease to make any further Loans or provide any further Letters of Credit
           until Lender has received such certificate and, in addition, Lender has determined that such
           conditions are satisfied.

               SECTION 10. EVENTS OF DEFAULT AND REMEDIES

                  10 .1 Events of Default. The occurrence or existence of any one or more of the
           following events are referred to herein individually as an "Event of Default", and collectively as
           "Events of Default":

                            (a) (i) any Borrower fails to pay any of the Obligations when due or (ii) any
           Borrower or Guarantor fails to perform any of the covenants contained in Sections 9.3, 9.4, 9.13,
           9 .14, 9 .15, 9 .16 and 9 .19 of this Agreement and such failure shall continue for ten (10) days;
           provided, that, such ten (10) day period shall not apply in the case of: (A) any failure to observe
           any such covenant which is not capable of being cured at all or within such ten (10) day period
           or which has been the subject of a prior failure within a six (6) month period or (B) an intentional
           breach by any Borrower or Guarantor of any such covenant or (iii) any Borrower or Guarantor
           fails to perform any of the terms, covenants, conditions or provisions contained in this
           Agreement or any of the other Financing Agreements other than those described in Sections
           10.l(a)(i) and 10.l(a)(ii) above;

                             (b) any representation, warranty or statement of fact made by any Borrower or
               Guarantor in this Agreement, the other Financing Agreements or any other written agreement,
               schedule, confirmatory assignment or otherwise shall when made or deemed made be false or
               misleading in any material respect;

                             (c) any Guarantor revokes or terminates or purports to revoke or terminate, or fails
               to perform any of the terms, covenants, conditions or provisions of any guarantee, endorsement
               or other agreement of such party in favor of Lender;

                             (d) any judgment for the payment of money is rendered against any Borrower or
               Guarantor in excess of $500,000 in any one case or in excess of $1,000,000 in the aggregate (to
               the extent not covered by insurance where the insurer has assumed responsibility in writing for
               such judgment) and shall remain undischarged or unvacated for a period in excess of thirty (30)
               days or execution shall at any time not be effectively stayed, or any judgment other than for the
               payment of money, or injunction, attachment, garnishment or execution is rendered against any
               Borrower or Guarantor or any of the Collateral having a value in excess of $500,000;

                             (e) any Guarantor dissolves or suspends or discontinues doing business except to
               the extent permitted by and in accordance with the terms and conditions of Section 9. 7 hereof;

                           (f) any Borrower or Guarantor makes an assignment for the benefit of creditors,
               makes or sends notice of a bulk transfer or calls a meeting of its creditors or principal creditors in
               connection with a moratorium or adjustment of the Indebtedness due to them;

               707761.15


                                                              A3012
                                                                                                                        CURT1S_000834
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 101 of 200




                              (g) a case or proceeding under the bankruptcy laws of the United States of
               America now or hereafter in effect or under any insolvency, reorganization, receivership,
               readjustment of debt, dissolution or liquidation law or statute of any jurisdiction now or hereafter
               in effect (whether at law or in equity) is filed against any Borrower or Guarantor or all or any
               part of its properties and such petition or application is not dismissed within forty-five (45) days
               after the date of its filing or any Borrower or Guarantor shall file any answer admitting or not
               contesting such petition or application or indicates its consent to, acquiescence in or approval of,
               any such action or proceeding or the relief requested is granted sooner;

                              (h) a case or proceeding under the bankruptcy laws of the United States of
               America now or hereafter in effect or under any insolvency, reorganization, receivership,
               readjustment of debt, dissolution or liquidation law or statute of any jurisdiction now or hereafter
               in effect (whether at a law or equity) is filed by any Borrower or Guarantor or for all or any part
               of its property;

                             (i) any default in respect of the Second Lien Documents or any other Indebtedness
               of any Borrower or Guarantor (other than Indebtedness owing to Lender hereunder), in any case
               in an amount in excess of $250,000, which default continues for more than the applicable cure
               period, if any, with respect thereto or is not waived in writing by the other parties thereto;

                              G) any material provision hereof or of any of the other Financing Agreements
               shall for any reason cease to be valid, binding and enforceable with respect to any party hereto or
               thereto (other than Lender) in accordance with its terms, or any such party shall challenge the
               enforceability hereof or thereof, or shall assert in writing, or take any action or fail to take any
               action based on the assertion that any provision hereof or of any of the other Financing
               Agreements has ceased to be or is otherwise not valid, binding or enforceable in accordance with
               its terms, or any security interest provided for herein or in any of the other Financing
               Agreements shall cease to be a valid and perfected first priority security interest in any of the
               Collateral purported to be subject thereto (except as otherwise permitted herein or therein);

                               (k) an ERISA Event shall occur which results in or could reasonably be expected
               to result in liability of any Borrower in an aggregate amount in excess of $250,000;

                             (1) any Change of Control;

                             (m) the indictment by any Governmental Authority, or as Lender may reasonably
               and in good faith determine, the threatened indictment by any Governmental Authority of any
               Borrower or Guarantor of which any Borrower, Guarantor or Lender receives notice, in either
               case, as to which there is a reasonable possibility of an adverse determination, in the good faith
               determination of Lender, under any criminal statute, or commencement or threatened
               commencement of criminal or civil proceedings against such Borrower or Guarantor, pursuant to
               which statute or proceedings the penalties or remedies sought or available include forfeiture of
               any Collateral or any property of any Borrower or Guarantor which is necessary or material to
               the conduct of its business having a value individually or in the aggregate in excess of $250,000;

                            (n) there shall be a material adverse change in the business, assets or prospects of
               Borrowers or Guarantors taken as a whole after the date hereof; or

               707761.15


                                                             A3013
                                                                                                                      CURT1S_000835
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 102 of 200




                             (o) an event of default shall exist or have occurred and be continuing under any of
               the other Financing Agreements.

                           10.2   Remedies.

                              (a) At any time an Event of Default exists or has occurred and is continuing,
               Lender shall have all rights and remedies provided in this Agreement, the other Financing
               Agreements, the UCC and other applicable law, all of which rights and remedies may be
               exercised without notice to or consent by any Borrower or Guarantor, except as such notice or
               consent is expressly provided for hereunder or required by applicable law. All rights, remedies
               and powers granted to Lender hereunder, under any of the other Financing Agreements, the UCC
               or other applicable law, are cumulative, not exclusive and enforceable, in Lender's discretion,
               alternatively, successively, or concurrently on any one or more occasions, and shall include,
               without limitation, the right to apply to a court of equity for an injunction to restrain a breach or
               threatened breach by any Borrower or Guarantor of this Agreement or any of the other Financing
               Agreements. Lender may, at any time or times, proceed directly against any Borrower or
               Guarantor to collect the Obligations without prior recourse to the Collateral.

                              (b) Without limiting the foregoing, at any time an Event of Default exists or has
               occurred and is continuing, Lender may, in its discretion, (i) accelerate the payment of all
               Obligations and demand immediate payment thereof to Lender, (provided, that, upon the
               occurrence of any Event of Default described in Sections 10.l(g) and 10.l(h), all Obligations
               shall automatically become immediately due and payable), (ii) with or without judicial process or
               the aid or assistance of others, enter upon any premises on or in which any of the Collateral may
               be located and take possession of the Collateral or complete all or any portion of the Collateral,
               (iii) require any Borrower or Guarantor, at Borrowers' expense, (A) to assemble and make
               available to Lender any part or all of the Collateral at any place and time designated by Lender,
               or (B) to complete the Ambulance Services to the extent not prohibited by applicable law (unless
               a waiver of any such prohibition is obtained or granted) or to collect the Accounts from all
               Account Debtors; (iv) collect, foreclose, receive, appropriate, setoff and realize upon any and all
               Collateral, (v) remove any or all of the Collateral from any premises on or in which the same
               may be located for the purpose of effecting the sale, foreclosure or other disposition thereof or
               for any other purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any and all
               Collateral (including entering into contracts with respect thereto, public or private sales at any
               exchange, broker's board, at any office of Lender or elsewhere) at such prices or terms as Lender
               may deem reasonable, for cash, upon credit or for future delivery, with the Lender having the
               right to purchase the whole or any part of the Collateral at any such public sale, all of the
               foregoing being free from any right or equity of redemption of any Borrower or Guarantor,
               which right or equity of redemption is hereby expressly waived and released by Borrowers and
               Guarantors or (vii) terminate this Agreement. If any of the Collateral is sold or leased by Lender
               upon credit terms or for future delivery, the Obligations shall not be reduced as a result thereof
               until payment therefor is finally collected by Lender. If notice of disposition of Collateral is
               required by law, ten (10) days prior notice by Lender to Administrative Borrower designating the
               time and place of any public sale or the time after which any private sale or other intended
               disposition of Collateral is to be made, shall be deemed to be reasonable notice thereof and
               Borrowers and Guarantors waive any other notice. In the event Lender institutes an action to
               recover any Collateral or seeks recovery of any Collateral by way of prejudgment remedy, each
               707761.15



                                                              A3014
                                                                                                                        CURT1S_000836
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 103 of 200




               Borrower and Guarantor waives the posting of any bond which might otherwise be required. At
               any time an Event of Default exists or has occurred and is continuing, upon Lender's request,
               Borrowers will either, as Lender shall specify, furnish cash collateral to the issuer to be used to
               secure and fund Lender's reimbursement obligations to the issuer in connection with any Letter
               of Credit Obligations or furnish cash collateral to Lender for the Letter of Credit Obligations.
               Such cash collateral shall be in the amount equal to one hundred five (105%) percent of the
               amount of the Letter of Credit Obligations plus the amount of any fees and expenses payable in
               connection therewith through the end of the latest expiration date of the Letters of Credit giving
               rise to such Letter of Credit Obligations.

                              (c) At any time or times that an Event of Default exists or has occurred and is
               continuing, Lender may, in its discretion, enforce the rights of any Borrower or Guarantor
               against any Account Debtor, secondary obligor or other obligor in respect of any of the Accounts
               or other Receivables. Without limiting the generality of the foregoing, Lender may, in its
               discretion, at such time or times (i) notify any or all Account Debtors, secondary obligors or
               other obligors in respect thereof that the Receivables have been assigned to Lender and that
               Lender has a security interest therein and Lender may direct any or all Account Debtors,
               secondary obligors and other obligors to make payment of Receivables directly to Lender, except
               with respect to Medicare Accounts, Medicaid Accounts or CHAMPUS/CHAMPVA Accounts,
               unless Lender has complied with the applicable Medicare Regulations, Medicaid Regulations or
               CHAMPUS/CHAMPVA Regulations, as the case may be, to exercise its rights and remedies to
               so notify the applicable Account Debtor, (ii) extend the time of payment of, compromise, settle
               or adjust for cash, credit, return of merchandise or otherwise, and upon any terms or conditions,
               any and all Receivables or other obligations included in the Collateral and thereby discharge or
               release the Account Debtor or any secondary obligors or other obligors in respect thereof without
               affecting any of the Obligations, (iii) demand, collect or enforce payment of any Receivables or
               such other obligations, but without any duty to do so, and Lender shall not be liable for any
               failure to collect or enforce the payment thereof nor for the negligence of its agents or attorneys
               with respect thereto and (iv) take whatever other action Lender may deem necessary or desirable
               for the protection of its interests. At any time that an Event of Default exists or has occurred and
               is continuing, at Lender's request, all invoices and statements sent to any Account Debtor shall
               state that the Accounts (other than Medicaid Accounts, Medicare Accounts and CHAMPUS
               Accounts, unless Lender has complied with the applicable Medicare Regulations, Medicaid
               Regulations or CHAMPUS/CHAMPVA Regulations, as the case may be, to so notify the
               applicable Account Debtor, and such other obligations have been assigned to Lender and are
               payable directly and only to Lender and Borrowers and Guarantors shall deliver to Lender such
               originals of documents evidencing the sale and delivery of goods or the performance of services
               giving rise to any Accounts as Lender may require. In the event any Account Debtor returns
               Inventory when an Event of Default exists or has occurred and is continuing, Borrowers shall,
               upon Lender's request, hold the returned Inventory in trust for Lender, segregate all returned
               Inventory from all of its other property, dispose of the returned Inventory solely according to
               Lender's instructions, and not issue any credits, discounts or allowances with respect thereto
               without Lender's prior written consent.

                             (d) To the extent that applicable law imposes duties on Lender to exercise
               remedies in a commercially reasonable manner (which duties cannot be waived under such law),
               each Borrower and Guarantor acknowledges and agrees that it is not commercially unreasonable
               707761.15



                                                             A3015
                                                                                                                      CURT1S_000837
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 104 of 200




               for Lender (i) to fail to incur expenses reasonably deemed significant by Lender to prepare
               Collateral for disposition or otherwise to complete raw material or work in process into finished
               goods or other finished products for disposition, (ii) to fail to obtain third party consents for
               access to Collateral to be disposed of, or to obtain or, if not required by other law, to fail to
               obtain consents of any Governmental Authority or other third party for the collection or
               disposition of Collateral to be collected or disposed of, (iii) to fail to exercise collection remedies
               against Account Debtors, secondary obligors or other persons obligated on Collateral or to
               remove liens or encumbrances on or any adverse claims against Collateral, (iv) to exercise
               collection remedies against Account Debtors and other persons obligated on Collateral directly
               or through the use of collection agencies and other collection specialists, (v) to advertise
               dispositions of Collateral through publications or media of general circulation, whether or not the
               Collateral is of a specialized nature, (vi) to contact other persons, whether or not in the same
               business as any Borrower or Guarantor, for expressions of interest in acquiring all or any portion
               of the Collateral, (vii) to hire one or more professional auctioneers to assist in the disposition of
               Collateral, whether or not the collateral is of a specialized nature, (viii) to dispose of Collateral
               by utilizing Internet sites that provide for the auction of assets of the types included in the
               Collateral or that have the reasonable capability of doing so, or that match buyers and sellers of
               assets, (ix) to dispose of assets in wholesale rather than retail markets, (x) to disclaim disposition
               warranties, (xi) to purchase insurance or credit enhancements to insure Lenders against risks of
               loss, collection or disposition of Collateral or to provide to Lender a guaranteed return from the
               collection or disposition of Collateral, or (xii) to the extent deemed appropriate by Lender, to
               obtain the services of other brokers, investment bankers, consultants and other professionals to
               assist Lender in the collection or disposition of any of the Collateral. Each Borrower and
               Guarantor acknowledges that the purpose of this Section is to provide non-exhaustive indications
               of what actions or omissions by Lender would not be commercially unreasonable in the exercise
               by any Lender of remedies against the Collateral and that other actions or omissions by Lender
               shall not be deemed commercially unreasonable solely on account of not being indicated in this
               Section. Without limitation of the foregoing, nothing contained in this Section shall be construed
               to grant any rights to any Borrower or Guarantor or to impose any duties on Lender that would
               not have been granted or imposed by this Agreement or by applicable law in the absence of this
               Section.

                             (e) For the purpose of enabling Lender to exercise the rights and remedies
               hereunder, each Borrower and Guarantor hereby grants to Lender, to the extent assignable, an
               irrevocable, non-exclusive license (exercisable at any time an Event of Default shall exist or
               have occurred and for so long as the same is continuing) without payment ofroyalty or other
               compensation to any Borrower or Guarantor, to use, assign, license or sublicense any of the
               trademarks, service-marks, trade names, business names, trade styles, designs, logos and other
               source of business identifiers and other Intellectual Property and general intangibles now owned
               or hereafter acquired by any Borrower or Guarantor, wherever the same maybe located,
               including in such license reasonable access to all media in which any of the licensed items may
               be recorded or stored and to all computer programs used for the compilation or printout thereof.

                             (f) At any time an Event of Default exists or has occurred and is continuing,
               Lender may apply the cash proceeds of Collateral actually received by Lender from any sale,
               lease, foreclosure or other disposition of the Collateral to payment of the Obligations, in whole
               or in part and in accordance with the terms hereof, whether or not then due or may hold such
               707761.15



                                                              A3016
                                                                                                                         CURT1S_000838
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 105 of 200




               proceeds as cash collateral for the Obligations. Borrowers and Guarantors shall remain liable to
               Lender for the payment of any deficiency with interest at the highest rate provided for herein and
               all costs and expenses of collection or enforcement, including attorneys' fees and expenses.

                              (g) Without limiting the foregoing, upon the occurrence of a Default or an Event
               of Default, Lender may, at Lender's option, without notice, (i) cease making Loans or arranging
               for Letters of Credit or reduce the lending formulas or amounts of Loans and Letters of Credit
               available to Borrowers or (ii) terminate any provision ofthis Agreement providing for any future
               Loans or Letters of Credit to be made by Lender to Borrowers or (iii) establish such Reserves as
               Lender determines, without limitation or restriction, notwithstanding anything to the contrary
               contained herein.

               SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS
                           AND CONSENTS; GOVERNING LAW

                           11.1   Governing Law; Choice of Forum; Service of Process: Jury Trial Waiver.

                               (a)    The validity, interpretation and enforcement of this Agreement and the
               other Financing Agreements (except as otherwise provided therein) and any dispute arising out
               of the relationship between the parties hereto, whether in contract, tort, equity or otherwise, shall
               be governed by the internal laws of the State of New York but excluding any principles of
               conflict of laws or other rule of law that would cause the application of the law of any
               jurisdiction other than the laws of the State of New York.

                                (b)    Borrowers, Guarantors and Lender irrevocably consent and submit to the
               non-exclusive jurisdiction of the Supreme Court of the State of New York for New York County
               and the United States District Court for the Southern District of New York, whichever Lender
               may elect, and waive any objection based on venue or forum non conveniens with respect to any
               action instituted therein arising under this Agreement or any of the other Financing Agreements
               or in any way connected with or related or incidental to the dealings of the parties hereto in
               respect of this Agreement or any of the other Financing Agreements or the transactions related
               hereto or thereto, in each case whether now existing or hereafter arising, and whether in contract,
               tort, equity or otherwise, and agree that any dispute with respect to any such matters shall be
               heard only in the courts described above (except that Lender shall have the right to bring any
               action or proceeding against any Borrower or Guarantor or its or their property in the courts of
               any other jurisdiction which Lender deems necessary or appropriate in order to realize on the
               Collateral or to otherwise enforce its rights against any Borrower or Guarantor or its or their
               property).

                               (c)    Each Borrower and Guarantor hereby waives personal service of any and
               all process upon it and consents that all such service of process may be made by certified mail
               (return receipt requested) directed to its address set forth herein and service so made shall be
               deemed to be completed five (5) days after the same shall have been so deposited in the U.S.
               mails, or, at Lender's option, by service upon any Borrower or Guarantor (or Administrative
               Borrower on behalf of such Borrower or Guarantor) in any other manner provided under the
               rules of any such courts. Within thirty (30) days after such service, such Borrower or Guarantor
               shall appear in answer to such process, failing which such Borrower or Guarantor shall be

               707761.15



                                                              A3017
                                                                                                                       CURT1S_000839
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 106 of 200




               deemed in default and judgment may be entered by Lender against such Borrower or Guarantor
               for the amount of the claim and other relief requested.

                          (d)  BORROWERS, GUARANTORS AND LENDER EACH HEREBY
               WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
               CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER
               FINANCING AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED
               OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS
               AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
               TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
               EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
               OR OTHERWISE. BORROWERS, GUARANTORS AND LENDER HEREBY AGREES
               AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
               ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY
               BORROWER, ANY GUARANTOR OR LENDER MAY FILE AN ORIGINAL
               COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
               EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE W AIYER OF THEIR
               RIGHT TO TRIAL BY JURY.

                                (e)    Lender shall not have any liability to any Borrower or Guarantor (whether
               in tort, contract, equity or otherwise) for losses suffered by such Borrower or Guarantor in
               connection with, arising out of, or in any way related to the transactions or relationships
               contemplated by this Agreement, or any act, omission or event occurring in connection herewith,
               unless it is determined by a final and non-appealable judgment or court order binding on Lender ,
               that the losses were the result of acts or omissions constituting gross negligence or willful
               misconduct. In any such litigation, Lender shall be entitled to the benefit of the rebuttable
               presumption that it acted in good faith and with the exercise of ordinary care in the performance
               by it of the terms of this Agreement. Each Borrower and Guarantor: (i) certifies that neither
               Lender nor any representative, agent or attorney acting for or on behalf of Lender has
               represented, expressly or otherwise, that Lender would not, in the event of litigation, seek to
               enforce any of the waivers provided for in this Agreement or any of the other Financing
               Agreements and (ii) acknowledges that in entering into this Agreement and the other Financing
               Agreements, Lender is relying upon, among other things, the waivers and certifications set forth
               in this Section 11.1 and elsewhere herein and therein.

                        11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
               demand, presentment, protest and notice of protest and notice of dishonor with respect to any and
               all instruments and chattel paper, included in or evidencing any of the Obligations or the
               Collateral, and any and all other demands and notices of any kind or nature whatsoever with
               respect to the Obligations, the Collateral and this Agreement, except such as are expressly
               provided for herein. No notice to or demand on any Borrower or Guarantor which Lender may
               elect to give shall entitle such Borrower or Guarantor to any other or further notice or demand in
               the same, similar or other circumstances.

                       11.3 Amendments and Waivers. Neither this Agreement nor any provision hereof shall
               be amended, modified, waived or discharged orally or by course of conduct, but only by a
               written agreement signed by an authorized officer of Lender, and as to amendments, as also
               707761.15



                                                            A3018
                                                                                                                    CURT1S_000840
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 107 of 200




               signed by an authorized officer of Borrowers. Lender shall not, by any act, delay, omission or
               otherwise be deemed to have expressly or impliedly waived any of its rights, powers and/or
               remedies unless such waiver shall be in writing and signed by an authorized officer of Lender.
               Any such waiver shall be enforceable only to the extent specifically set forth therein. A waiver
               by Lender of any right, power and/or remedy on any one occasion shall not be construed as a bar
               to or waiver of any such right, power and/or remedy which Lender would otherwise have on any
               future occasion, whether similar in kind or otherwise.

                       11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
               interpose any claims, deductions, setoffs or counterclaims of any nature (other than compulsory
               counterclaims) in any action or proceeding with respect to this Agreement, the Obligations, the
               Collateral or any matter arising therefrom or relating hereto or thereto.

                        11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
               indemnify and hold Lender, and its officers, directors, agents, employees, advisors and counsel
               and their respective Affiliates (each such person being an "Indemnitee"), harmless from and
               against any and all losses, claims, damages, liabilities, costs or expenses (including attorneys'
               fees and expenses) imposed on, incurred by or asserted against any of them in connection with
               any litigation, investigation, claim or proceeding commenced or threatened related to the
               negotiation, preparation, execution, delivery, enforcement, performance or administration of this
               Agreement, any other Financing Agreements, or any undertaking or proceeding related to any of
               the transactions contemplated hereby or any act, omission, event or transaction related or
               attendant thereto, including amounts paid in settlement, court costs, and the fees and expenses of
               counsel except that Borrowers and Guarantors shall not have any obligation under this Section
               11.5 to indemnify an Indemnitee with respect to a matter covered hereby resulting from the gross
               negligence or willful misconduct of such lndemnitee as determined pursuant to a final, non-
               appealable order of a court of competent jurisdiction (but without limiting the obligations of
               Borrowers or Guarantors as to any other Indemnitee). To the extent that the undertaking to
               indemnify, pay and hold harmless set forth in this Section may be unenforceable because it
               violates any law or public policy, Borrowers and Guarantors shall pay the maximum portion
               which it is permitted to pay under applicable law to Lender in satisfaction of indemnified matters
               under this Section. To the extent permitted by applicable law, no Borrower or Guarantor shall
               assert, and each Borrower and Guarantor hereby waives, any claim against any Indemnitee, on
               any theory of liability, for special, indirect, consequential or punitive damages (as opposed to
               direct or actual damages) arising out of, in connection with, or as a result of, this Agreement, any
               of the other Financing Agreements or any undertaking or transaction contemplated hereby.
               Subject to Section 12.8 hereof, no Indemnitee referred to above shall be liable for any damages
               arising from the use by unintended recipients of any information or other materials distributed by
               it through telecommunications, electronic or other information transmission systems in
               connection with this Agreement or any of the other Financing Agreements or the transaction
               contemplated hereby or thereby. All amounts due under this Section shall be payable upon
               demand. The foregoing indemnity shall survive the payment of the Obligations and the
               termination or non-renewal of this Agreement.

               SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS

                           12.1   Term.
               707761.15


                                                             A3019
                                                                                                                      CURT1S_000841
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 108 of 200




                              (a) This Agreement and the other Financing Agreements shall become effective as
               of the date set forth on the first page hereof and shall continue in full force and effect for a term
               ending on the date five (5) years from the date hereof (the "Renewal Date"), and from year to
               year thereafter, unless sooner terminated pursuant to the terms hereof. Lender may, at its option,
               terminate this Agreement and the other Financing Agreements, or Administrative Borrower or
               any Borrower may terminate this Agreement and the other Financing Agreements, each case,
               effective on the Renewal Date or on the anniversary of the Renewal Date in any year by giving
               to the other party at least sixty (60) days prior written notice; provided, that, this Agreement and
               all other Financing Agreements must be terminated simultaneously. In addition, Borrowers may
               terminate this Agreement at any time upon ten (10) days' prior written notice to Lender (which
               notice shall be irrevocable) and Lender may, at its option, terminate this Agreement at any time
               an Event of Default exists or has occurred and is continuing. Upon the Renewal Date or any
               other effective date of termination of the Financing Agreements, Borrowers shall pay to Lender
               all outstanding and unpaid Obligations and shall furnish cash collateral to Lender (or at Lender's
               option, a letter of credit issued for the account of Borrowers and at Borrowers' expense, in form
               and substance satisfactory to Lender, by an issuer acceptable to Lender and payable to Lender as
               beneficiary) in such amounts as Lender determines are reasonably necessary to secure Lender
               and Lenders from loss, cost, damage or expense, including reasonable attorneys' fees and
               expenses, in connection with any contingent Obligations, including issued and outstanding
               Letters of Credit Obligations and checks or other payments provisionally credited to the
               Obligations or as to which Lender has not yet received final and indefeasible payment and any
               continuing obligations of Lender pursuant to any Deposit Account Control Agreement. The
               amount of such cash collateral (or letter of credit, as Lender may determine) as to any Letter of
               Credit Obligations shall be in the amount equal to one hundred five (105%) percent of the
               amount of the Letter of Credit Obligations plus the amount of any fees and expenses payable in
               connection therewith through the end of the latest expiration date of the Letters of Credit giving
               rise to such Letter of Credit Obligations. Such payments in respect of the Obligations and cash
               collateral shall be remitted by wire transfer in Federal funds to the Lender Payment Account or
               such other bank account of Lender, as Lender may, in its discretion, designate in writing to
               Administrative Borrower for such purpose. Interest shall be due until and including the next
               Business Day, if the amounts so paid by Borrowers to the Lender Payment Account or other
               bank account designated by Lender are received in such bank account later than 12:00 noon,
               New York City time.

                              (b) No termination of this Agreement or any of the other Financing Agreements
               shall relieve or discharge any Borrower or Guarantor of its respective duties, obligations and
               covenants under this Agreement or any of the other Financing Agreements until all Obligations
               have been fully and finally discharged and paid, and Lender's continuing security interest in the
               Collateral and the rights and remedies of Lender hereunder, under the other Financing
               Agreements and applicable law, shall remain in effect until all such Obligations have been fully
               and finally discharged and paid. Accordingly, each Borrower and Guarantor waives any rights it
               may have under the UCC to demand the filing of termination statements with respect to the
               Collateral and Lender shall not be required to send such termination statements to Borrowers or
               Guarantors, or to file them with any filing office, unless and until this Agreement shall have been
               terminated in accordance with its terms and all Obligations paid and satisfied in full in
               immediately available funds.

               707761.15



                                                              A3020
                                                                                                                       CURT1S_000842
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 109 of 200




                               (c) If for any reason this Agreement is terminated prior to the second anniversary
               of the date of this Agreement, in view of the impracticality and extreme difficulty of ascertaining
               actual damages and by mutual agreement of the parties as to a reasonable calculation of Lender's
               lost profits as a result thereof, Borrowers agree to pay to Lender, upon the effective date of such
               termination, an early termination fee in the amount equal to one half of one (1/2%) percent of the
               Maximum Credit. Such early termination fee shall be presumed to be the amount of damages
               sustained by Lender as a result of such early termination and Borrowers and Guarantors agree
               that it is reasonable under the circumstances currently existing (including, but not limited to, the
               borrowings that are reasonably expected by Borrowers hereunder and the interest, fees and other
               charges that are reasonably expected to be received by Lender). In addition, Lender shall be
               entitled to such early termination fee upon the occurrence of any Event of Default described in
               Sections 10.l(g) and 10.l(h) hereof that occurs before the second anniversary of the date of this
               Agreement, even if Lender does not exercise the right to terminate this Agreement, but elects, at
               its option, to provide financing to any Borrower or permit the use of cash collateral under the
               United States Bankruptcy Code. The early termination fee provided for in this Section 12.1 shall
               be deemed included in the Obligations.

                               (d) Notwithstanding anything to the contrary contained in Section 12.l(c) hereof,
               in the event of the termination of the financing arrangements provided for herein, Borrowers and
               Guarantors shall not be required to pay the early termination fee provided for in Section 12.l(c)
               hereof if all the Obligations have been fully and finally repaid in accordance with the terms and
               conditions of this Agreement to the extent that such Obligations have been so repaid from (i)
               proceeds of advances provided by Patriarch Partners, LLC to purchase the Obligations in
               accordance with the terms and conditions of the Second Lien Intercreditor Agreement or (ii)
               proceeds of initial loans and advances from a credit facility provided or underwritten by
               Wachovia Bank, National Association or its Affiliates (or for which Wachovia Bank, National
               Association or any of its Affiliates, including, without limitation, Wachovia Bank, National
               Association, is acting as agent) to Borrowers and Guarantors in connection with thee
               replacement of the financing arrangements provided for herein.

                           12.2 Interpretative Provisions.

                             (a)    All terms used herein which are defined in Article I, Article 8 or Article 9
               of the UCC shall have the meanings given therein unless otherwise defined in this Agreement.

                               (b)   All references to the plural herein shall also mean the singular and to the
               singular shall also mean the plural unless the context otherwise requires.

                               (c)     All references to any Borrower, Guarantor and Lender pursuant to the
               definitions set forth in the recitals hereto, or to any other person herein, shall include their
               respective successors and assigns.

                               (d)    The words "hereof', "herein", "hereunder", "this Agreement" and words
               of similar import when used in this Agreement shall refer to this Agreement as a whole and not
               any particular provision of this Agreement and as this Agreement now exists or may hereafter be
               amended, modified, supplemented, extended, renewed, restated or replaced.


               707761.15


                                                              A3021
                                                                                                                      CURT1S_000843
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 110 of 200




                              (e)    The word "including" when used in this Agreement shall mean "including,
               without limitation" and the word "will" when used in this Agreement shall be construed to have
               the same meaning and effect as the word "shall".

                               (f)    An Event of Default shall exist or continue or be continuing until such
               Event of Default is waived in accordance with Section 11.3 or is cured in a manner satisfactory
               to Lender, if such Event of Default is capable of being cured as determined by Lender. Any
               reference herein to a Default or Event of Default that "exists" shall only include a Default or
               Event of Default, as the case may be, that has not been cured or waived in accordance with the
               terms hereof, so that such Default or Event of Default, as the case may be, shall cease to exist
               and shall not be deemed to be continuing if it has been so cured or waived.

                               (g)    All references to the term "good faith" used herein when applicable to
               Lender shall mean, notwithstanding anything to the contrary contained herein or in the UCC,
               honesty in fact in the conduct or transaction concerned notwithstanding anything to the contrary
               contained herein or in the UCC, honesty-in-fact in the conduct or transaction concerned and
               observance of reasonable commercial standards of fair dealing based on how an asset-based
               lender with similar rights providing a credit facility of the type set forth herein would act in
               similar circumstances at the time with the information then available to it. All references to the
               term "reasonably" as applied to any conduct or determination by Lender shall be based on how
               an asset-based lender with similar rights providing a credit facility of the type set forth herein
               would act in similar circumstances.. Borrowers and Guarantors shall have the burden of proving
               any lack of good faith on the part of Lender or failure to act reasonably alleged by any Borrower
               or Guarantor at any time.

                               (h)    Any accounting term used in this Agreement shall have, unless otherwise
               specifically provided herein, the meaning customarily given in accordance with GAAP, and all
               financial computations hereunder shall be computed unless otherwise specifically provided
               herein, in accordance with GAAP as consistently applied and using the same method for
               inventory valuation as used in the preparation of the financial statements of Parent most recently
               received by Lender prior to the date hereof. Notwithstanding anything to the contrary contained
               in GAAP or any interpretations or other pronouncements by the Financial Accounting Standards
               Board or otherwise, the term "unqualified opinion" as used herein to refer to opinions or reports
               provided by accountants shall mean an opinion or report that is unqualified and also does not
               include any explanation, supplemental comment or other comment concerning the ability of the
               applicable person to continue as a going concern or the scope of the audit.

                               (i)    In the computation of periods of time from a specified date to a later
               specified date, the word "from" means "from and including", the words ''to" and "until" each
               mean "to but excluding" and the word "through" means "to and including".

                               G)      Unless otherwise expressly provided herein, (i) references herein to any
               agreement, document or instrument shall be deemed to include all subsequent amendments,
               modifications, supplements, extensions, renewals, restatements or replacements with respect
               thereto, but only to the extent the same are not prohibited by the terms hereof or of any other
               Financing Agreement, and (ii) references to any statute or regulation are to be construed as


               707761.15



                                                            A3022
                                                                                                                    CURT1S_000844
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 111 of 200




               including all statutory and regulatory provisions consolidating, amending, replacing, recodifying,
               supplementing or interpreting the statute or regulation.

                              (k)    The captions and headings of this Agreement are for convenience of
               reference only and shall not affect the interpretation of this Agreement.

                               (I)      This Agreement and other Financing Agreements may use several
               different limitations, tests or measurements to regulate the same or similar matters. All such
               limitations, tests and measurements are cumulative and shall each be performed in accordance
               with their terms.

                              (m) This Agreement and the other Financing Agreements are the result of
               negotiations among and have been reviewed by counsel to Lender and the other parties, and are
               the products of all parties. Accordingly, this Agreement and the other Financing Agreements
               shall not be construed against Lender merely because of Lender's involvement in their
               preparation.

                           12.3 Notices.

                               (a)     All notices, requests and demands hereunder shall be in writing and
               deemed to have been given or made: if delivered in person, immediately upon delivery; if by
               facsimile transmission, immediately upon sending and upon confirmation of receipt; if by
               nationally recognized overnight courier service with instructions to deliver the next Business
               Day, one (1) Business Day after sending; and if by certified mail, return receipt requested, five
               (5) days after mailing. Notices delivered through electronic communications shall be effective to
               the extent set forth in Section 12.3(b) hereof. All notices, requests and demands upon the parties
               are to be given to the following addresses (or to such other address as any party may designate
               by notice in accordance with this Section):

                       If to any Borrower or Guarantor to     TransCare Corporation
                       Administrative Borrower:               5811 Foster Avenue
                                                              New York, New York 11234
                                                              Attention:. President
                                                              Telephone No.: (718) 251-2900
                                                              Facsimile No.: (718) 209-1381

                       with a copy to:                        Nixon Peabody LLP
                                                              437 Madison Avenue
                                                              New York, New York 10022
                                                              Attention: Lauren Wiesenberg, Esq.
                                                              Telephone No.: (212) 940-3000
                                                              Facsimile No.: (212) 940-3111

                       Ifto Lender:                           Wachovia Bank, National Association
                                                              1133 Avenue of the Americas
                                                              New York, New York 10036


               707761.15



                                                            A3023
CONFIDENTIAL                                                                                                        CURT1S_000845
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 112 of 200




                                                               Attention: Portfolio Manager
                                                               Telephone No.: 212-845-2000
                                                               Facsimile No.: 212-545-4283



                               (b)     Notices and other communications to Lenders hereunder may be delivered
               or furnished by electronic communication (including e-mail and Internet or intranet websites)
               pursuant to procedures approved by Lender or as otherwise determined by Lender. Lender or
               any Borrower or Guarantor may, in its discretion, agree to accept notices and other
               communications to it hereunder by electronic communications pursuant to procedures approved
               by it, provided, that, approval of such procedures may be limited to particular notices or
               communications. Unless Lender otherwise requires, (i) notices and other communications sent to
               an e-mail address shall be deemed received upon the sender's receipt of an acknowledgement
               from the intended recipient (such as by the "return receipt requested" function, as available,
               return e-mail or other written acknowledgement), provided, that, if such notice or other
               communication is not given during the normal business hours of the recipient, such notice shall
               be deemed to have been sent at the opening of business on the next Business Day for the
               recipient, and (ii) notices or communications posted to an Internet or intranet website shall be
               deemed received upon the deemed receipt by the intended recipient at its e-mail address as
               described in the foregoing clause (i) of notification that such notice or communications is
               available and identifying the website address therefor.

                       12.4 Partial Invalidity. If any provision of this Agreement is held to be invalid or
               unenforceable, such invalidity or unenforceability shall not invalidate this Agreement as a whole,
               but this Agreement shall be construed as though it did not contain the particular provision held to
               be invalid or unenforceable and the rights and obligations of the parties shall be construed and
               enforced only to such extent as shall be permitted by applicable law.

                        12.5 Successors. This Agreement, the other Financing Agreements and any other
               document referred to herein or therein shall be binding upon and inure to the benefit of and be
               enforceable by Lender and Borrowers and their respective successors and assigns, except that
               Borrowers may not assign their rights under this Agreement, the other Financing Agreements
               and any other document referred to herein or therein without the prior written consent of Lender.
               Any such purported assignment without such express prior written consent shall be void. Lender
               may, after notice to Administrative Borrower, assign its rights and delegate its obligations under
               this Agreement and the other Financing Agreements and further may assign, or sell participations
               in, all or any part of the Loans, the Letters of Credit or any other interest herein to another
               financial institution or other person on terms and conditions acceptable to Lender; provided, that,
               with respect to the sale by Lender of any such participation: (a) Lender's obligations under this
               Agreement and the other Financing Agreements shall remain unchanged, (b) Lender shall remain
               responsible to the performance of such obligations, and Borrowers and Guarantors shall continue
               to deal solely and directly with Lender in connection with Lender's rights and obligations under
               this Agreement and the other Financing Agreements, and (c) the participant shall not have any
               rights under this Agreement or any of the other Financing Agreements (the Participant's rights
               against Lender in respect of such participation to be those set forth in the agreement executed by


               707761.15



                                                            A3024
                                                                                                                     CURT1S_000846
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 113 of 200




               such Lender in favor of the Participant relating thereto) and all amounts payable by Borrower or
               any Obligor hereunder shall be determined as if Lender had not sold such participation.

                       12.6 Entire Agreement. This Agreement, the other Financing Agreements, any
               supplements hereto or thereto, and any instruments or documents delivered or to be delivered in
               connection herewith or therewith represents the entire agreement and understanding concerning
               the subject matter hereof and thereof between the parties hereto, and supersede all other prior
               agreements, understandings, negotiations and discussions, representations, warranties,
               commitments, proposals, offers and contracts concerning the subject matter hereof, whether oral
               or written. In the event of any inconsistency between the terms of this Agreement and any
               schedule or exhibit hereto, the terms of this Agreement shall govern.

                        12.7 USA Patriot Act. Lender hereby notifies Borrowers and Guarantors that pursuant
               to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into law
               October 26, 2001) (the "Act"), it is required to obtain, verify and record information that
               identifies each person or corporation who opens an account and/or enters into a business
               relationship with it, which information includes the name and address of Borrowers and
               Guarantors and other information that will allow such Lender to identify such person in
               accordance with the Act and any other applicable law. Borrowers and Guarantors are hereby
               advised that any Loans or Letters of Credit hereunder are subject to satisfactory results of such
               verification.

                           12.8   Confidentiality.

                             (a) Lender shall use all reasonable efforts to keep confidential, in accordance with
               its customary procedures for handling confidential information and safe and sound lending
               practices, any non-public information supplied to it by or on behalf of Borrower or any
               Guarantor pursuant to this Agreement; provided, that, nothing contained herein shall limit the
               disclosure of any such information: (i) to the extent required by statute, rule, regulation,
               subpoena or court order, (ii) to bank examiners and other regulators, auditors or accountants, in
               connection with any litigation to which Lender is a party, (iii) to any assignee or participant (or
               prospective assignee or participant) or to any Affiliate of Lender so long as such assignee or
               participant (or prospective assignee or participant) or Affiliate shall have been instructed to treat
               such information as confidential in accordance with this Section 12.8 and any "business associate
               agreement" as defined in HIP AA that Lender and Borrowers and Guarantors may enter into), or
               (iv) to counsel for Lender or any participant or assignee (or prospective participant or assignee).

                             (b) In the event that Lender receives a request or demand to disclose any
               confidential information pursuant to any subpoena or court order, Lender agrees (i) to the extent
               permitted by applicable law or if permitted by applicable law, to the extent Lender determines in
               good faith that it will not create any risk of liability to such Lender, then Lender will promptly
               notify Administrative Borrower of such request so that Administrative Borrower may seek a
               protective order or other appropriate relief or remedy and (ii) if disclosure of such information is
               required, disclose such information and, subject to reimbursement by Borrowers of Lender's
               expenses, cooperate with Borrowers in reasonable efforts to obtain an order or other reliable
               assurance that confidential treatment will be accorded to such portion of the disclosed
               information which any Borrower so designates, to the extent permitted by applicable law or if

               707761.15



                                                             A3025
CONFIDENTIAL                                                                                                           CURT1S_000847
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 114 of 200




               permitted by applicable law, to the extent Lender determines in good faith that it will not create
               any risk ofliability to Lender.

                              (c) In no event shall this Section 12.8 or any other provision of this Agreement or
               applicable law be deemed: (i) to apply to or restrict disclosure of information that has been or is
               made public by any Borrower, any Obligor or any third party or otherwise becomes generally
               available to the public other than as a result of a disclosure in violation hereof, (ii) to apply to or
               restrict disclosure of information that was or becomes available to Lender on a non-confidential
               basis from a person other than a Borrower or Guarantor, or (iii) to require Lender to return any
               materials furnished by a Borrower or Guarantor to Lender or prevent Lender from responding to
               routine informational requests in accordance with the Code of Ethics for the Exchange of Credit
               Information promulgated by The Robert Morris Associates or other applicable industry standards
               relating to the exchange of credit information. The obligations of Lender under this Section 12.8
               shall supersede and replace the obligations of Lender under any confidentiality letter signed prior
               to the date hereof.

                       12.9 Counterparts, Etc. This Agreement or any of the other Financing Agreements may
               be executed in any number of counterparts, each of which shall be an original, but all of which
               taken together shall constitute one and the same agreement. Delivery of an executed counterpart
               of this Agreement or any of the other Financing Agreements by telefacsimile or other electronic
               method of transmission shall have the same force and effect as the delivery of an original
               executed counterpart of this Agreement or any of such other Financing Agreements. Any party
               delivering an executed counterpart of any such agreement by telefacsimile or other electronic
               method of transmission shall also deliver an original executed counterpart, but the failure to do
               so shall not affect the validity, enforceability or binding effect of such agreement.

                             [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




               707761.15


                                                              A3026
CONFIDENTIAL                                                                                                             CURT1S_000848
                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 115 of 200




               fN W[TNESS WHEREOF, Lender, Borrowers and Guarantors have caused these
        presents to be duly executed as of the day and year first above written.

        LENDER                                      BORROWERS

        WACHOVlA BANK, NATlONjL
                                                    TRAN            CORPORATION
        ASSOCIATlON

        clv·
        Name. Richard Schultz



                                                    :~~RK,mc.
        Title: Director                             Title: Vice President




                                                    Name: Patrick Seiler
                                                    Title: Vice President

                                                    : ~ N ~PF,NNS~LVANIA, me ..

                                                    Name: Patrick Seiler
                                                    Title: Vice President


                                                    ::.A~ND._lN_C_~-_ _

                                                    Name: Patrick Seiler
                                                    Title: Vice President

                                                          [NC.
                                                    TRAN~ML,

                                                    By:
                                                    Nam_e_:-Pa-t+-i-ck-S-ei-le_r_ _ _ _ _ __
                                                    Title: Vice President

                                                    TC HUDSON VALLEY AMBULANCE

                                                    co~"-
                                                    By:
                                                    Nam_e_:--+-t-ri_c_k_S_e-ile-r~~-~·~-
                                                    Title: Vice President


                        [SIGNATURES CONTINUE ON FOLLOWfNG PAGE]




                                                   A3027
CONFIDENTIAL                                                                                   CURT1S_000849
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 116 of 200




                        [SIGNATURES CONTINUED FROM PREVIOUS PAGE]

                                                  TC BILL:tfSER~CES CORP.

                                                  By: _ ___,~__...~--------
                                                  Name: Patric Seiler
                                                  Title: Vice President

                                                  TC ~ E CO~ORATION
                                                  By:
                                                  Nam<latrikSeiler
                                                  Title: Vice President

                                                  TRANSCARE MANAGEMENT
                                                  SER~
                                                  By:_~-----------
                                                  Name: Patrick Seiler
                                                  Title: Vice President

                                                  TCB~"tANC, INC.
                                                  By:
                                                  Nam_e_:-Pa-tr-ck-Se_i_le_r_ _ _ _ _ __
                                                  Title: Vice President



                                                  By:--..1.~----'----------
                                                  Name: Pa ick Seiler
                                                  Title: Vice President

                                                  TRAN

                                                 By:--+-----------
                                                 Name: Pat ick Seiler
                                                 Title: Vice President

                         [SIGNATURES CONTINUE ON FOLLOWING PAGE]




                                              A3028
CONFIDENTIAL                                                                               CURT1S_000850
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 117 of 200




                                 [SIGNATURES CONTINUED FROM PREVIOUS PAGE]


               GUARANTORS

               TCAMB


                                eiler
               Title: Vice President



               By:_~,-=:---------
               Name: Pa 'ck Seiler
               Title: Vice President




                                                    A3029
CONFIDENTIAL                                                                              CURT1S_000851
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 118 of 200




CONFIDENTIAL
                                              A3030                     l             CURT1S_000852
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 119 of 200




                                               EXHIBIT A
                                                   TO
                                   LOAN AND SECURITY AGREEMENT

                                          Information Certificate

                                              (See Attached)




           707761.15                               A-1

                                                   A3031
CONFIDENTIAL                                                                             CURT1S_000853
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 120 of 200



                                              INFORMATION CERTIFICATE

                                                              OF

                                              TRANSCARE CORPORATION
                                                AND ITS SUBSIDIARIES


                                                                                   October _, 2006


           Wachovia Bank, National Association
           1133 Avenue of the Americas
           New York, New York 10036

                   In connection with certain financing provided or to be provided by Wachovia Bank,
           National Association ("Lender"), pursuant to a Loan and Security Agreement among each of the
           undersigned (individually, a "Company'' and, collectively, the "Companies") and Lender, each
           of the undersigned jointly and severally represents and warrants to Lender as follows:

                       1.   The full and exact name of each Company as set forth in its certificate of
                            incorporation (or its certificate of formation or other organizational document
                            filed with the applicable state governmental authority, as the case may be) is as
                            follows: See Schedule 1

                       2.   Each Company uses and owns the following trade name(s) in the operation of its
                            business (e.g. billing, advertising, etc.; note: do not include names which are
                            product names only):

                            See Schedule 2

                       3.   Each Company is a registered organization of the following type (for example,
                            corporation, limited partnership, limited liability company, etc.): See Schedule 1

                       4.   The organizational identification number of each Company issued by its
                            jurisdiction of organization if the jurisdiction of organization is not Delaware is as
                            set forth below (or if none is issued by the jurisdiction of organization indicate
                            "none"). Each Company is organized under Delaware law.

                       5.   The Federal Employer Identification Number of each Company is as follows:

                            See Schedule 1

                       6.   Each Company is duly qualified and authorized to transact business as a foreign
                            organization in the following states and is in good standing in such states:




          10126957.5




                                                             A3032
CONFIDENTIAL                                                                                                         CURT1S_000854
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 121 of 200



                                 See Schedule 1

                        7.       Since the date of its organization, the name of each Company as set forth in its
                                 organizational documentation as filed of record with the applicable state authority
                                 has been changed as follows:

                                      Company                      Date of Change                 Prior Name

                              TransCare New York, Inc.                11/17/94            Trans Care New York, Inc.
                              TransCare Corporation                   7/15/94               Trans Care Corporation



                        8.       Since the date of five (5) years prior to the date hereof, each Company has made
                                 or entered into the following mergers or acquisitions:

                                     Company                       Merger/Acquisition                   Date
                                 TransCare ML, Inc.       Acquisition of assets from                   4/1/04
                                                          Great Valley Health and Main
                                                          Line Health, Inc.

                                 TC Hudson Valley         Purchased a NYS ambulance                    7/17/02
                                 Ambulance Corp.          license from FINOVA Capital
                                                          Corporation and Century
                                                          Ambulance and Ambulette,
                                                          Inc.




                        9.      The chief executive office and mailing address of each Company is located at the
                                address indicated for such Company on Schedule 8.2 hereto.

                        10.     The books and records of each Company pertaining to accounts, contract rights,
                                inventory, and other assets are located at the addresses indicated for such
                                Company on Schedule 8.2 hereto.

                        11.     Each Company has other places of business and/or maintains inventory or other
                                assets only at the addresses (indicate whether locations are owned, leased or
                                operated by third parties and if leased or operated by third parties, their name and
                                address) indicated for such Company on Schedule 8.2 hereto.

                        12.     The places of business or other locations of any assets used by each Company
                                during the last four (4) months other than those listed above are as indicated for
                                such Company on Schedule 8.2 hereto.




           10126957.5                                        -2-


                                                                   A3033
                                                                                                                       CURT1S_000855
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 122 of 200



                         13.   Each Company's assets are owned and held free and clear ofliens, mortgages,
                               pledges, security interests, encumbrances or charges except as set forth on
                               Schedule 8.4 hereto.

                         14.   There are no judgments or litigation pending by or against any Company, its
                               subsidiaries and/or affiliates or any of its officers/principals, except as set forth on
                               Schedule 8.6 hereto.

                         15.   Each Company is in compliance with all environmental laws applicable to its
                               business or operations except as set forth on Schedule 8.8 hereto and except
                               where the failure to so comply is not reasonably expected to have a Material
                               Adverse Effect.

                         16.   No Company has any deposit accounts, investment accounts, securities account or
                               similar accounts with any bank, savings and loan or other financial institution,
                               except as set forth on Schedule 8.10 hereto for the purposes and of the types
                               indicated therein.

                         17.   No Company owns or licenses any trademarks, patents, or copyrights, except as
                               set forth on Schedule 8.11 hereto and except for those that are not material to its
                               business (indicate type of intellectual property and whether owned or licensed,
                               registration number, date ofregistration, and, if licensed, the name and address of
                               the licensor). [Schedule may include items that are not material.]

                         18.   Each Company is affiliated with, or has ownership in, the corporations (including
                               subsidiaries) and other organizations set forth on Schedule 8.12 hereto.

                         19.   The names of the stockholders (or members or partners, including general
                               partners and limited partners) of each Company and their holdings are as set forth
                               on Schedule 8.12 hereto (if stock or other interests are widely held indicate only
                               holders owning I 0% or more of the voting stock or other interests).

                         20.   No Company is a party to or bound by an collective bargaining or similar
                               agreement with any union, labor organization or other bargaining agent except as
                               set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
                               agreement, description of employees covered, and date of termination).

                         21.   Attached as Schedule 8.15 hereto is a list of contracts and agreements, or series
                               of contracts or agreements (other than the Financing Agreements and
                               indebtedness listed on Schedule 9.9) of the Borrowers and Guarantors as of the
                               date hereof involving monetary liability of or to any Person (or Affiliates of such
                               Person) in an amount in excess of$6,000,000 in a fiscal year.

                         22.   No Company has any "indebtedness" except as set forth on Schedule 9.9 hereto.
                               For this purpose, the term "indebtedness" means any liability, whether or not
                               contingent, (a) in respect of borrowed money (whether or not the recourse of the
                               lender is to the whole of the assets of such Company or only to a portion thereof)
                               or evidenced by bonds, notes, debentures or similar instruments; (b) representing


           I01269.57.5                                      -3-


                                                                  A3034
CONFIDENTIAL                                                                                                              CURT1S_000856
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 123 of 200



                               the balance deferred and unpaid of the purchase price of any property or services
                               (other than an account payable to trade creditor (whether or not an affiliate)
                               incurred in the ordinary course of business of such Company; (c) all obligations
                               as lessee under leases which have been, or should be, in accordance with
                               generally accepted accounting principles recorded as capital leases; (d) any
                               contractual obligation, contingent or otherwise, of such Company to pay or be
                               liable for the payment of any indebtedness described in this definition of another
                               person or entity, including, without limitation, any such indebtedness, directly or
                               indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
                               acquire such indebtedness, obligation or liability or any security therefor, or to
                              provide funds for the payment or discharge thereof, or to maintain solvency,
                               assets, level of income, or other financial condition; (e) all obligations with
                              respect to redeemable stock and redemption or repurchase obligations under any
                              capital stock or other equity securities issued by such Company; (f) all
                              reimbursement obligations and other liabilities of such Company with respect to
                              surety bonds (whether bid, performance or otherwise), letters of credit, banker's
                              acceptances, drafts or similar documents or instruments issued for such
                              Company's account; (g) all indebtedness of such Company in respect of
                              indebtedness of another person or entity for borrowed money or indebtedness of
                              another person or entity otherwise described in this definition which is secured by
                              any consensual lien, security interest, collateral assignment, conditional sale,
                              mortgage, deed of trust, or other encumbrance on any asset of such Company,
                              whether or not such obligations, liabilities or indebtedness are assumed by or are a
                              personal liability of such Company, all as of such time; (h) all obligations,
                              liabilities and indebtedness of such Company (marked to market) arising under
                              swap agreements, cap agreements and collar agreements and other agreements or
                              arrangements designed to protect such person against fluctuations in interest rates
                              or currency or commodity values; (i) all obligations owed by such Company
                              under license agreements with respect to non-refundable, advance or minimum
                              guarantee royalty payments; and (j) the principal and interest portions of all rental
                              obligations of such Company under any synthetic lease or similar off-balance
                              sheet financing where such transaction is considered to be borrowed money for
                              tax purposes but is classified as an operating lease in accordance with generally
                              accepted accounting principles.

                        23.   No Company has made any loans or advances or guaranteed or otherwise become
                              liable for the obligations of any others, except as set forth on Schedule 9.10
                              hereto.

                        24.   No Company has any chattel paper (whether tangible or electronic) or instruments
                              as of the date hereof, except as follows: None

                        25.   No Company has any commercial tort claims, except as follows: None

                        26.   Except as set forth on Schedule A, there is no provision in the certificate of
                              incorporation, certificate of formation, articles of organization, by-laws or
                              operating agreement of any Company (as applicable) or the other organizational


           10126957.5                                     -4-

                                                                A3035
                                                                                                                      CURT1S_000857
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 124 of 200



                               documents of such Company, or in the laws of the State of its organization,
                               requiring any vote or consent of it shareholders, members or other holders of the
                               equity interests therein to borrow or to authorize the mortgage or pledge of or
                               creation of a security interest in any assets of such Company or any subsidiary.
                               Except as set forth on Schedule A, such power is vested exclusively in its Board
                               of Directors (or in the case of a limited partnership, the general partner that is the
                               signatory hereto, or in the case of a limited liability company, the manager that is
                               the signatory hereto).

                       27.     The officers of each Company and their respective titles are as follows:
                               Todd L. Miller, President, Chief Operating Officer and Secretary and Patrick
                               Seiler, Vice President, Finance, Controller and Assistant Secretary

                               The following will have signatory powers as to all transactions of each Company
                               with Lender: Todd L. Miller, President, Chief Operating Officer and Secretary,
                               Patrick Seiler, Vice President, Finance, Controller and Assistant Secretary


                       28.     The members of the Board of Directors of each Company are: The directors of
                               each Company are Lynn Tilton and Peter Harris.

                       29.    At the present time, there are no delinquent taxes due (including, but not limited
                              to, all payroll taxes, personal property taxes, real estate taxes or income taxes)
                              except as follows:

                         Company                         Payee                          Tax             Amount Due*
                         TC Ambulance Group, Inc.        NYCDeptofFinance               2002NYC         $437.16
                                                         NY City Tax Warrant            Corporate Tax
                                                         2/24/03 8654391
                                                         Kings County, NY
                         TC Ambulance North, Inc.        NYC Dept ofFinance             2002 NYC        $437.16
                                                         NY City Tax Warrant            Corporate Tax
                                                         2/24/03 8654356
                                                         Kings County, NY
                         TransCare Management            NYC Dept of Finance           2002 NYC         $437.16
                         Services, Inc.                  NY City Tax Warrant           Corporate Tax
                                                         2/24/03
                                                         Kings County, NY
                         TransCare Westchester, Inc.     NYC Dept ofFinance            2002NYC          $437.16
                                                         NY City Tax Warrant           Corporate Tax
                                                         2/24/03 8653622
                                                         Kings County, NY



                         * The amounts set forth above were included as part of the Companies'
          resolution of bankruptcy claims. The Company is working with the New York City Department
          of Finance to resolve the matter.




          10126957.5                                        -5-


                                                                  A3036
CONFIDENTIAL                                                                                                            CURT1S_000858
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 125 of 200



                        30.   Certified Public Accountants for each Company is the firm of:

                              Name: J.H. Cohn LLP
                              Address: 4 Becker Farm Road, Roseland, NJ 07068
                              Partner Handling Relationship: John Alfonso

                              Were statements uncertified for any fiscal year, commencing with the 2003 fiscal
                              year? No, financial statements have been audited and reported on by the
                              Companies' independent public accountants for the period from August 1, 2003
                              through December 31, 2003 and for fiscals years 2004 and 2005.




           !0126957.5                                    -6-


                                                               A3037
                                                                                                                 CURT1S_000859
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 126 of 200



                       Lender shall be entitled to rely upon the foregoing in all respects and each Company
           certifies that the officer signing this lnfonnation Certificate is duly authorized to execute and
           deliver this Information Certificate on behalf of the Company for which he or she is signing.

                                                            Very truly yours,

                                                                             CORPORATION
                                                                                r-




                                                           TransCare New York, Inc.
                                                           TransCare Pennsylvania, Inc.
                                                           TransCare Maryland, Inc.
                                                           TransCare Harford County, Inc.
                                                           TransCare Westchester, Inc.
                                                           TC Ambulance Corporation
                                                           TC Ambulance North, Inc.
                                                           TC Ambulance Group, Inc.
                                                           TransCare Management Services, Inc.
                                                           TCBA Ambulance, Inc.
                                                           TC Hudson Valley Ambulance Corp.
                                                           TC Billing and Services Corp.

                                                           Tram~
                                                           By:~
                                                           Titl-e:-+-lJ-L00-,_              ;w--.-----
                                                                           ---,~,--~-;,e_-j-t




          10126957.5                                     -7-


                                                               A3038
CONFIDENTIAL                                                                                                   CURT1S_000860
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 127 of 200



                                                            SCHEDULE 1
                                                                to
                                                      INFORMATION CERTIFICATE

                       Corporate Names,; Date and Jurisdiction of Organization and Foreign Qualifications


               Name of Comoration                        Jurisdiction           Federal
                                                         and Date of         Identification        Foreign
                                                         Organization          Number            Qualifications

               1.      TransCare Corporation            Delaware          XX-XXXXXXX          New York
                                                        12/1/93

               2.      TransCare New York, Inc.         Delaware          XX-XXXXXXX          New York
                                                        4/29/94

               3.      TransCare Pennsylvania, Inc.     Delaware          XX-XXXXXXX          Pennsylvania
                                                        4/20/95

            4.         TransCare Maryland, Inc.         Delaware          XX-XXXXXXX          Maryland; District
                                                        4/29/97                               of Columbia

            5.         TransCare Harford County, Inc.   Delaware          XX-XXXXXXX          Maryland
                                                        1/5/98

            6.         TransCare Westchester, Inc.      Delaware          XX-XXXXXXX          New York
                                                        4/7/98

            7.         TC Ambulance Corporation         Delaware          XX-XXXXXXX          New York
                                                        10/21/98

            8.         TC Ambulance North, fuc.         Delaware          XX-XXXXXXX          New York
                                                        1/6/99

           9.          TC Ambulance Group, Inc.         Delaware          XX-XXXXXXX          New York
                                                        1/6/99

            10.        TransCare Management             Delaware          XX-XXXXXXX          New York,
                       Services, Inc.                   8/5/99                                Pennsylvania

            11.        TCBA Ambulance, Inc.             Delaware          XX-XXXXXXX          New York
                                                        12/9/99

           12.      TC Billing and Services Corp.       Delaware          XX-XXXXXXX          New York
                                                        12/5/01

           13.      TC Hudson Valley Ambulance          Delaware          XX-XXXXXXX          New York
                    Corp.                               6/22/01

           14.      TransCare ML, Inc.                  Delaware          XX-XXXXXXX          Pennsylvania
                                                        3/2/04




          10126957.5                                        -8-


                                                                  A3039
CONFIDENTIAL                                                                                                       CURT1S_000861
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 128 of 200



                                                                                           Date Filed
                TransCare New York. Inc.                         XX-XXXXXXX

                      •     Parkway Hospital Emergency Ambulance Service**                  09/12/00

                      •     Peninsula Hospital Center, Affiliate of North Shore- Long       05/06/04
                            Island Jewish Health System Ambulance Service

                       •    Physicians' Ambulance Service**                                 11/24/99

                      •     St. Barnabas Hospital                                           01/26/00

                      •     St. Vincent Catholic Medical Centers Comprehensive              05/06/04
                            Cardiovascular Center Ambulance Service

                      •     TC Paratransit                                                  07/25/06

                      •     The Brooklyn Hospital Center Caledonian Campus Ambulance        07/03/01
                            Service**

                      •     TMS Services**                                                  05/02/01

                      •     TransCare                                                       05/26/04

                      •     Unimet Ambulance**                                              11/24/99

                      •     Unimet Ambulette                                                09/12/00

                      •     United Ambulance**                                              03/24/00
               TCBA Ambulance2 Inc.                              XX-XXXXXXX
                   License #0574

                      •     Big Apple Ambulance Service88                                   01/18/00

                      •     St. Barnabas Hospital Emergency Service                         12/12/01

                      •     TransCare                                                       05/26/04
               TC Ambulance Gron(!2 Inc.                         XX-XXXXXXX
                   License # 0508

                      •     Albert Einstein College of Medicine (a division ofMontefiore    06/29/01
                            Medical Center) Ambulance Service

                      •     Beth Israel Medical Center Ambulance Service                    11/23/99

                      •     METROCARE88                                                     11/23/99

                      •     Metropolitan Ambulance and First Aid88                         02/05/99

                      •     Montefiore Medical Center Ambulance Service                    06/29/01

                      •     New York Westchester Square Medical Center Ambulance           06/29/01
                            Service88

                     •      TransCare                                                      05/26/04

                     •      The Brooklyn Hospital Center Caledonian Campus Ambulance       06/29/01



               10126957.5                                     -10-


                                                                 A3040
                                                                                                        CURT1S_000862
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 129 of 200



                                                                                           Date Filed
               TransCare New York. Inc.                          XX-XXXXXXX
                            Service**
               TC Ambulance North2 Inc.                          XX-XXXXXXX
                    License # 0509

                      •     METROCARE**                                                     11/23/99

                      •     Physicians' Ambulance Service**                                 02/04/99

                      •     TransCare                                                       05/26/04

                       •    St. Barnabas Hospital                                           01/26/00
               TransCare Westcbester2 Inc.                       XX-XXXXXXX
                   License# 0470

                      •     Abbey Richmond Ambulance Service**                              06/04/98

                      •     METROCARE**                                                     03/13/01

                      •     TransCare                                                       05/26/04
               TC Ambulance Cor(!oration                         XX-XXXXXXX
                   License# 0510

                      •     Albert Einstein College of Medicine (a division ofMontefiore    07/15/02
                            Medical Center) Ambulance Service

                      •     Beth Israel Medical Center Ambulance Service                    06/29/00

                      •     Bronx Lebanon Hospital Center Emergency Ambulance               06/12/02
                            Service

                      •     Brookdale University Hospital and Medical Center**              12/17/99

                      •     Kingsbrook Jewish Medical Center Emergency Ambulance           09/08/00
                            Service**

                      •     Metro EMS                                                       12/12/01

                      •     Metro North Ambulance**                                        02/04/99

                      •     METROCARE**                                                     11/23/99

                      •     Mount Sinai Medical Center                                     06/12/02

                      •     Mount Sinai NYU Health**                                       06/12/02

                      •     Mountefiore Medical Center Ambulance Service                   06/29/01

                      •     New York Community Hospital Emergency Ambulance                09/08/00
                            Service**

                     •      New York Westchester Square Medical Center Ambulance           06/29/01
                            Service**



               10126957.5                                     -11-


                                                                A3041
                                                                                                        CURT1S_000863
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 130 of 200




                                                                                            Date Filed
               TransCare New York. Inc.                    XX-XXXXXXX

                    •   North General Hospital Emergency Ambulance Service                      06/12/02

                    •   Parkway Hospital Emergency Ambulance Service**                          09/07/00

                    •   St. Barnabas Hospital Emergency Ambulance Service                       08/02/00

                    •   TransCare                                                           TransCare

                    •   The Brooklyn Hospital Center Caledonian Campus Ambulance                06/29/01
                        Service**
               TC Hudson Valley Ambulance Cor(!.           XX-XXXXXXX
                  License # 0667

                   •    MetroCare**                                                             07/24/02

                   •    Mid-Hudson Valley Ambulance Service**                                   07/05/01

                   •    TransCare                                                               05/26/04
               TC Billing and Services Core.               XX-XXXXXXX
                 License # N/A
                   •    Billing Associates                                                      03/15/02

               ** means assumed name certificate filed but entity is not currently using such assumed name

               The trade name filings listed below.

               Company                          Tradename                       Filine Office

               TransCare ML, Inc.               TRANSCARE                       New Castle County, DE
                                                                                trade name registration

               TransCare ML, Inc.               TRANSCARE                       Kent County, DE
                                                                                trade name re~stration

               TransCare ML, Inc.               TRANSCARE                      Sussex County, DE
                                                                               trade name registration
               TransCare ML, Inc.               TRANSCARE                      MD Dept of Assessments and
                                                                               Taxation
                                                                               trade name registration




           10126957.5                                   -12-

                                                          A3042
                                                                                                             CURT1S_000864
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 131 of 200




                                                    SCHEDULE 8.2
                                                        To
                                              INFORMATION CERTIFICATE

                                              Chief Executive Office; Locations


               1.       Chief Executive Office(s)

                                 Company                                  Chief Executive Office(s)
                        TransCare Corporation                   5811 Foster Avenue, Brooklyn, NY 11234
                        TransCare New York, lnc.                5811 Foster Avenue, Brooklyn, NY 11234
                        TransCare Westchester, Inc.             5811 Foster Avenue, Brooklyn, NY 11234
                                                                20 Ferris A venue, White Plains, NY 10601
                        TransCare Maryland, Inc.                5811 Foster Avenue, Brooklyn, NY 11234
                                                                1500 Caton Center Drive, Baltimore, MD
                                                                21047
                        TransCare Harford County, lnc.          5811 Foster Avenue, Brooklyn, NY 11234
                                                                1500 Caton Center Drive, Baltimore, MD
                                                                21047
                        TransCare Pennsylvania, lnc.            5811 Foster Avenue, Brooklyn, NY 11234
                                                                400 Seco Road, Monroeville, PA 15164
                        TC Ambulance Corporation                5811 Foster Avenue, Brooklyn, NY 11234
                        TC Ambulance North, Inc.                5811 Foster Avenue, Brooklyn, NY 11234
                                                                154 East 3rd Street, Mt. Vernon, NY 10550
                        TC Ambulance Group, Inc.                5811 Foster Avenue, Brooklyn, NY 11234
                        TransCare Management Services,      5811 Foster Avenue, Brooklyn, NY 11234
                        Inc.                                400 Seco Road, Monroeville, PA 15164
                        TCBA Ambulance, Inc.                5811 Foster Avenue, Brooklyn, NY 11234
                        TC Hudson Valley Ambulance          5811 Foster Avenue, Brooklyn, NY 11234
                        Corp.                               80 Airport Drive, Bay #5 and #6,
                                                            Wappinger Falls, NY 12590
                        TC Billing and Services Corp.       5811 Foster Avenue, Brooklyn, NY 11234
                        TransCare ML, Inc.                  5811 Foster Avenue, Brooklyn, NY 11234
                                                            306 West Central Avenue, Paoli, PA 19301




           10126957.5                                    -13-


                                                           A3043                                            CURT1S_000865
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 132 of 200




               2.           Location of Books and Records

                                COMPANY            DESCRIPTION OF BOOKS         ADDRESS
                                                       AND RECORDS

                            TRANSCARE              CORPORATE OFFICE        5811 FOSTER AVENUE
                            CORPORATION            WHERE ACCOUNTING        BROOKLYN, NY 11234
                                                   AND BILLING RECORDS
                                                   ARELOCATED;PRIMARY
                                                   DATA CENTER THAT
                                                   PROVIDES BILLING FOR
                                                   SUBSIDIARIES

                            TRANSCARE              THIS LOCATION           400 SECO ROAD,
                            PENNSYLVANIA,          INCLUDES THIS           MONROEVILLE, PA
                            INC.                   COMPANY'S SECONDARY     15164
                                                   DATA CENTER THAT
                                                   PROVIDES SUPPORT FOR
                                                   TRANSCARE MARYLAND,
                                                   INC., TRANSCARE ML,
                                                   INC. AND TRANSCARE
                                                   PENNSYLVANIA, INC.
                                                   AND SUPPORTS THE
                                                   CRYSTAL REPORT
                                                   SERVER

                            ALL OTHER              OTHER LOCATIONS MAY
                            SUBSIDIARIES           HAVE BILLING RECORDS
                            LISTED ABOVE           THAT ARE IN PROCESS
                            UNDER ITEM 1.          AND ARE TO BE SENT TO
                                                   TRANSCARE
                                                   CORPORATION AT 5811
                                                   FOSTER A VENUE,
                                                   BROOKLYN,NY;ALSO
                                                   MAY HAVE OTHER
                                                   RECORDS, INCLUDING
                                                   HUMAN RESOURCE AND
                                                   OTHER EMPLOYEE FILES




               10126957.5                                   -14-


                                                              A3044                             CURT1S_000866
CONFIDENTIAL
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 133 of 200



           3.           Locations of Inventory, Equipment and Other Assets

                        A.     Leased Locations or arrangement to use space

                                          ADDRESS                      NAME/ADDRESS OF LESSOR OR
                                                                       THIRD PARTY~ AS APPLICABLE

                             5811 FOSTER AVENUE,                      STEVE ZAK.HEIM
                             BROOKLYN, NEW YORK 11234                 5350 KINGS HIGHWAY
                             OFFICE & FLEET MAINTENANCE               BROOKLYN, NY 11203
                             FACILITY
                             1212 FIFTH AVENUE, NEW YORK,             MT. SINAI REAL ESTATE DIVISION
                             NY 10029 [TRANSPORTATION                 50 EAST 98TH STREET
                             OFFICE MT. SINAI]                        NEW YORK, NY I 0029
                             OFFICE

                             400 SECO ROAD, MONROEVILLE,              F&T PROPERTIES, LLP
                             PA 15164                                 C/0 DOLLAR BANK
                             OFFICE & FLEET MAINTENANCE               2700 LIBERTY A VENUE
                             FACILITY                                 PITTSBURGH, PA 15222

                             1500 CATON CENTER DRIVE,                 ST. JOHN PROPERTIES
                             BALTIMORE, MD 21047                      2560 LORD BALTIMORE DR
                             OFFICE & FLEET MAINTENANCE               BALTIMORE, MD 21244
                             FACILITY
                             5801 FOSTER AVENUE,                      5809 FOSTER PARTNERS
                             BROOKLYN,NEWYORK 11234                   5350 KINGS HIGHWAY
                             OFFICE                                   BROOKLYN, NY 11203

                             5809 FOSTER A VENUE,                     5809 FOSTER CORP.
                             BROOKLYN,NEWYORK 11234                   5350 KINGS HIGHWAY
                             OFFICE                                   BROOKLYN, NY 11203

                             106-15 FOSTER A VENUE,                   SEZ FOSTER LLC
                             BROOKLYN, NEW YORK 11236                 5350 KINGS HIGHWAY
                             OFFICE & OPERATIONS CENTER               BROOKLYN, NY 11203

                             154 EAST 31W STREET, MT.                33 BERTEL, LLC
                             VERNON, NEW YORK 10550.                 5350 KINGS HIGHWAY
                             OFFICE & FLEET MAINTENANCE              BROOKLYN, NY 11203
                             FACILITY
                             1650 GRAND CONCOURSE,                   BRONX LEBANON HOSP ITAL
                             BRONX, NY 10457.                        MR STEVE ANDERMSN
                             OFFICE                                  1650 GRAND CONCOURSE
                                                                     BRONX, NY 10457




           10126957.5                                   -15-


                                                           A3045
                                                                                                       CURT1S_000867
CONFIDENTIAL
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 134 of 200



                            20 FERRIS AVENUE, WHITE          CITY OF WHITE PLAINS
                            PLAINS, NY 10603.                255 MAIN ST.
                            OFFICE & GARAGE                  WHITE PLAINS, NY 10601

                            80 AIRPORT DRNE, BAY #5 AND      LOCUST TREE RESIDENTIAL
                            #6, WAPPINGER FALLS, NY 12590.   PROPERTIES, LLC
                            OFFICE & GARAGE SPACE            80 AIRPORT RD
                                                             WAPPINGERS FALL, NY 12590

                            32 RANICK DRIVE W.,              LUCY RACANELLI - GARANTOR
                            AMITYVILLE, NY 11701.            TRUST
                            OFFICE & FLEET MAINTENANCE       C/0 LOUIS D. COLLETTI
                            FACILITY                         3505 VETERANS MEMORIAL
                                                             HIGHWAY, SUITE A
                                                             RONKONKOMA, NY 11779

                            306 WEST CENTRAL A VENUE,        KOCHER BROTHER LIMITIED
                            PAOLI, PA 19301                  PARTNERSHIP
                            OFFICE                           228 NORTH PHOENIXVILLE PIKE
                                                             MALVERN, PA 19355

                            380 NORTH OXFORD VALLEY          FRANKFORD BUCKS HOSPITAL
                            ROAD, LANGHORNE, PA 19047.       380 NORTH OXFORD VALLEY
                            OFFICE                           ROAD, LANGHORNE, PA 19047

                            6 BELLECOR DRNE, SUITE 101,      REYBOLD VENTURE GROUP
                            NEW CASTLE, DE 19720.            116 EAST SCOTLAND DR
                                                             BEAR, DE 19701

                            1560-68 MADISON AVE              TERENCE CARDINAL COOKE
                            NEW YORK NY 10029                HEALTH CARE CENTER
                            OFFICE & PARKING                 C/0 ROBIN QUARLES
                                                             1249 5rn AVE
                                                             NEW YORK, NY 10029

                            10101 FOSTER AVE                 PROMPT REALTY LLC
                            BROOKLYN NY 11236                10101 FOSTER AVE
                            [PARKING LOT]                    BROOKLYN NY 11236




               10126957.5                         -16-


                                                    A3046
                                                                                            CURT1S_000868
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 135 of 200



                        B.   The following is a list of client or customer hospitals or facilities which are not
                             facilities owned or leased by one or more of the Companies or any of its
                             subsidiaries, where certain inventory or equipment may be located from time to
                             time. These locations are subject to change in connection with the termination of
                             services agreements or as such time as new service agreements are entered into:

                              l.    Madison Square Garden
                                    8 Penn Plaza
                                    New York, New York 10001


                             2.     Yankee Stadium
                                    1 Ruppert Place
                                    Bronx, New York 10451


                             3.     Roseland Ballroom
                                    239 West 52nd Street
                                    New York, New York 10019


                             4.     Nassau Coliseum
                                    1255 Hempstead Turnpike
                                    Uniondale, New York 11553

                             5.     Staten Island Yankees
                                    75 Richmond Terrace
                                    Staten Island, New York 10301


                             6.     Brooklyn Hospital
                                    121 DeKalb Avenue
                                    Brooklyn, New York 11201

                             7.     Montefiore Hospital
                                    111 East 21 Olh Street
                                    Bronx, New York 10467

                             8.    St. Vincent Hospital
                                   153 West 11th Street
                                   NR 7th Avenue
                                   New York, New York 10011

                             9.    Mt. Sinai Hospital
                                   1190 5th Avenue
                                   New York, New York 10029




           10126957.5                                   -17-


                                                           A3047
                                                                                                                   CURT1S_000869
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 136 of 200



                                10.     Mary Immaculate Hospital
                                        15211 89th Avenue
                                        Jamaica, New York 11432

                                11.    Mt. Sinai of Queens
                                       2510 30th Avenue
                                       Astoria, NY 11102

                                12.     St. Johns Hospital
                                        9002 Queens Boulevard
                                        Flushing, New York 113 73

                                13.    Bronx Lebanon Hospital Concourse Division
                                       1650 Grand Concourse
                                       Bronx, NY 10457

                                14.    Frankford Hospital
                                       4900 Frankford A venue
                                       Philadelphia, PA 19124

                                15.    Frankford Bucks Hospital
                                       380 North Oxford Valley Road
                                       Langhorne, PA 19047

                                16.    Christiana Hospital
                                       4755 Ogletown - Station Road
                                       Newark, DE 19713

                                17.    Paoli Hospital
                                       255 Lancaster A venue
                                       Paoli, PA 19301

                                18.    Frankford Torresdale Hospital
                                       Knights & Red Lion Road
                                       Philadelphia, PA 19114


           4.           Employees: Certain employees have personal computers, pagers and cell phones
                        provided by the Companies that are located at their residences.

           5.           Hospital Locations: The following is a list of hospital locations at which Inventory and/or
                        Equipment of the Companies may be located from time to time (911 Hospitals). These
                        locations are subject to change in connection with the termination of services agreements
                        or as such time as new service agreements are entered into.




           10126957.5                                      -18-


                                                               A3048
                                                                                                                      CURT1S_000870
CONFIDENTIAL
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 137 of 200



                        A.   Albert Einstein College of Medicine (Montefiore Medical Center)
                             1825 Eastchester Avenue
                             Bronx, NY 10463

                        B.   Beth Israel Medical Center Petrie Division
                             16th Street and 1st Avenue
                             New York, New York 10003

                        C.   Montefiore Medical Center
                             111 East 210th Street
                             Bronx, New York 10701

                        D.   Mt. Sinai Hospital
                             1212 Fifth Avenue
                             New York, New York I 0029

                        E.   North General Hospital
                             1879 Madison Avenue
                             New York, New York 10035

                        F.   St. Barnabas Hospital
                             Third Avenue and 183rd Street
                             Bronx, New York 10457

                        G.   NYU Medical Center
                             550 I st A venue
                             New York, New York 10016

                        H.   Bronx Lebanon Hospital
                             Concourse Division
                             1650 Grand Concourse
                             Bronx, New York 10457

                        I.   Brooklyn Hospital
                             121 DeKalb Avenue
                             Brooklyn, New York 11201

           6.      Locations of Assets in Prior 4 Months not Listed Above

                             I 00 Lancaster Avenue
                             Wynnewood PA 19096

                             4900 Frankford Avenue
                             Philadelphia, PA 19124

                             6400 Georgia Avenue NW
                             Washington DC 20012


           10126957.S                                  -19-


                                                          A3049
                                                                                               CURT1S_000871
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 138 of 200



                                                     SCHEDULE 8.4
                                                             to
                                         INFORMATION CERTIFICATE

                                                     Existing Liens

                                                                                       File No. of Financing
                  Name of              Name of                     Description         Statement/Jurisdiction
                  Company            Secured Party                 of Collateral              (Optional)

           1. All Companies      Patriarch Partners          All assets
                                 Agency Setvices,
                                 LLC, as Agent for the
                                 lenders parties thereto

          2. See attached list   See attached list           Vehicles - ambulances
                                                             and ambulettes

          3. See attached list   equipment lessors           specified equipment and
                                                             proceeds thereof

          4. Companies           Arch Insurance              Cash collateral in the
                                                             amount of$500,000
                                                             held as security for
                                                             potential deductible
                                                             obligations of the
                                                             Companies




           10126957.5                                 -20-


                                                           A3050
                                                                                                                CURT1S_000872
CONFIDENTIAL
(')
                                                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 139 of 200
0
z
"Tl
0
m
z
-I
)>
r                                                                                              TRANSCARE CORP

                                                                                       SCHEDULE OF LEASES AS OF AUGUST 2006


                                                                                                                                              #of
                                                                                                                                                                   1st       Lui          Monthly   Principal Bal.
                 Co,              Type / Deacrlptlon           Lease#           VIN#              LeulngCo.      Lien Holder/ Finance Co,   Payments   Period
                                                                                                                                                                 Payment    Payment       Payment    Au11. 2008
                                                                                                                                              Made




             I
             TCMD      2002 Ford E 456 SD                    FP9672     1FDXE45FX2HA54314
                                                                                                    Capital Leases
                                                                                              Forman Price     Forman Price                   42        48      Jall-03    Dee-os     $    2,662.00 $     7,810.01
             TCMD      2003 Ford E-350 Typo 11               426862     1FDSS34F03HB01057     Kin Leasing      Sovereign Bank                 36        48      Jul-03     Jun-07             951.00       9,051.44
             TC MD     2003 Ford E-350 Typo 11               426668     1FDSS34F63HB01063     Kln Leasing      Soverelgn Bank                  36       48      Jul-03     Jun-07             951.00       9,051.44
             TCMD      2003 Ford E-350 Type II               426728     1FD5S34F93HB10484     Kln Leasing      Sovereign Bank                  35       48      Aug-03     Jul-07             945.00       9,848.13
             TCMD      2003 Ford E-350 Typo II               426674     1FDSS34F23HB10486     Kin Leasing      Sovereign Bank                  35       48      Aug-03     Jul-07             951,00       9,912.36
             TCMD      2003 Ford E-350 SR 84 Typo 111        426740     1FOSE35F33HB05397     Kin Leasing      Sovereign Bank                  35       48      Aug-(13    Jul-07          1,174.00       12,288.15
             TCMD      2003 Ford E-350 SR 84 Type 111        426758     1FDSE3SF53HB05398     KlnLea11ng       Sovereign Bank                  35       48      Aug-(13    Jul-07          1,174.00       12,288.15
             TCMD      2003 Ford E-350 SR B4 Type Ill        426764     1FDSE35F13HB05396     Kin Leasing      sovereign Bank                  35       48      Aug-(13    Jul-07          1,174.00       12.288.15
             TCMD      2003 Ford E-350                       426752     1FDXE45F13HA90264     Kin Leasing      Sovereign Bank                  35       48      Aug-03     Jul-07          1,550.00       16,223.36
             TCMD      2003 Ford E-350 Type II               426800     1FDSS34F23HB23058     Kin Leaalng      All Points Capital Corp.        34        48     Sep-03     Aug-07             945.00      10,695.62
             TCMD      2003 Ford E-350                       426524     1FOSS34F63H 958038    KlnLeealng       Soverelgn Bank                  27        36     Apr-04     Mar-07          1,212.00         8,187.96
             TCMD      2004 Ford E-350 Diesel                024165     1FTSS34P84HB10488     Kin Leasing      Sovereign Bank                  25        36     Jun-o4     May-07          1,039.00         8,925.64
             TCMD      2004 Ford E-350 Diesel                024164     1FTSS34PX4H B10489    Kin Leasing      Sovereign Bank                  25        36     Jun-04     May-07           1,039.00        8,925.64
             TCMD      2003 Ford E:·350                      FP9815     1F0SS34FX3HB58043     Forman Prtce     Forman Price                    25        36     Jull-04    May-07           1,212.00      10,435.00
             TCMD      2004 Ford E-350 Typo II Ambulance     FP9628     1FOSS34F43HB65067     Forman Price     Forman Price                    23        36     Aug-04     Jul-07           1,222.00      10,495.27
             TCMD      2004 Ford E-350 Typo II Ambulance     024151     1FDSS34P34HB04254     Kin Leasing      Sovereign Bank                  23        36     Aug-04     Jul-07           1,222.00      12,709.21
             TCMD      2004 Ford E-350 Type II Ambulance     024165     1FOSS34P94HB0i488     Kin Leasing      Sovereign Bank                  23        36     Aug-04     Jut-o7           1,222.00      12,709.21
             TCMD      2005 Ford E-350 Type 11               025556     1FDSS34P05HA59789     Kin Leasing      New Wortd LF LLC                15        48     Apr-05     Mar-09             874.00      23,344.73
             TCMD      2005 Ford E-350 Type II               025553     1FOSS34P7SHA59790     Klnleallng       New World LF LLC                15        48     Apr-05     Mar-09             874.00      23,344.73
             TCMD      2006 Ford E-350 Type Ill              025538     1FDWE35P66HA24506     KlnLaaalng       Sovereign Bank                   6        48     Jan-oe     Oe<>09           1,098.00      46,138.26
             TCMD      2006 Ford E-450 Type Ill Horton M53   025590     1FDXE45P0SI-IA53509   KlnLeaalng       Sovereign Bank                   1        60     Jun-06      May-11          2,468.00     112,707.16
             TCML      2004 Ford E-350 Type II                024156     1FDSS34P84HA54371    Kin Leasing      Sovereign Bank                  25        36     Ju~04       May-07        1,238.08        10,675.19
             TCML      2004 Ford E-350                       024157     1 FDSS34P44HA23912    Kin Leasing      Sovereign Bank                  25        36     Jun-04      May-07        1,238.08        10,675.19
             TCML      2004 Ford E-350 WCV                   024177     1FTSS34P04HB24921     Kin Leasing      Sove reion Bank                 23        36     Aug-04      Jul-07        1,101.34        11,494.70
             TCML      2C04 Ford E-35011                      FP8009     1FDSS34PS4HB042S5    Forman Price     Forman Price                    23        36     Aug-04      Jul-07        1,238.08        12,937.31
             TCML      2C04 Ford E-350 II                     FP8010     1FDSS34P74HB042S6    Forman Prk:e     Forman Price                    23        36     Aug-04      Ju~07         1,238.08         12,937.31
             TCML      2004 Ford E-350 Type 11               024188      1FDSS34P74HB09487    Kin Leasing      So11erelgn Bank                 23        36     AU0-04      Jul-07        1,238.08         12,937.31
             TC ML     2005 Ford E350            VAN          FP8016     1FTSS34P85HA64758    Kin Leasing      Forman Price                    17        36      Feb-05     Jan-OB        1,047.28         15,514.69
             TCML       2005 Ford E350 Diesel                 024497     1FTSS34P05HA91551    Kin Leasing      New World LF LLC                14        48      May-05     Apr-09          842.70         23,796.01
             TC ML     2005 Ford E350 11                      025565     1FDSS34PX5HB39360    Kin Leasing      New World LF LLC                14        48      May-05     Apr-09        1,001.70         28,324.81
             TCML      2005 Ford E350 WCM Mobility           025508      1FTSS34PXSHAS2112    Kin Leasing      New World LF LLC                12        48      Jut-o5     Jun-OS          792.88         23,217.63
              TCML      2005 Ford E350 WCM Mobility          025509      1FTSS34P85HB01341    Kin Leasing       New World LF LLC               12        48      Jul-05     Jull-09         792.88         23,217.63
              TCML      2005 Ford E350                        025507     1FTSS34P85HA91555    Kin Leasing       New Worid LF LLC               12        48      Jul-05     Jun-oe           853.30        25,037.19
              TCML     2005 Ford E350                         025516     1FDSS34P26HA53123    Kin Leasing       All Points Capital             11        48      Aug-05     Jul-09           999.58        30,331.64
              TCML     2005 Ford E350                        025517      1FDSS34P96HA24489    Kin Leasing      All Points Capital              11        48      Aug-05     Jul-09           999.58        30,331.64
              TCML     2006 Ford E350 Type 11                 025522     1F0SS34P16HA62153    Kin Leasing       Sovereign Bank                 10        48      Sep-OS     Aug-09           999.58        31,078.75
              TCML     2006 Ford E4SO Type 111                025530     1FDXE45P56HA83220    Kin Leasing       Sovereign Bank                  9        48      Oct-05     Sap.09        1,809.42         57,499.64
              TCML     2006 Ford E350 Type 11                 025532     1FDSS34P56HA62155    Kin Leasing       Sovereign Bank                  8        48      Nov-05     Oct-o9        1,001.70         29,051.17
              TC ML    2006 Ford E250            VAN          025545     1FTNS24W7BHA52634    Kin Leasing       Sovereign Bank                  5        36      Feb-OS     Jan-09             836.34      21,119.35
              TCML      2006 Ford E25C           VAN          025544     1FTNS24W76HA52617    Kin Leasing       Sovereign Bank                  5        36      Feb-OS     Jan-09             836.34      21,119.35
              TCML      2006 Ford E250           VAN          025543     1FTNS24W7SHA52817    Kin Leasing       Sovereign Bank                  5        38      Feb-06     Jan-Qg             836.34      21,119.35
              TC ML     2006 Ford E250           wcv          025587     1FTNS24W06HB0251 B    Kin Leasing      All Points Capital              2        38      May-OS     Apr-09             963.54      25,089.39
              TCML      2006 Ford E250           WCV          025586    1FTNS24W96HA85540     Kin Leasing       Sovereign Bank                  1        36      Jun-06     May-09             878.74      23,405.89
              TCML      2006 Ford E250           wcv          025589    1FTNS24W0SHA95538      Kin Leasing      Sovereign Bank                  1        38      Ju~oe      May-09             878.74      23,405.89

      (')
      C
      ::0    Schedule 8,4(2) and 9.9(b) TC Leases.xis                                                                                                                                                                  1 of5
      -I
      en
      lo
      0
      0
                                                                                                             A3051
      00
      -..J
      w
                                                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 140 of 200
(')
0
z
"Tl
0
m
z
-I
)>
r                                                                                          TRANSCARE CORP

                                                                                    SCHEDULE OF LEASES AS OF AUGUST 2006

                                                                                                                                          #of                                                   Principal Bal.
                                                                                                                                                                1at       Laa!     Monthly
              Co.               Type / De1crlptlon         Laaae#            VIN#             LaaalngCo.     Lien Holder/ Finance Co.   Paymanta   Period
                                                                                                                                                             Paymant    Paymant   Paymant        Aug. 2006
                                                                                                                                         Made

             TCNY    2002 Ford E 351                     FP9680     1FDSE35F42HA44785     Forman Price     Forman-Price                   43        48      O&c-02     Nov-06       1,279.00           3,753.30
             TC NY   2002 Ford E 456 SD                  FP9676     1FDXE45F62HB5807S     Forman Price     Forman-Price                    43       48      Oec-02     Nov-06       1,662.00           4,876.30
             TCNY    2003 Ford E-350 Type 11             426410     1FDSS34F53HA62112     Kin L&aslng      All Points Capital              41       48      Feb-03     Jan-D7        Q76.00            4,738.24
             TCNY    2003 Ford E-350                     426440     1FD5S34FX3HA67578     Kin Leasing      Sove19lgn Bank                  40       48      Mar-03     Feo-07        984.00            5,702.38
             TCNY    2003 Ford E-350                     426446     1FOSS34FB3HA7428S     Kin L&aalng      sove19lgn Bank                  40       48      Mar-03     Fob-07        984.00            5,702.38
             TCNY    2003 Ford E-350                     426484     1FOSS34F43HAQ0239     KlnLoaalng       Sovel91gn Bank                  38       48      May.03     Apr-07        984.00            7,528.63
             TC NY 2003 Ford E-350                       426458     1FDSS34F03HA85894     Kin Ltaaing      Sovol9ign Bank                  38       48      May-03     Apr-07        984.00            7,528.63
             TC NY   2003 Ford E-350                     428470     1FOSS34F13HA97231     Kin Laaalng      Sovereign Bank                  38       48      May-03     Apr-07        984.00            7,528.63
             TC NY   2003 Ford E-350                     426478     1FDSS34F63HA97242     Kin Leasing      Sovereign Bank                  38        48     May-03     Apr-07        984.00            7,528.63
             TC NY   2003 Ford E-350                     428512     1FOSS34F83HAS7580     Kin Loaalng      Sovel9ign Bank                  38        48     May-03     Apr-07        984.00            7,528.63
             TCNY    2003 Ford E-350                     426518     1F0SS34F03HA74295     Kin Laaslng      Sovel9ign Bank                  38        48     May-03     Apr-07        984.00            7,528.63
             TCNY    2003 Ford E-350                     426530     1FOSS34F23HA90238     Kin Leasing      Sovereign Bank                  38        48     May-03     Apr.Q7        984.00            7,528.63
             TCNY    2003 Ford E-350 Mini Mod Type Ill   426488     1FOSE35F93HA93823     Kin Leasing      Sove19lgn Bank                  38        48     May-03     Apr-07       1,239.00           9,533.89
             TCNY    2003 Ford E-350 Mini Mod Type Ill   426500     1FDSE35FX3HB05395     Kin Leasing      Sovel91gn Bank                  38        48     May-03     Apr-07       1,239.00           9,533.89
             TC NY   2003 Ford E-350 Mini Mod Typa 111   426508     1F0SE35F03HA93824     Kin Leasing      Sovereign Bank                  38        48     May-03     Apr-07       1,239.00           9,533.89
             TCNY    2003 Ford E-350 Type II XL          426560     1FDSS34F83HB01047     Kin Leasing      Sovel9ign Bank                  37        48     Jun-D3     May-07         951.00           8,182.70
             TCNY    2003 Ford E-350 Type II XL          426568     1FOSS34F53HB05394     Kin Leasing      Sovereign Bank                  37        48     Jun-D3     May-07         951.00           8,182.70
             TC NY   2003 Ford E-350 Type II XL          426572     1FOSS34F43H 801059    Kin Leaaing      Sovereign Bank                  37        48     Jun-D3     May-07         951.00           8,182.70
             TCNY    2003 Ford E-350 Medix               426620     1FOSS34F13HA60955     Kin Leasing      Sovereign Bank                  36        48     Jul-03     Jun-D7         941.00           8,952.94
             TCNY    2003 Ford E-350 Medlx               426626     1FDSS34F33HA609S6     Kin Leasing      Sovereign Bank                  36        48     Jui-03     Jun-07         941.00           8,952.94
             TCNY    2003 Ford E-350 Medix               426638     1FDSS34F73HA60958     Kin Leasing      Sovereign Bank                  38        48     Ju~03      Jun-D7         941.00           8,952.94
             TCNY    2003 Ford E-350 Medix               426644     1F0SS34F53HA60957     Kin Leasing      Sove19lgn Bank                  36        48     Ju~03      Jun-D7         941.00           8,952.94
             TCNY    2003 Ford E-350 Type ii XL          426e08     1FDSSS4F33HB01053     Kin Leasing      Sovereign Bank                  36        48     JUl-03     Jun-07         951.00           9,051.44
             TCNY    2003 Ford E-350 Type 11 XL          4266H      1FOSS34F93HB01056     Kin Leasing      Sovereign Bank                  38        48     JUl-03     Jun-o7         951.00           9,051.44
             TCNY    2003 Ford E-350 Type 11             426680     1F0SS34F13HB01066     Kin Leasing      Sovereign Bank                  35        48     Aug-03     Jul-07         945.00           9,848.13
             TCNY    2003 Ford E-350 Typa 11             428686     1FDSS34F73H801089     Kin Leasing      Sovereign Bank                  35        48     Aug-03     Jul-07         945.00           9,848.13
             TCNY    2003 Ford E-350 Type II             428692     1FDSS34F93HB01073     Kin LeHing       Sovereign Bank                  35        48     Aug.()3    Jul-07         945.00           9,848.13
             TCNY    2003 Ford E-350 Type ii             426898     1FOSS34F13HB10477     Kin Leasing      Sovereign Bank                  35        48     Aug-03     Jul-07         945.00            9,848.13
             TCNY    2003 Ford E-350 Typo II             426704     1F0SS34F33HB10478     Kin Leaalng      Sovereign Bank                  35        48     Aug.()3    Jul-07         945.00           9,848.13
             TC NY   2003 Ford E-350 Type 11             426710     1FOSS34F53HB10479     Kin Leasing      Sovereign Bank                  35        48     Aug-03     Jul-07         945.00           9,848.13
             TCNY    2003 Ford e.350 Typa ii             426718     1F0SSa4F83HB10486     Kin Leasing      Sovereign Bank                  35        48     Aug.Q3     Jul-07         945.00           9,848.13
             TCNY    2003 Ford E-350 Type 11             426722     1FOSS34F73HB10483     Kin Leasing      Sovereign Bank                  35        48     Aug-03     Jul-07         945.00            9,848.13
             TCNY    2003 Ford E-350 Type 11             426734     1FOSS34F13HB14531     Kin Leasing       Soveragn Bank                  35        48     Aug-03     Jul-07         945,00            9,848.13
             TCNY    2003 Ford E-350 Type ii             426770     1FDSS34F43HB23062     Kin Leasing       Sovereign Bank                 35        48     Aug..03    Jul-07         945.00            9,848.13
             TCNY    2003 Ford E-350 Type II             428794     1FDSS34F03HB23057     Kin Leasing       All Points Capital             34        48     Sep.()3    Aug-07         945.00           10,695.62
             TCNY    2003 Ford E-350 Typo II             024101     1FDSS34F83HB23064     Kin Leasing       Sovereign Bank                 34        48     Sop-03     Aug-07         945.00           10,695.62
             TCNY 2003 Ford E-350 Type II                024102     1FDSS34F73HB18017     KlnL&ealng        Sovereign Bank                 34        48     Sep.()3    Aug-07         945.00           10,695.62
             TC NY   2003 Ford E-350 Typa II             024108     1FOSS34F83HB18012     Kin Laaslng       Sovereign Bank                 34        48     Sep.()3    Aug-07         945.00           10,695.62
             TCNY 2003 Ford E-350 Typa II                024103     1F0SS34F13Hll14500    Kin Leasing       Sovereign Bank                 34        48     Sep.()3    Aug-07         945.00           10,695.82
             TCNY 2003 Ford E-350 Type II                024104     1FDSS34F33HB14501     KlnLe ..ing       Sovereign Bank                 34        48     Sep.()3    Aug-07         945.00           10,695.62
             TCNY 2003 Ford E-350 Type ii                024110     1FDSS34F93HB14999     Kin L&asing       Sovereign Bank                 34        48     Sep.()3    Aug-07         945.00           10,695.62
             TCNY    2003 Ford E-350 Type ii             024105     1F0SS34F53HB14502     Kin Leaalng       Sovereign Bank                 34        48     Sep.()3    Aug--07        945.00           10,695.62
             TCNY    2004 Ford Escape XLS 4WO            024107     1FMYU92104KA61243     Kin Leasing       Aft Points Capital             33        48     Ccl-03     Sop-07          405.00           5,298.81
             TC NY 2003 Ford E-350                       024114     1FDSE35F53HB05403     Kin Leaalng       Sovereign Bank                 33        48     Cct-03      Sep--07      1,434.00           2,826.90
             TCNY 2004 Ford Escapa XLS                   024115     1FMYU92174DA24064     Kin Leasing       All Points Capital             30        36     Jan.Q4      Dec-06        515,00            2,477.86
              TC NY 2004 Ford Eacape XLS 4WD             024125     1FMYU921740A10388      Kin Leaalng      AU Poin1 Capital                30       38     Jan-04      Oec-06        530.00            2,557.22
             TCNY 2003 Ford E-350 Type II                024128     1FOSS34F43HB5380B     Kin Leasing       Sovereign Bank                 29        38     Feb-04      Jan-07       1,212.00           7,049.31


      (')
      C                                                                                                                                                                                                            2 of 5
             Schedule 8.4(2) and 9.9(b) TC Leases.xis
      ::0
      -I
      en
      'a
      0                                                                                                  A3052
      0
      00
      -..J
      .IS,
(')                                                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 141 of 200
0
z
"Tl
0
m
z
-I
)>
r                                                                                             TRANSCARE CORP

                                                                                       SCHEDULE    OF   LEASES AS    OF AUGUST 2006

                                                                                                                                                #of
                                 Type I Description                                                                                                                  1st         LHI     Monthly     Principal Bal.
              Co.                                             Lease#            VIN#               Leasing Co.      Uen Holder/ Finance Ca.   Payments   Period
                                                                                                                                                                   Payment    Payment   Payment       Aug.2DD6
                                                                                                                                               Made
             TC NY 2003 Ford E-350 Type 11                  024127     1FDSS34F23HB53807     Kin Leasing          Sovereign Bank                 29       36      Feb-04     Jan-07       1,212.00         7,049.31
             TCNY 2003 Ford E-350 XL Type Ill               024124     1FDWE35F53HB83309     Kin Leasing          Sovereign Bank                29        48      Feb-04     Jan-08       1,221.00        20,445.63
             TC NY 2003 Ford E351                           FP9787     1FDSS34F73HB53818     Forman Prtca         Forman Prlca                   29        36     Feb-04     Jan-07       1,245.00          8,356.67
             TCNY    2003 Ford E351                         FP9788     1FDSS34F43HBS3811     Fonnan Prtca         Forman Prtca                   29        36     Feb-04     Jan-07       1,245.00          8,356.67
             TC NY   2003 Ford E351                         FP9789     1FDSS34F63HB53809     Forman Prica         Fonnan Prtca                   29        36     Feb-04     Jan-07       1,245.00          8,356.67
             TCNY    2003 Ford E-350 XL Type 111            024128     1FDWE3SF03HB42859     Kin Leasing          Sovereign Bank                 29        48     Feb-04     Jan-08       1,293.00         21,654.08
             TCNY    2003 Ford E-350 XL Type 111            024129     1FDWE35F93HB428S8     Kin Leasing          Sovereign Bank                 29        48     Feb-04     Jan-08       1,293.00         21,654.08
             TCNY    2005 Ford EscapeXLT                    024143     1FMYU93105KA45396     Kin Leasing          All Points Capital             27        36     Apr-04     Mar-07        590.00           3,962.99
             TCNY    2004 Ford E-350 15 Passenger Van       024132     1FBSS31 L44HA 1028    Kin Laasing          AU Points Capital              27        36     Apr-04     Mar-07        757.DO           5,088.04
             TCNY    2004 Ford E-350 Diesel                 024137     1FTSS34P54HA88S15     Kin Leasing          Sovereign Bank                 27        36     Apr-04     Mar-07        977.00           6,596.45
             TCNY    2004 Ford E-350 Diesel                 024138     1FTSS34P34HA88514     Kin   Leasing        Sovereign Bank                27         36     Apr-04     Mar-07       977.00            6,596.45
             TC NY   2003 Ford E-350 Typo 11                024141     1FDSS34F43HB58037     Kin Leasing          Sovereign Bank                 27        36     Apr-04     Mar-07       1,212.00          8,187.96
             TCNY    2003 Ford E-350 Type II                024140     1FDSS34F23H858036     Kin Leasing          Sovereign Bank                 27        36     Apr-04     Mar-07       1,212.00          8,187.96
             TCNY    2004 Ford E-350 Diesel                 024136     1FTSS34PX4HB05289     Kin Leasing          Sovereign Bank                 26        36     May-04     Apr--07      1,051.00          B,071.58
             TCNY    2004 Ford E-350 Diesel                 024139     1FTSS34P44HB10486     Kin Leasing          Sovereign Bank                 26        36     May-04     Apr-07       1,051.00          8,071.58
             TCNY    2004 Ford E-350 Diesel                 024135     1FTSS34PX4HB10492     Kin Leasing          Sovereign Bank                 28        36     May-04     Apr-07       1,051.03          8,071.58
             TCNY    2004 Ford E-350 National Starquest     024167     1FDWE35P74HA99065     Kin Leasing          AN Pointe Capital              25        36     Jun-04     May-07        998.00          19,946.03
             TCNY    2003 Ford E-351 Ambulance              FP9813     1FDSS34F63HB58041     Forman-Price         Forman-Price                   25        36     Jun-04     May-07       1,212.00         11,543.58
             TCNY    2003 Ford E-351 Ambulance              FP9814     1FDSS34F83HB58042     Forman-Price         Fonnan-Prlce                   25        36     Jun-04     May-07       1,212.00         11,543.58
             TCNY    2004 Ford E-350 Type II Ambulance      024158     1FDSS34P14HA89410     Kin Leasing          All Points Capital             25        36     Jul'l-04   May-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Type II Ambulance      024159     1F0SS34PX4HA69423     Kin Leasing          AN Points Capital              25        36     Jun-04     May-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Type II Ambulance      024180     1 F0SS34P64HA69449    Kin Leasing          An Points Capital              25        36     Jun-04     May--07      1,222.00         11,607.45
             TCNY    Ford Escape XLT                        024180     1FMYU93125DA 19984    Kin Leasing          Sovereign Bank                 24        36     Jul-04     Jun-07        590.00           5,590.53
             TCNY    Ford Escape XLT                        024179     1FMYU931050A19983     Kin Leasing          Sovereign Bank                 24        36     Jul-04     Jul'l-07       590.00          5,590.53
             TCNY    Ford Escape XLT                        024179     1FMYU931X5DA14175     Kin Leasing          Sovereign Bank                 24        36     Jul-04     Jun-07         590.00          5,590.53
             TCNY    Ford E-350 Type 111                    024171     1FDWE35P54HB03114     Kin L<lasing         Sovereign Bank                 24        36     Jul-04     Jun-07       1,221.00         24,819.53
             TCNY    Ford E-350 Typo Ill                    024172     1FOWE35P44HA68128     Kin Leasing          Sovereign Bank                 24        36     Jul-04     Jun-07       1,221.00         24,819.53
             TCNY    2004 Ford E-350 Type II                FP8001     1FDSS34P34HA54374     Forman Price         Forman Price                   23        38     Au~4       Jul-07       1,212.00         12,642.32
             TC NY   2004 Ford E•350 Type 11                FP8007     1FOSS34P54HA69443     Forman Price         Fonnan Prtca                   23        36     Aug-04     Jul-07       1,212.00         12,642.32
             TCNY    2004 Ford E-350 Type II Ambulanca      024161     1FDSS34P14HA48797     Kin Leasing          AH Points Capital              23        36     Aug-04     JUl-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Typo II Ambulance      024162     1FDSS34P54HA48799     Kin Leasing          All Points Capital             23        36     Aug-04     Jul-07       1,222.00         11.607.45
             TC NY   2004 Ford E-350 Type II Ambulance      024163     1FDSS34P64HA48794     Kin Leasing          All Points Capital             23        36     Aug.04     Jul-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Type II Ambulance      FP9823     1FDSS34P84HA74085     Forman Price         Fonnan Price                   23        36     Aug-04     Jul-07       1,222.00         11.607.45
             TCNY    2004 Ford E-350 Typo II Ambulance      FP9824     1 FDSS34F33HB58045    Formen Price         Forman Plice                   23        36     Aug-04     Jul-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Type 11 Ambulance      FP9825     1FDSS34P44HA69448     Forman Price         Forman Price                   23        36     Aug--04    Jul-07       1,222.00         11.607.45
             TCNY    2004 Ford E-350 Type II Ambulanca      FP9826     1F0SS34P03HB65065     Forman Plice         Forman Price                   23        36     Aug-04     Jul-07       1,222.00         11.607.45
             TCNY    2004 Ford E-350 Type 11 Ambulance      FP9827     1FDSS34P34HA69442     Forman Price         Forman Price                   23        36     Aug-04     Jul-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Amb                    FP8002     1 FDSSa.lP04HA98316   Farman Price         Forman Price                   23        36     Aug--04    Jul-07       1.222.00         11,607.45
             TCNY    2004 Ford E-350 Amb                    FP8003     1FDSSa.lP24HA98317    Forman Price         Forman Price                   23        36     Aug-04     Jul-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Amb                    FP8004     1FOSSa4P44HA98318     Forman Price         Forman Price                   23        38     Aug-04     JUl-07       1,222.00         t 1,607.45
             TCNY    2004 Ford E-350 Amb                    FP8005     1FDSS34P64HA98319     Forman Pt1ce         Forman Price                   23        36     Aug-04     Jul-07       1,222.00         11,607.45
             TCNY    2004 Ford E-350 Amb                    FPBD06     1FDSS34P14HA54373     Forman Price         Forman Price                   23        36     Aug-04     Jul-07       1,222.00          11,607.45
             TCNY    2004 Ford Freestar (Pass. Van)         024190     2FMZAS2234BA67322     Kin   Leasing Corp   Sovereign Bank                 22        36     Sep-04     Aug-07         739.00           8,364.93
             TCNY    2004 Ford E-350 Type 11                FP8013     1FD5S34P24HA98320     Forman Prtce         Forman Price                   22        36     Sep-04     Aug-07       1,212.00          12,642.32
             TCNY    2004 Ford E-350 Type 11                FPB015     1FDSS34P44HA98321     Forman Price         Forman Prtce                   22        36     Sep-04     Aug-07       t,212.00          12,642.32
             TCNY    2004 Ford E-350 Type 11                FPB014     1FDSS34PD4HA98865     FormanPnce           Forman Price                   22        36     Sep-04     Aug-07       1,212.00          12,642.32
             TCNY    2004 Ford E-350 Type 11                FPB012     1FDSS34P74HA69444     Forman Price         Forman Price                   22        36     Sep-04     Aug-07       1,212.00          12,642.32


      (')
      C
      ::0    Schedule 8.4(2) and 9.9(b) TC     Leases.xis                                                                                                                                                               3 of 5
      -I
      I
       en
      0
      0
      0                                                                                                     A3053
      00
      -..J
      c.n
                                                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 142 of 200
(')
0
z
"Tl
0
m
z
-I
)>
r                                                                                             TRANSCARE CORP

                                                                                     SCHEDULE OF LEASES AS OF AUGUST 2006

                                                                                                                                                 #ttf
                                                                                                                                                                      1st        Last     Monthly      Principal Bal.
              Co.               Type / Description          lelM #            VIN#               Leasing Co.       Lien Holder / Finance Co.   Payments   Period
                                                                                                                                                                    Payment    Payment   Payment        Aug. 2006
                                                                                                                                                 Mede
             TCNY    2004 Ford E-350 Type 11             FP8011      1FDSS34P24HA98866       Forman Prtce        Forman Price                     22       38      Sep--04    Aug--07      1,212.00         12,642.32
             TCNY    2004 Ford E-350 Type Ill            024191      1FD'hE35P54HB12217      Kin Loaslni, Corp   Sovereign Bank                  22        36      Sep.04     Aug--07      1,221.00         26,893.02
             TC NY   2004 Ford E-350 Type 111            024192      1FD'hE35P44HB12211      Kin Leasing Corp    Sovereign Bank                   22       36      Sep--04    Aug--07      1,221.00         26,893.02
             TC NY   2005 Ford E-350 Van Con Ambulette   024197      1FTSS34P15HA22707       Kin Leasing Corp    Sovereign Bank                   20       36      Nov-04     Oct--07        934.00         12,124.49
             TCNY    2005 Ford E351 WCV                  024453      1FTSS34P45HA02628       Kin Loa1ing Corp    sovereign Bank                   20       36      NOV-04     Oci-07         980.00         12,809.14
             TCNY    2005 Ford E351 WCV                  024454      1FTSS34P65HA02829       Kin Loaalng Corp    Sovereign Bank                   20       36      Nov--04    Oct-07         980.00         12,809.14
             TCNY    2005 Ford E351 WCV                  024455      1FTSS34P25HA02630       Kin Leasing Corp    Sovereign Bank                   20       36      Nov--04    Oci-07         980.00         12,809.14
             TC NY   2005 Ford E-350 Van Con Ambulette   024188      1FTS534Pe5HA31399       Kin Leasing Corp    Sovereign Bank                   20       36      Nov--04    Oct-07         899.00         13,015.27
             TCNY    2005 Ford Free Star                 024465      2FMDA52235BA41220       Kin Laaaing Corp    All Points Capita/               19       36      Oec-04     Nov-07         825.00         11,336.19
             TCNY    2005 Ford E-350 Diesel              024460      1FTSS34P45HA57791       Kin Leaalng Corp    AU Points Capital                19       38      DeC-04     NoV-07         942.00         13,034.18
             TCNY    2005 Ford E-350 Diesel              024461      1FTSS34P85HA57793       Kin Leasing Corp    All Points Capital               19        36     DeC-04     Nov-07         942.00         13,034.16
             TCNY    2005 Ford E-350 Diesel              024462      1FT5S34P25HA57787       Kin Leasing Corp    AR Polnls Capital                19        36     Doc-04     Nov-07         942.00         13,034.18
             TCNY    2005 Ford E-350 Diesel              024463      1FTSS34P95HA57785       Kin Leasing Corp    AU Polnta Capital                19        36     Doc--04    Nov-07         942.00         13,034.18
             TC NY   2005 Ford E-350 Diesel              024458      1FTSS34PX5HA52109       Kin Leasing Corp    All Polnta Capital               19        36     Dec--04    Nov-07         975.00         13,490.54
             TCNY    2005 Ford E-350 Diesel              024459      1FTSS34P65HA52110       Kin Leasing Corp    All Polnta Capital               18        36     Dec--04    Nov-07         975.00         13,490.54
             TCNY    2005 Ford E351       VAN            FP8017      1FTSS34P45HA91553       Kin Leaalng         Forman Price                     17        36     Feb-o5     Jan-OB         900.00         14,005.83
             TCNY    2005 Ford E351       VAN            FPB018      1FTSS34P25HA91549       Kin Leasing         Forman Price                     17        36     Feb-05     Jan-08         900.00         14,005.83
             TCNY    2005 Ford E351       VAN            FPB019      1FTSS34PX5HA84759       Kin Leasing         Forman Price                     17        38     Feb-05     Jan-08         900.00         14,005.83
             TCNY    2005 Ford E350                      024476      1FTSS34P65HBO 1340      Kin Leasing         All Points Capital               16        36     Mar-05     Feb-08          916.00        14,968.50
             TCNY    2005 Ford E350                      024478      1FTSS34PX5HB01339       Kin Leaalng         All Pointa Capita/               16        36     Mar-05     Feb-08          916.00        14,968.50
             TCNY    2005 Ford E350                      024479      1FTSS34P65HB01338       Kin Leasing         All Pointa Capital               16        36     MaNl5      Feb--08         916.00         14,968;50
             TCNY    2005 Ford E350                      024474      1FTSS34P65HB24701       Kin Leasing         All Pointa Capita/               16        36     Mar-05     Feb-08          918.00         14,968.50
             TCNY    2005 Ford E350                      024475      1FTSS34P45HB24700       Kin Leasing         All Points Capital               16        36     Mer-05      Feb-08         916.00         14,968.50
             TC NY   2005 Ford E350                      024477      1FTSS34P15HB24698       Kin Leasing         All Points Capital               16        36     Mar-05     Feb.QB          916.00         14,968.50
             TCNY    2005 Ford E-350 Type Ill            024491      1F0SS34P35HA58698       Kin Leasing         Sovereign Bank                   16        48     Mar-05     Feb--09         654.00         22,462.05
             TCNY    2005 Ford E-350 Type Ill            024490      1FDSS34P15HA581197      Kin Leasing         Sovereign Bank                   16        48     Mar-05     Feb-09          854.00         22,462.05
             TC NY   2005 Ford E-350 Type 111            024488       1FDWE35P55HAS5081      Kin Le11lng         Sovereign Bank                    18       48     Mar-05     Feb-OB       1,186.00          31,232.08
             TCNY    2005 Ford E-350 Type 111            024489       1FOWE35P05HA6S079      Klnle1tlng          Sovereign Bank                    18       48     Mar-05     Feb-09        1,188.00         31,232.06
             TCNY     Ford Eacape XLT                    025552       1FMYU93145KE22019      Kin Leas1119        All Pointe Capital                15       36     Apr-05     Mar--08         585.00           9,938.04
             TCNY     Ford Escape XLT                    024499       1FMYU93135KD98182      Kin Leasing         Sovereign Bank                    15       36     Apr-05     Mar--08         585.00           8,936.04
             TCNY    Ford E-350                          025557       1FTSS34PHA9 t 546      Kin Leasing         New Wo~d LF LLC                   15       48     Apr-05     Mar--09         702.00         18,902.16
             TCNY    2005 Ford ExplorerXLT4WD            024492       1FMZU7373E 1SUB41232   Kin Leasing         AN Points Capital                 15       38     Apr-05     Mar--08         769.00         13,279.48
             TCNY     2005 Ford E-350 Type II            024485       1FDSS34P45HA85840      Kin Leasing          All Points Capital               15       48     Apr--05    Mar--09         839.00         22,677.85
             TCNY     2005 Ford E-350 Type II            024486       1FDSS34Pe5HA65838      Kin Leasing         All Polnla Capital                15       48     Apr-05     Mar-09          839,00         22,677.85
             TCNY    Ford E-350 Type Ill                 025551       1FDWE35P05HA65082      Kin Leasing          New Wo~d LF LLC                  15       48     Apr-05     Mar--09       1,186.00         32,140.88
             TC NY    Ford E-350 Type Ill                024500       1FDWE35P75HA65080      Kin Leasing          New World LF LLC                 15       48     Apr--05    Mar--09       1,188.00         32,140.88
              TCNY   2005 Ford E350 11                   025564       1FDSS34P15HB39361      Kin Leasing          New WOrld LF LLC                 14       48     May-05     Apr.OS          945.00         26,208.01
             TCNY     Ford E-350 Starcraft               025566       1FDNE35P25H01389        Kin Leasing         Now World LF LLC                 14       48     May--05    Apr--09         950.00         26,269.94
              TCNY    Ford E-350 Type II                 025554       1FDSS34P35HA76883       Kin Leasing         New WOrld LF LLC                 13       48     Jun-05     May--09         854.00         21,537.71
             TCNY     Ford E-350 Type 11                 025511       1FDSS34P45HA85837       Kin Leasing         Sovereign Bank                   12       48     Jul--05    JU0-09          854.00         24,666.02
              TCNY    Ford E-350 Type 11                 025512       1FDSS34P15HB31406       Kin Leasing         Sovereign Bank                   12       48     Jul--05    Jun-09          854.00         24,666.02
              TCNY    Ford E·350 Type 11                 025510       1FDSS34P35HB31407       Kin Leasing         Soveralgn Bank                   12       48     Jul-05     Jun--09         857.00         25,142.09
              TCNY    Ford E-350 Type ill                 025505      1FDWE35P85HA 17023      Kin Leasing         Sovereign Bank                   12       48     Jul--05    Jun--09       1,198.00         34,910.87
              TCNY    Ford E-350 Type 11                  025518      1FOSS34P85HA6S839       Kin Leasing         New World LF LLC                 11       48     Aul>-05    Jul-09         854.00          25,276.89
              TCNY    Ford E-350 Type 111                 025506      1FOWE35P55HA20641       Kin Leasing         Sovenelgn Bank                   11       48     Auo-<J5    JuJ.09        1,199.00         35,783.23
              TCNY    2006 Ford Medix E-350 Type 11       025525      1FOSS34P26HA62162       Kin Leasing         Sovereign Bllllk                 10       48     Sep--05    Aug-09          654.00          25,881.95
              TCNY    2005 Ford E-350 WCV Mobility        024495      1FTSS34P85HA52111       Kin Leasing         Sovereign Bank                    9       48     Oct.OS     Sep--09         711.00         22,171.93


      (')
      C
      ::0    Schedule 8.4(2) and 9.9(b) TC Leases.xis                                                                                                                                                                     4 of 5
      -I
      en
      'a
      0                                                                                                    A3054
      0
      00
      -..J
      0)
                                               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 143 of 200
(')
0
z
"Tl
0
m
z
-I
)>
r                                                                                               TRANSCARE CORP

                                                                                         SCHEDULE OF LEASES AS OF AUGUST 2006

                                                                                                                                                     #of
                                                                                                                                                                            1st       Last         Monthly     Principal Bal.
                 Co.            Type I De1crtptlon         Leaae#                 VIN•             Leaalr,g Co.        Lien Holder I Finance co.   Payments    Period
                                                                                                                                                                         Payment    Payment       Payment       Aug. 2001
                                                                                                                                                     Made
             TCNY      2006 Ford E-350 Type ill          025581         1FDWE35P38DA 19464     Kin leasing           Sovereign Bank                   4          60     Mar..Q6    Feb•11           1,044.00         45,019.86
             TCNY      2006 Ford E-350 Type ill          025580         1FDWE35P76DA 19435     Kin Leasing           sovereign Bank                   4          60     Mar-06     Feb-11           1,044.00         45,019.86
             TC NY     2006 Ford E350     TYPEIII        011101         1FDWE35P86DA91873      Kin Leasing           Sovereign Bank                    0         48     Aug-06     Jul-10           1,262.00         47,713.00
             TCNY      2006 Ford E350     TYPEJII        011102         1FDWE35P35DA91877      Kin leasing           Sovereign Bank                    0         48     Aug-06     JuJ.10           1,262.00         47,713.00
             TCPA      2003 Ford E-350 Medix Con         426632         1FDSS34FX3HAB0954      Kin Leasing           Sovereign Bank                   37         48     Jun-03     May-07             922.34          8,791.61
             TCPA      2003 Ford E-350 Type II           426650         1FDSS34F23HS01061      Kin laaalng           Sovereign Bonk                   37         48     Jun-03     May-07             928.76          8,853.62
             TCPA      2003 Ford E-350 Type II           426656         1FDSS34F13HB10480      Kin Leaaing           Sovereign Sank                   36         48     Jul-03     Jun-07             928.76          9,697.18
             TCPA      2003 Ford E-250                   024112         1FTNS24L63HB23744      Kin laaalng           Sovereign Bank                   34         48     Sop.03     Aug.07             705.14          9,931.32
             TCPA      2003 Ford E.-250                  024113         1FTNS24L83HB23745      Kfn Leasing           Sovereign Bank                   34         48     Sep.03     Aug-07             705.14          9,931.32
             TCPA      2003 Ford E.250 AmbUlet!e         024116         1FTNS24L73HC05986      Kin Leasing           Al PoJnb Capital                 32         36     Nov-03     Oct-oe             918.06          3,587.83
             TCPA      2003 Ford E-350                   024144         1FDSS34F43HB58040      Kin Leaalng           Sovereign Bank                   28         36     Mar-04     Feb-07           1,249.76          8,297.83
             TCPA      2004 Ford E-350 Van               024150         1FTSS34P64HB10487      Kin Leasing           Sovereign Bank                   26         36     May--04    Apr-07           1,150.25          9,923.34
             TCPA      2004 E -350 Type WCV              024174         1FTSS34P74HB24916      Kin Leasing           Sovereign Bank                   24         36     Jul-04     Jun-07           1,106.38         11,620.36
             TCPA      2004 Ford E-350 Type WCV          024175         1FTSS34PX4HB20455      Kin Leasing           Sovereign Bank                   24         36     Jul-04     Jun-07           1,106.38         11,620.36
             TCPA      2004 Ford E-350 Type WCV          024173         1FTSS34P34HB42135      Kin Leasing           Sovereign Bank                   24         36     Jul-04     Jun-o7           1,166.30         12,235.89
             TCPA      2003 Ford E-350                   FP9819         1FDSS34F13HB58044      Forman-.Price         Fomnan Price                     24         36     Jul-04     Jun-07           1,249.76         11,928.03
             TCPA      2004 Ford E-350 Type II           FP8008         1FDSS34P74HB00322      Forman-Price          Forman Price                     24         36     Ju141      JurKl7           1,249.76         13,065.92
             TCPA      2004 Ford E-350 Type II           024187         1FDSS34P04HB04258      Kin Leasing           sovereign Bank                   24         36     Jul-04     Jun-07           1.249.76         13,065.92
             TC PA     2004 Ford E-350 Type 11           024189         1FDSS34P04HB09489      Kin Leising           Sovereign Bank                   23         36     Aug-04     JuJ.07           1,249.76         14,194.19
             TCPA      2005 Ford E-350                   025559         1FTSS3-4P95HA91547     Kin Leasing           New World LF LLC                 15         48     Apr-OS     Mar-09             829.25         22,467.67
             TCPA      2005 Ford E-350                   025558         1FTSS34P05HA9154S      Kin Leasing           New Workl LF LLC                 14         48     May-05     Apr-09             829.25         23,098.07
             TCPA      2005 Ford E-350 WCW VAN CONVERS   025519         1FTSS34P35HA9S22t      Kin Leasing           Sovereign Bank                   11         48     Aug-OS     JUJ.09             891.31         26.872.14
             TCPA      2005 Ford E-350 Type ii           025526         1FDSS34P25HA93586      Kin Leasing           Sovereign Bank                   11         48     Aug.OS     JuJ.09             951.23         29,611.67
             TCPA      2005 F<>rd E-350 Type 11          025515         1FDSS34P05HA93585      Kin Leasing           All Points Capital               11         48     Aug-OS     JUl-09             957.65         29,250.99
             TCPA      2005 E-250 Ambulette Van          025537         1FTNS24L95HA98177      Kin Leasing           Sovereign Bank                   7          48     DoC-05     Nov-09           t,002.59         23,457.79
             TCPA      2006 Ford E-350 Type Iii          025595         1FDSS34P86DA47057      Kin Laasing           Sovereign Bank                   1          48     Jur>-06    May-10           1,074.28         39,776.71




             I
             TCMD Nortel BCM 200                         101-51955      101-51955
                                                                                                   Operating Leases
                                                                                               NEC Financial         NEC Financial                               24     Aug-06     Jul-08     $       642.25   s     7,707.00
             TCMD Savin 4045SP                           MM2432M        J5938800451 L          Advance Bus Sys       Advance Bue Sys                             60     Nov. 03    Dec.OB             189.89          5,506.81
             TCML Option 11 Phone System                 1500950-001    1500950-001            Verizon Credit        Verizon Credit                              60     Oct. 04    Nov.De             759.12         12,364.00
             TCNY Voice Phone Recorder- Comlog NP 72     024493         OS-C:05-001            Kin Leasing           All Points Capital               15         36     Apr-05     Mar-08             757.55         12,355.83
             TCNY 2004 SAVIN 2525 (COPIER)               024194         J5340700535            Kin Leasing Corp      Sovereign Bank                   22         38     Sep-04     Aug-07             399.00          4,464.14
             TCNY 2055 DP Savin Copier                   147167         H47249D0497            De Lago               De Lange Landon Fin.                     Mth to Mth                              471.39          4,000.00
             TCNY 5627 Digital Copier                    008-2119456    11001453               Lenier                Lanier                                      60      Jan_ 02   Jan. 07            331.72          1,990.32
             TCNY LD245S P Digital Copier                001-2065073    64902293               Lanier                Lanier                                      48      Mar. 06   Apr.10             432.92         19,481.40
             TCNY LD245SP Digital Copier                 001-0033943    64902310               Leno,,                lono,r                                      48      Apr. 06   May 10             433.92         19,960.32
             TCPA Canon IR50201 I                        001--0298263   JCMt1423               Canon                 Canon                                       48      Fob. 06   Mar. to            393.77         17,325.88
             TCPA Transmission Flush machine             003-0358732                           Great Amer. Leasing   Great Amer. Leasing                         60      Jun. 06   Jul. 11             99.73          5.784.34




      (')
      C
      ::0    Schedule 8.4(2) and 9.9(b) TC Leases.xi&                                                                                                                                                                            5 of 5
      -I
      en
      lo
      0
      0
                                                                                                               A3055
      00
      -..J
      -..J
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 144 of 200



                                                            SCHEDULE 8.6
                                                                 to
                                                      INFORMATION CERTIFICATE

                                                        Pending Material Litigation

                       The following is a list of actions, suits, proceedings and investigations pending or
               threatened against the Companies. The Companies are unable to express an opinion as to the
               materiality of any matters listed under item I below. References to "TransCare" below are to
               TransCare Corporation and/or a Subsidiary thereof.

               I.       Personal Injury Litigation.
                    One or more of the Companies and/or persons or entities which the Companies
           indemnify, are defendants in various lawsuits alleging personal injury, wrongful death, medical
           malpractice and similar allegations, and/or potential lawsuits where a statutory notice of intent to
           sue was timely served. These lawsuits allege a variety of personal injury allegations arising from
           patient care, employment-related claims, automobile accidents and other personal injury
           incidents. The lawsuits are pending in various state courts in New York , Pennsylvania and
           Maryland all of which are covered by insurance, subject to deductible amounts up to $10,000 per
           occurrence, except that under TransCare New York, Inc.' s general liability and professional
           liability policy with Arch Insurance the deductible is $250,000 per occurrence for the indemnity
           portion, not expenses. Below is a list of the open claims and amount the insurer has established
           as an indemnity reserve as of August 15, 2006, such reserves are subject to change in the
           discretion of the insurer at any time.

                                           DATE OF                                               INDEMNITY
                     CLAIMANT               LOSS              COMPANY                 STATE       RESERVE

               ROSARIO, ROSA               7/23/2003      TRANSCARE NEW         NEWYORK            $100,000
                AND RAFAEL                                  YORK,INC.

                     BASTIEN,               9/8/2004      TRANSCARE NEW         NEWYORK             $50,000
                     MATTHEW                                YORK, INC.

                      BROOKS,              5/29/2004      TRANSCARE NEW         NEWYORK             $75,000
                     LORRAINE                               YORK,INC.

                    EDWARDS III,           9/19/2004      TRANSCARE NEW         NEW YORK            $50,000
                     DEREK A.                               YORK, INC.

                     ESTRADA,             11/12/2003      TRANSCARE NEW         NEWYORK             $75,000
                     WINSTON                                YORK, INC.

               FLORES, MARIA               5/22/2004      TRANSCARE NEW         NEWYORK             $75,000
                                                            YORK,INC.




           10126957.5                                      -21-


                                                              A3056
                                                                                                                  CURT1S_000878
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 145 of 200



                                       DATE OF             COMPANY               STATE          INDEMNITY
                  CLAIMANT              LOSS                                                      RESERVE

                  FIGUEROA,             11/7/2004      TRANSCARE NEW           NEW YORK             $75,000
                 ROSAMARIA,                              YORK, INC.
                  ESTATE OF


               As security for potential deductible obligations of the Companies, Arch Insurance has $500,000
               in cash from the Companies on deposit.



               II. Other Matters

            The following matters are disclosed for informational purposes only.

               I. Ovidio Atiles v. TransCare New York, Inc. dba Metrocare and Donald M. Cardone, Index
                 No. 967/06

                   In 2006, Mr. Atiles filed an action in Supreme Court for the State of New York, Kings
           County, seeking redress for termination due to discrimination and invoking the Whistleblower
           Laws. Mr. Atiles was terminated for falsifying official documents. The suit is in the early stages
           of discovery. The Company has investigated this matter and does not believe that the claims have
           merit and it intends to prosecute , if necessary, this action vigorously.

           2. Gina Nespolini v. TransCare New York, Inc., EEOC Charge No. 160-2004-0070

                   Ms. Nespolini was terminated in September 2003. She thereafter filed a charge with the
           Equal Employment Opportunity Commission alleging that she was discriminated against on the
           basis of gender. The matter is presently being investigated by the Commission, but the Company
           does not believe Ms. Nespolini's claims have merit and it intends to prosecute the defense of this
           action vigorously.




           10126957.5                                   -22-

                                                           A3057
                                                                                                                CURT1S_000879
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 146 of 200



                                             SCHEDULE 8.8
                                                   to
                                     INFORMATION CERTIFICATE

                                        Environmental Compliance


                                                 None




           10126957.5                           -23-


                                                 A3058
                                                                                         CURT1S_000880
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 147 of 200




                                                    SCHEDULE 8.10
                                                         to
                                               INFORMATION CERTIFICATE

     A.           DEPOSIT ACCOUNTS

     Medicare/Medicaid Payment Accounts

          ACCOUNT HOLDER/COMPANY                             FINANCIAL INSTITUTION and           PURPOSE
                                                             ADDRESS; ACCOUNT NUMBER

          TransCare New York, Inc.                             HSBC - 678-716935
          TransCare Maryland, Inc. -                           Bank of America - 003929290095
          Medicare/Medicaid Payment Account
          TransCare Pennsylvania, Inc. -                       National City Bank- 967171213
          Medicare/Medicaid Payment Account



     Deposit and Petty Cash Accounts

            ACCOUNT                               FINANCIAL INSTITUTION               PURPOSE
            HOLDER/COMPANY                        AND ADDRESS; ACCOUNT
                                                  NUMBER

            TransCare Corporation -                      Bank of America -             Collection disbursement
            Disbursement Account*                        003916398858
            TransCare New York, Inc. - Petty             HSBC - 678-702497             Petty cash
            Cash Account
            TransCare Maryland, Inc.-                    Bank of America -             Collection , Lockbox & Funds
            Operating Account*                           003934263460                  Transfer to TransCare
                                                                                       Corporation Account
            TransCare Pennsylvania, Inc.-                National City Bank-           Collection , Lockbox & Funds
            Operating Account*                           41018922                      Transfer to TransCare
                                                                                       Comoration Account
            TransCare ML, Inc. - Operating               Wachovia Bank, N.A.-          Collection , Lockbox & Funds
            Account*                                     2000020259813                 Transfer to TransCare
                                                                                       Corporation Account
            TC Billing and Services Corp. -              HSBC-678723567                Collection & Funds Transfer
            Operating Account*                                                         to TransCare Corporation
                                                                                       Account

     * These accounts will be closed after the Closing




     10126957.5                                    -24-


                                                                A3059
                                                                                                                 CURT1S_000881
CONFIDENTIAL
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 148 of 200



     B.           PAYROLL ACCOUNTS

                                                                    FINANCIAL INSTITUTION/
                     ACCOUNT HOLDER/COMPANY                         ACCOUNT NUMBER

                     TransCare Corporation                              Wachovia Bank, B. A.
                                                                        200030130948
                     TransCare New York, Inc. -Payroll                  HSBC - 678702489
                     Account**

                     TransCare Maryland, Inc.**                         Bank of America - 003934263473

                     TransCare Pennsylvania, Inc.**                     National City Bank- 41018913

                     TransCare ML, Inc.**                               Wachovia Bank, N.A.
                                                                        2000020259826

                     TC Billing and Services Corp.**                    HSBC - 678723559
                  ** These accounts will be closed after Closing and a single payroll account will remain
     C.           RECENABLES AND CONTROLLED DISBURSEMENT ACCOUNTS

              ACCOUNT HOLDER/COMPANY                                FINANCIAL INSTITUTION/
                                                                    ACCOUNT NUMBER

              TransCare Corporation - Receivables Account           Wachovia Bank, N.A.
                                                                    2000030130935

              TransCare Corporation - Disbursement Account          Wachovia Bank, N.A.
                                                                    2079951066782




     10126957.5                                     -25-

                                                              A3060
                                                                                                            CURT1S_000882
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 149 of 200




                                                       SCHEDULE 8.11
                                                                 to
                                             INFORMATION CERTIFICATE

                                                    Intellectual Property


                      Listed below are the trademarks for which a registration has been filed. However, the
               trademarks listed below may not be in active use and are not being actively maintained as valid
               trademarks. The trademarks listed below are not considered material Intellectual Property
               necessary to the conduct of business by the Companies. The inclusion of trademarks on this
               Schedule shall not be deemed to imply that such trademarks are material and such information is
               being provided for informational pmposes.

               l.(a)(i) Owned Trademarks

                  TransCare Pennsylvania. Inc.

                                              Registration                Registration           Expiration
                          Trademark             Number                       Date                   Date

                        CARE COACH         1,816,176                  01/11/1994            01/11/2014


                           Trademark               Application/Serial                        Application
                           Annlication                  Number                                  Date
                                             74/380338                               04/19/1993

                  TransCare New York, Inc.

                                             Registration                 Registration           Expiration
                         Trademark             Number                        Date                   Date

                        METROLANCE            2,238,101                 04/13/1999              04/13/2009



                          Trademark                 Application/Serial                       Application
                          Annlication                    Number                                 Date

                                                       75/279207                             04/22/1997




           10126957.5                                     -26-

                                                             A3061
                                                                                                                 CURT1S_000883
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 150 of 200




                  TransCare Corporation

                                               Registration            Registration              Expiration
                          Trademark              Number                    Date                    Date
                         TRANSCARE             2,143,825                03/17/1998              03/17/2008


                              Trademark                Application/Serial                   Application
                              Annlication                   Number                             Date

                                                           74/664406                        04/21/1995


                        (a)(ii) Licensed- None except for certain informal rights to use a third party's trademark
                        or name on ambulances servicing such third party

                        (b)     Patents: NONE

                        (c)     Copyrights~ NONE




           10126957.5                                      -27-

                                                              A3062
                                                                                                                     CURT1S_000884
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 151 of 200




                                                      SCHEDULE 8.12
                                                                to
                                             INFORMATION CERTIFICATE

                                             Subsidiaries; Affiliates; Investments

                             Subsidiaries (More than 50% owned by Company indicated)

                                                       Jurisdiction and
                                                       Date of              Authorized and Outstanding
                        Name of Subsidiary             Orn:anization        Stock and Record Owner

                        1. TransCaie New York,         Delaware             1,000 shares, par value $.01
                           Inc.
                                                       4/29/94
                                                                            Record Owner:
                                                                            TransCare Corporation;
                                                                            1,000 shares; 100% of issued and
                                                                            outstanding stock

                        2. TransCare Pennsylvania,     Delaware             1,000 shares of Common Stock, par
                           Inc.                        4120195              value $.01

                                                                            Record Owner:
                                                                            TransCare Corporation;
                                                                            1,000 shares; 100% of issued and
                                                                            outstanding stock

                        3. TransCare Maryland, Inc. Delaware                1,000, par value $.01
                                                       4/29/97

                                                                            Record Owner:
                                                                            TransCare Corporation;
                                                                            100 shares; 100% of issued and
                                                                            outstanding stock

                        4. TransCare Harford           Delaware             1,000, par value $.01
                           County, Inc.

                                                                            Record Owner:
                                                                            TransCare Maryland, Inc.,
                                                                            I 00 shares; 100% of issued
                                                                            and outstanding stock




           10126957.5                                    -28-


                                                            A3063
                                                                                                                CURT1S_000885
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 152 of 200



                                                      Jurisdiction and
                                                      Date of            Authorized and Outstanding
                        Name of Subsidiarv            Organization       Stock and Record Owner
                        5. TransCare Westchester,     Delaware           1,000 par value $.01
                           Inc.                       4/7/98
                                                                         Record Owner:
                                                                         TransCare New York, Inc.,
                                                                         100 shares; 100% of issued and
                                                                         outstanding stock
                        6. TC Ambulance               Delaware           1,000 par value $.01
                           Corporation

                                                                         Record Owner:
                                                                         TransCare Corporation,
                                                                         100 shares; I 00% of issued and
                                                                         outstanding stock

                        7. TC Ambulance North, Inc.   Delaware           1,000 par value $.01
                                                                         Record Owner:
                                                                         TransCare Corporation,
                                                                         100 shares; 100% of issued and
                                                                         outstanding stock

                        8. TC Ambulance Group,        Delaware           1,000 par value $.01
                           Inc.
                                                                         Record Owner:
                                                                         TransCare Corporation,
                                                                         100 shares; 100% ofissued and
                                                                         outstanding stock

                        9. TransCare Management       Delaware           1,000 par value $.01
                           Services, Inc.                                Record Owner:
                                                                         TransCare Corporation,
                                                                         100 shares; I 00% of issued and
                                                                         outstanding stock

                        I 0. TCBA Ambulance, Inc.     Delaware           1,000 par value $.01
                                                                         Record Owner:
                                                                         TransCare Corporation,
                                                                         100 shares; 100% of issued and
                                                                         outstanding stock




           10126957.5                                  -29-


                                                          A3064
                                                                                                           CURT1S_000886
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 153 of 200



                                                        Jurisdiction and
                                                        Date of             Authorized and Outstanding
                         Name of Subsidiarv             Orn:anization       Stock and Record Owner
                         11. TC Billing and Services    Delaware            1,000 par value $.01
                             Corp.                                          Record Owner:
                                                                            TransCare Corporation,
                                                                            100 shares; I 00% of issued and
                                                                            outstanding stock

                         12. TC Hudson Valley           Delaware            1,000 par value $.01
                             Ambulance Corp.                                Record Owner:
                                                                            TransCare Corporation,
                                                                            100 shares; I 00% of issued and
                                                                            outstanding stock
                         13. TransCare ML, Inc.         Delaware            1,000 par value $.01
                                                                            Record Owner:
                                                                            TransCare Corporation,
                                                                            100 shares; 100% of issued and
                                                                            outstanding stock

                        (I)    Inactive Subsidiaries

                        The following entities were acquired by the TransCare Corporation and certain of its
               Subsidiaries as part of transactions consummated over 9 years ago and such entities are not
               involved in the operation of TransCare Corporation's or any of its Subsidiaries' business. Such
               entities are in the process of being dissolved or may be dissolved.

                        1.    TransCare West Virginia. fuc.
                        2.    Nassau Ambulance - Ambulette, Inc.
                        3.    Nationwide Nassau Ambulance, Inc.
                        4.    Allstate Ambulance & Medical Services, Inc.

                   Montgomery County Ambulance. Inc., a De1aware corporation, was formed for a
           transaction that was not consummated, does not conduct business or own assets and may be
           dissolved.

                        II.    Stockholders ofTransCare Corporation (If widely held, only holders with
                        more than 10%)

                              See attached Schedule 8.12{b)




           10126957.5                                     -30-


                                                             A3065
                                                                                                                 CURT1S_000887
CONFIDENTIAL
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 154 of 200



                                             SCHEDULE 8.12(b)
                                                   to
                                        INFORMATION CERTIFICATE

                                            Stockholder List Attached




               10126957.5                         -31-


                                                     A3066
                                                                                            CURT1S_000888
CONFIDENTIAL
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 155 of 200


                                                                                                                                                                  Attachment3




                                                                                   TransCare Corporation
                                                                                     SharehOlder Listing
                                                                                       As of 9/15/06

                Name and Address of Hol,du               Ccrtifiqte   Number of %0woenbip           Optioru(ll         Warronts-TnncheA     WarraalJ-Tnache B     Total
                                                         Nuraheraad    si.u..                                                (Z(                   (J(
                                                            Date
               !ARK II CLO 2001-1, Limited                    I          177,303   2S.04%                                                                          177,303
                c/o Patriacch Partners m. LLC             8/412003
                112 South Tryon Street, Sui1e 700
                Charlotte, NC 28284
                ARK II CW 2001-1, Limiled                     l         209,215    29.55%                                                                          209,215
                c/o Paniarcb Partners ID, UC              8/4/2003
                112 South Tryon Street. Suite 700
                Charlone, NC 28284
               /1.RK 1..... 1meat Parta<n II, LP.             4          39,009    5.51%                                                                            39,uw
               '<lo Patriarch Partners m. LLC             8/4/2003
                112 South Tryon Street, Suite 700
                Charione. NC 28284
                Sieler & Compony                             24           54,289   7.67%                                                                            54.28!1
                c/o Fint Demiaioa Fundinc I               5/612004
                do Credit Suisse Asset Management
                                          111
               l,4661...exington Avenue. 14 Floor
                New YOik, NY 10017
                Siefer&Co.                                   25          47,487    6.71%                                                                            47,487
                de F"int Deminioa F1111dia1 II            5/612004
               c/o Cr«lit Suisse Asset Management
               466 Le,angton Avenue, 14" Floor
               NewYorlc NY 10017
               Hampthire TC Holdiap LLC                       7          60,000    8.47%                   140,000                                                 LW,000
               c/o Hampshire Equity PartneB               8/412003                                    [1a)
               S20 Madison Avenue
               New York. NY I 0022
               Joha lf•cock Life lnsuraou Company             8           7;337    1.04%                     1,467                  7,723                 8,129     24,0.lO
               lnvestrncdtLawDivision T-30                8/4/2003
               200 Clarendoo Stroet
               Boston, MA 02117
               HancockM- Partnen, LP.                         9          12,228    1.73%                     2,446                 12,871                13,549     41,094
               do Jobe ff1R<ock Life hlsuronte Company    8/412003
               Investment Law Division T-30
               200 Clarendon Street
               Boston. MA 02117
               Si&fer & Company u nominte for                 10          3,268    0.46%                         654                3,440                 3,621     10,li!l3
               Finl Dominion Fundinc I                    8/4/2003
               c/o Credit Suisse Asset Management
               466 Lexington A\rffl.uc; 141b Floor
               New York. New Yori< IOOl 7
               Hare&. C•~ as aomiaee                          11          4,891    0.69%                         978                5,149                 5,420     16,4"6
               !for Sipalure 3 Umited                     8/412003
               c/o John Hancock Life Insurance Company
               Investment Law Divis.ion T-30
               200 auendoo Street
               Boston, MA 02117
               Rodd Leeds                                    12             286    0.04%                          57                  301                   317           961
               90 Bin:h Street                            8/4/2003
               East Hills, NY 11S76
               AIU.,..ri                                      13            286    0.04%                          57                 301                    317           961
               200 Blacldtcadt Road                       8/4/2003
               Lido Bca.;h, NY 11561
               G.JaymeBa .........                            14            706    0.10%,                        141                  743                   782      2,372
               1315 Oakview Avenue                        8/4/2003
               WhitoOak,PA IS131
               wmi.m lleil                                   15             370    0.05%                          74                  389                  410       1,243
               !P.O. Bo"392                               8/4/2003
                Erie. PA 16512
               AnlllonyBrown                                 16            968     0.14%                         194                1,019                 1.073      3,254
               P.O. Box 10025                             8/4/2003
               Baldwin, MD 21013
               Gerold Sdtalfz                                17            968     0.14%                         194                1,019                 1,073      3,254
               812 Petem Road                            8/4/2003
               Kin..wle, MD 21087
               Or1ando Orsino, Jr.                          18             748     0.11%                         150                 788                   829       2.515
               do Bost Americ;:an Ambulance              8/4/2003
               l 73S East Joppa Road
               Baltimore MD 21234
               Albert J. Zawicki                            19             499     0.07%                         100                 525                   553       1,677
               14 Perine Court                           8/412003
               Baltimore. MD 21234
               Albion ABiuce Mezzanine Fuod, LP.            20           10,412    1.47%                     2,082                 10.960                11,537     34,991
               1345 Avmueofthe Americas                  8/4/2003
               New York, New Yorlc 10105




           9/15/2006                                                                   Page 1 of2




                                                                                       A3067                                                                                    CURT1S_000889
CONFIDENTIAL
                        Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 156 of 200


                                                                                                                                                                                     Attachment3




                                                                                                  TransCare Corporation
                                                                                                     Shareholder Listjng
                                                                                                       As of 9/15/06

               Name and Address     vr Holder                    Certificate     Number of %Ownership              Oplionslll         Wan-ants - Tran ch< A   WUTanls - Tranche B    Total
                                                                Number and         Shares                                                      (2(                    (3(
                                                                    Date
               lnletside & Co. u aominee for                         21                3,471       0.49%                        694                   3,653                  3,846      11,664
               AHiance Investment OpporCuaides                    8/412003
               FundLLC.
               1345 Avenue of the Americas
               New York, New Yori< 10105
               PaulM-a                                               22                  370       0.05%                         74                     389                    410       1,243
               5008 Slllrfish Way                                 8/4/2003
               San Diego, CA 92154
               SuaanWltty                                            23                  398       0.06%                         80                     419                    441       1,338
               2906 Co""try Lane                                  8/4/2003
               EUicott. MD 21043
               Sigler&Co.                                            26               24,232       3.42%                                                                               24,232
               c/o CSAM Fuadiq 11                                 5/612004
               cl• Cre4it Suisse Anet Manqement
               466 Lexington Avenue, 14" Floor
               NewYork,NY 10017
               Sqler&Co,                                             27               24,232       3.42'!.                                                                             24,232
               c/o CSAM Fw,dlq 111                                5/6/2004
               ~• Credit Suisae Aaaet Manqement
               466 Lexinglon Avenue, 14" Floor
               New York, NY 10017
               Si&Ier&Co.                                            28               24,232       3.42"k                                                                              24,232
               c/aAtritomCDO                                      5/6/2004
               c/o Credit Suisse Asset M a n - t
               466 Lexington Avmuc. 14 *' Floor
               NewYorlc,NY 10017
               Abbey Ridl-ad                                         29                  245       0.03%                         49                    258                    271            823
               Amhulaace Service, lac.
               <lo EUm Dawson
               59 Mayfair Drive
               White Plains. NY I0603
               Peconic Ambulance Service, Inc.                       30                  543       0.08%                        109                    572                    602       1,826
               c/o Sean McCabe
               P.O. Box623
               ~amesport, NY 11947

               Totals                                                               707,993      100.00%                   149,600                   50,519                 53,180    961,292

               [I) Options, excluding those issued to Hampshire TC Holdings !LC expire 8/4/13, price $.01
               (la) Options Issued to Hampshire TC Holdings LLC
                 ·so~ooo issued 8/4/03, expires 8/4/13, price $.01
                 •40,000 issued 8/4/04, expires 8/4/13, price $.01
                 •so.ooo issued 8/4/05, expire, 8/4/13, price $.01
               (2) Wamin~ price $40, expires 8/4/08
               [3] Warrant, price $45, cxpries 814/10




          9/15/2006                                                                                    Page2 of2




                                                                                                        A3068
                                                                                                                                                                                                   CURT1S_000890
CONFIDENTIAL
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 157 of 200



                                            SCHEDULE 8.13
                                                 to
                                       INFORMATION CERTIFICATE

                                               Labor Matters


                 None




    10126957.5                                 -32-


                                                   A3069
CONFIDENTIAL                                                                               CURT1S_000891
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 158 of 200



                                                   SCHEDULE 8.15
                                                        to
                                              INFORMATION CERTIFICATE

                                                   Material Contracts


     Contracts with the following entities:

      1. Montefiore Medical Center/ Albert Einstein college of Medicine

     2. Mount Sinai Medical Center/Mount Sinai Hospital

     3. Continuum Health Care and certain of its affiliated entities (Beth Israel Medical Center, Long Island
     College, St. Luke's/Roosevelt Hospital, New York Eye and Ear Infirmary)

     4. The New York City Transit Authority Contract No. 06D9374D

     5. University of Maryland Medical System

     6. Highmark Blue Cross Blue Shield/Keystone Healthplan West




     10126957.5                                       -33-


                                                          A3070
CONFIDENTIAL                                                                                                    CURT1S_000892
                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 159 of 200




               Schedule 8.20 (Section 8.20(9) Agreements with Facilities


               TransCare Corporation
               list of Facilities

                Facility Name
                A HOLLY PATIERSON GERIATRIC CT
                ADVANCED AIR AMBULANCE
                AGRESSIVE SKATERS ASSOCIATION
                AIR AMBULANCE AMERICA
                AIR AMBULANCE SERVICE
                AIR AMBULANCE SPECIALIST
                AIR RESPONSE
                AIRSTAT
                ALBERT EINSTEIN HOSP/CATH LAB
                ALBERT EINSTEIN INSTITUTE
                ALICE MANOR NURSING HOME
                ALLEGHENY VALLEY HOSP
                ANDRUS ON HUDSON
                ANNAPOLIS NURSING & REHAB
                ANNE ARUNDEL MEDICAL CENTER
                AVALON GARDENS NURSING HOME
                BALDOCK NURSING HOME
                BALTIMORE WASH MED CTR 2 MILES
                BALTIMORE WASH MED CTR 3 MILES
                BALTIMORE WASHINGTON MED CTR
                BAYVIEW MEDICAL CENTER
                BELLEVUE HOSPITAL
                BEST AMERICAN
                BETH ABRAHAM HOME HOSPITAL
                BETH ISRAEL HOSPITAL
                BETH ISRAEL MED CTR/KINGS HWY
                BEVERLY HEALTHCARE PHOENIXVILL
               BISHOP HEN HUCLES NURSING HOME
               BLUE POINT NURSING & REHAB
               BON SECOUR HOSPITAL
               BON SECOURS HOSPITAL
               BOOTH MEMORIAL HOSPITAL
               BOXING EVENT
               BRANDYWINE HALL
               BRANDYWINE HOSPITAL
               BRIGHTEN AT BROOMALL
               BRIGHTEN AT BRYN MAWR
               BROAOMEAD NURSING CENTER
               BRONX LEBANON HOSP/CONCOURSE
               BRONX VA SPINAL CORO CLINIC
               BRONX VETERANS HOSPITAL
               BROOKDALE HOSPITAl




                                                    A3071                              CURT1S_000893
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 160 of 200




                BRUNSWICK HOSPITAL
                BRUNSWICK HOSPITAUMRI
                BRYN MAWR HOSPITAL
                BRYN MAWR REHAB HOSP
                BRYN MAWR TERRACE
                CABRINI HOSPICE
                CABRINI MEDICAL CENTER
                CALVARY HOSPITAL
                CALVERY HOSPITAL@ LUTHERAN
                CARROL TRANSIT MEDICAID
                CARROLL COUNTY HOSPITAl
                CASTLE POINT VET ADMIN HOSP
                CASTLE POINT VET HOSP
                CATSKILL REGIONAL MED CENTER
                CENTRAL ISLAND NURSING HOME
                CENTRAL MONTGOMERY MED CNTR
                CHAPEL HILL CONVALESCENT HOME
                CHARLES MORRIS CENTER
                CHESTER COUNTY HOSPITAl
                CHRISTIANA HOSPITAL
                CNR PROSPECT HOSPICE
                COL SPECIAL P. FUND CHILD HOSP
                COLER MEMORIAL HOSP NH
                COLUMBIA PRESBYTERIAN HOSPITAL
                COMMUNITY HOSPITAL
                COMPASSION CARE HOSPICE
               COMPASSIONATE CARE HOSPICE
               CONTINUUM HOSPICE
               CREST HALL NURSING HOME
               DELAWARE COUNTY MEMORIAL HOSP
               DELAWARE PSYCHIATRIC CENTER
               DEVEREUX MAPLETON CENTER
               DOWNSTATE MEDICAL CENTER
               DOYLESTOWN HOSPITAL
               DUMONT MASONIC HOME
               DUNWOODY NURSING HOME
               EAST COAST AMBULANCE
               ELLENVILLE VOLUNTEER AMB CORP
               ELMHURST HOSPITAL CENTER
               EYE YORK EYE & EAR HOSPITAL
               FAMILY HOSPICE & PALLIATIVE CR
               FLUSHING HOSPITAL
               FORBES REGIONAL
               FRANKFORD BUCKS
               FRANKFORD FRANKFORD
               FRANKFORD HOSPITAL BUCKS
               FRANKFORD HOSPITAL MRI
               FRANKFORD TORESDALE HOSP
               FRANKLIN GENERAL HOSPITAL
               FRANKLIN HOSP ADULT DAY CARE




                                                 A3072
                                                                                      CURT1S_000894
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 161 of 200




                FRANKLIN SQUARE HOSPITAL
                FREDERICK VILLA NURSING HOME
                 FUTURECARELOCHEARN
                FUTURECARE
                FUTURECARE IRVINGTON
                GARDEN CARE CENTER
                GATEWAY HEALTH HOSPICE
                GBMC HOSPITAL
                GENESIS
                GENESIS MULTl MEDICAL
                GIRARD MEDICAL CENTER
                GLENN ISLAND CARE CENTER
                GOLDWATER HOSPITAL
                GOOD SAMARITAN HOSPITAL
                GRACIE SQUARE HOSPITAL
                GRADUATE HOSPITAL
                GREATER S.E. COMMUNITY HOSP
                GREENARY HEALTH CENTER
                HADLEY MEMORIAL HOSP
                HARBOR HOSPITAL CENTER
                HARRISON HOUSE OF CHRISTIANA
                HARTLAND HOSPICE STOCKTON BLDG
                HAVERFORD ESTATES
                HEALTH PARTNERS OF NEW YORK
                HEALTHSOUTH HARMARVILLE REHAB
                HEARTLAND HOSPICE
                HEBREW HOSPITAL HOME OF WESTCH
                HEMPSTEAD PARK NURSING HOME
                HERITAGE HARBOR NURSING HOME
                HERITAGE SHADYSIDE
                HICKORY HOUSE NURSING HOME
                HOCKESSIN HILLS
                HOLLISWOOD HOSPITAL
                HOME CARE HOSPICE
                HOSPICE CARE OF LONG ISLAND
                HOSPICE INN
                HOSPICE OF BALTIMORE
                HOSPICE OF DUTCHESS COUNTY
                HOSPICE OF NEW YORK
                HOSPICE OF THE CHESAPEAKE
               HOSPICE OF WESTCHESTER
               HOSPITAL FOR JOINT DISEASES
               HOSPITAL FOR SICK CHILDREN
               HOSPITAL FOR SPECIAL SURGERY
               HOSPS OF ORANGE & SULLIVAN CTY
               HOWARD COUNTY GENERAL HOSPITAL
               HUNTINGTON HOSPITAL
               HURLEYVILLE EMERG.RELIEF SQUAD
               INTENSIVE AIR AMBULANCE
               JACOBI HOSPITAL BX MUNICIPAL




                                                 A3073
                                                                                      CURT1S_000895
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 162 of 200




                JAMAICA HOSPITAL
                JENNERSVILLE REGIONAL HOSP
                JEWISH CONVALESCENT CENTER
                JEWISH HOME AND HOSPITAL
                JOHN HOPKINS HOSPITAL
                KAHUNAVILLE ATT: SUSIE CASEY
                KENNEDY MEDICAL JFK AIRPORT
                KERNAN HOSPITAL
                KINGS COUNTY G BUILDING
                KINGSBROOK JEWISH LAB SERVICE
                KINGSBROOK JEWISH MEDICAL CTR
                LANKENAU HOSP ER
                LANKENAU HOSPITAL
                LAUREL REGIONAL HOSPITAl
                LEVINDALE HEBREW HOSPITAL
                LEVINDALE NURSING CENTER
                LIBERTY NURSING AND REHAB
                LIBERTY VOLUNTEER AMBULANCE CO
                UC/PHU SHUTTLE
                LIFE CARE OF PITTSBURGH
                LIFE LINE AIR AMBULANCE
                LIFELINE AIR AMBULANCE
                UFENET
                LINCOLN HOSPITAL CENTER
                LOGISTICARE
               LONG BEACH MEDICAL CENTER
               LONG ISLAND CARE CENTER
               LONG ISLAND COLLEGE HOSP/PSYC
               LONG ISLAND COLLEGE HOSPITAL
               LONG ISLAND COLLEGE/SOCIAL WRK
               LONG ISLAND JEWISH HOSPITAL
               LORIEN FRANKFORD NURSING HOME
               LUTHERAN AUGUSTANA CENTER
               LUTHERAN MEDICAL CENTER
               MADISON SQUARE GARDEN
               MAGEE WOMENS HOSPITAL
               MAIMONIDES MEDICAL CENTER
               MAINLINE NURSING & REHAB
               MAMAKATING FIRST AID SQUAD
               MANOR CARE AT PIKE CREEK
               MANOR CARE KING OF PRUSSIA
               MANOR CARE LANSDALE
               MANOR CARE OF DEVON
               MANOR CARE POTTSTOWN
               MANOR CARE ROLAND PARK
               MANOR CARE RUXTON
               MANOR CARE YARDLEY
               MANOR CARE YARDLEY
               MARINER CATONSVILLE
               MARINER NORTH ARUNDEL




                                                 A3074
                                                                                      CURT1S_000896
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 163 of 200




                MARY IMMACULATE HOSPITAL
                MARYLAND BAPTIST AGED NH
                MARYLAND EXPRESSCARE
                MARYLAND GENERAL HOSPITAL
                MCKEESPORT GERI PROGRAM
                MCKEESPORT HOSPITAL
                MCMURRAY HILLS MANOR
                MEADOWS AT SHANNONDELL
                MED LINK HOSP
                MEMORIAL SLOAN KETIERING
                MERCY HOSPITAL
                MERCY HOSPITAL CENTER
                MERCY SUBURBAN HOSPITAL
                METRO HOSPICE @ GREATER NY
                MICHAELS EIGHTH AVENUE
                MID ATLANTIC HOSPICE
                MILLENNIUM CNTR AT MARLEY NECK
                MONSIGNOR FITZPATRICK NH
                MONTEFIORE HOSPITAL
                MONTEFIORE HOSPITAL
                MONTGOMERY HOSPITAL
                MOUNT SINAI HOSPITAL
                MOUNT SINAI HOSPITAL QUEENS
                MT SINAI HOSPITAL
                MT VERNON HOSPITAL
                MT WASHINGTON PEDIATRIC HOSP
                N.Y. UNIVERSITY HOSP
                NATIONAL HEALTH INSTITUTE
                NEW ISLAND HOSPITAL
                NEW YORK CENTER FOR REHAB
                NEW YORK DOWNTOWN HOSPITAL
                NEW YORK HOSPITAL
               NEW YORK PRESBYTERIAN WESTCHST
               NEW YORK STATE VETERANS HOME
               NEW YORK UNIVERSITY HOSP
               NEW YORK UNIVERSITY HOSPITAL
               NORTH ARUNDEL
               NORTH CENTRAL BRONX HOSPITAL
               NORTH GENERAL HOSPITAL
               NORTHSHORE UNIVERSITY HOSPITAL
               NORTHWEST HEALTH REHAB CENTER
               NORTHWEST HOSPITAL CENTER
               NORTHWEST HOSPITAL TRUST
               NY HYPERBARIC & WOUND CARE
               NYS VETS HOME AT MONTROSE
               OAK HOLLOW NURSING HOME BLDG 2
               OUR LADY OF MERCY HOSPITAL
               PAOLI ER DEPT
               PAOLI MEMORIAL HOSPITAL
               PARK AVENUE EXTENDED CENTER




                                                 A3075
                                                                                      CURT1S_000897
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 164 of 200




                PARK AVENUE EXTENDED DAY CARE
                PARKLANE AT BELLINGHAM
                PARKWAY HOSPITAL
                PENINSULA HOSPITAL CENTER
                PENN HOME CARE HOSPICE
                PHELPS MEMORIAL HOSPITAL
                PHOENIXVILLE HOSPITAL
                PORT JEFFERSON HEALTH CARE
                PORT JERVIS VOLUNTEER AMB CORP
                POTTSTOWN MEM MED CTR
                PRESBYTERIAN HOSPITAL
                PROVIDENCE HOSPITAL
                QUEENS HOSPlTAL CENTER
                RAVENWOOD NURSING HOME
                REGINA NURSING HOME
                RESORT BEACH NURSING
                RIVERSIDE NURSING CENTER
                ROCK GLEN NURSING HOME
                ROCKFORD CENTER
                ROOSEVELT HOSPITAL
                ROSCOE &ROCKLAND VOLUNTEER AMB
                ROSEMONT MANOR
                RUTH TAYLOR CARE CENTER
                SAN SIMEON BY THE SOUND NH
                SARAH R NEWMAN NURSING HOME
                SAUNDERS HOUSE
                SHADYSIDE HOSPITAL
                SHADYSIDE NURSING AND REHAB
                SILVERLAKE CENTER PA
                SINAI HOSPITAL
               SKYVUE TERRACE
               SMITHTOWN CTR FOR REHAB & NH
                SOMMERTON CENTER
               SOUTH HAMPTON HOSPITAL
               SOUTH OAKS HOSPITAL
               SOUTHRIVER HEALTH REHAB CENTER
               SOUTHSIDE HOSPITAL
               SPILT ROCK NURSING HOME
               SPORTS ANO ENTERTAINMENT
               SPRAIN BROOK MANOR NURSING HOM
               ST AGNES NURSING
               ST ALBANS VETERAN HOSPITAL
               ST BARNABAS HOSPITAl
               ST CLARE'S HOSPITAL
               ST FRANCIS HOSPITAL
               ST JOHNS FAMILY CLINIC
               ST JOHNS HOSPITAL
               ST LUKES HOSPITAL
               ST MARGARETS HOSPITAL
               ST MARTHA'S MANOR




                                                 A3076
                                                                                      CURT1S_000898
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 165 of 200




                    ST MARYS CHILDREN HOSPITAL
               -    ST PATRICKS NURSING HOME
                    ST THOMAS MONESTARY
                    ST VINCENT/WESTCHESTER
                    ST VINCENTS CANCER CENTER
                    ST VINCENTS HOSP/INPATIENT
                    ST VINCENTS HOSP/SOCIAL WORK
                    ST VINCENTS HOSPITAL
                    ST VINCENTS HOSPITAL (ER)
                    ST VINCENTS HOSPITf,JJCATH LAB
                    STANDBY
                    STAT AIR AMBULANCE WCMC
                    STELLA MARIS FACILITIES
                    STONEY LODGE HOSPITAL
                    SYOSSET COMM HOSP NSU
                    TERENCE CARDINAL COOKE NURSING
                   THI FRANKLIN SQUARE ANO REHAB
                   THOMAS JEFFERSON UNIV HOSP
                   THROGGS NECK EXTENDED CARE CTR
                   TOWSON UNIVERSITY
                    TRANSPLANT RESOURCE CTR OF MD
                   UNITED HEBREW NURSING HOME
                   UNIVERSITY BEHAVIORAL ASSOC
                   UNIVERSITY HOSP OF PA
                   UNIVERSITY HOSPICE
                   UNIVERSITY SPECIALTY HOSPITAL
                   URSULINE SENIOR SERVICES
                   VALLEY FORGE MIDDLE SCHOOL
                   VANDERBILT UNIVERSITY HOSP
                   VETERANS HOSPITAL
                   VICTORY HOSPITAL
                   VILLAGE NURSING HOME
                   VISITING NURSE SERVICE
                   VITAS HOSPICE
                   WASHINGTON ADVENTIST HOSP
                   WAYNE NURSING & REHAB CENTER
                   WESLEY HOME INC
                   WEST CHESTER REHAB HOSPITAL
                   WEST PENN HOSPITAL
                   WESTCHESTER MEDICAL CENTER
                   WESTCHESTER SQUARE MEDICAL CTR
                   WESTFALL VAC
                   WESTMINSTER NURSING HOME
                   WHITEPLAINS HOSPITAL
                   WOODBOURNE VAC
                   WOODHULL HOSPITAL
                   WYKOFF HEIGHTS HOSPITAL
                   YELLOW TRANSPORTATION




                                                     A3077                                CURT1S_000899
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 166 of 200



                                                   SCHEDULE 9.9
                                                       to
                                             INFORMATION CERTIFICATE

                                                    Existing Indebtedness


                        I.    Direct Debt

                   (a)    Indebtedness under and in connection with the Credit Agreement dated as of
           August 4, 2003, among TrasnCare Corporation, as Borrower, the lenders a party thereto and
           Patriarch Partners Agency Services, LLC, as Agent for such lenders, as amended, the
           outstanding principal amount of which is $40,775,868 as of September 30, 2006.

                        (b)   The leases and equipment financings listed in the attachments to Schedule 8.4.

                        II.   Guarantees

                  (a)     Each of the Companies has guaranteed all obligations in connection with the
           Credit Agreement dated as of August 4, 2003, among TransCare Corporation, as Borrower, the
           lenders a party thereto and Patriarch Partners Agency Services, LLC, as Agent for such lenders,
           as amended.

                   (b)    Guaranties by each of the Subsidiaries ofTransCare Corporation of Indebtedness
           ofTransCare Corporation and Subsidiaries ofTransCare Corporation in respect of the financing
           of vehicles and equipment listed on this Schedule 9.9.

                  III.   Insurance premi.um financing arrangements, the outstanding amount of which was
           $5,708,262.35 as of October 5, 2006.




           10126957.5                                           -34-


                                                            A3078
                                                                                                               CURT1S_000900
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 167 of 200



                                                   SCHEDULE 9.10
                                                        to
                                              INFORMATION CERTIFICATE

                                                     Loans and Advances

                        The guaranties referred to on Schedule 9.9 permitted as of the date hereof as provided in
                        Section 9 .9 of the Loan and Security Agreement and any intercompany obligations to the
                        extent permitted as provided in Section 9.10 of the Loan and Security Agreement/.




           10126957.5                                     -35-


                                                             A3079
                                                                                                                    CURT1S_000901
CONFIDENTIAL
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 168 of 200



                                              SCHEDULE A
                                                  to
                                        INFORMATION CERTIFICATE

                                                Required Consents


                  2.       Stockholders Agreement dated as of August 4, 2003, among TransCare
           Corporation and certain stockholders of TransCare Corporation, as amended and supplemented,
           requires that a refinancing of the TransCare' s indebtedness pursuant to the Second Lien
           Agreement be approved by affirmative consent of certain stockholders of TransCare
           Corporation.

                   3.      Article III, Section 16 of the Amended and Restated Bylaws of Certificate of
           Incorporation of TransCare Corporation requires that a refinancing of the TransCare' s
           indebtedness pursuant to the Second Lien Agreement be approved by the affirmative consent of
           certain stockholders ofTransCare Corporation.




           10126957.5                              -36-

                                                      A3080
                                                                                                          CURT1S_000902
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 169 of 200




                                              A3081
CONFIDENTIAL                                                                          CURT1S_000903
                    Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 170 of 200



                                                EXHIBITB
                                                   TO
                                      LOAN AND SECURITY AGREEMENT

                                       BORROWING BASE CERTIFICATE


                                                (See Attached)




               737372.1




                                                   A3082
CONFIDENTIAL                                                                               CURT1S_000904
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 171 of 200




                                                                                Date:
                                                                                Number:


                                             BORROWING BASE CERTIFICATE


                       Pursuant to the Loan and Security Agreement among Wachovia Bank, National
               Association ("Lender") and TransCare Corporation on behalf itself and certain of its Subsidiaries
               as borrowers ("Administrative Borrower"), and certain of its Subsidiaries (as amended, the "Loan
               Agreement), Administrative Borrower hereby certifies on behalf of itself and the other
               Borrowers, to Lender, as of the above date, as follows:

                A. LOAN AVAILABILITY

                      1. Medicare Accounts

                          Gross Amount of Medicare Accounts                  $- - - - -

                          Less Ineligible Medicare Accounts                  $_ _ _ __

                          Reimbursable Amount of Eligible Accounts
                          consisting of Medicare Accounts                    $_ _ _ __

                          Advance Rate                                       85%
                          Net Medicare Account Loan Availability             $_ _ _ __

                     2. Medicaid Accounts

                          Gross Amount of Medicaid Accounts                  $- - - - -
                          Less Ineligible Medicaid Accounts                  $_ _ _ __
                          Reimbursable Amount of Eligible Accounts
                          consisting of Medicaid Accounts                    $_ _ _ __

                          Advance Rate                                       85%
                          Net Medicaid Account Loan Availability            $_ _ __

                     3. Insurance Accounts

                          Gross Amount of Insurance Accounts                $- - - - -
                          Less Ineligible Insurance Accounts                $_ _ _ __

                          Reimbursable Amount of Eligible Accounts
                          consisting of Insurance Accounts                  $- - - - -
                          Advance Rate                                      85%
                          Net Insurance Account Loan Availability           $_ _ _ _ _

               737372.1




                                                               A3083
CONFIDENTIAL                                                                                                       CURT1S_000905
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 172 of 200




                     4. Facility Contract Accounts

                          Gross Amount of Facility Contract Accounts        $
                          Less Ineligible Facility Contract Accounts        $

                          Reimbursable Amount of Eligible Accounts
                          consisting of Facility Contract Accounts          $
                          Advance Rate                                      85%
                          Net Facility Contract Account Loan Availability   $


                     5. Paratransit Accounts

                          Gross Amount of Paratransit Accounts              $
                          Less Ineligible Paratransit Accounts              $
                          Reimbursable Amount of Eligible Accounts
                          consisting of Paratransit Accounts                $
                          Advance Rate                                      85%
                          Net Paratransit Account Loan Availability         $



                     6. CHAMPUS/CHAMPVA Accounts

                          Gross Amount of CHAMPUS/CHAMPVA
                          Accounts                                          $
                          Less Ineligible CHAMPUS/CHAMPVA Accounts          $
                          Reimbursable Amount of Eligible Accounts
                          consisting of CHAMPUS/CHAMPVA Accounts            $
                          Advance Rate                                      85%
                          Net CHAMPUS/CHAMPVA Account Loan
                          Availability                                      $

                     7. Unbilled Accounts

                          Gross Amount of Unbilled Accounts                 $
                          Less Ineligible Unbilled Accounts                 $
                          Reimbursable Amount of Eligible Accounts
                          consisting of Unbilled Accounts                   $
                          Advance Rate                                      85%


               737372.1                                           2



                                                                 A3084
CONFIDENTIAL                                                                                CURT1S_000906
                      Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 173 of 200




                          Net Unbilled Accounts (A)                              $
                          Unbilled Accounts Loan Limit (B)                       $5,000,000
                          Net Unbilled Account Loan Availability (the
                          lesser of item 7(A) or item 7(8))                      $


                     8. Pending Medicaid Accounts

                          Gross Amount of Pending Medicaid Accounts              $
                          Less Ineligible Pending Medicaid Accounts              $
                          Reimbursable Amount of Eligible Accounts
                          consisting of Pending Medicaid Accounts                $
                          Advance Rate                                           85%
                          Net Pending Medicaid Account (A)                       $
                          Pending Medicaid Accounts Loan Limit (B)               $300,000
                          Net Pending Medicaid Account Loan Availability
                          (the lesser of item 8(A) or item 8(B))                 $


                     9. Total Eligible Accounts, Eligible Unbilled
                        Accounts and Eligible Pending Medicaid Accounts.
                        (the sum of items I through 8)
                                                                                 $_ _ __

                     I 0. The amount of sixty (60) days cash receipts
                                                                                 $- - - -
                     11. Amount of Eligible Accounts (the lesser of item 9
                         or item 10)                                             $_ _ __
                     12. Less Reserves                                           $_ _ __

                     13. Net Amount of Availability
                                                                                 $- - - -
                     14. Maximum Credit                                          $_ _ __

                     15. Total Availability (the lesser of item 13 or item 14)
                                                                                 $- - - -

                B. RECONCILIATION OF LOAN BALANCE

                     16. Current Principal Amount of outstanding Loan
                         balance as of the date hereof                           $_ _ __

                     17. Current Undrawn Amount of Outstanding Letters
                         of Credit (Reserved for in Item 12)
                                                                                 $- - - -

                     18. Total Loan Balance and Letters of Credit (item 16       $- - - -

               737372.1                                          3


                                                                A3085
CONFIDENTIAL                                                                                  CURT1S_000907
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 174 of 200



                       plus item 17)

                    19. Unused Availability (Item 15 less Item 16)              $- - - - -
                    20. Amount of Loan requested                                $- - - - -



               As of the date of this Certificate, no Event of Default exists or has occurred and is continuing.
               Administrative Borrower acknowledge that the Loans and Letter of Credit Accommodations by
               Lender to Borrowers are based upon Lender's reliance on the information contained herein and
               all representations and warranties with respect to Accounts in the Loan Agreement are applicable
               to the Accounts included in this Certificate. The reliance by Lender on this Certificate should
               not be deemed to limit the r,ight ofLender to establish or revise criteria of eligibility or Reserves
               or otherwise limit, impair, or affect in any manner the rights of Lender under the Loan
               Agreement. In the event of any conflict between the determination of Lender of the amount of
               the Loans and Letter of Credit Accommodations available to Borrowers in accordance with the
               terms of the Loan Agreement and the determination by Borrowers of such amounts, the
               determination of Lender shall govern. All capitalized terms used in this Certificate shall have the
               meaning assigned to them in the Loan Agreement.

                                                                     TRANSCARE CORPORATION, as
                                                                     Administrative Borrower


                                                                     By:- - - - - - - - - -

                                                                     Title:- - - - - - - - - -




           737372.1                                             4



                                                              A3086
CONFIDENTIAL                                                                                                           CURT1S_000908
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 175 of 200



                                                                        ·I




                                                                                                ...




                                              A3087
CONFIDENTIAL                                                                          CURT1S_000909
                  Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 176 of 200




                                                   EXHIBITC
                                                      TO
                                         LOAN AND SECURITY AGREEMENT

                                                  Compliance Certificate



           To:         Wachovia Bank, National Association
                       1133 Avenue of the Americas
                       New York, New York 10036
                       Attention: Portfolio Manager

                       Ladies and Gentlemen:

                   Pursuant to Section 9.6 of the Loan Agreement (as defined below) TransCare
           Corporation, as Administrative Borrower ("Administrative Borrower") hereby certifies to you as
           set forth below.

                   Capitalized terms used herein without definition shall have the meanings given to such
           terms in the Loan and Security Agreement, dated October___, 2006, by and among Wachovia
           Bank, National Association ("Lender"), Administrative Borrower and certain subsidiaries of
           Administrative Borrower (as such Loan and Security Agreement is amended, modified or
           supplemented, from time to time, the "Loan Agreement").

                   1.     Borrowers and Guarantors have reviewed the terms of the Loan Agreement, and
           have made, or have caused to be made under the supervision of a Designated Officer, a review in
           reasonable detail of the transactions and the financial condition of Borrowers and Guarantors,
           during the immediately preceding fiscal month.

                   2.      The review described in Section 1 above did not disclose the existence during or
           at the end of such fiscal month, and the undersigned has no knowledge of the existence and
           continuance on the date hereof, of any condition or event which constitutes a Default or an Event
           of Default, except as set forth on Schedule I attached hereto. Schedule I attached hereto sets
           forth the exceptions, if any, to this Section 2 listing, in detail, the nature of the condition or
           event, the period during which it has existed and the action which any Borrower or Guarantor
           has taken, is taking, or proposes to take with respect to such Default or Event of Default.

                  3.     Borrowers and Guarantors hereby certify that, based on the review described in
           Section I above, no Borrower or Guarantor has at any time during or at the end of such fiscal
           month, except as specifically described on Schedule II attached hereto or as permitted by the
           Loan Agreement, done any of the following:

                             (a)    Changed its respective corporate name, or transacted business under any
                                    trade name, style, or fictitious name, other than those previously described
                                    to you and set forth in the Financing Agreements or listed on Schedule I
                                    hereto.

           707761.15                                         C-1

                                                             A3088
CONFIDENTIAL                                                                                                       CURT1S_000910
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 177 of 200




                        (b)   Changed the location of its chief executive office, changed its jurisdiction
                              of incorporation, changed its type of organization or changed the location
                              of or disposed of any of its properties or assets (other than pursuant to the
                              sale of Inventory in the ordinary course of its business or as otherwise
                              permitted by Section 9.7 of the Loan Agreement), or established any new
                              asset locations except in accordance with or as permitted by the Loan
                              Agreement.

                        (c)   Materially changed the terms upon which it provides Ambulances
                              Services, Paratransit Services or other services that may give rise to an
                              Account.

                        (d)   Permitted or suffered to exist any security interest in or liens on any of its
                              properties, whether real or personal, other than as specifically permitted in
                              the Financing Agreements.

                        (e)   Received any notice of, or obtained knowledge of any of the following not
                              previously disclosed to Lender:

                              (i) any notice or notices of determination from a Third Party Payor or a
                              Program Integrity Contractor that a Borrower or Guarantor has received
                              any overpayments or is not entitled to retain prior payments under
                              Medicare, Medicaid or CHAMPUS/CHAMPVA in excess of $250,000,
                              individually or in the aggregate,

                              (ii) any right that has been exercised or that is then exercisable to recoup
                              or offset any payments due to any Borrower under the Medicare
                              Regulations, Medicaid Regulations, or the CHAMPUS/CHAMPVA
                              Regulations in excess of $100,000, individually or in the aggregate,

                              (iii) any right that has been exercised or that is then exercisable to
                              suspend, delay, defer or postpone any payments due to any Borrower
                              under the Medicare Regulations, Medicaid Regulations, or the
                              CHAMPUS/CHAMPVA Regulations,

                              (iv) the occurrence of any event involving the release, spill or discharge of
                              any Hazardous Material in violation of applicable Environmental Law in a
                              material respect; or

                              (v) any investigation, proceeding, complaint, order, directive, claims,
                              citation or notice with respect to: (A) any non-compliance with or
                              violation of any applicable Environmental Law by any Borrower or
                              Guarantor in any material respect or (B) the release, spill or discharge of
                              any Hazardous Material in violation of applicable Environmental Law in a
                              material respect or (C) the generation, use, storage, treatment,
                              transportation, manufacture, handling, production or disposal of any
                              Hazardous Materials in violation of applicable Environmental Laws in a

           707761.15                                   C-2

                                                      A3089
CONFIDENTIAL                                                                                                   CURT1S_000911
                     Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 178 of 200




                                      material respect or (D) any other environmental, health or safety matter,
                                      which has a material adverse effect on any Borrower or Guarantor or its
                                      business, operations or assets or any properties at which such Borrower or
                                      Guarantor transported, stored or disposed of any Hazardous Materials.

                                (f)   Become aware of, obtained knowledge of, or received notification of, any
                                      breach or violation of any material covenant contained in any instrument
                                      or agreement in respect of Indebtedness for money borrowed in excess of
                                      $250,000 by any Borrower or Guarantor that extends beyond the
                                      applicable cure period and is not waived.

                                (g)   Become aware of, obtained knowledge of, or received notification that any
                                      Person not already the record holder of ten (10%) percent or more of the
                                      issued and outstanding shares of Capital Stock of Parent, has become such
                                      a ten (10%) percent holder.

                           4.
                          Attached hereto as Schedule III are the calculations used in determining, as of the
           end of such fiscal month whether Borrowers and Guarantors are in compliance with the
           covenants set forth in Section 9.18 of the Loan Agreement.

                     The foregoing certifications are made and delivered by the undersigned, being a
               Designated Officer of Administrative Borrower, this __ day of                 20

                                                            Very truly yours,

                                                            TRANSCARE CORPORATION

                                                            By: _ _ _ _ _ _ _ __

                                                            Title:- - - - - - - - - -




               707761.15                                      C-3

                                                             A3090
CONFIDENTIAL                                                                                                       CURT1S_000912
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 179 of 200




                                              A3091
CONFIDENTIAL                                                                          CURT1S_000913
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 180 of 200

                                                SCHEDULE 1.134
                                                      TO
                                         LOAN AND SECURITY AGREEMENT

                                             SECOND LIEN DOCUMENTS


                 1. Security Agreement, dated as of August 4, 2003, by TransCare Corporation and certain of
                        its subsidiaries in favor of the Second Lien Agent, and the Addendum to Security
                        Agreement dated as of April 1, 2004 by TransCare ML, Inc., as amended and
                        supplemented.

                2. Pledge Agreement, dated as of August 4, 2003, by TransCare Corporation, TransCare
                   Maryland, Inc. and TransCare New York, Inc., with acknowledgement by the
                   subsidiaries, in favor of the Second Lien Agent, and the Pledge Agreement Supplement
                   dated as of April 1, 2004, as amended and supplemented.

                3. UCC financing statements in favor of the Second Lien Agent, as secured party, filed with
                   the Delaware Secretary of State respect to the security interests in favor of the Second
                   Lien Agent pursuant to the Second Lien Documents.




           10147103.1



                                                              A3092
CONFIDENTIAL                                                                                                  CURT1S_000914
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 181 of 200



                                              SCHEDULE 8.17
                                                   TO
                                      LOAN AND SECURITY AGREEMENT

                                         CREDIT CARD AGREEMENTS



               1. Agreement between American Express and TransCare New York, Inc.

               2.   Merchant Services Agreement between Discover Financial Services, Inc 9Discover
                    Network) and TransCare Corporation

               3. Agreement between BA Merchant Service·s and TransCare Pennsylvania, Inc.

               4. VISA/Mastercard agreement between Chase Merchant Services LLC and TransCare
                  Corporation, as amended




                                                       A3093
CONFIDENTIAL                                                                                         CURT1S_000915
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 182 of 200

                                        SCHEDULE 8.19
                                             TO
                                LOAN AND SECURITY AGREEMENT

                                BUSINESS ASSOCIATE AGREEMENTS


                                          See attached list




                                               A3094
CONFIDENTIAL
                                                                                      CURT1S_000916
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 183 of 200




                 TransCare New York, Inc. Business Associates Agreements
                  Accurint
                  AIM COMPUTER ASSOCIATES, INC.
                  AMAC
                  B & B Imaging
                  Bronx Lebanon Hospital Center
                  BRONX VETERANS HOSPITAL
                  BRONX VETERANS HOSP ITAL
                  BRONX VETERANS HOSPITAL
                  BRONX VETERANS HOSPITAL
                  BROOKLYN HOSPITAL
                  Brooklyn Hospital Center Home Health Services
                  Catskill Regional Medical Center
                  Chapin Home for the Aging
                  City of White Plains
                  Collection Bureau Hudson Valley Inc.
                  Communication Consulting Services, Inc.
                  Concourse Nursing Home
                  CROSS & GUARD, INC.
                  Daleview Care Center
                  East Rockaway Progressive Care facility
                  Eastchester Rehabilitation
                 Elmhurst Care Center
                  Envoy/Expressbill , Inc.
                 First to Care Home Care
                 Four Seasons Nursing and Rehabilitation Center
                 Franklin Center for Rehabilitation & Nursing
                 Geln Island Care Center
                 Gouverneur Hospital
                 Gouverneur Nursing Home
                 Grace Plaza of Great Neck
                 Grandel! Rehabilitation and Nursing Center
                 HEALTH AND HOSPITAL CORP.
                 Healthcare Financial Services
                 Holliswood Hospital
                 HOSPICE Of NEW YORK
                 HOSPICE OF WESTCHESTER
                 Hudson Valley Hospital Center
                 Insurance Marketing Agencies, Inc.
                 JH Cohn, LLP
                 Lawrence Hospital Center
                 LUTHERAN MEDICAL CENTER
                 Marcus Garvey Nursing Home
                 MEADOWBROOK NURSING REHAB
                 Medi Corp
                 Medical Services of America
                 Metro Jewish Geriatric Center
                 Midway Nursing Home




                                                         A3095
CONFIDENTIAL                                                                          CURT1S_000917
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 184 of 200




                 Mount Sinai Hospital
                 New Rochelle and Radiology
                 New San Souci Nursing Home
                 New York Eye and Ear Hospital
                 New York University Hospital
                 North General Hospital
                 Oxford Management Services
                 PAUL MICHAELS ASSOCIATES
                 Peninsula Hospital
                 Professional Recovery Associates. Inc.
                 Promenade Rehabilitation and Health Core Center
                 Prospect Park Care Center
                 Regal Heights Rehabilitation
                 Roosevelt Hospital
                 Saint Patrick Home for the Ages
                 Shalom Nursing Home
                 Sprain Brook Manor
                 ST VINCENTS HOSPITAL
                 St. Francis Hospital
                 Tecnova India Pvt. Ltd
                 The Brooklyn Hospital Center
                 Treetops Rehab & Care Center
                 Union Plaza Care Center
                 United Ambulette. Inc.
                 United Hebrew Geriatric Center
                 Wayne Center for Nursing and Rehab
                 WESTCHESTER MEDICAL CENTER
                 Willoughby Rehabilitation and Health Care Center
                 Winthrop University Hospital

                TransCare Pennsylvania, Inc. Business Associates Agreements
                Universi1y of Pittsburgh Medical Center
                    • Montefiore Hospital
                    •   Presbyterian University Hospital
                    • Shadyside Hospital
                    •   McKeesport Hospital
                Healthsouth Harmarville Rehabilitation Hospital
                Highmark Blue Cross Blue Shield

                TransCare ML, Inc. Business Associates Agreements
                Beverly Phoenixville
                Coatesville VA
                AseraCare Hospice
                Bryn Mawr Terrace




                                                           A3096
CONFIDENTIAL                                                                          CURT1S_000918
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 185 of 200




                 TransCare Maryland, Inc. Business Associates Agreements
                 Baltimore City Corrections Ctr
                 Baltimore City Detention Ctr
                 Baltimore County Jail for Men
                 Baltimore Pre Release Unit
                 Brockbridge Correctional Institution
                 Central Booking Intake Facility
                 Herman Toulson Boot Camp
                 Home Detention Unit
                 Jessup Pre-Relase Unit
                 MD Correctional Adjustment Ctr
                 MD Correctional Inst. - Women
                 MD Correctional Institute - Jessup
                 MD House of Corrections
                 Metropolitan Transition Center
                 MRDCC
                 Patuxent Institution
                 Anne Arundel Medical Center
                 Baltimore VA Hospital
                 Baltimore Washington Medical Center
                 Bon Secour Hospital
                 Howard County Hospital
                 Kernan Hospital
                 Levindale Hospital
                 Maryland General Hospital
                 Mercy Hospital - Transitional Unit
                 Mercy Medical Center
                 Northwest Hospital
                 Perry Point VA Hospital
                 Sinai Hospital
                 Spring Grove State Hospital
                 University of Maryland Medical Center
                 University Specialty Hospital
                 VA Hospital -
                 Womens Jail Detention Center




                                                         A3097
CONFIDENTIAL                                                                          CURT1S_000919
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 186 of 200




                Alice Manor Nursing Home
                Augsburg Lutheran
                Catonsville Maimer Home
                Chapel Hill Convalescent Home
                Fairfield Nursing Home
                Frederick Villa Nursing home
                Future Core Irvington
                Future care lochearn
                Genesis Brightwood
                Genesis Catonsville Commons
                Genesis Franklin Woods
                Genesis Hammond Lane
                Genesis Knollwood
                Genesis Rondallstown
                Genesis Sevema Park
                Haven Nursing Home
                Heartland Hospice
                Heritage Harbor Nursing Home
                Hospice Facilities of Baltimore
                Gilcrest
                Glen Burnie Health and Rehab
                Hospice of Baltimore
                Inns of Blue Point
                Blue Point Nursing & Rehab
                Kenesaw Nursing Home
                Keswick Nursing
                Levindale Nursing Center
                Liberty Nursing and Rehab
                Lorien Columbia
                Lorien Frankford
                Millennium Marley Neck
                Mt. Washington Pediatrics
                North Arundel Health and Rehab
                Northwest Health and Rehab
                Ravenwood Nursing Home
                Ridgeway Manor

                BIUlng Associates Business Associates Agreements
                East Midwood Volunteer Ambulance
                Lutheran Medical Center
                Visnova Solutions Pvt. Ltd.
                Wantagh-Levittown Volunteer Ambulance
                Whiteford Volunteer Ambulance




                                                        A3098
                                                                                      CURT1S_000920
CONFIDENTIAL
(')
0                                                                            Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 187 of 200
z
"Tl
0
m                                                                                                                                             SCHEDULE 8.20(a)
z
-I                                                                                                                                                  TO
)>
r                                                                                                                                      LOAN AND SECURITY AGREEMENT

                                                                                                                                       MEDICARE/MEDICAID PROVIDER
                                                                                                                                              AGREEMENT

                       Name of Covered Entity




           TransCare New York, lhC.
                                                                Tu Identification

                                                                     Numbw

                                                                   XX-XXXXXXX
                                                                                         LlctnN Number


                                                                                          (-Code)

                                                                                               0164
                                                                                                            LI...,..

                                                                                                           1/aNd From

                                                                                                           112712006
                                                                                                                           Llc.en1e


                                                                                                                          Expiration

                                                                                                                          .<UB/2008
                                                                                                                                         Issuing


                                                                                                                                         Agency

                                                                                                                                        NYSuvH
                                                                                                                                                          NP1c11

                                                                                                                                                        (Nation&!
                                                                                                                                                         PtoYldef
                                                                                                                                                      Identification
                                                                                                                                                       1215930193
                                                                                                                                                                       M.dli:aid ldentfflcatlon 121


                                                                                                                                                                              Number{s)

                                                                                                                                                                               01:,18996
                                                                                                                                                                               01519222
                                                                                                                                                                                                        --
                                                                                                                                                                                                      Effective Oat.


                                                                                                                                                                                                       11119/1994
                                                                                                                                                                                                                       Medicate ldentffli;ation tii


                                                                                                                                                                                                                               Nr.tmberis)

                                                                                                                                                                                                                                A09832
                                                                                                                                                                                                                                A09831
                                                                                                                                                                                                                                                        Me<ica,e


                                                                                                                                                                                                                                                      Effectl,eDate

                                                                                                                                                                                                                                                       11/1-9/1994
                                                                                                                                                                                                                                                       11/19/1994
                                                                                                                                                                                                                                                                      Railroad
                                                                                                                                                                                                                                                                      Me<llcant

                                                                                                                                                                                                                                                                       N.......,

                                                                                                                                                                                                                                                                      590009035
                                                                                                                                                                                                                                                                                 (l)




                                                                                                                                                                                                                                                                                       Section 1011 " 1
                                                                                                                                                                                                                                                                                             P1N
                                                                                                                                                                                                                                                                                       NYOOOOu100091
                                                                                                                                                                                                                                                                                                      K.Jns,a, Q\/NOS
                                                                                                                                                                                                                                                                                                                     Areas Covered




                                                                                                                                                                                                                                A09833                 11/1.911994                                    NewYork, Bronx
                                                                                                                                                                                                                                                                                                      Suffolk._ Nassau & Westchfltef
           TC Ambulance Corp. dba MetroEMS                         XX-XXXXXXX                  0510        1127/2008      2/28/2008     NYSOOH         1477556346              02301095                6/18/2002                A41802                  31312000      ?00018365        NY00000100133 1vvestchestet, Richmond
                                                                                                                                                                                                                                                                                                      NewYl'>fk. Bronx Richmond
           TC Ambulance North, Inc:,                                11-353B7S4                 0509        112712000      2l2Bl2008     NYSOOH         1669475398                                                               A46511                  3/3/2000                       NY00000100152 Klt\9$, QLIMns, 1/vestehester
                                                                                                                                                                                                                                                                                                      New York. Bronx Ricilrnond
           Transcare Westchester, lne.                              11--M287S2                 0470        112712006      2/2Bl2008     NYS DOH        1568442606                                                               A465<11                 "'6/2000                       NY00000100153 Kinga, Queens
                                                                                                                                                                                                                                                                                                          W891chestat
           TC Ambulance Group, Inc. dba Beth Israel                 XX-XXXXXXX                 0508        1/27'2006      212812008     NYSOOH         1386647014                                                               1\46421                 3/29/2000                      NY00000100092 Kings, Queens, Richmond
                                                                                                                                                                                                                                                                                                          Bronx NewYork
           iCBA Arn bulance. Inc. dba St   aarnabas                 XX-XXXXXXX                 0574        2/1"2006       2/28/2000     NYSDOH                                                                                                                                                            New York

           TC Hudson Valley Ambulance Co,p,,                        XX-XXXXXXX                 0667         6/8/'lfYJl3   6/30/2008     NYSOOH         1689677551              02320854                 !111/2002                A53181                               P00019259        NY00000100151 Sullrvan, Delaware, Putnam
                                                                                                                                                                                                                                                                                                     Rocidand Oranoe, Ulster
           TMS Servlees, Inc.                                      2S..184S213                                                                                                                                                                                                                       Pennsylvania

           TC BIiiing and services Corp.                           o,~   18002                                                                                            992159100 (Florid-a)         11111/2004

           TransC.re Corp.                                          XX-XXXXXXX

           TransCareHartcrdCounty, Inc.                            XX-XXXXXXX                                                                                                 284600400                 ?n/1999                   683Q                  1fl/1998                                          M1uyland

           iTransCare Matyland, Inc.                                XX-XXXXXXX                586916        711/2006      6/3/J/2007     MO EMS        1164425922             407462900                 5/1/2005                MD497a                  10/1/1995     ::,90012009      M"""""'010007S Marylall(i
                                                                                              588917        7/1/2006      6/30/2007
                                                                                              565918        7/1/2006      "'30l2007

           Transc.te Maryland, inc. (DC)                            XX-XXXXXXX                                                           OCOOH                                036959900                                                                                                                   Washington O.C.



           TransC4re Ma,yiand, Inc. (VA)                            XX-XXXXXXX                 A-208       10/2B/2004     1~-,006        \JAOOH                                                                                                                                                           Virginia
                                                                                               A-212       10/2Bl2004     10/29/2006


           TransC&re Pennsylvania, Inc                             XX-XXXXXXX                  03331       11/24'2003     4/V2007        PA DOH        14Sn58254               01545318                 10J1/1995                236704                 911411995     590009506        PAW000100150 Pennsyl\lania
                                                                                                                                                                                                                        OSB7S6 (inacti\le 4/2005)       12'1/1999

           TransCare ML, Inc. (PAl                                 XX-XXXXXXX                  04028       3/22/2004      4/1/2007       PADOH         10S3314I07           1008989700001               ,,,/2004                 077293                 4/1/2004      P00128708        PA00000100119
                                                                                                                                                                                                                                                                                                          Chaster Sueks. Phtll
           TransCare ML, Inc. (DE)                                  XX-XXXXXXX                 348<         1/1ac>06      12131/2006        DE         1679576417             10uuu27198                4/1/2004                 491722                 4/1/2004      P00100260        NYC0000100003 Montgomery, Delaware
                                                                                               3495         111/2006      12131/2006       State                                                                                                                                                          New Castle, Kent
                                                                                               3496         11112006      12/31/2006       Fire                                                                                                                                                           Sussex
                                                                                               3497         1/112006      12/3112006    Pre\lention
                                                                                                                                        Commission
           TransCare ML. Inc. (MO)                                  XX-XXXXXXX                606001        7/1/2006      6/W2007        MO EMS        1225031958             406245100                10)15/2004                                                                      NY00000100003
                                                                                              606002        7/1/2006      6/30/2007      MO EMS
                                                                                              606190        7IV2D06       6/30l2007      MO EMS
                                                                                              606278        7/1/2006      8/30/2007      MO EMS

           TransCara ML. lne. (NJ)


           (1) NPI numbers wiM repaot Medicare & Medicaid m1mbers slowly wtarting May   zr.  2007.
           (2) Dt.ie to mergers, 1he company inherited and has decided ta keep adi¥e m!Jti?e JO numbers.
           (3) A separate JD is required ta bill for Railroad Medcafe.
           {4) Section 1011 allDM the company to blll Medicare for lflegal AJiena




    (')
    C
    ::0
    -I
    en
    lo
    0
    0
    (.!)
                                                                                                                                                            A3099
    I\.)
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 188 of 200


                                     SCHEDULE 8.20(e)
                                           TO
                              LOAN AND SECURITY AGREEMENT




                                            NONE




                                              A3100
                                                                                      CURT1S_000922
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 189 of 200
                                      SCHEDULE 8.20(1)
                                            TO
                               LOAN AND SECURITY AGREEMENT

                                PARTICIPATION AGREEMENTS

                                 Insurance Name            Prov      Sfare(s) " - ~rat• lo
                                 ID/Ins Code
                                 1199                                NcwYoric
                                 VVlnl (VYT)                         NcwYoric
                                 Actna/UsHealthcarc                  NewYoric
                                 lrusm
                                  Anlhem Health /ANT U7"fl           NewYorlc
                                  Chubb                              NewYoric
                                  5l0355671 ICHBI
                                  Cigna                              New Yodc
                                  510355671 /CIGl
                                  CMO                                NewYodc
                                  Elder Plan (EPI)                   NewYodc
                                  Empire Blue Cross/Blue Shield      NcwYodc
                                  A0983 IBCB BSP BL.Cl
                                  Empire Blue Cross/Blue Shield      New Yorlc
                                  A4180 IBCB BSP Bl.Cl
                                  EvaCare lEVEl                      New Yodc
                                  Health first • Medicare +          New Yorlc
                                   lll4615401HFSl
                                  Hc:allh Fim • Medicare+            New York
                                  5103SS671 IHFSI
                                  Hcri1age of NY                     New Yorlc
                                  1ll461S40 fCHR)
                                  Heritage ofNY                      New Yoric
                                  5103SS671 (CHRl
                                  HIP                                NewYodc
                                  113'16 I 540 (HIP)
                                  HIP                                New Yorlc
                                  510355671 (HIP\
                                  Magnaeare                          NewYorlc
                                  Sl0355671
                                  Magnacare                          New Yorlc
                                  113461540
                                  Medicboice                         NcwYodc
                                  510355671
                                  Multiplan                          NewYorlc
                                  113461540
                                  Multiplan                          NcwYorlc
                                  510355671
                                  Neighborhood Health Poviders       New York
                                 IINHP, NPSJ
                                  NY Hotel Trade Council             NcwYor1c
                                 liHOT HMNI
                                  Nylcare                            New York
                                  38S04 INYL NYNI
                                  Oxfonl IOXF\                       New York
                                  Oxfonl ANCI S06 (oxx. oxfl         New York
                                  PHS                                New York
                                 l,ms,
                                 PHS                                 New York
                                 2C7608 fPHSl
                                 Prudential                          NcwYorlc
                                 510355671 iPDDl
                                 United Hcallhcarc • UAG             New Yorlc
                                 Non Emoirc II 3461540
                                 United Healthcare· UNH, UAG         NewYorlc
                                 Non Ernoire Sl03SS67I
                                 United Healthcare • UNT             New Yori<
                                 "-ire Plan 113461540
                                 United Healthcare - UNT             NewYorlc
                                 "-nire Plan 5!0355671
                                                                     New York
                                 Wcllcarc - Healthy Choice/Family
                                 Health Plus     (WAC,WC,W8,C8)
                                 Wcllcare - Senior Plan/Child Health New York
                                 Plus                 /WEL,WI.Cl
                                 Aetna/US Healthcarc
                                 (AE11l3/USHOI)
                                 Prov #2050438                       Pennsvlvania
                                 Medi-Home Hosoicc ITMS08l           PcnMVlvania




                                                           Page 1 of3                        9/2612006




                                                              A3101
                                                                                                         CURT1S_000923
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 190 of 200




                                                     List of Insurance Contracts


                                 lasuranuName                Prov        Statqs) Plaas O~rate la
                                 ID/Ins Code
                                  Covc:ntory Senior Life Management
                                 ICTMS03l                           Pentl<VJVani.a
                                  Cigna Heallhcare for Seniors
                                 IITMS0l\                           Pcnnsvlvania
                                  Cigna Mid Atlantic
                                  Hitb,-.-.tHMO/PPO) ITMS02\        P"""""lvauia
                                 Aclvantra <1MS09l                        PrnrutV1vania
                                  Health America / Heald! Assurance
                                 IITMS!Ol                               P"""""lvania
                                  Keystone Health Plan Security Blue
                                 lffMS07l                               P="""lvania
                                  Keystone Health Plan West. Select
                                  Blue POS (TMS06), Commwuly
                                  Blue (1MS04)and Preffc:nxd Blue
                                  PP() {l'MS26)                         Pnmsvlvania
                                  Heath Svstem Alliance                  p...,ncvlvania
                                  Unicare                               Pennsvlvania
                                  National Cauital PPO                 Il'amsylvania
                                  Ci""" Healthcare· Western PA          P.......vlvania
                                  Devon HealthcaJc Services / Ullicare
                                                                        P""°"'lvaoia
                                  Cigna Heahhcare ·     Wesc Va/SE
                                  Ohio                                 IPennsylvania
                                  flora· ACS· PA                        Pcumvlvania
                                  Flora • ACS • WV                      Pennsvlvania
                                  Flora • ACS • Ohio                   •l'clmsYIVania
                                 Medicaid (MEDOJ)                       Pconsylvaaia
                                  Oualcam Ira:· HMO <TMS18l            1-..Vlvania
                                  Ouarr-.."" Inc PPO l'JMSl9l           P~aai.a
                                  JntttomunServices                     P...nsvlvania
                                  HeaUhGuanl 1Th1S24l                   P"""""'vania
                                 Gateway (GAT03)                        l't:mlSVlvania
                                 Gatt,w,.,, Medicare (GATOS)            Pffll15Vlvania
                                  Value Ontioos (VAL06)                 Pcnnsvlvania
                                 UPMC Health Plans CAID (BES 12)
                                                                         p-.-fvania
                                 UPMC Health Plans (UPM 12 13 l      p..,m:v1vania
                                 Aetna/US Healthcaic of West
                                 y;,,,;nia ITMS2Sl                   Pcnnsvlvania
                                 Aetna US Healthcare (AETI 2) Effec1 Marvland
                                 Alliance PPO (AAA2 I, AAA22,
                                 AAA24,AAA25)                    EFF
                                 OS/01/06                           Marvland
                                 Carefirst (CAF02, CAFOJ,CAF09,C Marvland
                                 Correctional Medical Svcs          M•rvfand
                                 Covenlly Healthcare (CVBl I.
                                 CHC02--04)              Elfc:ctivc
                                 11101/05                           Ma,vland
                                 Elder Health (ELDOI)
                                  Now Rate effective 8/9/04          IMArvland
                                  Evcrcare (EVVOI, EVV02)             Marvland
                                 Helix Family Choice <HLXOI)          MIIIYland
                                 JAi Medical Svstems (JAIOl l         Marvland
                                 Kaiser Permanente· EMI (KAI05) Maryland
                                 Kaiser Pennanente - Senior Ad             land
                                 MD l'IMician Care (MMM21) • Nm, M•n,land
                                 MidAl!antic Medical Services         Mmvland
                                 MidAltantic Psvcbialric Scrvices     Maryl811d
                                 MDIPA Primary Physician
                                 EfF 05101/06                         Marvland
                                 MulliPlan Ins
                                 (AAA39.FFFOJ,04&05, JHPOI,
                                 PPP28. EEEIO. UUU9S, MEBOI,
                                 MHl.02, MMMl6, NNNOI)
                                 Effective O1/0 I /06                Marvland
                                  Optimum Choice (OOOOS)
                                 EFF 05/01/06                        Ma,vland
                                 The Pcrferred Health Nctwori<       Marvland
                                 Prison Health Services· Univ of Mar Marvland




                                                             Page 2 of3                            912612006




                                                                 A3102
                                                                                                               CURT1S_000924
CONFIDENTIAL
               Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 191 of 200




                                                    List of lnsur1DCt Contracts


                                 lnsuraaceName              Prov     State(s) Plans Operate la
                                 ID/las Code
                                 Prison Health Services • NOT Univ o Marvland
                                 UBH MidAdantic                      Ma,vland
                                 UHC Medi~ Railroad ,.-ii 11 "'OI Marv!and
                                 Unil<:d Healthcare
                                 MidAtl1ntic/MAMSI (UUU23.
                                 MMM06, MMM07)
                                 EFF OS/01/06                        Marvland
                                 Wcxfonl Health Soun;es IWEFO II IMarvland
                                 ABH                                 PA/DE and NJ
                                 Aetna-DE                            PA/DE and NJ
                                 Aetna - NJ                          PA/DE and NJ
                                 Aetna - PA lhmnlnnnl                PA/DEandNJ
                                 Amcrichofoc MCO                     PA/DE and NJ
                                 Americhoicc MCR                     PA/DE and NJ
                                 Blue Cross Blue Shield Delaware     PA/DE and NJ
                                 CCN Mana=" Care INon-Parl           PA/DE and NJ
                                 Choice Cale Networl<                PA/DE and NJ
                                 Ci=                                 PA/DEandNJ
                                 ClcarCarcCom. 1 ~ ,                 PA/DE and NJ
                                 Conununitv Care                     PA/DE and NJ
                                 Cov_... Health Plan                 PA/DE and NJ
                                 Dclawan, Care                       PA/DE and NJ
                                 Devon Health Services lnnn\ 16S%\ PA/DE and NJ
                                 DMAP - Diamond State Pu1ncrs        PA/DE and NJ
                                 Eldc:mcalh                          PA/DE and NJ
                                                                     PA/DEandNJ
                                 Evolutions Hcahhcarc 164% of Base PA/DE and NJ
                                 Fidclitv lnsuranoe                  PA/DE and NJ
                                 Finl Health Networic INon-Parl      PA/DE and NJ
                                 First State Health Plan INon-Parl   PA/DE and NJ
                                 FOtMost lnc.lBCE Emeriri• lnow Mu PA/DE and NJ
                                 Galaxy Healch Networl< (70%}        PA/DE and NJ
                                 Great West Health Plan 178%1        PA/DE and NJ
                                 Health Care Payors
                                 Coalition of NJ                     PA/DEandNJ
                                 Health Net""-·'                     PA/DEandNJ
                                 Health Partners                     PA/DE and NJ
                                 Health Payors Organization (80%)
                                 (Midwest Mcdi~I Prefcm:d
                                 Providenl                           PA/DE and NJ
                                  Horizon /BC/BS\ of NJ              PA/DE1ncl NJ
                                  HWILlnalnnal                       PA/DE and NJ
                                  IBClnnnl                           PA/DE and NJ
                                  lntaG-- Services Co"'. 160%1       PA/DE and NJ
                                 Jefferson Bdiavioral Heddi          PAJDEancl NJ
                                 IC..,.,one Health Plan East/A~,._   PA/DE and NJ
                                 11<-toncM~                          PA/DEandNJ
                                 MAMSI                               PA/DEandNJ
                                 MasterCa~ Comoanics, Inc.           PA/DE and NJ

                                   Mid-Atlantic Health Plan/Christiana
                                   Care Health Plan
                                 ,_Non-Emcrga,cy (Bill St.mdanl Rate)
                                              • (Pendin2 A....,.,_,1   PA/OE and NJ
                                   MultiPlan, Inc.                     PA/DE and NJ
                                   National Provider Network (80% \    PA/DE and NJ
                                  Oxfoid                               PA/DE and NJ
                                 ,~NcxH60%l                            PA/DE and NJ
                                  Preferred Care <Non-Par)             PA/DE and NJ
                                  Senior Partners                      PAIDEandNJ
                                  Student lnswancc                     PA/DE and NJ
                                  United                               PA/DE and NJ




                                                           Pago 3of3                             9/2612006




                                                              A3103
CONFIDENTIAL                                                                                                 CURT1S_000925
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 192 of 200

                                                SCHEDULE 8.20(g)
                                                      TO
                                       LOAN AND SECURITY AGREEMENT

                                        AGREEMENTS WITH FACILITIES


               TransCare Corporation
               List of Facilities

               Facility Name
               A HOLLY PATIERSON GERIATRIC CT
               ADVANCED AIR AMBULANCE
               AGRESSIVE SKATERS ASSOCIATION
               AIR AMBULANCE AMERICA
               AIR AMBULANCE SERVICE
               AIR AMBULANCE SPECIALIST
               AIR RESPONSE
               AIRSTAT
               ALBERT EINSTEIN HOSP/CATH LAB
               ALBERT EINSTEIN INSTITUTE
               ALICE MANOR NURSING HOME
               ALLEGHENY VALLEY HOSP
               ANDRUS ON HUDSON
               ANNAPOLIS NURSING & REHAB
               ANNE ARUNDEL MEDICAL CENTER
               AVALON GARDENS NURSING HOME
               BALDOCK NURSING HOME
               BALTIMORE WASH MED CTR 2 MILES
               BALTIMORE WASH MEO CTR 3 MILES
               BALTIMORE WASHINGTON MED CTR
               BAYVIEW MEDICAL CENTER
               BELLEVUE HOSPITAl
               BEST AMERICAN
               BETH ABRAHAM HOME HOSPITAL
               BETH ISRAEL HOSPITAL
               BETH ISRAEL MED CTR/KINGS HWY
               BEVERLY HEALTHCARE PHOENIXVILL
               BISHOP HEN HUCLES NURSING HOME
               BLUE POINT NURSING & REHAB
               BON SECOUR HOSPITAL
               BON SECOURS HOSPITAL
               BOOTH MEMORIAL HOSPITAL
               BOXING EVENT
               BRANDYWINE HALL
               BRANDYWINE HOSPITAL
               BRIGHTEN AT BROOMALL
               BRIGHTEN AT BRYN MAWR
               BROADMEAD NURSING CENTER
               BRONX LEBANON HOSP/CONCOURSE
               BRONX VA SPINAL CORD CLINIC
               BRONX VETERANS HOSPITAL
               BROOKDALE HOSPITAL




                                                  A3104
                                                                                          CURT1S_000926
CONFIDENTIAL
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 193 of 200




               BRUNSWICK HOSPITAL
               BRUNSWICK HOSPITAUMRI
               BRYN MAWR HOSPITAL
               BRYN MAWR REHAB HOSP
               BRYN MAWR TERRACE
               CABRINI HOSPICE
               CABRINI MEDICAL CENTER
               CALVARY HOSPITAL
               CALVERY HOSPITAL@LUTHERAN
               CARROL TRANSIT MEDICAID
               CARROLL COUNTY HOSPITAL
               CASTLE POINT VET ADMIN HOSP
               CASTLE POINT VET HOSP
               CATSKILL REGIONAL MED CENTER
               CENTRAL ISLAND NURSING HOME
               CENTRAL MONTGOMERY MED CNTR
               CHAPEL Hill CONVALESCENT HOME
               CHARLES MORRIS CENTER
               CHESTER COUNTY HOSPITAL
               CHRISTIANA HOSPITAL
               CNR PROSPECT HOSPICE
               COL SPECIAL P. FUND CHILD HOSP
               COLER MEMORIAL HOSP NH
               COLUMBIA PRESBYTERIAN HOSPITAl
               COMMUNITY HOSPITAL
               COMPASSION CARE HOSPICE
               COMPASSIONATE CARE HOSPICE
               CONTINUUM HOSPICE
               CREST HALL NURSING HOME
               DELAWARE COUNTY MEMORIAL HOSP
               DELAWARE PSYCHIATRIC CENTER
               DEVEREUX MAPLETON CENTER
               DOWNSTATE MEDICAL CENTER
               DOYLESTOWN HOSPITAL
               DUMONT MASONIC HOME
               DUNWOODY NURSING HOME
               EAST COAST AMBULANCE
               ELLENVILLE VOLUNTEER AMB CORP
               ELMHURST HOSPITAL CENTER
               EYE YORK EYE & EAR HOSPITAL
               FAMILY HOSPICE & PALLIATIVE CR
               FLUSHING HOSPITAl
               FORBES REGIONAL
               FRANKFORD BUCKS
               FRANKFORD FRANKFORD
               FRANKFORD HOSPITAL BUCKS
               FRANKFORD HOSPITAL MRI
               FRANKFORD TORESDALE HOSP
               FRANKLIN GENERAL HOSPITAL
               FRANKLIN HOSP ADULT DAY CARE




                                                A3105
CONFIDENTIAL                                                                            CURT1S_000927
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 194 of 200




                FRANKLIN SQUARE HOSPITAL
                FREDERICK VILLA NURSING HOME
                FUTURECARELOCHEARN
                FUTURECARE
                FUTURECARE IRVINGTON
                GARDEN CARE CENTER
                GATEWAY HEALTH HOSPICE
                GBMC HOSPITAL
                GENESIS
                GENESIS MULTl MEDICAL
                GIRARD MEDICAL CENTER
                GLENN ISLAND CARE CENTER
                GOLDWATER HOSPITAL
                GOOD SAMARITAN HOSPITAl
                GRACIE SQUARE HOSPITAL
                GRADUATE HOSPITAl
                GREATER S.E. COMMUNITY HOSP
                GREENARY HEALTH CENTER
                HADLEY MEMORIAL HOSP
                HARBOR HOSPITAL CENTER
                HARRISON HOUSE OF CHRISTIANA
                HARTLAND HOSPICE STOCKTON BLDG
                HAVERFORD ESTATES
                HEALTH PARTNERS OF NEW YORK
                HEALTHSOUTH HARMARVILLE REHAB
                HEARTLAND HOSPICE
                HEBREW HOSPITAL HOME OF WESTCH
                HEMPSTEAD PARK NURSING HOME
               HERITAGE HARBOR NURSING HOME
                HERITAGE SHADYSIDE
                HICKORY HOUSE NURSING HOME
               HOCKESSIN HILLS
               HOLLISWOOD HOSPITAL
               HOME CARE HOSPICE
               HOSPICE CARE OF LONG ISLAND
               HOSPICE INN
               HOSPICE OF BALTIMORE
               HOSPICE OF DUTCHESS COUNTY
               HOSPICE OF NEW YORK
               HOSPICE OF THE CHESAPEAKE
               HOSPICE OF WESTCHESTER
               HOSPITAL FOR JOINT DISEASES
               HOSPITAL FOR SICK CHILDREN
               HOSPITAl FOR SPECIAL SURGERY
               HOSPS OF ORANGE & SULLIVAN CTY
               HOWARD COUNTY GENERAL HOSPITAL
               HUNTINGTON HOSPITAl
               HURLEYVILLE EMERG.RELIEF SQUAD
               INTENSIVE AIR AMBULANCE
               JACOBI HOSPITAL BX MUNICIPAL




                                                 A3106
CONFIDENTIAL                                                                            CURT1S_000928
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 195 of 200




               JAMAICA HOSPITAL
               JENNERSVILLE REGIONAL HOSP
               JEWISH CONVALESCENT CENTER
               JEWISH HOME AND HOSPITAL
               JOHN HOPKINS HOSPITAL
               KAHUNAVILLE ATT: SUSIE CASEY
               KENNEDY MEDICAL JFK AIRPORT
               KERNAN HOSPITAL
               KINGS COUNTY G BUILDING
               KINGSBROOK JEWISH LAB SERVICE
               KINGSBROOK JEWISH MEDICAL CTR
               LANKENAU HOSP ER
               LANKENAU HOSPITAL
               LAUREL REGIONAL HOSPITAL
               LEVINDALE HEBREW HOSPITAL
               LEVINDALE NURSING CENTER
               LIBERTY NURSING AND REHAB
               LIBERTY VOLUNTEER AMBULANCE CO
               UC/PHU SHUTTLE
               LIFE CARE OF PITTSBURGH
               LIFE LINE AIR AMBULANCE
               LIFELINE AIR AMBULANCE
               LIFENET
               LINCOLN HOSPITAL CENTER
               LOGISTICARE
               LONG BEACH MEDICAL CENTER
               LONG ISLAND CARE CENTER
               LONG ISLAND COLLEGE HOSP/PSYC
               LONG ISLAND COLLEGE HOSPITAL
               LONG ISLAND COLLEGE/SOCIAL WRK
               LONG ISLAND JEWISH HOSPITAL
               LORIEN FRANKFORD NURSING HOME
               LUTHERAN AUGUSTANA CENTER
               LUTHERAN MEDICAL CENTER
               MADISON SQUARE GARDEN
               MAGEE WOMENS HOSPITAL
               MAIMONIDES MEDICAL CENTER
               MAINLINE NURSING & REHAB
               MAMAKATING FIRST AID SQUAD
               MANOR CARE AT PIKE CREEK
               MANOR CARE KING OF PRUSSIA
               MANOR CARE LANSDALE
               MANOR CARE OF DEVON
               MANOR CARE POTTSTOWN
               MANOR CARE ROLAND PARK
               MANOR CARE RUXTON
               MANOR CARE YARDLEY
               MANOR CARE YARDLEY
               MARINER CATONSVILLE
               MARINER NORTH ARUNDEL




                                                A3107
CONFIDENTIAL                                                                            CURT1S_000929
                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 196 of 200




                MARY IMMACULATE HOSPITAL
                MARYLAND BAPTIST AGED NH
                MARYLAND EXPRESSCARE
                MARYLAND GENERAL HOSPITAL
                MCKEESPORT GERI PROGRAM
               MCKEESPORT HOSPITAL
               MCMURRAY HILLS MANOR
               MEADOWS AT SHANNONDELL
               MED LINK HOSP
               MEMORIAL SLOAN KETTERING
               MERCY HOSPITAL
               MERCY HOSPITAL CENTER
               MERCY SUBURBAN HOSPITAL
               METRO HOSPICE @ GREATER NY
               MICHAELS EIGHTH AVENUE
               MID ATLANTIC HOSPICE
               MILLENNIUM CNTR AT MARLEY NECK
               MONSIGNOR FITZPATRICK NH
               MONTEFIORE HOSPITAL
               MONTEFIORE HOSPITAL
               MONTGOMERY HOSPITAL
               MOUNT SINAI HOSPITAL
               MOUNT SINAI HOSPITAL QUEENS
               MT SINAI HOSPITAL
               MT VERNON HOSPITAL
               MT WASHINGTON PEDIATRIC HOSP
               N.Y. UNIVERSITY HOSP
               NATIONAL HEALTH INSTITUTE
               NEW ISLAND HOSPITAL
               NEW YORK CENTER FOR REHAB
               NEW YORK DOWNTOWN HOSPITAL
               NEW YORK HOSPITAL
               NEW YORK PRESBYTERIAN WESTCHST
               NEW YORK STATE VETERANS HOME
               NEW YORK UNIVERSITY HOSP
               NEW YORK UNIVERSITY HOSPITAL
               NORTH ARUNDEL
               NORTH CENTRAL BRONX HOSPITAL
               NORTH GENERAL HOSPITAL
               NORTHSHORE UNIVERSITY HOSPITAL
               NORTHWEST HEALTH REHAB CENTER
               NORTHWEST HOSPITAL CENTER
               NORTHWEST HOSPITAL TRUST
               NY HYPERBARIC & WOUND CARE
               NYS VETS HOME AT MONTROSE
               OAK HOLLOW NURSING HOME BLDG 2
               OUR LADY OF MERCY HOSPITAL
               PAOLI ER DEPT
               PAOLI MEMORIAL HOSPITAL
               PARK AVENUE EXTENDED CENTER




                                                A3108
CONFIDENTIAL                                                                           CURT1S_000930
                 Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 197 of 200




               PARK AVENUE EXTENDED DAY CARE
               PARKLANE AT BELLINGHAM
               PARKWAY HOSPITAL
                PENINSULA HOSPITAL CENTER
               PENN HOME CARE HOSPICE
               PHELPS MEMORIAL HOSPITAL
               PHOENIXVILLE HOSPITAL
               PORT JEFFERSON HEALTH CARE
               PORT JERVIS VOLUNTEER AMB CORP
               POTTSTOWN MEM MED CTR
               PRESBYTERIAN HOSPITAL
               PROVIDENCE HOSPITAL
               QUEENS HOSPITAL CENTER
               RAVENWOOD NURSING HOME
               REGINA NURSING HOME
               RESORT BEACH NURSING
               RIVERSIDE NURSING CENTER
               ROCK GLEN NURSING HOME
               ROCKFORD CENTER
               ROOSEVELT HOSPITAL
               ROSCOE &ROCKLAND VOLUNTEER AMB
               ROSEMONT MANOR
               RUTH TAYLOR CARE CENTER
               SAN SIMEON BY THE SOUND NH
               SARAH R NEWMAN NURSING HOME
               SAUNDERS HOUSE
               SHADYSIDE HOSPITAL
               SHADYSIDE NURSING AND REHAB
               SIL VERLAKE CENTER PA
               SINAI HOSPITAL
               SKYVUE TERRACE
               SMITHTOWN CTR FOR REHAB & NH
               SOMMERTON CENTER
               SOUTH HAMPTON HOSPITAL
               SOUTH OAKS HOSPITAL
               SOUTHRIVER HEALTH REHAB CENTER
               SOUTHSIDE HOSPITAL
               SPILT ROCK NURSING HOME
               SPORTS ANO ENTERTAINMENT
               SPRAIN BROOK MANOR NURSING HOM
               ST AGNES NURSING
               ST ALBANS VETERAN HOSPITAL
               ST BARNABAS HOSPITAL
               ST CLARE'S HOSPITAl
               ST FRANCIS HOSPITAL
               ST JOHNS FAMILY CLINIC
               ST JOHNS HOSPITAl
               ST LUKES HOSPITAL
               ST MARGARET$ HOSPITAL
               ST MARTHA'S MANOR




                                                A3109
CONFIDENTIAL                                                                            CURT1S_000931
                Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 198 of 200




               ST MARYS CHILDREN HOSPITAL
           -   ST PATRICKS NURSING HOME
               ST THOMAS MONESTARY
               ST VINCENT/WESTCHESTER
               ST VINCENTS CANCER CENTER
               ST VINCENTS HOSP/INPATIENT
               ST VINCENTS HOSP/SOCIAL WORK
               ST VINCENTS HOSPITAL
               ST VINCENTS HOSPITAL (ER)
               ST VINCENTS HOSPITALJCATH LAB
               STANDBY
               STAT AIR AMBULANCE WCMC
               STELLA MARIS FACILITIES
               STONEY LODGE HOSPITAL
               SYOSSET COMM HOSP NSU
               TERENCE CARDINAL COOKE NURSING
               THI FRANKLIN SQUARE AND REHAB
               THOMAS JEFFERSON UNIV HOSP
               THROGGS NECK EXTENDED CARE CTR
               TOWSON UNIVERSITY
               TRANSPLANT RESOURCE CTR OF MD
               UNITED HEBREW NURSING HOME
               UNIVERSITY BEHAVIORAL ASSOC
               UNIVERSITY HOSP OF PA
               UNIVERSITY HOSPICE
               UNIVERSITY SPECIALTY HOSPITAL
               URSULINE SENIOR SERVICES
               VALLEY FORGE MIDDLE SCHOOL
               VANDERBILT UNIVERSITY HOSP
               VETERANS HOSPITAL
               VICTORY HOSPITAL
               VILLAGE NURSING HOME
               VISITING NURSE SERVICE
               VITAS HOSPICE
               WASHINGTON ADVENTIST HOSP
               WAYNE NURSING & REHAB CENTER
               WESLEY HOME INC
               WEST CHESTER REHAB HOSPITAL
               WEST PENN HOSPITAL
               WESTCHESTER MEDICAL CENTER
               WESTCHESTER SQUARE MEDICAL CTR
               WESTFALL VAC
               WESTMINSTER NURSING HOME
               WHITEPLAINS HOSPITAL
               WOODBOURNE VAC
               WOODHULL HOSPITAL
               WYKOFF HEIGHTS HOSPITAL
               YELLOW TRANSPORTATION




                                                A3110
                                                                                       CURT1S_000932
CONFIDENTIAL
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 199 of 200




                                              SCHEDULE 9.18
                                                    TO
                                       LOAN AND SECURITY AGREEMENT

                                             Fixed Charge Coverage Ratio


                    (a) Parent and its Subsidiaries shall not, as to any fiscal month commencing October 1,
           2006, permit the Fixed Charge Coverage Ratio of Parent and its Subsidiaries commencing
           October 1, 2006 and ending on the last day of the applicable fiscal month end of the
           measurement period set forth below, to be less than the ratio set forth below next to the end of
           such measurement period:

                                 Measurement Period                     Fixed Charge Coverage Ratio
                                                                                    .60:1.0
                       October 1, 2006 through October 31, 2006
                       October 1, 2006 through November 30,                         .7:1.0
                       2006

                       October 1, 2006 through December 31,                         .75:1.0
                       2006
                       October 1, 2006 through January 31, 2007                     .80:1.0
                       October 1, 2006 through February 28,                         .80:1.0
                       2007
                       October 1, 2006 through March 31, 2007                       .85:1.0
                       October 1, 2006 through April 30, 2007                       1.0:1.0
                       October 1, 2006 through May 31, 2007                         1.0:1.0
                       October 1, 2006 through June 30, 2007                        1.0:1.0
                       October 1, 2006 through July, 31, 2007                       1.0:1.0
                       October 1, 2006 through August 31, 2007                      1.0:1.0
                       October 1, 2006 through September 30,                        1.0:1.0
                       2007


                    (b) Parent and its Subsidiaries shall not, as to any fiscal month commencing on October
           1, 2007 and at all times thereafter calculated as of the end of each fiscal month on a cumulative
           twelve (12) month basis commencing on October 1, 2007 and for each month thereafter
           calculated based on the immediately preceding twelve (12) months, permit the Fixed Charge
           Coverage Ratio of Parent and its Subsidiaries to be less than 1.0:1.0.


           707761.15                                       i

                                                          A3111
CONFIDENTIAL                                                                                                   CURT1S_000933
                   Case 1:20-cv-06274-LAK Document 11-12 Filed 09/30/20 Page 200 of 200




                    (c) Administrative Borrower shall deliver to Lender each month as set forth in the
           compliance certificate for such period in accordance with Section 9.6(a) of the Loan Agreement.
           If any of the financial or other information used to calculate the Fixed Charge Coverage Ratio for
           any applicable measurement period is or may be incorrect such that the amount of the Fixed
           Charge Coverage Ratio calculated at any prior measurement period in clauses (a) or (b) of this
           Schedule 9.18 shall have been incorrect, Borrowers and Guarantors shall promptly inform
           Lender of such event. If the corrected information would result in a Fixed Charge Coverage
           Ratio that breaches the minimum amounts required to be maintained for any such applicable
           measurement periods, such breach shall, at Lender's option, constitute an Event of Default.
           Lender specifically reserves all of its rights and remedies under this Agreement and the other
           Financing Agreements with respect to the delivery by Borrowers and Guarantors of such
           incorrect information and the calculation of the Fixed Charge Coverage Ratio for any such
           applicable measurement period.




           707761.15                                       11



                                                          A3112
CONFIDENTIAL                                                                                                    CURT1S_000934
